TABLE OF CONTENTS

Exhibit 10.1

EXECUTION VERSION

AMENDMENT No. 2, dated as of December 30, 2013 (this “Amendment”), to the Credit
and Guaranty Agreement dated as of December 28, 2012, among ANCESTRY.COM INC., a
Delaware corporation (the “Borrower”), ANCESTRY.COM LLC (F/K/A ANVIL US I LLC),
a Delaware limited liability company (“Holdings”), Ancestry US Holdings Inc.
(f/k/a Global Generations International Inc.) a Delaware corporation (“U.S.
Holdings”), the Subsidiary Guarantors listed on the signature pages hereto, the
several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), BARCLAYS BANK PLC, as the administrative agent
(the “Administrative Agent”) and the other parties thereto (as amended by
(i) that certain Guarantor Joinder Agreement, dated as of January 28, 2013,
among Ancestry International LLC (f/k/a Anvil US 2 LLC), a Delaware limited
liability company, and the Administrative Agent, (ii) that certain Guarantor
Joinder Agreement, dated as of January 28, 2013, among Anvilire (f/k/a Anvilire
Limited), an unlimited liability company organized under the laws of Ireland,
and the Administrative Agent, (iii) that certain Guarantor Joinder Agreement,
dated as of January 28, 2013, among Anvilire One (f/k/a Anvilire One Limited),
an unlimited liability company organized under the laws of Ireland, and the
Administrative Agent, (iv) that certain Guarantor Joinder Agreement, dated as of
January 28, 2013, among Ancelux 3 S.à r.l., a private limited liability company
(société à responsabilité limitée) organized and established under the laws of
the Grand Duchy of Luxembourg, with registered office at 282 route de Longwy,
L-1940 Luxembourg, registered with the register of commerce of Luxembourg under
the number B 174.275 and having a share capital of USD 22,000, Ancelux 4 S.à
r.l., a private limited liability company (société à responsabilité limitée)
organized and established under the laws of the Grand Duchy of Luxembourg, with
registered office at 282 route de Longwy, L-1940 Luxembourg, registered with the
register of commerce of Luxembourg under the number B 174.224 and having a share
capital of USD 18,000, and the Administrative Agent, (v) that certain Guarantor
Joinder Agreement, dated as of May 10, 2013, between Ancestry Ireland DNA LLC, a
Delaware limited liability company, and the Administrative Agent, (vi) that
certain Guarantor Joinder Agreement, dated as of May 10, 2013, among Ancestry
Information Operations Company, an Irish company, Ancestry International DNA
Company, an Irish company, and the Administrative Agent, (vii) that certain
Amendment No. 1, dated as of May 15, 2013, among the Borrower, Holdings, the
Subsidiary Guarantors parties thereto, the Lenders listed on the signature pages
thereto and the Administrative Agent, (viii) that certain Guarantor Joinder
Agreement, dated as of September 27, 2013, among Anvilire Two, an unlimited
liability company organized under the laws of Ireland, and the Administrative
Agent and (ix) that certain Guarantor Joinder Agreement, dated as of
December 23, 2013, among Find A Grave, Inc., a Delaware corporation, and the
Administrative Agent, the “Credit Agreement”). Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

WHEREAS, the Borrower desires to amend the Credit Agreement on the terms set
forth herein;

WHEREAS, Section 13.12(a) of the Credit Agreement provides that the relevant
Loan Parties and the Required Lenders may amend the Credit Agreement and the
other Loan Documents for certain purposes;



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

-2-

 

WHEREAS, (i) each New Replacement Term B-1 Lender (as defined in Exhibit A) has
agreed, on the terms and conditions set forth herein, to provide Replacement
Term B-1 Loans (as defined in Exhibit A) in the aggregate amount of its New
Replacement Term B-1 Loan Commitment (as defined in Exhibit A) effective as of
the Amendment No. 2 Effective Date (as defined below), (ii) each New Replacement
Term B-2 Lender (as defined in Exhibit A) has agreed, on the terms and
conditions set forth herein, to provide Replacement Term B-2 Loans (as defined
in Exhibit A) in the aggregate amount of its New Replacement Term B-2 Loan
Commitment (as defined in Exhibit A) effective as of the Amendment No. 2
Effective Date, (iii) each Consenting Term B-1 Lender (as defined in Exhibit A)
has agreed, on the terms and conditions set forth herein, to have up to all of
its outstanding Existing Term B-1 Loans converted into a like principal amount
of a Replacement Term B-2 Loan effective as of the Amendment No. 2 Effective
Date, and (iv) each Consenting Term B-2 Lender (as defined in Exhibit A) has
agreed, on the terms and conditions set forth herein, to have up to all of its
outstanding Existing Term B-2 Loans converted into a like principal amount of
Replacement Term B-2 Loans effective as of the Amendment No. 2 Effective Date
(the transactions described in clauses (i) through (iv) above, the “Amendment
Transaction”).

WHEREAS, the proceeds of the Amendment Transaction shall be applied (i) to repay
or refinance that portion of the Existing Term B-1 Loans that are not Converted
Term B-1 Loans (each as defined in Exhibit A) and the Existing Term B-2 Loans
that are not Converted Term B-2 Loans (each as defined in Exhibit A) and (ii) to
pay the fees and expenses in connection with the Amendment Transaction.

NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1.        Amendment. The Credit Agreement is, effective as of the
Amendment No. 2 Effective Date (as defined below), hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the pages of the Credit Agreement attached as Exhibit A hereto.

Section 2.        Representations and Warranties, No Default. In order to induce
the Lenders to enter into this Amendment and to amend the Credit Agreement in
the manner provided herein, each Loan Party hereby jointly and severally
represents and warrants to the Administrative Agent and each Lender that:

(i)        Each of the representations and warranties made by any Loan Party in
or pursuant to the Credit Agreement and in or pursuant to the other Loan
Documents are true and correct in all material respects (except where such
representations and warranties are already qualified by materiality, in which
case such representations and warranties shall be accurate in all respects) on
and as of the date hereof as if made on and as of the date hereof, except to the
extent that any such representations or warranties expressly



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

-3-

 

relate to an earlier date, in which case such representations or warranties
shall be true and correct in all material respects (except where such
representations and warranties are already qualified by materiality, in which
case such representations and warranties shall be accurate in all respects) as
of such earlier date; and

(ii)        No Default or Event of Default has occurred and is continuing on the
date hereof or after giving effect to this Amendment and the Amendment
Transaction contemplated hereby.

Section 3.        Effectiveness. Section 1 of this Amendment shall become
effective on the date (such date, if any, the “Amendment No. 2 Effective Date”)
that the following conditions have been satisfied:

(i)        Consents. The Administrative Agent shall have received executed
signature pages hereto from Lenders constituting the Required Lenders;

(ii)        Replacement Term B-1 Loan Joinder Agreement. The Administrative
Agent, the Borrower and the New Replacement Term B-1 Lenders shall have entered
into the Replacement Term B-1 Loan Joinder Agreement (as defined in Exhibit A);

(iii)        Replacement Term B-2 Loan Joinder Agreement. The Administrative
Agent, the Borrower and the New Replacement Term B-2 Lenders shall have entered
into the Replacement Term B-2 Loan Joinder Agreement (as defined in Exhibit A)

(iv)        Fees. The Borrower shall have paid (i) to the Amendment No. 2 Lead
Arranger (as defined in Exhibit A) in immediately available funds, all fees and
expenses owing to the Amendment No. 2 Lead Arranger and due and payable on the
Amendment No. 2 Effective Date pursuant to that certain Engagement Letter, dated
as of November 20, 2013, among the Borrower and the Amendment No. 2 Lead
Arranger and (ii) to the New Replacement Term B-2 Lenders an upfront fee equal
to 0.50% of the New Replacement Term B-2 Loan Commitments funded by the New
Replacement Term B-2 Lenders; provided, however that such upfront fees shall be
permitted to be netted against the proceeds of the Replacement Term B-2 Loans to
the Borrower;

(v)        Legal Opinions. The Administrative Agent shall have received (i) a
favorable legal opinion of Fried, Frank, Harris, Shriver & Jacobson LLP, special
counsel to the Loan Parties, (ii) a legal opinion of Matheson, special counsel
to Anvilire, Anvilire One, Ancestry Information Operations Company, Ancestry
International DNA Company and Anvilire Two, (iii) a legal opinion of Clifford
Chance LLP, special counsel to Ancelux 3 S.à r.l and Ancelux 4 S.à r.l and
(iv) a legal opinion of Snell & Wilmer L.L.P., Utah local counsel to iArchives,
Inc., in each case covering such matters as the Administrative Agent may
reasonably request and otherwise reasonably satisfactory to the Administrative
Agent;



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

-4-

 

(vi)        Officer’s Certificate. The Administrative Agent shall have received
a certificate of an authorized officer of the Borrower dated the Amendment No. 2
Effective Date certifying that (a) after giving effect to this Amendment, each
of the representations and warranties in the Credit Agreement and in the other
Loan Documents are true and correct in all material respects on and as of the
date hereof as though made on and as of the date hereof, except to the extent
that any such representation or warranty expressly relates to an earlier date,
in which case such representation or warranty shall be true and correct in all
material respects as of such earlier date and (b) at the time of and immediately
after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing;

(vii)        Closing Certificates. The Administrative Agent shall have received
(i) a certificate of good standing (where relevant) of each Loan Party as of a
recent date, from such Secretary of State or similar Governmental Authority and
(ii) a certificate of a duly authorized officer of each Loan Party dated the
Amendment No. 2 Effective Date and certifying (A) that there have been no
changes to the organizational documents of such Loan Party since the Closing
Date, (B) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or equivalent governing body) of such Loan
Party authorizing the execution, delivery and performance of the Loan Documents
to which such Person is a party and, in the case of the Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended since the date adopted and are in full force and effect, and (C) as to
the incumbency and specimen signature of each officer executing any Loan
Document on behalf of such Loan Party and countersigned by another officer as to
the incumbency and specimen signature of a duly authorized officer executing the
certificate referred to above;

(viii)        Repayment of Existing Term Loans. The Administrative Agent shall
have received a notice of repayment in full of the Existing Term B-1 Loans that
are not Converted Term B-1 Loans and the Existing Term B-2 Loans that are not
Converted Term B-2 Loans, which such repayment shall occur on the Amendment
No. 2 Effective Date.

Section 4.        Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by telecopier or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Amendment.

Section 5.        Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

-5-

 

OTHER THAN THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES, EXCEPT FOR NEW YORK GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND
5-1402).

ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY OTHER LOAN
DOCUMENT SHALL, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF
NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AMENDMENT OR ANY OTHER LOAN
DOCUMENT (OTHER THAN ALL LOAN DOCUMENTS GOVERNED BY OR EXPRESSED TO BE GOVERNED
BY FOREIGN LAW), EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY ACCEPTS FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS.

Section 6.        Headings. Section and Subsection headings in this Amendment
are included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose or be given any substantive effect.

Section 7.        Effect of Amendment. Except as expressly set forth herein,
(i) this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent or any other agent, in each case under the
Credit Agreement or any other Loan Document, and (ii) shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of either
such agreement or any other Loan Document. Each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement or any
other Loan Document is hereby ratified and re-affirmed in all respects and shall
continue in full force and effect. Each Loan Party, as a debtor, grantor,
pledgor, guarantor, assignor, or in any other similar capacity in which such
Loan Party grants liens or security interests in its property or otherwise acts
as an accommodation party or guarantor, as the case may be, hereby ratifies and
reaffirms (i) its Obligations, which shall include obligations (whether direct,
as a guarantor or otherwise) in respect of the Replacement Term B-1 Loans and
Replacement Term B-2 Loans and all other obligations, liabilities and
indebtedness, under the Loan Documents to which it is party and (ii) the
validity of the Liens granted by it pursuant to the Security Documents, and all
UCC financing statements and all other recordings and filings previously made,
recorded or filed are intended to and do secure and perfect all of its
Obligations (including its obligations under the Replacement Term B-1 Loans and
the Replacement Term B-2 Loans), in each case to the extent provided in such
Collateral Documents. This Amendment shall constitute a Loan Document for
purposes of the Credit Agreement and from and after the Amendment No. 2
Effective Date, all references to the Credit Agreement in any Loan Document and
all references in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, shall,
unless expressly provided otherwise, refer to the Credit Agreement as amended by
this Amendment. Each of the Loan Parties hereby consents to this Amendment and
confirms that all



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

-6-

 

obligations of such Loan Party under the Loan Documents to which such Loan Party
is a party shall continue to apply to the Credit Agreement as amended hereby.
Each of the Loan Parties who has executed any Loan Document which is governed by
the laws of Ireland further consent and agree that the ratification,
reaffirmation and confirmation given by it in this Section 7 in respect of such
documentation be governed by the laws of Ireland.

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ANCESTRY.COM INC. (F/K/A GLOBAL GENERATIONS MERGER SUB INC.), as Borrower   By:
 

    /s/ Howard Hochhauser

   

Name: Howard Hochhauser

   

Title: Chief Financial Officer

  ANCESTRY.COM LLC (F/K/A ANVIL US 1 LLC)   By:  

    /s/ Howard Hochhauser

   

Name: Howard Hochhauser

   

Title: Chief Financial Officer

  ANCESTRY US HOLDINGS INC. (F/K/A GLOBAL GENERATIONS INTERNATIONAL INC.)   By:
 

    /s/ Howard Hochhauser

   

Name: Howard Hochhauser

   

Title: Chief Financial Officer

  ANCESTRY INTERNATIONAL HOLDINGS LLC (F/K/A ANCESTRY.COM LLC)   By:  

    /s/ Howard Hochhauser

   

Name: Howard Hochhauser

   

Title: Chief Financial Officer

  ANCESTRY.COM DNA, LLC   By:  

    /s/ Howard Hochhauser

   

Name: Howard Hochhauser

   

Title: Chief Financial Officer

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANCESTRY.COM OPERATIONS INC.   By:  

    /s/ Howard Hochhauser

    Name: Howard Hochhauser     Title: Chief Financial Officer   iARCHIVES, INC.
  By:  

    /s/ Howard Hochhauser

    Name: Howard Hochhauser     Title: Chief Financial Officer   TGN SERVICES,
LLC   By:  

    /s/ Howard Hochhauser

    Name: Howard Hochhauser     Title: Chief Financial Officer  
ANCESTRY.COM OPERATIONS INC., as Sole Member of
WE’RE RELATED, LLC   By:  

    /s/ Howard Hochhauser

    Name: Howard Hochhauser     Title: Chief Financial Officer  
ANCESTRY INTERNATIONAL LLC (F/K/A ANVIL US 2 LLC)   By:  

    /s/ Howard Hochhauser

    Name: Howard Hochhauser     Title: Chief Financial Officer  

[Signature Page to Amendment]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ANCESTRY IRELAND DNA LLC By:  

    /s/ Howard Hochhauser

   

Name: Howard Hochhauser

   

Title: Manager

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

FIND A GRAVE, INC.

  By:  

    /s/ Howard Hochhauser

   

Name: Howard Hochhauser

   

Title: Chief Financial Officer

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANCELUX 3 S.À R.L.

 

By:

 

    /s/ Séverine Michel

   

Name: Séverine Michel

   

Title: Manager

 

ANCELUX 4 S.À R.L.

 

By:

 

    /s/ Séverine Michel

   

Name: Séverine Michel

   

Title: Manager

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

PRESENT when the COMMON SEAL

of ANVILIRE

was affixed hereto:

/s/ Imelda Shine

 

 

Director

 

 

/s/ William C. Stern

 

 

Director/Secretary

 

PRESENT when the COMMON SEAL

of ANVILIRE ONE

was affixed hereto:

/s/ Imelda Shine

 

 

Director

 

 

/s/ William C. Stern

 

 

Director/Secretary

 

PRESENT when the COMMON SEAL

of ANCESTRY INFORMATION OPERATIONS COMPANY

was affixed hereto:

/s/ Imelda Shine

 

 

Director

 

 

/s/ William C. Stern

 

 

Director/Secretary

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

PRESENT when the COMMON SEAL

of ANCESTRY INTERNATIONAL DNA COMPANY

was affixed hereto:

/s/ Imelda Shine

 

 

Director

 

 

/s/ William C. Stern

 

 

Director/Secretary

 

PRESENT when the COMMON SEAL

of ANVILIRE TWO

was affixed hereto:

/s/ Imelda Shine

 

 

Director

 

 

/s/ William C. Stern

 

 

Director/Secretary

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

BARCLAYS BANK PLC,

as Administrative Agent

  By:  

/s/ Irina Demova

   

Name: Irina Demova

   

Title: Vice President

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECOND AMENDMENT TO THE ANCESTRY.COM INC. CREDIT AGREEMENT DATED AS OF DECEMBER
28, 2012 (AS AMENDED BY AMENDMENT NO. 1 DATED AS OF MAY 15, 2013)

THE UNDERSIGNED LENDER:

For Term B-1 Lenders & Term B-2 Lenders:

 

            Name of Lender    Existing Term B-1  
Loans1    Existing Term  
B-2 Loans2    Roll up to(Specify  
Term B-1 or
Term B-2)3:   

Recommit (specify

Term B-1 or

Term B-2) up to4:

  Decline Amendment5                                     ]                      
              ]                                     ]                           
         ]                                     ]

For Revolving Lenders:

Existing Revolving Commitment amount6:
$                                                         

¨ Consents to Amendment

¨ Declines Amendment and wishes to exit the Credit Agreement

EVERY LENDER THAT CONSENTS TO THIS AMENDMENT NO. 2 HEREBY WAIVES ITS RIGHT TO
COMPENSATION UNDER SECTIONS 2.11 AND 2.12 OF THE CREDIT AGREEMENT.

[signature page follows]

 

 

1 For informational purposes only. In the event of immaterial discrepancies the
Administrative Agent’s Register will prevail.

2 For informational purposes only. In the event of immaterial discrepancies the
Administrative Agent’s Register will prevail.

3 If amount exceeds existing Term B-1 Loan or Term B-2 Loan position, as
applicable, the incremental amount will be settled after the Amendment No.2
Effective Date. If amount is less than existing Term B-1 Loan or Term B-2 Loan
position, the difference will be repaid on the Amendment No.2 Effective Date.

4 Use this column if entire existing Term B-1 Loan position or Term B-2 Loan
Position needs to be repaid and the “recommitted” amount (including any increase
above existing position) settled after the Amendment No.2 Effective Date.

5 Place a check mark in this column if you are declining the Amendment. For a
Term Loan B-1 Lender, the entire existing Term B-1 Loan position of the
specified Term B-1 Loan Lender will be repaid on the Effective Date. For a Term
Loan B-2 Lender, the entire existing Term B-2Loan position of the specified Term
B-2 Loan Lender will be repaid on the Effective Date.

6 For informational purposes only. In the event of immaterial discrepancies the
Administrative Agent’s Register will prevail.

[Lender Signature Page to Ancestry.com Credit Agreement Amendment No. 2]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

    ,
(Name of Institution)  

 

By:      

Name:

Title:

 

[If a second signature is necessary:

By:      

Name:

Title:]

Existing Revolving Commitment amount1:
$                                                                 

Existing Term B-1 Loan amount1: $                                         
                       

Existing Term B-2 Loan amount1: $                                         
                       

 

 

1 For informational purposes only. In the event of immaterial discrepancies the
Administrative Agent’s Register will prevail.

 

 

[Lender Signature Page to Ancestry.com Credit Agreement Amendment No. 2]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION VERSION - Exhibit A

 

 

 

$50,000,000 Revolving Facility

$488,325,000457,104,187 Replacement Term B-1 Loans

$150,000,000165,000,000 Replacement Term B-2 Loans

CREDIT AND GUARANTY AGREEMENT

among

Ancestry.com LLC (f/k/a ANVIL US 1 LLC),

as Holdings,

Ancestry US Holdings Inc. (f/k/a Global Generations International Inc.),

as U.S. Holdings,

Ancestry.com Inc. (f/k/a Global Generations Merger Sub Inc.),

as the Borrower,

The Several Lenders from Time to Time Parties Hereto,

and

Barclays Bank PLC,

as Administrative Agent

Dated as of December 28, 2012

and as amended by Amendment No. 1 on May 15, 2013

and Amendment No. 2 on December 30, 2013

 

 

 

Barclays Bank PLC, Morgan Stanley Senior Funding, Inc., Credit Suisse Securities
(USA) LLC,

Deutsche Bank Securities Inc. and RBC Capital Markets,

as Initial Joint Lead Arrangers and Joint Bookrunners as of the Closing Date,

and

Morgan Stanley Senior Funding, Inc.,

as Lead Arranger and Bookrunner for Amendment No. 11,

Morgan Stanley Senior Funding, Inc.,

as Lead Arranger for Amendment No. 2,

and

Morgan Stanley Senior Funding, Inc., Barclays Bank PLC, Credit Suisse Securities
(USA) LLC,

Deutsche Bank Securities Inc., RBC Capital Markets,

Goldman Sachs Lending Partners, LLC and HBSC Securities (USA) Inc.

as Joint Bookrunners for Amendment No. 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

        Page   

SECTION 1.    DEFINITIONS

     1   

1.1

   Defined Terms      1   

1.2

   Other Interpretive Provisions      5557   

1.3

   Calculations; Computations; Latest Maturity Date      5658   

SECTION 2.    AMOUNT AND TERMS OF CREDIT

     5760   

2.1

   The Commitments      5760   

2.2

   Minimum Amount of Each Borrowing      5962   

2.3

   Notice of Borrowing      6062   

2.4

   Repayment of Loans      6063   

2.5

   Disbursement of Funds      6164   

2.6

   Notes      6265   

2.7

   Conversions/Continuation      6265   

2.8

   Pro Rata Borrowings      6366   

2.9

   Interest      6467   

2.10

   Interest Periods      6467   

2.11

   Increased Costs, Illegality, etc.      6568   

2.12

   Compensation      6871   

2.13

   Change of Lending Office      6871   

2.14

   Replacement of Lenders      6871   

2.15

   Incremental Credit Extensions      7073   

2.16

   Loan Modification Offers      7376   

2.17

   Defaulting Lender      7477   

2.18

   Refinancing Amendments      7780   

SECTION 3.    LETTERS OF CREDIT

     7881   

3.1

   Letters of Credit      7881   

3.2

   Maximum Letter of Credit Outstandings; Final Maturities      7982   

3.3

   Letter of Credit Requests; Minimum Stated Amount      7982   

3.4

   Letter of Credit Participations      8083   

3.5

   Agreement to Repay Letter of Credit Drawings      8285   

3.6

   Increased Costs      8386   

SECTION 4.    COMMITMENT FEES; FEES; REDUCTIONS OF COMMITMENTS

     8386   

4.1

   Fees      8386   

4.2

   Voluntary Termination of Unutilized Revolving Loan Commitments      8487   

4.3

   Mandatory Reduction of Commitments      8487   

SECTION 5.    PREPAYMENTS; PAYMENTS; TAXES

     8588   

5.1

   Voluntary Prepayments      8588   

5.2

   Mandatory Repayments      8689   

5.3

   Repayment of Revolving Excess, etc.      8891   

 

- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.4

   Method and Place of Payment      8891   

5.5

   Net Payments      8992   

SECTION 6.    REPRESENTATIONS AND WARRANTIES

     9194   

6.1

   Financial Condition      9194   

6.2

   No Change      9194   

6.3

   Existence; Compliance with Law      9194   

6.4

   Power; Authorization; Enforceable Obligations      9295   

6.5

   Consents      9295   

6.6

   No Legal Bar      9295   

6.7

   Litigation      9295   

6.8

   [Reserved]      9396   

6.9

   Ownership of Property; Liens      9396   

6.10

   Intellectual Property      9396   

6.11

   Taxes      9396   

6.12

   Federal Regulations      9396   

6.13

   Labor Matters      9396   

6.14

   ERISA      9396   

6.15

   Investment Company Act; Other Regulations      9497   

6.16

   Capitalization and Subsidiaries      9598   

6.17

   Environmental Matters      9598   

6.18

   Accuracy of Information, etc.      9598   

6.19

   Security Documents      9699   

6.20

   Solvency      97100   

6.21

   Patriot Act; OFAC      97100   

6.22

   Status as Senior Indebtedness      97100   

6.23

   Anti Corruption Laws      97100   

SECTION 7.    CONDITIONS PRECEDENT

     97100   

7.1

   Conditions to Initial Extension of Credit      97100   

7.2

   Conditions to Each Extension of Credit      100103   

7.3

   Condition to each Revolving Loan, Swingline Loan and Letter of Credit     
100103   

SECTION 8.    AFFIRMATIVE COVENANTS

     100103   

8.1

   Financial Statements      101104   

8.2

   Certificates; Other Information      101104   

8.3

   Payment of Taxes      103106   

8.4

   Maintenance of Existence; Compliance      103106   

8.5

   Maintenance of Property; Insurance      103106   

8.6

   Inspection of Property; Books and Records; Discussions      103106   

8.7

   Notices      103107   

8.8

   Additional Collateral, etc.      104108   

8.9

   Credit Ratings      107110   

8.10

   Further Assurances      107110   

8.11

   Designation of Unrestricted Subsidiaries      107110   

8.12

   Post-Closing Matters      108111   

8.13

   Interest Rate Protection      108111   

8.14

   ERISA      108111   

 

- ii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8.15

   Use of Proceeds      108111   

SECTION 9.    NEGATIVE COVENANTS

     108111   

9.1

   Maximum Total Net Secured Leverage Ratio      108112   

9.2

   Indebtedness      109112   

9.3

   Liens      111114   

9.4

   Fundamental Changes      114117   

9.5

   Disposition of Property      115118   

9.6

   Restricted Payments      117120   

9.7

   Investments      119122   

9.8

   Payments and Modifications of Certain Debt Instruments      122125   

9.9

   Transactions with Affiliates      123126   

9.10

   Sale Leaseback Transactions      123127   

9.11

   Changes in Fiscal Periods      123127   

9.12

   Negative Pledge Clauses      123127   

9.13

   Clauses Restricting Restricted Subsidiary Distributions      124127   

9.14

   Lines of Business      125128   

SECTION 10.    GUARANTEE

     125128   

10.1

   The Guarantee      125128   

10.2

   Obligations Unconditional      125129   

10.3

   Reinstatement      126130   

10.4

   No Subrogation      127130   

10.5

   Remedies      127130   

10.6

   Continuing Guarantee      127130   

10.7

   General Limitation on Guaranteed Obligations      127130   

10.8

   Release of Guarantors and Pledges      127130   

10.9

   Right of Contribution      128131   

SECTION 11.    EVENTS OF DEFAULT

     128131   

11.1

   Events of Default      128131   

11.2

   Action in Event of Default      130134   

11.3

   Right to Cure      131135   

11.4

   Application of Proceeds      132135   

SECTION 12.    ADMINISTRATIVE AGENT

     133137   

12.1

   Appointment      133137   

12.2

   Nature of Duties      133137   

12.3

   Lack of Reliance on the Administrative Agent      134137   

12.4

   Certain Rights of the Administrative Agent      134138   

12.5

   Reliance      135138   

12.6

   Indemnification      135138   

12.7

   The Administrative Agent in its Individual Capacity      135138   

12.8

   Holders      135139   

12.9

   Resignation by the Administrative Agent      135139   

12.10

   Collateral Matters      137140   

12.11

   Parallel Debt      138141   

 

- iii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

12.12

   Delivery of Information      139142   

SECTION 13.    MISCELLANEOUS

     139142   

13.1

   Payment of Expenses, etc.      139142   

13.2

   Right of Setoff      141144   

13.3

   Notices      141144   

13.4

   Benefit of Agreement; Assignments; Participations      142145   

13.5

   No Waiver; Remedies Cumulative      147150   

13.6

   Payments Pro Rata      147150   

13.7

   [Reserved]      148151   

13.8

   GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL     
148151   

13.9

   Counterparts      149152   

13.10

   [Reserved.]      149152   

13.11

   Headings Descriptive      149152   

13.12

   Amendment or Waiver; etc.      149152   

13.13

   Survival      152155   

13.14

   Domicile of Loans      152155   

13.15

   Register      152156   

13.16

   Confidentiality      153156   

13.17

   Patriot Act      153157   

13.18

   Interest Rate Limitation      154157   

13.19

   Judgment Currency      154157   

13.20

   No Advisory or Fiduciary Responsibility      154158   

13.21

   Amendment and Restatement 155 on Amendment No. 1 Effective Date      158   

13.22

   Amendment and Restatement on Amendment No. 2 Effective Date      159   

SCHEDULES:

 

Schedule I

   Lenders and Commitments

Schedule II

   Notice Addresses

Schedule 1.1(a)

   Mandatory Costs

Schedule 1.1(b)

   Final Structure Schedule

Schedule 6.7

   Litigation

Schedule 6.16

   Subsidiaries

Schedule 6.19(a)

   Security Documents

Schedule 6.19(b)

   Owned Real Property

Schedule 7.1(g)

   Local Counsel Opinions

Schedule 8.12

   Post-Closing Matters

Schedule 9.2(j)

   Existing Indebtedness

Schedule 9.3(i)

   Existing Liens

Schedule 9.7(n)

   Existing Investments

Schedule 9.9

   Existing Affiliate Transactions

Schedule 9.12

   Existing Restrictive Agreements

 

- iv -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBITS:

 

Exhibit A

  Form of Assignment and Assumption

Exhibit B

  Form of Financial Statements Certificate

Exhibit C

  Intercreditor Agreement Term Sheets

Exhibit D

  Form of Guarantor Joinder Agreement

Exhibit E

  Form of Security Agreement

Exhibit F

  Form of Notice of Borrowing

Exhibit G-1

  Form of Replacement Term B-1 Note

Exhibit G-2

  Form of Replacement Term B-2 Note

Exhibit H

  Form of Revolving Note

Exhibit I

  Form of Swingline Note

Exhibit J

  Form of Notice of Conversion/Continuation

Exhibit K

  Form of Letter of Credit Request

Exhibit L

  Form of Non-Bank Certificate

Exhibit M

  Form of Closing Certificate

Exhibit N

  Form of Solvency Certificate

Exhibit O

  Form of Prepayment Notice

Exhibit P

  Form of Perfection Certificate

Exhibit Q

  Security and Guarantee Principles

 

- v -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CREDIT AND GUARANTY AGREEMENT, dated as of December 28, 2012 (the “Original
Credit Agreement” and as amended by Amendment No. 1 on May 15, 2013 (the
“Existing Credit Agreement”) and as amended by Amendment No. 2 on December 30,
2013, this “Agreement”), among Ancestry.com LLC (f/k/a ANVIL US 1 LLC), a
Delaware limited liability company (“Holdings”), Ancestry US Holdings Inc.
(f/k/a Global Generations International Inc.), a Delaware corporation (“U.S.
Holdings”), Ancestry.com Inc. (f/k/a Global Generations Merger Sub Inc.), a
Delaware corporation (the “Borrower”), the Subsidiary Guarantors (this and each
other capitalized term used herein without definition having the meaning
assigned to such term in Section 1.1) from time to time party hereto, the
several banks, financial institutions, institutional investors and other
entities from time to time parties to this Agreement as lenders or holders of
the Loans (the “Lenders”) and issuers of Letters of Credit and Barclays Bank
PLC, as Administrative Agent.

W I T N E S S E T H:

WHEREAS, pursuant to that certain Agreement and Plan of Merger, dated as of
October 21, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Merger Agreement”), among U.S. Holdings, Global Generations Merger
Sub Inc., a Delaware corporation (“Merger Sub”) and Ancestry.com Inc., Merger
Sub was merged with and into the Borrower in accordance with the terms thereof
(the “Acquisition”); and

WHEREAS, on the Closing Date, the Borrower requested that, immediately upon the
satisfaction in full of the conditions precedent set forth in Section 7.1, the
Lenders (a) lend to the Borrower $670,000,000 in the form of Initial Term Loans
and (b) make available to the Borrower a $50,000,000 revolving credit facility
for the making of revolving loans and the issuance of letters of credit, from
time to time; and

WHEREAS, on the Amendment No. 1 Effective Date, the Borrower has requested that
(i) each Existing Term B-1 Lender amend its existing Initial Term Loans such
that it will hold a like principal amount of Existing Term B-1 Loans in the
aggregate principal amount of $488,325,000 and (ii) each NewExisting Term B-2
Lender lend to the Borrower $150,000,000 in the form of Existing Term B-2 Loans.

WHEREAS, on the Amendment No. 2 Effective Date, the Borrower has requested that
(i) each Consenting Term B-1 Lender convert all of its outstanding Existing Term
B-1 Loans into a like principal amount of Replacement Term B-1 Loans, (ii) each
Consenting Term B-2 Lender convert all of its outstanding Existing Term B-2
Loans into a like principal amount of Replacement Term B-2 Loans, (iii) each New
Replacement Term B-1 Lender provide its New Replacement Term B-1 Loan Commitment
to refinance the Existing Term B-1 Loans that are not Converted Term B-1 Loans
and (iv) each New Re-placement Term B-2 Lender provide its New Replacement Term
B-2 Loan Commitment to refinance the Existing Term B-2 Loans that are not
Converted Term B-2 Loans.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto covenant and agree as follows:

SECTION 1.    DEFINITIONS

1.1     Defined Terms. As used in this Agreement (including the recitals
hereof), the terms listed in this Section 1.1 shall have the respective meanings
set forth in this Section 1.1.

“Acceptable Price” shall have the meaning set forth in the definition of “Dutch
Auction.”

 

- 1 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Accepting Lenders” shall have the meaning set forth in Section 2.16(a).

“Accounting Changes” shall have the meaning set forth in Section 1.3(a).

“Acquisition” shall have the meaning set forth in the recitals hereto.

“Acquisition Documentation” shall mean, collectively, the Merger Agreement and
all schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith.

“Additional Lender” shall mean, at any time, any bank or other financial
institution that agrees to provide any portion of any (a) New Revolving Loan
Commitment, Revolving Loan Commitment Increase or Incremental Term Loans in
accordance with Section 2.15 or (b) Credit Agreement Refinancing Debt pursuant
to a Refinancing Amendment in accordance with Section 2.18; provided that
(i) the Administrative Agent and, in respect of any New Revolving Loan
Commitment, Revolving Loan Commitment Increase or Other Revolving Loan, the
Issuing Lender and the Swingline Lender, shall have consented (not to be
unreasonably withheld or delayed) to such Additional Lender if such consent
would be required under Section 13.4 for an assignment of Loans or Revolving
Loan Commitments, as applicable, to such Additional Lender, (ii) the Borrower
shall have consented to such Additional Lender and (iii) if such Additional
Lender is an Affiliated Lender, such Additional Lender must comply with the
limitations and restrictions set forth in Section 13.4(a)(iv).

“Adjustable Applicable Margins” shall have the meaning provided in the
definition of Applicable Margin.

“Administrative Agent” shall mean Barclays Bank PLC, in its capacity as
Administrative Agent for the Lenders hereunder and under the other Loan
Documents, and shall include any successor to the Administrative Agent appointed
pursuant to Section 12.9.

“Affiliate” shall mean, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person. For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlling”,
“controlled by” and “under common control with”), as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities, by agreement or otherwise.

“Affiliate Transaction” shall have the meaning set forth in Section 9.9.

“Affiliated Investment Fund” shall mean any Affiliate of Holdings (other than
Holdings, U.S. Holdings, the Borrower or any of their respective Subsidiaries)
that is a bona fide debt fund or an investment vehicle that is engaged in the
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit in the ordinary course and with respect to
which the Sponsors and investment vehicles managed or advised by the Sponsors
that are not engaged primarily in making, purchasing, holding or otherwise
investing in commercial loans, bonds and similar extensions of credit in the
ordinary course do not make investment decisions for such entity.

“Affiliated Lender” shall mean, at any time, any Lender that is a Sponsor or an
Affiliate of the Sponsors (other than Holdings, U.S. Holdings, the Borrower or
any of their respective Subsidiaries or any natural person) at such time.

 

- 2 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Agreement” shall mean this Credit and Guaranty Agreement, as modified,
supplemented, amended, restated (including any amendment and restatement
hereof), extended or renewed from time to time, including by (i) that certain
Guarantor Joinder Agreement, dated as of January 28, 2013, among Ancestry
International LLC (f/k/a Anvil US 2 LLC), a Delaware limited liability company,
and the Administrative Agent, (ii) that certain Guarantor Joinder Agreement,
dated as of January 28, 2013, among Anvilire (f/k/a Anvilire Limited), a
limitedan unlimited liability company organized under the laws of Ireland, and
the Administrative Agent, (iii) that certain Guarantor Joinder Agreement, dated
as of January 28, 2013, among Anvilire One (f/k/a Anvilire One Limited), a
limitedan unlimited liability company organized under the laws of Ireland, and
the Administrative Agent, (iv) that certain Guarantor Joinder Agreement, dated
as of January 28, 2013, among LuxCo3, Ancelux 4 S.àr.l., a private limited
liability company (société à responsabilité limitée) incorporated and existing
under Luxembourg law, having its registered office at 282, route de Longwy,
L-1940 Luxembourg, Grand-Duchy of Luxembourg and registered with the Luxembourg
register of commerce and companies under B 174.224 and having a share capital of
USD 20,018,000, and the Administrative Agent, (v) that certain Guarantor Joinder
Agreement, dated as of May 10, 2013, between Ancestry Ireland DNA LLC, a
Delaware limited liability company, and the Administrative Agent, (vi) that
certain Joinder Agreement, dated as of May 10, 2013, among Ancestry Information
Operations Company, an Irish company, Ancestry International DNA Company, an
Irish company, and the Administrative Agent and (vii) Amendment No. 1.,
(vii) Amendment No. 1, (viii) that certain Joinder Agreement, dated as of
September 27, 2013, between Anvilire Two, a unlimited liability company
organized under the laws of Ireland, and the Administrative Agent and
(ix) Amendment No. 2.

“AHYDO Payments” shall mean payments with respect to the Senior Notes (or any
Permitted Refinancing thereof) that are necessary to avoid such financing as
being treated as having “significant original issue discount” within the meaning
of Section 163(i)(1)(C) of the Code.

“All-In Yield” shall mean, as to any Indebtedness, the yield thereof, whether in
the form of interest rate margins, original issue discount, upfront fees or a
LIBOR Rate or Base Rate floor greater than 1.25% or 2.25%, respectively, in the
case of any Incremental Term Loan, or any LIBOR Rate or Base Rate floor in the
case of any Incremental Revolving Loan Commitment (it being understood that to
the extent any Indebtedness has an interest floor in excess of that of other
Indebtedness, such excess shall be equated to interest rate for purposes of
determining any increase to the Applicable Margin required by Section 2.15);
provided that original issue discount and upfront fees shall be equated to
interest rate assuming a 4-year life to maturity; provided further that the
All-In Yield shall not include arrangement fees, structuring fees or other fees
payable in connection therewith that are not shared with all lenders of such
Indebtedness; provided further that upfront fees shall be deemed to constitute
like amounts of OID.

“Alternate Currency” shall mean Euros and Pounds Sterling.

“Alternate Currency Equivalent” shall mean, at any time for the determination
thereof, the amount of the applicable Alternate Currency which could be
purchased with the amount of Dollars involved in such computation at the Spot
Currency Exchange Rate as of 11:00 A.M. (New York time) on the date two
(2) Business Days prior to the date of any determination thereof for purchase on
such date with respect to the applicable Alternate Currency Loans (or, in the
case of any determination pursuant to Section 13.19, on the date of
determination).

“Alternate Currency Letter of Credit Outstandings” shall mean all Letter of
Credit Outstandings in respect of Letters of Credit denominated in an Alternate
Currency.

“Alternate Currency Loan” shall mean a Loan denominated in an Alternate
Currency.

 

- 3 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Alternate Currency Rate” shall mean (a) in respect of Loans denominated in
Euros, Euro LIBOR and (b) in respect of Loans denominated in Pounds Sterling,
the Sterling Rate.

“Amendment No. 1” shall mean Amendment No. 1 to this Agreement, dated as of
May 15, 2013, among the Borrower, the Guarantors, the Administrative Agent and
the Lenders party thereto.

“Amendment No. 1 Effective Date” shall have the meaning specified in Amendment
No. 1.

“Amendment No. 1 Lead Arranger” shall mean Morgan Stanley Senior Funding, Inc.

“Amendment No. 2” shall mean Amendment No. 2 to this Agreement, dated as of
[        ], 2013, among the Borrower, the Guarantors, the Administrative Agent
and the Lenders party thereto.

“Amendment No. 2 Effective Date” shall have the meaning specified in Amendment
No. 2.

“Amendment No. 2 Lead Arranger” shall mean Morgan Stanley Senior Funding, Inc.

“ Applicable Discount” shall have the meaning set forth in the definition of
“Dutch Auction.”

“Applicable Margin” shall mean, subject to the next three (3) paragraphs of this
definition, (I) initially, a percentage per annum equal to (i) in the case of
Initial Term Loans prior to the Amendment No. 1 Effective Date maintained as
(A) Base Rate Loans, 4.75% and (B) LIBOR Loans, 5.75%; (ii) in the case of
Existing Term B-1 Loans prior to the Amendment No. 2 Effective Date maintained
as (A) Base Rate Loans, 3.00% and (B) LIBOR Loans, 4.00%; (iii) in the case of
Existing Term B-2 Loans prior to the Amendment No. 2 Effective Date maintained
as (A) Base Rate Loans, 2.25% and (B) LIBOR Loans, 3.25%; (iv) in the case of
Replacement Term B-1 Loans maintained as (A) Base Rate Loans, 2.50% and
(B) LIBOR Loans, 3.50%; (v) in the case of Replacement Term B-2 Loans maintained
as (A) Base Rate Loans, 2.00% and (B) LIBOR Loans, 3.00%, (vi) in the case of
Initial Revolving Loans maintained as (A) Base Rate Loans, 3.50% and (B) Fixed
Rate Loans, 4.50% and (vvii) in the case of Swingline Loans, 3.50%; (II) with
respect to Incremental Term Loans and/or Incremental Revolving Loans, the rate
per annum specified in the Incremental Amendment establishing Incremental Term
Loan Commitments and/or Incremental Revolving Loan Commitments in respect of
such Incremental Term Loans and/or Incremental Revolving Loans, as the case may
be and (III) with respect to Other Term Loans or Other Revolving Loans, the rate
per annum specified in the Refinancing Amendment establishing such Loan.

From and after each day of delivery of any certificate delivered in accordance
with the first sentence of the following paragraph indicating an entitlement to
a different margin or different Commitment Fee for Initial Revolving Loans than
that described in the immediately preceding sentence (each, a “Start Date”) to
and including the applicable End Date described below, the Applicable Margins
for such Initial Revolving Loans (hereinafter, the “Adjustable Applicable
Margins”) and Commitment Fees shall be those set forth below opposite the Total
Net Secured Leverage Ratio indicated to have been achieved in any certificate
delivered as provided below:

 

- 4 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Revolving Facility

 

Total Net Secured

Leverage Ratio

 

Initial Revolving

Loan Fixed Rate

Margin

 

Initial Revolving Loan

and Swingline Loan Base

Rate Margin

  Commitment Fees

Greater than 3.25 to

1.0

  4.50%   3.50%   0.50%

Less than or equal to

3.25 to 1.0 but

greater than 2.75 to

1.0

  4.25%   3.25%   0.50%

Less than or equal to

2.75 to 1.0

  4.00%   3.00%   0.375%

The Total Net Secured Leverage Ratio used in a determination of Adjustable
Applicable Margins and Commitment Fees shall be determined based on the delivery
of a certificate of Holdings (each, a “Quarterly Pricing Certificate”) by an
Authorized Officer of Holdings to the Administrative Agent (with a copy to be
sent by the Administrative Agent to each Lender), within forty-five (45) days
after the last day of any fiscal quarter of Holdings ending at least six
(6) months following the Closing Date, which certificate shall set forth the
calculation of the Total Net Secured Leverage Ratio as at the last day of the
Test Period ended immediately prior to the relevant Start Date (but determined
on a Pro Forma Basis solely to give effect to all Permitted Acquisitions (if
any) and all Asset Sales (if any) consummated after the end of the most recently
ended Test Period and on or prior to the date of delivery of such certificate
and any Indebtedness incurred, assumed or permanently repaid in connection
therewith) and the Adjustable Applicable Margins and Commitment Fees that shall
be thereafter applicable (until same are changed or cease to apply in accordance
with the following sentences); provided that at the time of the consummation of
any Permitted Acquisition or Asset Sale, an Authorized Officer of Holdings shall
deliver to the Administrative Agent a certificate (a “Transaction Certificate”)
setting forth the calculation of the Total Net Secured Leverage Ratio on a Pro
Forma Basis (solely to give effect to all Permitted Acquisitions (if any) and
all Asset Sales (if any) consummated on or prior to the date of the delivery of
such certificate and any Indebtedness incurred or assumed in connection
therewith) as of the last day of the last Calculation Period ended prior to the
date on which such Permitted Acquisition or Asset Sale is consummated for which
financial statements have been delivered (or were required to be delivered)
pursuant to Section 8.1(a) or (b), as the case may be, and the date of such
consummation shall be deemed to be a Start Date and the Adjustable Applicable
Margins and Commitment Fees that shall be thereafter applicable (until same are
changed or cease to apply in accordance with the following sentences) shall be
based upon the Total Net Secured Leverage Ratio as so calculated. The Adjustable
Applicable Margins and Commitment Fees so determined shall apply, except as set
forth in the succeeding sentence, from the relevant Start Date to the earliest
of (x) the date on which the next Quarterly Pricing Certificate or Transaction
Certificate is delivered to the Administrative Agent, (y) the date on which the
next Permitted Acquisition or Asset Sale is consummated or (z) the date which is
forty-five (45) days following the last day of the Test Period in which the
previous Start Date occurred (such earliest date, the “End Date”), at which
time, if no Quarterly Pricing Certificate has been delivered to the
Administrative Agent indicating an entitlement to new Adjustable Applicable
Margins and Commitment Fees (and thus commencing a new Start Date), the
Adjustable Applicable Margins shall be those set forth in the first sentence of
this definition (such Adjustable Applicable Margins as so determined, the
“Highest Adjustable Applicable Margins”) and the Commitment Fees shall be
0.50% per annum (and shall be paid in accordance with Section 4.1).
Notwithstanding anything to the contrary contained above in this definition, the
Adjustable

 

- 5 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Applicable Margins shall be the Highest Adjustable Applicable Margins and the
Commitment Fees shall be 0.50% per annum at all times during the continuance of
any Significant Event of Default.

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Total Net
Secured Leverage Ratio set forth in any Quarterly Pricing Certificate delivered
for any period is inaccurate for any reason and the result thereof is that the
Lenders received interest or fees for any period based on an Applicable Margin
or Commitment Fees that is or are less than that which would have been
applicable had the Total Net Secured Leverage Ratio been accurately determined,
then, for all purposes of this Agreement, the “Applicable Margin” and Commitment
Fees for any day occurring within the period covered by such Quarterly Pricing
Certificate shall retroactively be deemed to be the relevant percentage as based
upon the accurately determined Total Net Secured Leverage Ratio for such period,
and any shortfall in the interest or fees theretofore paid by the Borrower for
the relevant period pursuant to Sections 2.9(a), (b) and (c) and 4.1(a) and
(b) as a result of the miscalculation of the Total Net Secured Leverage Ratio
shall be deemed to be due and payable under the relevant provisions of
Section 2.9(a), (b) or (c) or Section 4.1(a) or (b), as applicable, at the time
the interest or fees for such period were required to be paid pursuant to said
Section on the same basis as if the Total Net Secured Leverage Ratio had been
accurately set forth in such Quarterly Pricing Certificate (and shall remain due
and payable until paid in full, together with all amounts owing under
Section 2.9(d), in accordance with the terms of this Agreement) and shall be due
and payable on the date of such subsequent determination.

“Applicable Requirements” shall mean in respect of any Indebtedness,
Indebtedness that satisfies the following requirements:

(a)        does not mature or have scheduled amortization or payments of
principal and is not subject to mandatory redemption or prepayment (except
customary asset sale or change of control provisions), in each case prior to the
date that is ninety-one (91) days after the then Latest Maturity Date at the
time such Indebtedness is incurred;

(b)        if such Indebtedness is secured by any portion of the Collateral, a
Senior Representative acting on behalf of the holders of such Indebtedness has
become party to an Intercreditor Agreement (or any Intercreditor Agreement has
been amended or replaced in a manner reasonably acceptable to the Administrative
Agent, which results in such Senior Representative having rights to share in any
portion of the Collateral on a pari passu basis or a junior-lien basis, as
applicable);

(c)        if such Indebtedness is secured on a pari passu basis with the
Obligations by any portion of the Collateral, it is in the form of debt
securities or other Indebtedness that is not in the form of a credit facility
that could have been incurred as an Incremental Facility;

(d)        to the extent such Indebtedness is secured, it is not secured by any
property or assets of Holdings or any Group Member other than the Collateral (it
being agreed that such Indebtedness shall not be required to be secured by all
of the Collateral);

(e)        if such Indebtedness is guaranteed, it is not guaranteed by any
Person that is not a Guarantor; and

(f)        other terms and conditions of such Indebtedness (that are customary
and usual for Indebtedness of this type other than pricing, fees, rate floors,
premiums, optional prepayment or redemption provisions) are either (i) taken as
a whole, not materially more favorable to the providers of such Indebtedness
than those set forth in the Loan Documents (it being understood

 

- 6 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

that terms that are substantially similar to the Senior Notes are not materially
more favorable for purposes of the foregoing) or (ii) on market terms for “high
yield” notes of the type being incurred at the time of incurrence (it being
agreed that, subject to clause (c) above, such Indebtedness may be in the form
of notes or a credit agreement), except in each case for covenants or other
provisions contained in such Indebtedness that are applicable only after the
then Latest Maturity Date;

provided that a certificate of an Authorized Officer of Holdings delivered to
the Administrative Agent at least five (5) Business Days prior to the incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that Holdings has determined in good
faith that such terms and conditions satisfy the requirements of this
definition, shall be conclusive evidence that such terms and conditions satisfy
the requirements of this definition unless the Administrative Agent notifies
Holdings within such five (5) Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees).

“Approved Foreign Bank” shall have the meaning set forth in the definition of
“Cash Equivalents.”

“Approved Fund” shall mean any Person (other than a natural person or
Disqualified Lender) that is engaged in making, purchasing, holding or investing
in bank loans and similar extensions of credit in the ordinary course and that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.

“Asset Sale” shall mean any Dispositions of property pursuant to Sections 9.5(s)
and/or (v) that yield aggregate consideration to Holdings or any Group Member
(valued at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value in
the case of other non-cash proceeds) in excess of an amount equal to $5,000,000
with respect to any single Disposition or series of related Dispositions of
property.

“Assignee” shall have the meaning set forth in Section 13.4(a)(i).

“Assignment and Assumption” shall mean an Assignment and Assumption,
substantially in the form of Exhibit A.

“Assignment Taxes” shall have the meaning set forth in the definition of “Other
Taxes.”

“Attributable Debt” shall mean, in respect of a Sale Leaseback Transaction, at
the time of determination, the present value of the obligation of the Loan Party
that acquires, leases or licenses back the right to use all or a material
portion of the subject property for net rental, license or other payments during
the remaining term of the lease, license or other arrangement included in such
Sale Leaseback Transaction including any period for which such lease, license or
other arrangement has been extended or may, at the sole option of the other
party (or parties) thereto, be extended. Such present value shall be calculated
using a discount rate equal to the rate of interest implicit in such
transaction, determined in accordance with GAAP.

“Auction Purchase” shall mean a purchase of Term Loans pursuant to a Dutch
Auction (x) in the case of a Permitted Auction Purchaser, in accordance with the
provisions of Section 13.4(a)(iii) or (y) in the case of an Affiliated Lender,
in accordance with the provisions of Section 13.4(a)(iv).

 

- 7 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Australian Dollars” shall mean freely transferable lawful money of the
Commonwealth of Australia (expressed in Australian dollars).

“Authorized Officer” shall mean, with respect to (i) delivering Notices of
Borrowing, Notices of Conversion/Continuation and similar notices, any person or
persons that has or have been authorized by the board of directors (or similar
governing body) of the Borrower to deliver such notices pursuant to this
Agreement, (ii) delivering financial information and officer’s certificates
pursuant to this Agreement (including Section 8.7), the chief financial officer,
the treasurer, the assistant treasurer or the controller of Holdings or the
Borrower, (iii) any other matter in connection with this Agreement or any other
Loan Document, any officer (or a person or persons so designated by any such
officer) of Holdings or the Borrower and (iv) as to any other Loan Party or, in
the case of any Foreign Subsidiary, any duly appointed authorized signatory or
director or managing member of such Person; provided that in the case of clauses
(i), (iii) and (iv) above, such Authorized Officers may include, for the
avoidance of doubt, the chief executive officer, president, chief financial
officer, treasurer, assistant treasurer, controller, secretary, assistance
secretary or corporate secretary of the Borrower, Holdings or any Loan Party, as
applicable.

“Available Amount” shall mean, at any time, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to the sum of:

(a)        an amount equal to $25,000,000, plus

(b)        the Retained Excess Cash Flow Amount at such time, plus

(c)        (I) the cumulative amount of cash and Cash Equivalent proceeds from
(i) the sale of Qualified Equity Interests of Holdings or of any direct or
indirect parent of Holdings after the Closing Date and on or prior to such time
(including upon exercise of warrants or options) which proceeds have been
contributed as equity to the capital of the Borrower and (ii) the Qualified
Equity Interests of Holdings or of any direct or indirect parent of Holdings
issued upon conversion of Indebtedness incurred after the Closing Date of
Holdings or any of its Restricted Subsidiaries owed to a Person other than a
Loan Party or a Restricted Subsidiary of Loan Party and (II) the fair market
value (as determined by the board of directors (or similar governing body) of
Holdings) of assets or property received by the Borrower and/or its Restricted
Subsidiaries as a contribution to its equity capital (excluding (w) a Specified
Equity Contribution, (x) any such contribution by Holdings or any of its
Subsidiaries, (y) issuances of Capital Stock applied pursuant to Section 9.7(p)
and (z) Excluded Contributions), plus

(d)        100% of the aggregate amount received by Holdings and/or its
Restricted Subsidiaries in cash and Cash Equivalents (valued at the fair market
value thereof, as determined by the board of directors (or similar governing
body) or an Authorized Officer of Holdings) from:

(i)        the sale (other than to Holdings or any such Restricted Subsidiary)
of any Capital Stock of an Unrestricted Subsidiary or any Investments, or

(ii)        any dividend or other distribution by an Unrestricted Subsidiary or
received in respect of any Investments, or

(iii)        any interest, returns of principal, repayments and similar payments
by such Unrestricted Subsidiary or received in respect of any Investments, plus

(e)        100% of the aggregate amount of Declined Proceeds received by
Holdings and/or its Restricted Subsidiaries, plus

 

- 8 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f)        in the event any Unrestricted Subsidiary has been re-designated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, Holdings or
a Restricted Subsidiary, the fair market value (as determined by the board of
directors (or similar governing body) or an Authorized Officer of Holdings) of
the Investments of Holdings and the Restricted Subsidiaries in such Unrestricted
Subsidiary at the time of such re-designation, combination or transfer (or of
the assets transferred or conveyed, as applicable), in each case without
duplication of returns included in the calculation of Consolidated Net Income
and to the extent such Investments correspond to the designation of a Subsidiary
as an Unrestricted Subsidiary pursuant to Section 8.11 and were originally made
using the Available Amount pursuant to Section 9.7(u), plus

(g)        an amount equal to the net reduction in Investments made pursuant to
Section 9.7(u) in respect of any returns in cash, Cash Equivalents and assets
(valued at the fair market value thereof, as determined by the board of
directors (or similar governing body) or an Authorized Officer of Holdings)
(including dividends, interest, distributions, returns of principal, profits on
sale, repayments, income and similar amounts) actually received by Holdings and
its Restricted Subsidiaries from such Investments, minus

(h)        any amount of the Available Amount used to make Investments pursuant
to Section 9.7(u) after the Closing Date and prior to such time, minus

(i)        any amount of the Available Amount used to make Restricted Payments
pursuant to Section 9.6(b) after the Closing Date and prior to such time, minus

(j)        any amount of the Available Amount used to make payments or
redemptions pursuant to Section 9.8(d) after the Closing Date and prior to such
time.

“Available Currency” shall mean (i) with respect to Term Loans (other than
Incremental Term Loans) and Swingline Loans, Dollars, (ii) with respect to
Revolving Loans and Letters of Credit, Dollars and any Alternate Currency and
(iii) with respect to Incremental Term Loans, Dollars and any Alternate Currency
as specified in the respective Incremental Amendment.

“Back-Stop Arrangements” shall mean, collectively, Letter of Credit Back-Stop
Arrangements and Swingline Back-Stop Arrangements.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto.

“Base Rate” shall mean, at any time, the highest of (i) the Prime Lending Rate
at such time, (ii) 1/2 of 1% in excess of the overnight Federal Funds Rate at
such time and (iii) the LIBOR Rate that would then be in effect for a LIBOR Loan
with an Interest Period of one month plus 1%; provided, that, solely in the case
of Replacement Term B-1 Loans, the Base Rate shall not be less than 2.25% per
annum, and solely in the case of and Replacement Term B-2 Loans, the Base Rate
shall not be less than 2.00% per annum. For purposes of this definition, the
LIBOR Rate shall be determined using the LIBOR Rate as otherwise determined by
the Administrative Agent in accordance with the definition of LIBOR Rate, except
that (x) if a given day is a Business Day, such determination shall be made on
such day (rather than two (2) Business Days prior to the commencement of an
Interest Period) or (y) if a given day is not a Business Day, the LIBOR Rate for
such day shall be the rate determined by the Administrative Agent pursuant to
preceding clause (x) for the most recent Business Day preceding such day. Any
change in the Base Rate due to a change in the Prime Lending Rate, the Federal
Funds Rate or such LIBOR Rate shall

 

- 9 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

be effective as of the opening of business on the day of such change in the
Prime Lending Rate, the Federal Funds Rate or such LIBOR Rate, respectively.

“Base Rate Loan” shall mean (i) each Swingline Loan and (ii) each other Dollar
Denominated Loan designated or deemed designated as such by the Borrower at the
time of the incurrence thereof or conversion thereto.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

“Borrower” shall have the meaning set forth in the preamble hereto.

“Borrowing” shall mean the borrowing of one Type of Loan of a single Tranche
from all the Lenders having Commitments of the respective Tranche (or from the
Swingline Lender in the case of Swingline Loans) on a given date (or resulting
from a conversion or conversions on such date) having in the case of Fixed Rate
Loans, the same Interest Period; provided that Base Rate Loans incurred pursuant
to Section 2.11(b) shall be considered part of the related Borrowing of LIBOR
Loans.

“Business Day” shall mean (i) for all purposes other than as covered by clauses
(ii) and (iii) below, any day except Saturday, Sunday and any day which shall be
in New York, New York, a legal holiday or a day on which banking institutions
are authorized or required by law or other government action to close, (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, LIBOR Loans, any day that is a Business Day described
in clause (i) above and that is also a day for trading by and between banks in
Dollar deposits in the interbank LIBOR market and (iii) with respect to all
notices and determinations in connection with, and payments of principal and
interest on or with respect to, Euro Denominated Loans and Sterling Denominated
Loans, any day that is a Business Day described in clauses (i) and (ii) and that
is also (a) a day for trading by and between banks in the London interbank
market and which shall not be a legal holiday or a day on which banking
institutions are authorized or required by law or other government action to
close in London, England and (b) in relation to any payment in Euros, a day on
which the Trans-European Automated Real-Time Gross Settlement Express Transfer 2
(TARGET 2) System is open.

“Calculation Period” shall mean, with respect to any Permitted Acquisition, any
Asset Sale or any other event expressly required to be calculated on a Pro Forma
Basis pursuant to the terms of this Agreement, the Test Period most recently
ended prior to the date of such Permitted Acquisition, Asset Sale or other event
for which financial statements have been delivered pursuant to Section 8.1(a) or
(b), as applicable.

“Canadian Dollars” shall mean freely transferable lawful money of Canada
(expressed in Canadian dollars).

“Cancellation” or “Cancelled” shall mean the cancellation, termination and
forgiveness by Permitted Auction Purchaser of all Term Loans acquired in
connection with an Auction Purchase or other acquisition of Term Loans, which
cancellation shall be consummated as described in Section 13.4(a)(iii)(C) and
the definition of “Eligible Assignee.”

“Capital Lease Obligations” shall mean, with respect to any Person, all rental
obligations of such Person that, under GAAP, are or will be required to be
capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles. For
the avoidance of doubt, “Capital Lease Obligations” shall not include
obligations or liabilities of any Person to pay rent or other amounts under any
lease of (or other arrangement conveying the right to use)

 

- 10 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

real or personal property, or a combination thereof, which obligations would be
required to be classified and accounted for as an operating lease under GAAP as
existing on the Closing Date.

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation or
company (including common stock and preferred stock), any and all equivalent
ownership interests in a Person (other than a corporation), including
partnership interests (general and limited), and membership and limited
liability company interests or shares, and any and all warrants, rights or
options to purchase any of the foregoing (but excluding any debt security that
is exchangeable for or convertible into such capital stock).

“Cash Collateral” shall have the meaning set forth in the definition of
“Collateralize.”

“Cash Equivalents” shall mean (a) Dollars, Euros, Pounds Sterling, Canadian
Dollars, Australian Dollars and Swedish Krona (including such Dollars, Euros,
Pounds Sterling, Canadian Dollars, Australian Dollars and Swedish Krona as are
held as overnight bank deposits and demand deposits with banks); (b) marketable
direct obligations issued by, or unconditionally guaranteed or insured by, the
United States or issued by any agency or instrumentality thereof and backed by
the full faith and credit of the United States, in each case maturing within
twenty-four (24) months from the date of acquisition; (c) obligations maturing
not more than one (1) year after such time issued or guaranteed by the
government of a country (“OECD Country”) that is a member of the Organization
for Economic Cooperation and Development or any agency thereof that is rated at
least A by S&P or A by Moody’s; (d) certificates of deposit, time deposits,
eurodollar time deposits, bankers’ acceptances or overnight bank deposits having
maturities of one (1) year or less from the date of acquisition issued by any
Lender or by any commercial bank organized under the laws of the United States
or any state thereof or the District of Columbia or any U.S. branch of a foreign
bank having combined capital and surplus of not less than $100,000,000; (e) time
deposits and certificates of deposit of (I) any commercial banking institution
that is an applicable central bank of an OECD Country and has a combined capital
and surplus of not less than $500,000,000 (or the equivalent thereof in the
foreign currency of such OECD Country or (II) any OECD Country bank whose
short-term commercial paper rating from S&P is at least A-1 or the equivalent
thereof or from Moody’s is at least P-1 or the equivalent thereof (any such bank
being an “Approved Foreign Bank”), in each case with maturities of not more than
270 days from the date of acquisition; (f) commercial paper of an issuer rated
at least A-2 by S&P or P-2 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within one (1) year from the date of acquisition; (g) repurchase obligations of
any Lender or of any commercial bank satisfying (at the time of acquisition) the
requirements of clause (d) or (e) of this definition, having a term of not more
than ninety (90) days, with respect to securities issued or fully guaranteed or
insured by the United States government; (h) securities with maturities of one
(1) year or less from the date of acquisition issued or fully guaranteed or
insured by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated either (I) A or better by S&P or A or
better by Moody’s or (II) SP1 or better by S&P or V-MIG 1 or better by Moody’s;
(i) securities issued or directly and fully guaranteed or insured by any OECD
Country or any instrumentality or agency thereof (provided that the full faith
and credit of such OECD Country is pledged in support thereof) having maturities
of not more than twelve (12) months from the date of acquisition and rated
either (I) at least A by S&P or A by Moody’s or (II) at least SP1 by S&P or
V-MIG by Moody’s; (j) securities with maturities of one (1) year or less from
the date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of any OECD Country, by any political subdivision or taxing authority
of any such state, commonwealth or territory, the securities of which state,
commonwealth, territory, political subdivision or taxing authority (as the case
may be) are rated either (I) at least A by S&P or A by Moody’s or (II) at least
SP1 by S&P or V-MIG by Moody’s; (k)

 

- 11 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

securities with maturities of one (1) year or less from the date of acquisition
backed by standby letters of credit issued by any Lender or any commercial bank
satisfying the requirements of clause (d) or (e) of this definition;
(l) Indebtedness or preferred stock issued by Persons with a rating, at the time
of acquisition thereof, of “A” or higher from S&P or “A2” or higher from Moody’s
with maturities of one (1) year or less from the date of acquisition; (m) money
market mutual or similar funds that invest substantially all of their assets in
securities satisfying the requirements of clauses (a) through (l) of this
definition; or (n) in the case of Foreign Subsidiaries, to the extent not
addressed above, Investments made in the jurisdiction where such Foreign
Subsidiaries customarily make similar Investments that are of a type and credit
quality comparable to the Investments described in clauses (a) through (m) of
this definition.

“Cash Management Obligations” shall mean all obligations, including guarantees
thereof, of Holdings or any of its Subsidiaries to a bank or other financial
institution that is reasonably acceptable to the Administrative Agent (and
appointed the Administrative Agent as its collateral agent in a manner
reasonably acceptable to the Administrative Agent) and has agreed in writing
with the Administrative Agent that it is providing Cash Management Obligations
to Holdings or any of its Subsidiaries which constitute obligations (including
guarantees thereof) in respect of (i) overdrafts and related liabilities owed to
any such bank or financial institution arising from treasury, depositary and
cash management services or in connection with any automated clearinghouse
transfer of funds, (ii) foreign exchange and currency management services or
(iii) purchase cards, credit cards or similar services, in each case, arising
from transactions in the ordinary course of business of Holdings or any of its
Subsidiaries, to the extent such obligations are primary obligations of a Loan
Party or are guaranteed by a Loan Party.

“Certain Funds Provision” shall have the meaning set forth in Section 2.15(c).

“Certificated Securities” shall have the meaning set forth in Section 6.19(a).

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“Change in Tax Law” shall mean the enactment, promulgation, execution or
ratification of, or any change in or amendment to, any law, treaty, regulation
or rule (or in the official application or interpretation of any law, treaty,
regulation or rule, including a holding, judgment or order by a court of
competent jurisdiction) relating to taxation.

“Change of Control” shall mean, at any time (a) prior to a Qualified Public
Offering, (i) Permira shall fail to have the right, directly or indirectly, by
voting power, contract or otherwise, to elect or designate for election at least
a majority of the board of directors (or similar governing body) of Holdings and
(ii) the Investors shall fail to beneficially own Capital Stock of Holdings
representing a majority of the voting power of Holdings, (b) after a Qualified
Public Offering, any “person” or “group,” other than the Investors, shall
beneficially own Capital Stock of Holdings representing more than 35% of the
aggregate ordinary voting power of Holdings and the percentage of the aggregate
ordinary voting power represented by such Capital Stock beneficially owned by
such person or group exceeds the percentage of the aggregate ordinary voting
power represented by Capital Stock of Holdings then beneficially owned by the
Investors, unless (i) the Investors have, at such time, the right or the
ability, directly or indirectly, by voting power, contract or otherwise to elect
or designate for election at least a majority of the board of directors (or
similar governing body) of Holdings or (ii) during any period of twelve
(12) consecutive months, a majority of the seats (other than vacant seats) on
the board of directors (or similar governing body) of Holdings are occupied at
such time by persons who were (x) members of the board of directors (or similar
governing body) of Holdings on the Closing Date or nominated by one or more
Investors or Persons nominated by one or more Investors or (y) appointed by
directors so nominated, (c) Holdings ceases to own, directly or indirectly, 100%
of the issued and outstanding Capital Stock of the Borrower (excluding the
incentive stock options that were issued to members of management on the Closing
Date

 

- 12 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and subsequently converted into shares of common stock of U.S. Holdings) or
(d) a Change of Control or similar event occurs under the Senior Notes.

“Class” shall mean (a) when used with respect to Lenders, whether such Lenders
are Revolving Lenders or Term Lenders, (b) when used with respect to
Commitments, whether such Commitments are Initial Revolving Loan Commitments,
Incremental Revolving Commitments, Incremental Term Commitments, Other Revolving
Commitments, Other Term Commitments and New, New Replacement Term B-1 Loan
Commitments or New Replacement Term B-2 Loan Commitments and (c) when used with
respect to Loans or a Borrowing, whether such Loans, or the Loans comprising
such Borrowing, are Initial Revolving Loans, Incremental Term Loans, Incremental
Revolving Loans, Other Term Loans, Other Revolving Loans, Replacement Term B-1
Loans or Replacement Term B-2 Loans. Incremental Revolving Loans, Incremental
Term Loans, Other Revolving Loans, Other Term Loans, Incremental Revolving
Commitments, Incremental Term Commitments, Other Revolving Commitments and Other
Term Commitments made pursuant to any Incremental Amendment that have different
terms and conditions shall be construed to be in different Classes.

“Closing Date” shall mean December 28, 2012.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and the regulations promulgated and rulings issued thereunder.

“Collateral” shall mean all property and assets (whether real or personal) with
respect to which any security interests have been granted (or purported to have
been granted) pursuant to any Security Document to secure the Obligations;
provided that the Collateral shall not include any Excluded Assets.

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Parties pursuant to the Security Documents.

“Collateralize” shall mean to (i) pledge and deposit with or deliver to the
Collateral Agent or the Issuing Lender, for the benefit of the Issuing Lenders
and the Lenders, as collateral for the L/C Obligations, cash or deposit account
balances (“Cash Collateral”) pursuant to documentation in form and substance
reasonably satisfactory to the Collateral Agent or (ii) issue back to back
letters of credit for the benefit of the Issuing Lender in a form and substance
(including as to the identity of the issuer thereof) reasonably satisfactory to
the Collateral Agent, in each case, in an amount not less than 103% of the
outstanding L/C Obligations.

“Commitment” shall mean any of the commitments of any Lender, i.e., a Term Loan
Commitment or a Revolving Loan Commitment.

“Commitment Fees” shall have the meaning set forth in Section 4.1(a).

“Commitment Letter” shall mean the Commitment Letter, dated as of October 21,
2012, between U.S. Holdings and the Initial Joint Lead Arrangers.

“Commonly Controlled Entity” shall mean a person or an entity, whether or not
incorporated, that is under common control with Holdings or the Borrower within
the meaning of Section 4001 of ERISA or is part of a group that includes
Holdings or the Borrower and that is treated as a single employer under
Section 414 of the Code.

“Company Material Adverse Effect” shall mean any fact, event, development,
condition, matter, state of facts, circumstance, change, occurrence or effect
that (a) would, or would reasonably be expected

 

- 13 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

to, prevent or materially delay the consummation of the Merger and the other
transactions contemplated by the Merger Agreement; or (b) has, or would
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the business, financial condition, properties, assets or
results of operations of the Company and its Subsidiaries, taken as a whole, but
shall not include any fact, event, development, condition, matter, state of
facts, circumstance, change, occurrence or effect relating to or resulting from
(i) changes in general economic or political conditions or the securities,
credit or financial markets, (ii) any decline in the market price or trading
volume of the Common Stock, (iii) general changes or developments after the date
of the Merger Agreement in the industries in which the Company and its
Subsidiaries operate, including general changes in Law or regulation across such
industries in which the Company and its Subsidiaries operate, (iv) the execution
and delivery of the Merger Agreement or the public announcement or pendency of
the Merger or other transactions contemplated by the Merger Agreement, including
the impact thereof on the relationships, contractual or otherwise, of the
Company or any of its Subsidiaries with employees, customers, suppliers or
partners, (v) the identity of U.S. Holdings or any of its Affiliates as the
acquiror of the Company, (vi) compliance with the terms of, or the taking of any
action required by, the Merger Agreement or consented to in writing by U.S.
Holdings, (vii) any acts of terrorism or war, (viii) any hurricane, tornado,
flood, earthquake, natural disasters, acts of God or other comparable events,
(ix) changes in generally accepted accounting principles or the interpretation
thereof after the date hereof or (x) any failure to meet internal or published
projections, forecasts or revenue or earning predictions for any period;
provided that (1) any fact, event, development, condition, matter, state of
facts, circumstance, change, occurrence or effect set forth in the foregoing
clauses (b)(i), (b)(iii), (b)(vii), (b)(viii) and (b)(ix) may be taken into
account in determining whether there has been or is a Company Material Adverse
Effect to the extent (and only to the extent) such fact, event, development,
condition, matter, state of facts, circumstance, change, occurrence or effect
has a disproportionate adverse effect on the business, financial condition,
properties, assets or results of operations of the Company and its Subsidiaries,
taken as a whole, in relation to others in the industries in which the Company
and its Subsidiaries operate and (2) the underlying cause of any failure
referred to in the foregoing clause (b)(x) may be taken into account in
determining whether there has been or is a Company Material Adverse Effect.
Unless otherwise defined in this definition, capitalized terms used in this
definition shall have the meanings set forth in the Merger Agreement.

“Compliance Date” shall mean (i) any date on which and/or upon (ii) the
Borrowing of any Revolving Loan or Swingline Loan or issuance of any Letter of
Credit, the result of which would, after giving effect to such Borrowing or
issuance, result in the aggregate Revolving Extensions of Credit of all Lenders
equal to an amount in excess of $15,000,000 (as modified pursuant to any
Incremental Amendment in accordance with Section 2.15(a)(ix)) at such time.

“Consenting Term B-1 Lender” shall mean each Existing Term B-1 Lender that has
agreed, on the terms and conditions set forth in Amendment No. 2, to have up to
all of its outstanding Existing Term B-1 Loans converted into a like principal
amount of Replacement Term B-1 Loans effective as of the Amendment No. 2
Effective Date.

“Consenting Term B-2 Lender” shall mean each Existing Term B-2 Lender that has
agreed, on the terms and conditions set forth in Amendment No. 2, to have up to
all of its outstanding Existing Term B-2 Loans converted into a like principal
amount Replacement Term B-2 Loans effective as of the Amendment No. 2 Effective
Date.

“Converted Term B-1 Loan” shall mean each outstanding Existing Term B-1 Loan
held by a Consenting Term B-1 Lender on the Amendment No. 2 Effective Date
immediately prior to the effectiveness of Amendment No. 2.

 

- 14 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Converted Term B-2 Loan” shall mean each outstanding Existing Term B-2 Loan
held by a Consenting Term B-2 Lender on the Amendment No. 2 Effective Date
immediately prior to the effectiveness of Amendment No. 2.

“ Consolidated Capital Expenditures” shall mean, as of any date for the
applicable Test Period then ended, all capital expenditures of Holdings and its
Restricted Subsidiaries on a consolidated basis for such Test Period, including
Consolidated Capitalized Content, as determined in accordance with GAAP.

“Consolidated Capitalized Content” shall mean, for any Test Period, all
expenditures (including without limitation expenditures in connection with a
Permitted Genealogical Data Acquisition) made for the purchase or licensing of
genealogical, historical and/or DNA data (including the costs to scan such data
and costs to the data keyed and indexed to make it searchable), as determined in
accordance with GAAP.

“Consolidated Current Assets” shall mean, at any date, all amounts (other than
cash and Cash Equivalents) that would, in conformity with GAAP, be set forth
opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of Holdings and its Restricted Subsidiaries at such
date.

“Consolidated Current Liabilities” shall mean, at any date, all amounts that
would, in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Holdings
and its Restricted Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of Holdings and its Restricted Subsidiaries,
(b) without duplication of clause (a) above, all Indebtedness consisting of
Loans to the extent otherwise included therein and (c) the current portion of
any Deferred Revenue.

“Consolidated EBITDA” shall mean, for any Test Period, an amount determined for
Holdings and its Restricted Subsidiaries on a consolidated basis equal to
Consolidated Net Income for such Test Period, plus, to the extent deducted in
arriving at such Consolidated Net Income (other than the add-backs identified in
clauses (bb) and (cc) of this definition), the sum, without duplication, of
(a) Consolidated Interest Expense, (b) provisions for taxes based on income or
equity, (c) total depreciation expense, (d) total amortization expense,
(e) costs and expenses in connection with the Transactions and the acquisition
of Archives.com, (f) other non-cash items (excluding any such non-cash item to
the extent that it represents an accrual or reserve for potential cash items in
any future period or amortization of a prepaid cash item that was paid in a
prior period), (g) the aggregate amount actually paid by the Borrower and its
Restricted Subsidiaries in cash to the Sponsors on account of management,
consulting, advisory and similar fees and expenses, in each case, permitted to
be paid under this Agreement (including termination fees) and related
out-of-pocket costs and expenses and indemnities paid (or any accruals related
to such fees or related costs and expenses), (h) earn-out expenses resulting
from acquisitions in which the Borrower and/or any Restricted Subsidiary of the
Borrower is required to treat such earn-out expenses as compensation costs,
(i) expenses relating to changes in GAAP that impact Holdings’ statement of
income, (j) costs and expenses (including due diligence expenses) associated
with any Permitted Acquisition, merger, Investment or Disposition permitted
hereunder, including any related transaction (whether or not any such
transaction is consummated), (k) costs related to the initial study and
implementation of the Sarbanes-Oxley Act, including the costs of recruiting and
hiring staff, (l) stock option expenses, equity-based compensation expenses
and/or expenses related to stock (including phantom stock plans, cash settled
stock plans and any payroll taxes paid on any stock compensation), (m) actual
expenses incurred in connection with obtaining and maintaining private credit
ratings in accordance with Section 8.9, (n) expenses arising from the impact of
FASB 470-50-40 on certain capitalized fees and costs, (o) extraordinary,
non-recurring or unusual charges, (p) expenses incurred in connection with the
prepayment, amendment, modification, restructuring or Refinancing of
Indebtedness during such Test

 

- 15 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Period, (q) any non-capitalized transaction costs incurred during such Test
Period in connection with an actual or proposed incurrence of Indebtedness,
including a Refinancing thereof, issuance of Capital Stock or recapitalization
(excluding the Transactions), (r) any net loss incurred in such Test Period from
Swap Agreements and Interest Rate Protection Agreements and the application of
Accounting Standards Codification Topic 815, (s) any net loss incurred in such
Test Period from currency translation adjustments or losses, (t) any loss from
the early extinguishment of Indebtedness or Swap Agreements or other derivative
instruments, (u) any loss from disposed, abandoned or discontinued operations
and losses on disposal of disposed, abandoned, transferred, closed or
discontinued operations and any losses, charges and expenses related to the
impairment of assets, (v) any losses (plus all fees and expenses relating
thereto) attributable to asset dispositions or abandonments or the sale or other
disposition of any Capital Stock of any Person other than in the ordinary course
of business, as determined in good faith by the Borrower, (w) cash charges paid
in connection with corporate restructurings and carve-out related items
(including, without limitation, severance costs in connection with any reduction
in the workforce of the Borrower and its Restricted Subsidiaries),
(x) public-to-private cost savings, (y) non-recurring costs related to
discontinued operations in China and Mundia.com, (z) non-recurring cost and
expenses related to the expansion of office space in San Francisco, (aa)
business optimization expenses incurred in such Test Period, (bb) expected cost
savings, operating expense reductions, restructuring charges and expenses and
synergies related to the Transactions and Archives.com that are factually
supportable and projected by the Borrower in good faith to result from actions
with respect to which substantial steps have been, will be, or are expected to
be, taken (in the good faith determination of the Borrower) within twelve
(12) months after the Closing Date and (cc) expected cost savings, operating
expense reductions, restructuring charges and expenses and cost-saving synergies
related to acquisitions, divestitures, restructurings, cost savings initiatives
and other similar initiatives after the Closing Date that are factually
supportable and projected by the Borrower in good faith to result from actions
with respect to which substantial steps have been, will be, or are expected to
be, taken (in the good faith determination of the Borrower) within twelve
(12) months after such transaction or initiative is initiated; provided that the
aggregate amount of add-backs made pursuant to clauses (aa), (bb) and (cc) of
this definition (the “Specified EBITDA Adjustments”) shall not exceed, in the
aggregate, 15% of Consolidated EBITDA for such Test Period (before giving effect
to such Specified EBITDA Adjustments), minus, to the extent added in arriving at
such Consolidated Net Income, (1) non-cash gains (excluding any such non-cash
item to the extent it represents the reversal of an accrual or reserve for
potential cash item in any prior period) and (2) any net gain in such Test
Period from currency translation adjustments or gains.

Notwithstanding the foregoing, “Consolidated EBITDA” for the fiscal quarter
ended: (i) December 31, 2011 shall be deemed to be $41,343,000; (ii) March 31,
2012 shall be deemed to be $31,832,000; (iii) June 30, 2012 shall be deemed to
be $44,241,000; and (iv) September 30, 2012 shall be deemed to be $55,600,000.
For the period from October 1, 2012 through and including the Closing Date,
“Consolidated EBITDA” shall be based on the actual Consolidated EBITDA of the
Borrower for such period.

“Consolidated Interest Expense” shall mean, for any Test Period, total interest
expense (including that portion attributable to Capital Lease Obligations in
accordance with GAAP and capitalized interest) of Holdings and its Restricted
Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of Holdings and its Restricted Subsidiaries, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and net costs under Swap Agreements, but excluding, however, any fees
payable in connection with the Transactions on or before the Closing Date.

“Consolidated Net Income” shall mean, for any Test Period, the net income (or
loss) of Holdings and its Restricted Subsidiaries on a consolidated basis for
such Test Period taken as a single accounting Test Period determined in
conformity with GAAP; provided that there shall be excluded, without
duplication, (a) the income (or loss) of any Person (other than a Restricted
Subsidiary of Holdings) in

 

- 16 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

which any other Person (other than Holdings or its Restricted Subsidiaries) has
a joint interest, except to the extent of the amount of dividends or other
distributions actually paid to Holdings or any of its Restricted Subsidiaries by
such Person during such Test Period, (b) the income (or loss) of any Person
accrued prior to the date it becomes a Restricted Subsidiary of Holdings or is
merged into or consolidated with Holdings or any of its Restricted Subsidiaries
or that Person’s assets are acquired by Holdings or any of its Restricted
Subsidiaries, (c) any after-tax gains or losses attributable to asset sales or
returned surplus assets of any Plan, (d) any increase in amortization or
depreciation or other non-cash charges, and any write up of assets or inventory,
any inventory step ups and any deferred revenue valuation adjustments that
results from the application of purchase accounting in relation to the
Transactions or any acquisition that is consummated after the Closing Date, net
of taxes, (e) any net extraordinary gains or net extraordinary losses,
(f) solely for the purpose of determining Excess Cash Flow, the net income for
such Test Period of any Restricted Subsidiary of Holdings (other than any
Subsidiary Guarantor) shall be excluded to the extent the declaration or payment
of dividends or similar distributions by that Restricted Subsidiary of its net
income is not at the date of determination permitted without any prior
Governmental Approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule, or governmental regulation applicable to
that Restricted Subsidiary or its stockholders, unless such restriction with
respect to the payment of dividends or similar distributions has been legally
waived; provided that Consolidated Net Income will be increased by the amount of
dividends or other distributions or other payments actually paid in cash (or to
the extent converted into cash) or Cash Equivalents to Holdings or a Subsidiary
Guarantor in respect of such Test Period, to the extent not already included
therein and (g) the cumulative effect of a change in accounting principles
during such Test Period to the extent included in Consolidated Net Income. In
addition, to the extent not already accounted for in the Consolidated Net
Income, notwithstanding anything to the contrary in the foregoing, Consolidated
Net Income shall include the amount of net proceeds received by Holdings or any
Restricted Subsidiary thereof from business interruption insurance.

“Consolidated Total Debt” shall mean, at any date, an amount equal to the
aggregate principal amount (or, if higher, the par value or stated face amount
(other than with respect to zero coupon Indebtedness)) of all Indebtedness of
Holdings and its Restricted Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP as adjusted pursuant to
Section 1.3(c), but excluding any liabilities referred to in clauses (f) and
(i) of the definition of “Indebtedness” and any Guarantee Obligations in respect
of any such liabilities.

“Consolidated Total Assets” shall mean the total amount of all assets of
Holdings and its Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP as shown on the most recent balance sheet of Holdings.

“Consolidated Working Capital” shall mean, at any date, the excess of
Consolidated Current Assets on such date over Consolidated Current Liabilities
on such date.

“Consolidated Working Capital Adjustment” shall mean, for any Test Period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such Test Period exceeds (or
is less than (in which case the Consolidated Working Capital Adjustment will be
a negative number)) Consolidated Working Capital as of the end of such Test
Period.

“Contractual Obligation” shall mean, with respect to any Person, any provision
of any security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

- 17 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Investment Affiliate” shall mean, with respect to any Person, any other
Person that (a) directly or indirectly, is in Control of, is Controlled by, or
is under common Control with, such Person and (b) is organized by such Person
primarily for the purpose of making equity or debt investments in one or more
companies.

“Credit Agreement Refinancing Debt” shall mean (a) First Priority Credit
Agreement Refinancing Debt, (b) Second Priority Credit Agreement Refinancing
Debt, (c) Unsecured Credit Agreement Refinancing Debt or (d) Indebtedness
incurred or Other Revolving Commitments obtained pursuant to a Refinancing
Amendment, in each case, issued, incurred or otherwise obtained (including by
means of the extension or renewal of existing Indebtedness) in exchange for, or
to extend, renew, replace or refinance, in whole or part, existing Term Loans,
outstanding Revolving Loans or (in the case of Other Revolving Commitments
obtained pursuant to a Refinancing Amendment) Revolving Loan Commitments
hereunder (including any successive Credit Agreement Refinancing Debt) (any such
extended, renewed, replaced or refinanced Term Loans, Revolving Loans or
Revolving Commitments, “Refinanced Credit Agreement Debt”); provided that
(i) such extending, renewing or refinancing Indebtedness (including, if such
Indebtedness includes or relates to any Other Revolving Commitments, the unused
portion of such Other Revolving Commitments) is in an original aggregate
principal amount (or accreted value, if applicable) not greater than the
aggregate principal amount (or accreted value, if applicable) of the Refinanced
Credit Agreement Debt (and, in the case of Refinanced Credit Agreement Debt
consisting, in whole or in part, of unused Revolving Loan Commitments or Other
Revolving Commitments, the amount thereof) plus an amount equal to unpaid and
accrued interest and premium thereon plus other reasonable and customary fees
and expenses (including upfront fees and original issue discount), (ii) in the
case of Other Revolving Commitments and Other Revolving Loans, there shall be no
required repayment thereof (other than in connection with a voluntary reduction
of commitments or availability thereunder) prior to the maturity thereof and
(iii) such Refinanced Credit Agreement Debt shall be repaid, defeased or
satisfied and discharged, and all accrued interest, fees and premiums (if any)
in connection therewith shall be paid, on the date such Credit Agreement
Refinancing Debt is issued, incurred or obtained; provided that to the extent
that such Refinanced Credit Agreement Debt consists, in whole or in part, of
Revolving Loan Commitments or Other Revolving Commitments (or Revolving Loans or
Other Revolving Loans incurred pursuant to any Revolving Loan Commitments or
Other Revolving Commitments), such Revolving Loan Commitments or Other Revolving
Commitments, as applicable, shall be terminated, and all accrued fees in
connection therewith shall be paid, on the date such Credit Agreement
Refinancing Debt is issued, incurred or obtained.

“Credit Agreement Refinancing Requirements” shall mean, with respect to any
Indebtedness incurred by the Borrower to Refinance, in whole or part, any other
Indebtedness (such other Indebtedness, “Refinanced Debt”):

(a)    with respect to all such Indebtedness:

(i)        the other terms and conditions of such Indebtedness (excluding
pricing, fees, rate floors and optional prepayment or redemption terms) are
substantially identical to, or (taken as a whole) are no more favorable to, the
providers of such Indebtedness than those applicable to the Refinanced Debt
(except for financial covenants or other covenants or provisions applicable only
to periods after the Latest Maturity Date at the time of such Refinancing, as
may be agreed by such Borrower and the providers of such Indebtedness);

 

- 18 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii)        if such Indebtedness is guaranteed, it is not guaranteed by any
Subsidiary of Holdings other than the Subsidiary Guarantors; and

(iii)        the proceeds of such Indebtedness are applied, substantially
concurrently with the incurrence thereof, to the pro rata prepayment of the
outstanding amount (and, if such Indebtedness constitutes Refinancing Revolving
Debt, pro rata reductions of the Revolving Commitments) of the Refinanced Debt;

(b)    if such Indebtedness constitutes Refinancing Revolving Debt:

(i)        such Indebtedness does not mature (or require commitment reductions
or amortization) prior to the final stated maturity date of the Refinanced Debt;
and

(ii)        such Indebtedness includes provisions providing for the pro rata
treatment of payment, repayment, borrowings, participations and commitment
reductions of the Revolving Facility and such Indebtedness reasonably acceptable
to the Administrative Agent and the Borrower;

(c)    if such Indebtedness constitutes Refinancing Term Debt:

(i)        such Indebtedness does not mature or have scheduled amortization or
payments of principal and is not subject to mandatory redemption or prepayment
(except customary asset sale or change of control provisions), in each case
prior to the date that is ninety-one (91) days after the then Latest Maturity
Date at the time such Indebtedness is incurred;

(ii)        such Indebtedness does not have a shorter Weighted Average Life to
Maturity than the Refinanced Debt; and

(iii)        such Indebtedness shares not greater than ratably in (or, if such
Indebtedness constitutes Unsecured Refinancing Term Debt or Second Priority
Refinancing Term Debt, on a junior basis with respect to) any voluntary or
mandatory prepayments of any Term Loans then outstanding; and

(d)    if such Indebtedness is secured:

(i)        such Indebtedness is not secured by any assets other than the
Collateral; and

(ii)        a Senior Representative acting on behalf of the providers of such
Indebtedness shall have become party to an Intercreditor Agreement (or any
Intercreditor Agreement shall have been amended or replaced in a manner
reasonably acceptable to the Administrative Agent, which results in such Senior
Representative having rights to share in the Collateral as provided in the
definition of First Priority Credit Agreement Refinancing Debt, in the case of
First Priority Refinancing Revolving Debt or First Priority Refinancing Term
Debt, or in the definition of Second Priority Credit Agreement Refinancing Debt,
in the case of Second Priority Refinancing Revolving Debt or Second Priority
Refinancing Term Debt).

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

 

- 19 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Declined Proceeds” shall have the meaning set forth in Section 5.2(e).

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender whose acts or failure to act, whether
directly or indirectly, cause such Lender to meet any part of the definition of
“Lender Default.”

“Deferred Revenue” shall mean, for any period, the amount of deferred revenue of
Holdings and its Restricted Subsidiaries, on a consolidated basis, determined in
accordance with GAAP.

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by Holdings or any Restricted Subsidiaries in connection
with an Asset Sale that is so designated as Designated Non-Cash Consideration as
determined by Holdings in good faith pursuant to a certificate of an Authorized
Officer of Holdings setting forth the basis of such valuation, less the amount
of cash or Cash Equivalents received within 180 days of such Asset Sale in
connection with a subsequent sale of or collection on such Designated Non-Cash
Consideration.

“Disposition” shall mean, with respect to any property (including, without
limitation, Capital Stock of any Group Member), any sale, lease, Sale Leaseback
Transaction, assignment, conveyance, transfer or other disposition thereof
(including by merger or consolidation or amalgamation and excluding the granting
of a Lien permitted hereunder) and any issuance of Capital Stock of Holdings’
Restricted Subsidiaries. The terms “Dispose” and “Disposed of” shall have
correlative meanings.

“Disqualified Equity Interests” shall mean any Capital Stock which, by its terms
(or by the terms of any security or other Capital Stock into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change in control or asset sale so long as any right of
the holders thereof upon the occurrence of a change in control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are then accrued and payable and the termination of the
Commitments), in each case, prior to the date that is ninety-one (91) days after
the Latest Maturity Date, (b) is redeemable at the option of the holder thereof
(other than solely for Qualified Equity Interests), in whole or in part, prior
to the date that is ninety-one (91) days after the Latest Maturity Date, except
as a result of a change in control or an asset sale or the death, disability,
retirement, severance or termination of employment or service of a holder who is
an employee or director of Holdings or a Subsidiary, in each case so long as any
such right of the holder (1) is not effective during the continuance of an Event
of Default and is not effective to the extent that such redemption would result
in a Default or an Event of Default or (2) is subject to the prior repayment in
full of the Loans and all other Obligations that are then accrued and payable
and the termination of the Commitments, (c) requires the payment of any cash
dividend or any other scheduled cash payment constituting a return of capital,
in each case, prior to the date that is ninety-one (91) days after the Latest
Maturity Date, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Capital Stock that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one (91) days
after the Latest Maturity Date; provided that if such Capital Stock is issued to
any plan for the benefit of employees of Holdings or its Restricted Subsidiaries
or by any such plan to such employees, such Capital Stock shall not constitute a
Disqualified Equity Interest solely because it may be required to be repurchased
by Holdings or its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations.

“Disqualified Lender” shall mean each financial institution or other Person
designated in writing by U.S. Holdings to the Administrative Agent on or prior
to the date of the Commitment Letter.

 

- 20 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Distressed Person” shall have the meaning set forth in the definition of
“Lender-Related Distress Event.”

“Dollar Denominated Loan” shall mean each Loan denominated in Dollars, which
shall include each Incremental Term Loan denominated in Dollars, each Dollar
Denominated Revolving Loan, each Swingline Loan, each Replacement Term B-1 Loan
as amendedincurred on the Amendment No. 12 Effective Date and each Replacement
Term B-2 Loan incurred on the Amendment No. 12 Effective Date.

“Dollar Denominated Revolving Loan” shall mean each Revolving Loan denominated
in Dollars.

“Dollar Equivalent” shall mean, with respect to any amount denominated in an
Alternate Currency as of any date of determination, the amount of dollars that
would be required to purchase the amount of such Alternate Currency based upon
the Spot Currency Exchange Rate at which the Administrative Agent offers to sell
such Alternate Currency for dollars in the London foreign exchange market at
approximately 11:00 a.m. London time on such date for delivery two (2) Business
Days later (or, in the case of any determination pursuant to Section 13.19, on
the date of determination).

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

“Domestic Subsidiary” shall mean, with respect to any Person, any Subsidiary of
such Person incorporated or organized in the United States, any State thereof or
the District of Columbia.

“Drawing” shall have the meaning set forth in Section 3.5(b).

“Dutch Auction” shall mean one or more purchases (each, a “Purchase”) by a
Permitted Auction Purchaser or an Affiliated Lender (either, a “Purchaser”) of
Term Loans pursuant to Section 13.4(a)(iii) or 13.4(a)(iv); provided that, each
such Purchase is made on the following basis:

(a)        (i) the Purchaser will notify the Administrative Agent in writing (a
“Purchase Notice”) (and the Administrative Agent will deliver such Purchase
Notice to each relevant Lender) that such Purchaser wishes to make an offer to
purchase from each Term Lender and/or each Lender with respect to any Class of
Term Loans on an individual tranche basis, Term Loans in an aggregate principal
amount as is specified by such Purchaser (the “Term Loan Purchase Amount”) with
respect to each applicable tranche, subject to a range or minimum discount to
par expressed as a price at which range or price such Purchaser would consummate
the Purchase (the “Offer Price”) of such Term Loans to be purchased (it being
understood that different Offer Prices and/or Term Loan Purchase Amounts may be
offered with respect to different tranches of Term Loans and, in such an event,
each such offer will be treated as a separate offer pursuant to the terms of
this definition); provided that the Purchase Notice shall specify that each
Return Bid (as defined below) must be submitted by a date and time to be
specified in the Purchase Notice, which date shall be no earlier than the second
Business Day following the date of the Purchase Notice and no later than the
fifth Business Day following the date of the Purchase Notice; (ii) at the time
of delivery of the Purchase Notice to the Administrative Agent, no Default or
Event of Default shall have occurred and be continuing or would result therefrom
(which condition shall be certified as being satisfied in such Purchase Notice)
and (iii) the Term Loan Purchase Amount specified in each Purchase Notice
delivered by such Purchaser to the Administrative Agent shall not be less than
$10,000,000 in the aggregate;

(b)        such Purchaser will allow each Lender holding the Class of Term Loans
subject to the Purchase Notice to submit a notice of participation (each, a
“Return Bid”) which shall specify (i) one or more discounts to par of such
Lender’s tranche or tranches of Term Loans

 

- 21 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

subject to the Purchase Notice expressed as a price (each, an “Acceptable
Price”) (but in no event will any such Acceptable Price be greater than the
highest Offer Price for the Purchase subject to such Purchase Notice) and
(ii) the principal amount of such Lender’s tranches of Term Loans at which such
Lender is willing to permit a purchase of all or a portion of its Term Loans to
occur at each such Acceptable Price (the “Reply Amount”);

(c)        based on the Acceptable Prices and Reply Amounts of the Term Loans as
are specified by the Lenders, the Administrative Agent in consultation with such
Purchaser, will determine the applicable discount (the “Applicable Discount”)
which will be the lower of (i) the lowest Acceptable Price at which such
Purchaser can complete the Purchase for the entire Term Loan Purchase Amount and
(ii) in the event that the aggregate Reply Amounts relating to such Purchase
Notice are insufficient to allow such Purchaser to complete a purchase of the
entire Term Loan Purchase Amount the highest Acceptable Price that is less than
or equal to the Offer Price;

(d)        such Purchaser shall purchase Term Loans from each Lender with one or
more Acceptable Prices that are equal to or less than the Applicable Discount at
the Applicable Discount (such Term Loans being referred to as “Qualifying Loans”
and such Lenders being referred to as “Qualifying Lenders”), subject to clauses
(e), (f), (g) and (h) below;

(e)        such Purchaser shall purchase the Qualifying Loans offered by the
Qualifying Lenders at the Applicable Discount; provided that if the aggregate
principal amount required to purchase the Qualifying Loans exceeds the Term Loan
Purchase Amount, such Purchaser shall purchase Qualifying Loans ratably based on
the aggregate principal amounts of all such Qualifying Loans tendered by each
such Qualifying Lender;

(f)        the Purchase shall be consummated pursuant to and in accordance with
Section 13.4 and, to the extent not otherwise provided herein, shall otherwise
be consummated pursuant to procedures (including as to timing, rounding and
minimum amounts, Interest Periods, and other notices by such Purchaser)
reasonably acceptable to the Administrative Agent (provided that, subject to the
proviso of subsection (g) of this definition, such Purchase shall be required to
be consummated not later than five (5) Business Days after the time that Return
Bids are required to be submitted by Lenders pursuant to the applicable Purchase
Notice);

(g)        upon submission by a Lender of a Return Bid, subject to the foregoing
clause (f), such Lender will be irrevocably obligated to sell the entirety or
its pro rata portion (as applicable pursuant to clause (e) above) of the Reply
Amount at the Applicable Discount plus accrued and unpaid interest through the
date of purchase to such Purchaser pursuant to Section 13.4 and as otherwise
provided herein; provided that as long as no Return Bids have been submitted
each Purchaser may rescind its Purchase Notice by notice to the Administrative
Agent; and

(h)        purchases by a Permitted Auction Purchaser of Qualifying Loans shall
result in the immediate Cancellation of such Qualifying Loans.

“ECF Percentage” shall mean 50%; provided that the ECF Percentage shall be
reduced to (i) 25% if the Total Net Secured Leverage Ratio as of the last day of
the respective Excess Cash Flow Period is less than or equal to 3.00:1.00 and
greater than 2.00:1.00 and (ii) 0% if the Total Net Secured Leverage Ratio as of
the last day of the respective Excess Cash Flow Period is less than or equal to
2.00:1.00.

“Eligible Assignee” shall mean (a) any Lender, any Affiliate of a Lender and any
Approved Fund (any two or more Approved Funds with respect to a particular
Lender being treated as a single Eligible

 

- 22 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Assignee for all purposes hereof), and (b) any commercial bank, insurance
company, financial institution, investment or mutual fund or other entity that
is an “accredited investor” (as defined in Regulation D under the Securities
Act); provided that “Eligible Assignee” shall (x) include Permitted Auction
Purchasers, subject to the provisions of Section 13.4(a)(iii), but solely to the
extent that any such Person purchases or acquires Term Loans and effects a
Cancellation immediately upon such contribution, purchase or acquisition
pursuant to documentation reasonably satisfactory to the Administrative Agent,
(y) include Affiliated Investment Funds and Affiliated Lenders, subject to the
provisions of Section 13.4(a)(iv) and (z) not include any Disqualified Lender,
any natural person, any Defaulting Lender or the Borrower or any of Holdings’ or
the Borrower’s Affiliates (in each case, other than as set forth in clauses
(x) or (y) above).

“EMU” shall mean the Economic and Monetary Union as contemplated in the Treaty
of the European Union.

“EMU Legislation” shall mean the secondary legislative measures of the EMU for
the introduction of, changeover to, or operation of the Euro in one or more
member states.

“End Date” shall have the meaning set forth in the definition of “Applicable
Margin.”

“Environmental Laws” shall mean any and all foreign, Federal, state, local or
municipal Requirements of Law regulating, relating to or imposing liability or
standards of conduct concerning Materials of Environmental Concern, human health
and safety with respect to exposure to Materials of Environmental Concern, and
protection or restoration of the environment.

“Equity Contribution” shall mean the direct or indirect cash equity
contributions (in the form of common equity or qualified preferred equity having
terms reasonably acceptable to the Initial Joint Lead Arrangers) from the
Investors to Holdings in an aggregate amount equal to, when combined with the
fair market value of the equity of management and existing shareholders of
Holdings rolled over or invested in connection with the Transactions, at least
30% of the pro forma total capitalization of Holdings and its Subsidiaries after
giving effect to the Transactions.

“Equity Cure Period” shall have the meaning set forth in Section 11.3(a).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“Euro” shall mean the single currency of the Participating Member States
introduced in accordance with the provisions of Article 109(i)4 of the EU
Treaty.

“Euro Denominated Loan” shall mean each Loan denominated in Euros, which shall
include each Revolving Loan and Incremental Term Loan denominated in Euros.

“Euro LIBOR” shall mean, with respect to each Borrowing of Euro Denominated
Loans, (i) the rate per annum for deposits in Euros as determined by the
Administrative Agent for a period corresponding to the duration of the relevant
Interest Period which appears on Reuters Page EURIBOR-01 (or any successor page)
at approximately 11:00 A.M. (Brussels time) on the date which is two Business
Days prior to the commencement of such Interest Period or (ii) if such rate is
not shown on Reuters Page EURIBOR-01 (or any successor page), the average
offered quotation to prime banks in the Euro-zone interbank market by the
Administrative Agent for Euro deposits of amounts comparable to the principal
amount of the Euro Denominated Loan to be made by the Administrative Agent as
part of such Borrowing with maturities comparable to the Interest Period to be
applicable to such Loan (rounded

 

- 23 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

upward to the next whole multiple of 1/16 of 1%), determined as of 11:00 A.M.
(Brussels time) on the date which is two Business Days prior to the commencement
of such Interest Period; provided that in the event the Administrative Agent has
made any determination pursuant to Section 2.11(a)(A) in respect of Loans
denominated in Euros, or in the circumstances described in clause (A) to the
proviso to Section 2.11(b) in respect of Loans denominated in Euros, Euro LIBOR
determined pursuant to this definition shall instead be the rate determined by
the Administrative Agent as the all-in-cost of funds for the Administrative
Agent (or such other Lender) to fund a Borrowing of Loans denominated in Euros
with maturities comparable to the Interest Period applicable thereto.

“Euro Sublimit” shall mean an amount designated in Euros, the Dollar Equivalent
of which is $25,000,000.

“Event of Default” shall have the meaning set forth in Section 11.1.

“Excess Cash Flow” shall mean, for any Excess Cash Flow Period, the excess, if
any, of (a) the sum, without duplication, of (i) Consolidated Net Income for
such Excess Cash Flow Period, (ii) the amount of all non-cash charges (including
depreciation and amortization and reserves for future expenses) deducted in
arriving at such Consolidated Net Income, (iii) the Consolidated Working Capital
Adjustment for such Excess Cash Flow Period and (iv) the aggregate net amount of
non-cash loss on the Disposition of property by Holdings and its Restricted
Subsidiaries during such Excess Cash Flow Period (other than sales in the
ordinary course of business), to the extent deducted in determining such
Consolidated Net Income over (b) the sum, without duplication, of (i) the amount
of all non-cash gains or credits included in arriving at such Consolidated Net
Income, (ii) to the extent not funded with Indebtedness (other than Revolving
Loans), the aggregate amount actually paid by Holdings and its Restricted
Subsidiaries in cash on account of Consolidated Capital Expenditures and
capitalized research and development expenses during such Excess Cash Flow
Period, (iii) at the option of the Borrower, the aggregate amount of
Consolidated Capital Expenditures to be made during the first fiscal quarter of
the succeeding Excess Cash Flow Period and specifically identified in the annual
budget to be delivered under Section 8.2(d) in respect of such Excess Cash Flow
Period (it being understood that if any Consolidated Capital Expenditures are
deducted in a prior Excess Cash Flow Period pursuant to this clause (iii), such
Consolidated Capital Expenditures may not be deducted pursuant to clause
(ii) above in the Excess Cash Flow Period in which such Consolidated Capital
Expenditures were actually incurred), (iv) the aggregate amount actually paid by
Holdings and its Restricted Subsidiaries in cash during such Excess Cash Flow
Period on account of Permitted Acquisitions (excluding the principal amount of
Indebtedness incurred in connection with such expenditures other than
Indebtedness under the Revolving Loans), (v) all mandatory prepayments of the
Term Loans pursuant to Section 5.2(c) made during such Excess Cash Flow Period,
but only to the extent that the Asset Sale or Recovery Event giving rise to the
obligation to make a mandatory prepayment pursuant to Section 5.2(c) resulted in
a corresponding increase in Consolidated Net Income, (vi) at the option of the
Borrower, to the extent not funded with proceeds of Indebtedness (other than
Revolving Loans), the aggregate amount of all regularly scheduled principal
amortization payments of Funded Debt (including the Term Loans) made on their
due date during such Excess Cash Flow Period (including payments in respect of
Capital Lease Obligations to the extent not deducted in the calculation of
Consolidated Net Income), (vii) the aggregate net amount of non-cash gains on
the Disposition of property by Holdings and its Restricted Subsidiaries during
such Excess Cash Flow Period (other than sales of inventory in the ordinary
course of business), to the extent included in arriving at such Consolidated Net
Income, (viii) to the extent not funded with proceeds of Indebtedness (other
than Revolving Loans), the aggregate amount of all Investments made in cash
during such Excess Cash Flow Period pursuant to clauses (c), (e), (g) and (bb)
of Section 9.7, (ix) any cash payments that are made during such Excess Cash
Flow Period and have the effect of reducing an accrued liability that was not
accrued during such period, (x) the amount of taxes paid in cash during such
Excess Cash Flow Period to the extent they exceed the amount of tax expense
deducted in determining Consolidated Net Income for

 

- 24 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

such Excess Cash Flow Period, (xi) to the extent not funded with the proceeds of
Indebtedness (other than Revolving Loans), Restricted Payments made during such
Excess Cash Flow Period under clauses (d), (e)(i), (e)(iii), (f) and (g) of
Section 9.6 and (xii) to the extent not funded with the proceeds of Indebtedness
(other than Revolving Loans), the aggregate amount of all prepayments or
repurchases of Indebtedness (including the aggregate amount of cash actually
paid for prepayments or repurchases of the Term Loans made in the open market in
accordance with Section 13.4(a)(iii) but excluding all other prepayments or
repurchases of the Term Loans and Revolving Loans made during such Excess Cash
Flow Period), except in respect of any revolving credit facility to the extent
there is not an equivalent permanent reduction in commitments thereunder.

“Excess Cash Flow Application Date” shall have the meaning set forth in
Section 5.2(b).

“Excess Cash Flow Period” shall mean each fiscal year of Holdings beginning with
the fiscal year ending December 31, 2014.

“Exchange Senior Notes” shall mean senior notes issued under the Senior Notes
Indenture in exchange for Senior Notes, which Exchange Senior Notes are
substantially identical to the originally issued Senior Notes and shall be
issued pursuant to a registered exchange offer in compliance with the terms of
the Registration Rights Agreement; provided that in no event will the issuance
of any Exchange Senior Notes increase the aggregate principal amount of Senior
Notes theretofore outstanding or otherwise result in an increase in the interest
rate applicable to the Senior Notes theretofore outstanding.

“Excluded Assets” shall mean, subject to and consistent with the Security and
Guarantee Principles, (i) any fee-owned Real Property with a fair market value
of less than $5,000,000 and all Real Property constituting Leaseholds, (ii) any
letter of credit rights or tort claims with a value of less than $5,000,000
(provided that “Excluded Assets” shall not include letter of credit rights to
the extent constituting a supporting obligation for other Collateral as to which
perfection of security interests in such Collateral is accomplished by the
filing of a Uniform Commercial Code financing statement (or foreign
equivalent)), (iii) any assets the grant of security over which or the transfer
of which (w) is prohibited by law (including restrictions in respect of Margin
Stock, corporate benefit and financial assistance, fraudulent conveyance,
preference, thin capitalization or other similar laws or regulations), (x) is
prohibited by contract (existing on the Closing Date or at the time such assets
would otherwise become Collateral); provided that such contract was not entered
into for the purpose of making such asset an Excluded Asset, (y) requires third
party consents of any Person other than a Loan Party or an Affiliate of a Loan
Party or (z) results in material adverse tax, accounting or regulatory
consequences, in each case, after giving effect to the applicable
anti-assignment provisions of the UCC or other applicable law; provided that no
prohibition in any contract or third party consent shall relate to any assets
not subject to such contract or results in a limitation on any Loan Party’s
ability to generally pledge substantially all of its assets pursuant to the
Security Documents, (iv) Capital Stock which (w) constitutes Margin Stock,
(x) constitutes the Capital Stock of any Excluded Foreign Subsidiary described
in clause (ii) or clause (iii) of the definition of “Excluded Foreign
Subsidiary” or (y) constituting the Capital Stock of any Excluded Foreign
Subsidiary described in clause (i) of the definition of “Excluded Foreign
Subsidiary” representing in excess of 65% of the Capital Stock of such Excluded
Foreign Subsidiary, (v) any assets where the cost of obtaining a security
interest in, or perfection of a security interest in, such assets exceeds the
practical benefit to the Lenders afforded thereby (as reasonably determined by
Holdings in writing delivered to the Administrative Agent), (vi) any
governmental licenses or state or local franchises, charters and authorizations,
to the extent a security interest in any such license, franchise, charter or
authorization is prohibited or restricted thereby, (vii) any lease, license or
agreement or any property subject to a purchase money security interest or
similar arrangement to the extent that a grant of a security interest therein
would violate or invalidate such lease, license or agreement or purchase money
arrangement or create a right of termination in favor of any other party thereto
after giving effect to the applicable anti-assignment

 

- 25 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

provisions of the UCC or other applicable law, (viii) any intent-to-use
trademark application prior to the filing of a “Statement of Use” or “Amendment
to Allege Use” with respect thereto, to the extent, if any, that, and solely
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
application under applicable federal law and (ix) the assets of any Foreign
Subsidiary that is a CFC.

“Excluded Contributions” shall mean the Net Cash Proceeds from issuance or sale
of Capital Stock (other than Disqualified Stock) of Holdings (other than to a
Group Member), or a substantially contemporaneous contribution of cash to
Holdings, in each case, to the extent the Net Cash Proceeds thereof, or such
cash shall be, as applicable, contributed to U.S. Holdingsa Group Member and
shall be used by U.S. Holdings or any Restricted Subsidiary of U.S. Holdingsa
Group Member, in each case designated as “Excluded Contributions” pursuant to an
officer’s certificate executed by an Authorized Officer of Holdings, minus the
amounts applied in accordance with Sections 9.6(p), 9.7(dd) and 9.8(e).

“Excluded Foreign Subsidiary” shall mean any (i) U.S. Owned DRE or First-Tier
Foreign Subsidiary, (ii) Subsidiary the Capital Stock of which is directly or
indirectly owned by any First-Tier Foreign Subsidiary and (iii) Subsidiary that
is a CFC and the Capital Stock of which is directly or indirectly owned by any
U.S. Owned DRE.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Lender, or any other recipient of any payment to be made by
or on behalf of the Borrower or any Guarantor hereunder or under any Note,
(i) any Tax imposed on or measured by its net income or net profits, and any
franchise taxes imposed on it (in lieu of net income taxes), in each case
pursuant to the laws of the jurisdiction in which it is organized or in which it
has its principal office or applicable lending office, or any subdivision
thereof or therein, or as a result of any other present or former connection
between such recipient and such jurisdiction (other than a connection arising
from such recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document), (ii) any branch profits Taxes imposed under Section 884(a) of
the Code or any comparable tax imposed by any foreign jurisdiction, (iii) any
U.S. federal withholding Tax imposed under FATCA and (iv) any U.S. federal
withholding tax that is attributable to the Administrative Agent’s, a Lender’s
or an Issuing Lender’s failure, inability or ineligibility at any time during
which it is a party to this Agreement to deliver the IRS forms described in
Section 5.5(b) (and the Non-Bank Certificate, as applicable), except (a) to the
extent that such failure, inability or ineligibility is due to a Change in Tax
Law occurring after the date on which it became a party to this Agreement or
(b) in the case of an assignment (other than assignment at the request of the
Borrower pursuant to Section 2.14), or a change in lending office, in each case
following a Change in Tax Law, to the extent that its assignor was entitled, at
the time of such assignment, or the Lender was entitled, at the time of the
change of its lending office, as applicable, to receive additional amounts from
a Borrower or Guarantor with respect to such Tax pursuant to Section 5.5(a).

“Existing Credit Agreement” shall have the meaning set forth in the recitals
hereto.

“Existing Credit Facility” shall mean (i) the Credit Agreement, dated as of
September 9, 2010, among Ancestry.com Operations Inc., as borrower, Ancestry.com
Inc., as a guarantor, the domestic subsidiaries of Ancestry.com Operations Inc.,
Bank of America, N.A., as administrative agent, swingline lender and L/C issuer,
and the other lenders party thereto.

“Existing Term B-1 Lender” shall mean each Lender that holds an Existing Term
B-1 Loan.

 

- 26 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Existing Term B-1 Loans” shall mean the Term B-1 Loans (as defined in Amendment
No. 1) held by the Lenders on the Amendment 1 Effective Date.

“Existing Term B-2 Lender” shall mean each Lender that holds an Existing Term
B-2 Loan.

“Existing Term B-2 Loans” shall mean the Term B-2 Loans (as defined in Amendment
No. 1) made by the Lenders on the Amendment 2 Effective Date.

“Facility” shall mean (a) any Term Facility and (b) any Revolving Facility, as
the context may require.

“Facing Fee” shall have the meaning set forth in Section 4.1(c).

“FASB” shall mean the Financial Accounting Standards Board of the American
Institute of Certified Public Accountants.

“FATCA” shall mean Sections 1471 through 1474 of the Code and any current or
future regulations or official interpretations thereof.

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by the Administrative Agent.

“Fee Letter” shall mean the Fee Letter, dated as of October 21, 2012, between
U.S. Holdings and the Initial Joint Lead Arrangers.

“Fees” shall mean all amounts payable pursuant to or referred to in Section 4.1.

“Final Structure Schedule” shall mean that certain structure chart setting forth
the final structure of Holdings and its Subsidiaries after the contemplated
post-closing restructuring, as depicted on Schedule 1.1(b).

“Financial Covenant” shall mean the financial covenant set forth in Section 9.1.

“Financial Covenant Event of Default” shall have the meaning set forth in
Section 11.2(b).

“Financial Statements Certificate” shall mean a certificate duly executed by an
Authorized Officer of Holdings substantially in the form of Exhibit B.

“First Priority Credit Agreement Refinancing Debt” shall mean any secured
Indebtedness incurred by the Borrower in the form of one or more series of
senior secured notes or senior secured term loans (each, a “First Priority
Refinancing Term Facility”) or one or more senior secured revolving credit
facilities (each, a “First Priority Refinancing Revolving Facility”); provided
that (i) such Indebtedness is secured by the Collateral on a pari passu basis
(but without regard to the control of remedies) with the Obligations, (ii) such
Indebtedness constitutes Credit Agreement Refinancing Debt and (iii) such
Indebtedness complies with the Credit Agreement Refinancing Requirements;
provided that a certificate of an Authorized Officer of Holdings or the Borrower
delivered to the Administrative Agent at least five

 

- 27 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(5) Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
requirement of this definition shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent notifies
Holdings or the Borrower within such five (5) Business Day period that it
disagrees with such determination (including a reasonable description of the
basis upon which it disagrees)).

“First Priority Refinancing Revolving Facility” shall have the meaning set forth
in the definition of “First Priority Credit Agreement Refinancing Debt.”

“First Priority Refinancing Term Facility” shall have the meaning set forth in
the definition of “First Priority Credit Agreement Refinancing Debt.”

“First-Tier Foreign Subsidiary” shall mean any Foreign Subsidiary that is a CFC
and whose Capital Stock is directly owned by (i) U.S. Holdings or the Borrower
or (ii) any Domestic Subsidiary of U.S. Holdings or the Borrower, other than any
U.S. Owned DRE.

“Fixed Rate” shall mean and include each of the LIBOR Rate and each Alternate
Currency Rate.

“Fixed Rate Loan” shall mean each LIBOR Loan and each Alternate Currency Loan.

“Flood Insurance Laws” shall mean, collective, (a) the National Flood Insurance
Act of 1968 as now or hereafter in effect or any successor statute thereto,
(b) the Flood Disaster Protection Act of 1973 as now or hereafter in effect or
any successor statute thereto, (c) the National Flood Insurance Reform Act of
1994 as now or hereafter in effect or any successor statute thereto and (d) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

“Foreign Lender” shall have the meaning set forth in Section 5.5(b).

“Foreign Revolving Sublimit” shall mean an amount designated in an Alternate
Currency or Alternate Currencies, the Dollar Equivalent of which is $25,000,000
in the aggregate.

“Foreign Subsidiary” shall mean any Subsidiary of Holdings that is not a
Domestic Subsidiary.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, with
respect to each Issuing Lender, such Defaulting Lender’s pro rata share of the
outstanding Obligations with respect to Letters of Credit issued by such Issuing
Lender other than such Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Funded Debt” shall mean, with respect to any Person, all Indebtedness of such
Person that matures more than one (1) year from the date of its creation or
matures within one (1) year from such date but is renewable or extendible, at
the option of such Person, to a date more than one (1) year from such date or
arises under a revolving credit or similar agreement that obligates the lender
or lenders to extend credit during a period of more than one (1) year from such
date, including all current maturities and current sinking fund payments in
respect of such Indebtedness whether or not required to be paid within one
(1) year from the date of its creation and, in the case of the Borrower,
Indebtedness in respect of the Loans.

“Funding Obligations” shall have the meaning set forth in the definition of
“Lender Default.”

 

- 28 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time.

“Governmental Approval” shall mean any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

“Group Member” shall mean U.S. Holdings, LuxCo 3 and each of their Restricted
Subsidiaries (including in the case of the U.S. Holdings, for the avoidance of
doubt, the Borrower).

“Guarantee” shall have the meaning set forth in Section 10.2.

“Guarantee Obligation” shall mean, as to any Person (the “guaranteeing person”),
any obligation, including a reimbursement, counterindemnity or similar
obligation, of the guaranteeing person that guarantees or in effect guarantees,
or which is given to induce the creation of a separate obligation by another
Person (including any bank under any letter of credit) that guarantees or in
effect guarantees, any Indebtedness (the “primary obligations”) of any other
third Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of the guaranteeing person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (d) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided that the term Guarantee Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee Obligation is made and
(b) the maximum amount for which such guaranteeing person may be liable pursuant
to the terms of the instrument embodying such Guarantee Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

“Guaranteed Obligations” shall have the meaning set forth in Section 10.1.

“Guarantor Joinder Agreement” shall mean an agreement substantially in the form
of Exhibit D.

“Guarantors” shall mean, collectively, Holdings, U.S. Holdings and the
Subsidiary Guarantors, it being understood that any Person that guarantees the
Senior Notes shall be a Guarantor.

“Highest Adjustable Applicable Margins” shall have the meaning set forth in the
definition of “Applicable Margin.”

“Holdings” shall have the meaning set forth in the preamble hereto.

 

- 29 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Immaterial Subsidiary” shall mean, collectively, each Immaterial Domestic
Subsidiary and each Immaterial Foreign Subsidiary.

“Immaterial Domestic Subsidiary” shall mean each Restricted Subsidiary
(excluding Non-Guarantor Subsidiaries pursuant to clauses (i), (iii), (iv), (v),
(vi) and (vii) of the definition thereof) that is a Domestic Subsidiary which,
(i) as of the most recent fiscal quarter of Holdings, for the Test Period then
ended, for which financial statements have been delivered pursuant to
Section 8.1, contributed less than 5.0% of Consolidated EBITDA for such Test
Period and (ii) which had assets with a book value of less than 5.0% of Total
Assets as of such date; provided that, if at any time the aggregate amount of
Consolidated EBITDA or Total Assets attributable to all Restricted Subsidiaries
that are designated as Immaterial Subsidiaries (excluding, for the avoidance of
doubt, Non-Guarantor Subsidiaries pursuant to clauses (i), (iii), (iv), (v),
(vi) and (vii) of the definition thereof) exceeds 7.5% of Consolidated EBITDA of
Holdings and all Restricted Subsidiaries for any such Test Period or 7.5% of
Total Assets of Holdings and all Restricted Subsidiaries as of the end of any
such fiscal quarter, Holdings (or, in the event Holdings has failed to do so
within twenty (20) Business Days, the Administrative Agent) shall designate
sufficient Domestic Subsidiaries that are Restricted Subsidiaries as a “Material
Subsidiary” of Holdings to eliminate such excess, and such Restricted
Subsidiaries so designated shall no longer constitute Immaterial Subsidiaries
under this Agreement.

“Immaterial Foreign Subsidiary” shall mean each Restricted Subsidiary that is a
Foreign Subsidiary (excluding Non-Guarantor Subsidiaries pursuant to clauses
(i), (iii), (iv), (v), (vi) and (vii) of the definition thereof) which, as of
the most recent fiscal quarter of Holdings, for the Test Period then ended, for
which financial statements have been delivered pursuant to Section 8.1
contributed less than 10.0% of consolidated revenues for such Test Period;
provided that, if at any time the aggregate amount of revenues attributable to
all Restricted Subsidiaries that are Immaterial Foreign Subsidiaries (excluding,
for the avoidance of doubt, Non-Guarantor Subsidiaries pursuant to clauses (i),
(iii), (iv), (v), (vi) and (vii) of the definition thereof) exceeds 10.0% of
consolidated revenues of Holdings and all Restricted Subsidiaries for any such
Test Period, Holdings (or, in the event Holdings has failed to do so within
twenty (20) Business Days, the Administrative Agent) shall designate sufficient
Foreign Subsidiaries that are Restricted Subsidiaries a “Material Subsidiary” of
Holdings to eliminate such excess, and such Restricted Subsidiaries so
designated shall no longer constitute Immaterial Subsidiaries under this
Agreement.

“Incremental Amendment” shall have the meaning set forth in Section 2.15(e).

“Incremental Facility” shall mean (i) each Incremental Term Loan Commitment and
Incremental Term Loan and (ii) each Incremental Revolving Loan and Incremental
Revolving Loan Commitment.

“Incremental Lenders” shall mean one or more Incremental Revolving Lenders
and/or one or more Incremental Term Lenders, as applicable.

“Incremental Revolving Lender” shall have the meaning set forth in
Section 2.15(a).

“Incremental Revolving Loan Commitments” shall have the meaning set forth in
Section 2.15(a).

“Incremental Revolving Loan Maturity Date” shall mean the date on which an
Incremental Revolving Loan matures or related Incremental Revolving Loan
Commitment expires as set forth on the Incremental Amendment relating to such
Incremental Revolving Loan Commitment.

“Incremental Revolving Loans” shall have the meaning set forth in
Section 2.15(a).

 

- 30 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Incremental Term Lender” shall have the meaning set forth in Section 2.15(a).

“Incremental Term Loan Commitments” shall have the meaning set forth in
Section 2.15(a).

“Incremental Term Loan Maturity Date” shall mean the date on which an
Incremental Term Loan matures as set forth on the Incremental Amendment relating
to such Incremental Term Loan.

“Incremental Term Loans” shall have the meaning set forth in Section 2.15(a).

“Indebtedness” shall mean, with respect to any Person at any date, without
duplication, (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person, for the deferred purchase price of property or
services (other than trade payables, accrued income taxes, VAT, deferred taxes,
sales taxes, equity taxes, accrued liabilities incurred in the ordinary course
of such Person’s business, but including earn-outs (to the extent such
obligation appears in the “liabilities” section of Holdings’ balance sheet in
accordance with GAAP) and any sums for which such Person is obligated pursuant
to noncompetition arrangements entered into in connection with any acquisition
(including Permitted Acquisitions)), (x) which purchase price is, in each case,
(i) due more than six months from the date of incurrence of the obligation in
respect thereof or (ii) evidenced by a note or similar written instrument and
(y) with respect to acquisitions of property consummated prior to the Closing
Date or otherwise permitted under this Agreement, net of cash and Cash
Equivalents to the extent restricted in favor of the purchase price thereof
(including any portion thereof attributable to earn-outs) through the deposit of
such cash or Cash Equivalents in a customary escrow or trust account, (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations and all Synthetic
Lease Obligations of such Person, (f) all obligations of such Person, contingent
or otherwise, as an account party or applicant under or in respect of
acceptances, letters of credit, surety bonds or similar arrangements, (g) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (f) above, (h) all obligations of the kind
referred to in clauses (a) through (g) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on property (including accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation, but only to the extent of the fair market value of such
property subject to such Lien and (i) all net obligations of such Person in
respect of Swap Agreements. For the avoidance of doubt, “Indebtedness” shall not
include obligations or liabilities of any Person in respect of (i) any of its
Qualified Equity Interests or (ii) the obligations of any Person to pay rent or
other amounts under any lease (or other arrangement conveying the right to use)
real or personal property, or a combination thereof, which obligations would be
required to be classified and accounted for as an operating lease under GAAP as
existing on the Closing Date.

“Indemnified Person” shall have the meaning set forth in Section 13.1.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes and Other Taxes.

“Initial Joint Lead Arrangers” shall mean, collectively, the financial
institutions listed on the cover page hereof as the Joint Lead Arrangers for the
Closing Date.

“Initial Revolving Loan” shall have the meaning set forth in Section 2.1(b).

 

- 31 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Initial Revolving Loan Commitment” shall mean, for each Lender, the amount set
forth opposite such Lender’s name in Schedule I directly below the column
entitled “Revolving Loan Commitment,” as same may be increased or reduced
pursuant to the terms and conditions hereof.

“Initial Term Loan” shall mean the term loans made by the Lenders on the Closing
Date to the Borrower.

“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent” shall mean pertaining to a condition of Insolvency.

“Intellectual Property” shall mean all rights, priorities and privileges
relating to intellectual property, whether arising under United States,
multinational or foreign laws, including copyrights, trademarks, in either case
whether registered or applied for with a Governmental Authority, patents,
technology, know-how and processes, trade secrets, and licenses to copyrights,
patents, trademarks, technology, trade secrets or know-how or combinations of
any of the foregoing, mask works fixed in semi-conductor chip products (as
defined under 17 U.S.C. 901 of the U.S. Copyright Act) internet domain names,
intangible rights in software and databases not otherwise included in the
foregoing, all rights to past, present or future proceeds and all rights to sue
at law or in equity for any infringement or other impairment thereof, including
the right to receive all proceeds and damages therefrom.

“Intellectual Property Security Agreement” means any patent, trademark or
copyright security agreement (in form and substance reasonably acceptable to the
Administrative Agent) that the Loan Parties shall enter into with the
Administrative Agent for the benefit of the Secured Parties.

“Intercreditor Agreement” shall mean any intercreditor agreement executed in
connection with any transaction requiring such agreement to be executed pursuant
to the terms hereof, among the Administrative Agent, the Borrower, the
Guarantors and one or more Senior Representatives of Indebtedness or any other
party, as the case may be, substantially on terms set forth on Exhibit C (except
to the extent otherwise reasonably agreed by the Borrower and the Required
Lenders, which changes will be deemed approved by each Lender who has not
objected within five (5) Business Days following the posting thereof by the
Administrative Agent to the Lenders), as amended, restated, supplemented or
otherwise modified from time to time with the consent of the Administrative
Agent (or replaced in connection with a Permitted Refinancing or incurrence of
Indebtedness under Section 9.2) (such consent not to be unreasonably withheld or
delayed).

“Interest Determination Date” shall mean, with respect to any Fixed Rate Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such Fixed Rate Loan, as the case may be.

“Interest Period” shall have the meaning set forth in Section 2.10.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

“Intra-Group Liabilities” shall have the meaning set forth in Section 10.10(b).

“Investments” shall have the meaning set forth in Section 9.7.

 

- 32 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Investors” shall mean the Sponsors, the Management Stockholders and each other
Person that is an investor in Holdings or a direct or indirect parent of
Holdings on the Closing Date.

“IRS” shall mean the U.S. Internal Revenue Service.

“Issuing Lender” shall mean Barclays Bank PLC (except as otherwise provided in
Section 12.9) and any other Lender reasonably acceptable to the Borrower and the
Administrative Agent which agrees to issue Letters of Credit hereunder. Any
Issuing Lender may, in its discretion, arrange for one or more Letters of Credit
to be issued by one or more Affiliates of such Issuing Lender (and such
Affiliate shall be deemed to be an “Issuing Lender” for all purposes of the Loan
Documents).

“Joint Lead Arrangers” shall mean, collectively, the Initial Joint Lead
Arrangers, the Amendment No. 1 Lead Arranger and the Amendment No. 12 Lead
Arranger.

“Judgment Currency” shall have the meaning set forth in Section 13.19(a).

“Judgment Currency Conversion Date” shall have the meaning set forth in
Section 13.19(a).

“Junior Financing” shall have the meaning set forth in Section 9.8.

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, including the latest maturity or expiration date of any Incremental
Term Loans or Incremental Revolving Loans.

“L/C Obligations” shall mean, at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 3.5.

“L/C Participants” shall mean all the Revolving Lenders other than the Issuing
Lender.

“Leaseholds” shall mean, with respect to any Person, all the right, title and
interest of such Person as lessee or licensee in, to and under leases or
licenses of land, improvements and/or fixtures.

“Lender” shall mean each financial institution listed on Schedule I, each
Replacement Term B-1 Lender and each Replacement Term B-2 Lender, and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption or an Incremental Amendment, other than any such Person that shall
have ceased to be a party hereto pursuant to an Assignment and Assumption.

“Lender Default” shall mean with respect to any Lender, (i) the refusal (which
may be given verbally or in writing and has not been retracted) or failure of
any Lender to fund any portion of the Revolving Loans or reimbursement
obligations required to be made by such Lender under the Revolving Facility,
participations in L/C Obligations or participations in Swingline Loans
(collectively, its “Funding Obligations”) required to be made by it under the
Revolving Facility, which refusal or failure is not cured within two
(2) Business Days after the date of such refusal or failure, (ii) the failure of
any Lender to pay over to the Administrative Agent, any Issuing Lender or any
other Lender any other amount required to be paid by it hereunder within one
(1) Business Day of the date when due, (iii) such Lender has notified the
Borrower or the Administrative Agent that it does not intend to comply with its
Funding Obligations or has made a public statement to that effect with respect
to its Funding Obligations under the Revolving Facility or generally under other
agreements in which it commits to extend credit, (iv) such Lender has failed,
within three (3) Business Days after request by the Administrative Agent, to
confirm that it will comply with its Funding Obligations under the Revolving
Facility or (v) such Lender has admitted in

 

- 33 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

writing that it is insolvent or such Lender becomes subject to a Lender-Related
Distress Event; provided that, for purposes of (and only for purposes of)
Section 2.1(c), Section 3.3(b) and any documentation entered into pursuant to
the Back-Stop Arrangements (and the term “Defaulting Lender” as used therein),
the term “Lender Default” shall also include, as to any Lender, (i) after the
date of this Agreement, any Affiliate of such Lender that has “control” (within
the meaning provided in the definition of “Affiliate”) of such Lender having
been deemed insolvent or having become the subject of a bankruptcy or insolvency
proceeding or a takeover by a regulatory authority, (ii) any previously cured
“Lender Default” of such Lender under this Agreement, unless such Lender Default
has ceased to exist for a period of at least ninety (90) consecutive days,
(iii) any default by such Lender with respect to its obligations under any other
credit facility to which it is a party and which the Swingline Lender, any
Issuing Lender or the Administrative Agent reasonably believes in good faith has
occurred and is continuing, and (iv) the failure of such Lender to make
available its portion of any Borrowing (including any Mandatory Borrowing) or to
fund its portion of any unreimbursed payment with respect to a Letter of Credit
pursuant to Section 3.4(c) within one (1) Business Day of the date (x) the
Administrative Agent (in its capacity as a Lender) or (y) Lenders constituting
the Required Revolving Lenders has or have, as applicable, funded its or their
portion thereof.

“Lender-Related Distress Event” shall mean, with respect to any Lender or any
person that directly or indirectly controls such Lender (each, a “Distressed
Person”), as the case may be, a voluntary or involuntary case with respect to
such Distressed Person under any Debtor Relief Law, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person
or any Person that directly or indirectly controls such Distressed Person is
subject to a forced liquidation, or such Distressed Person makes a general
assignment for the benefit of creditors or is otherwise adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Distressed Person or its assets to be, insolvent or bankrupt; provided that a
Lender-Related Distress Event shall not be deemed to have occurred solely by
virtue of the ownership or acquisition of any equity interests in any Lender or
any Person that directly or indirectly controls such Lender by a Governmental
Authority or an instrumentality thereof.

“Letter of Credit” shall have the meaning set forth in Section 3.1(a).

“Letter of Credit Back-Stop Arrangements” shall have the meaning set forth in
Section 3.3(b).

“Letter of Credit Fee” shall have the meaning set forth in Section 4.1(b).

“Letter of Credit Outstandings” shall mean, at any time, the sum of (i) the
Stated Amount of all outstanding Letters of Credit at such time (taking the
Dollar Equivalent of any such Letter of Credit denominated in an Alternate
Currency) and (ii) the aggregate amount of all Unpaid Drawings in respect of all
Letters of Credit at such time (taking the Dollar Equivalent of any such Letter
of Credit denominated in an Alternate Currency).

“Letter of Credit Request” shall have the meaning set forth in Section 3.3(a).

“Leverage Ratios” shall have the meaning set forth in Section 1.3.

“LIBOR Loan” shall mean each Dollar Denominated Loan (other than a Swingline
Loan) designated as such by the Borrower at the time of the incurrence thereof
or conversion thereto.

“LIBOR Rate” shall mean (a) the rate per annum determined by the Administrative
Agent at approximately 11:00 a.m. (London time) on the date that is two
(2) Business Days prior to the

 

- 34 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

commencement of such Interest Period by reference to the Reuters Screen LIBOR01
for deposits in Dollars (or such other comparable page as may, in the opinion of
the Administrative Agent, replace such page for the purpose of displaying such
rates) for a period equal to such Interest Period; provided that to the extent
that an interest rate is not ascertainable pursuant to the foregoing provisions
of this definition, the “LIBOR Rate” shall be the interest rate per annum
determined by the Administrative Agent to be the average of the rates per annum
at which deposits in Dollars are offered for such relevant Interest Period to
major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the beginning of such Interest Period, divided by
(b) a percentage equal to 100% minus the then stated maximum rate of all reserve
requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves required by applicable law) applicable
to any member bank of the Federal Reserve System in respect of Eurocurrency
funding or liabilities as defined in Regulation D (or any successor category of
liabilities under Regulation D); provided that, solely in the case of
Replacement Term B-1 Loans and Replacement Term B-2 Loans, the LIBOR Rate shall
not be less than 1.25% per annum, and solely in the case of Term B-2 Loans, the
LIBOR Rate shall not be less than 1.00% per annum.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), security interest,
preference, priority or other security agreement of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement, any financing or similar statement or notice filed under
the UCC or any other similar recording or notice statute, and any lease having
substantially the same effect as any of the foregoing).

“Loan” shall mean any loan made or maintained by any Lender pursuant to this
Agreement.

“Loan Documents” shall mean this Agreement, the Security Agreement and, after
the execution and delivery thereof pursuant to the terms of this Agreement, each
Note, each other Security Document, each Incremental Amendment, each Refinancing
Amendment and any amendments or joinders to this Agreement.

“Loan Modification Agreement” shall have the meaning set forth in
Section 2.16(b).

“Loan Modification Offer” shall have the meaning set forth in Section 2.16(a).

“Loan Parties” shall mean Holdings, U.S. Holdings, the Borrower and each
Subsidiary Guarantor.

“LuxCo 3” shall mean Ancelux 3 S.àr.l., a société à responsabilité limitée
incorporated and existing under the laws of Luxembourg having its registered
office at 282 route de Longwy, L-1940 Luxembourg, registered with the register
of commerce of Luxembourg under the number B 174275 and having a share capital
of USD 22,000.

“Luxembourg” shall mean the Grand Duchy of Luxembourg.

“Management Agreement” shall mean that certain Management Agreement, dated as of
the Closing Date, by and among the Borrower, Permira IV Limited, Permira
Advisers LLC and Applegate & Collatos, Inc., as amended in accordance with
Section 9.9; provided that such amendments are not materially disadvantageous to
the Lenders.

“Management Stockholders” shall mean the members of management of Holdings,
Holdings’ direct or indirect parent or its Subsidiaries and their Control
Investment Affiliates who are holders of Capital Stock of Holdings or a direct
or indirect parent of Holdings on the Closing Date or will become holders of
such Capital Stock in connection with the Transactions.

 

- 35 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Mandatory Borrowing” shall have the meaning set forth in Section 2.1(d).

“Mandatory Costs” shall mean (a) in respect of Alternate Currency Loans
denominated in Euros, the cost imputed to each Lender of compliance with any
reserve asset requirements of the European Central Bank and (b) in respect of
Alternate Currency Loans denominated in Pounds Sterling, the cost imputed to
each Lender of compliance with the cash ratios and special deposit requirements
of the Bank of England and/or the banking supervision or other costs imposed by
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions), as determined in accordance with Schedule
1.1(a).

“Mandatory Prepayment Date” shall have the meaning set forth in Section 5.2(e).

“Margin Stock” shall have the meaning set forth in Regulation U of the Board.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, operations or financial condition of the Group Members taken
as a whole, (b) the ability of the Loan Parties (taken as a whole) to perform
their obligations under the Loan Documents or (c) the rights and remedies
available to, or conferred upon, the Administrative Agent, any Lender or any
Secured Party hereunder or thereunder.

“Material Subsidiary” shall mean each Restricted Subsidiary, other than an
Immaterial Subsidiary.

“Materials of Environmental Concern” shall mean any chemicals, pollutants,
contaminants, wastes, toxic substances, hazardous substances, any petroleum or
petroleum products, asbestos, polychlorinated biphenyls, lead or lead-based
paints or materials, radon, urea-formaldehyde insulation, molds fungi,
mycotoxins, and radioactivity, or radiofrequency radiation defined or regulated
as hazardous or toxic under any Environmental Law.

“Maturity Date” shall mean, with respect to the relevant Tranche of Loans, the
Replacement Term B-1 Loan Maturity Date, the Replacement Term B-2 Loan Maturity
Date, the Revolving Loan Maturity Date, the Swingline Expiry Date, the
Incremental Term Loan Maturity Date, the Incremental Revolving Loan Maturity
Date or the final stated maturity date of any Other Term Loan or Other Revolving
Loan as set forth in the applicable Refinancing Amendment, as the case may be.

“Maximum Incremental Facilities Amount” shall mean, at any date of
determination, the sum of (a)(i) $150,000,000 minus (ii) the sum of (A) the
aggregate principal amount of Incremental Term Loans or Incremental Revolving
Loan Commitments made pursuant to Section 2.15(a) prior to such date and (B) the
aggregate principal amount of Indebtedness issued or incurred pursuant to
Section 9.2(e) prior to such date; provided that the maximum amount deducted
pursuant to this clause (a)(ii) shall not exceed $150,000,000, plus (b) an
additional amount if, after giving effect to the incurrence of such additional
amount (assuming any Incremental Revolving Loan Commitments are fully borrowed
and outstanding throughout the relevant period), the Total Net Secured Leverage
Ratio shall be less than or equal to 4.00:1.00, determined on a Pro Forma Basis
as of the most recently completed Test Period for which financial statements and
certificates required by Section 8.1(a) or (b), as the case may be, have been
delivered; provided that the Net Cash Proceeds actually received (or
contemplated to be received) in respect of any such Incremental Facility shall
not be included as cash or Cash Equivalents for purposes of determining the
Total Net Secured Leverage Ratio as used in this definition.

“Maximum Rate” shall have the meaning set forth in Section 13.18.

 

- 36 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Maximum Ratio Indebtedness Amount” shall mean, at any date of determination,
the sum of (a)(i) $150,000,000 minus (ii) (A) the aggregate principal amount of
Incremental Term Loans or Revolving Loan Commitment Increases made pursuant to
Section 2.15(a) prior to such date and (B) the aggregate principal amount of
Indebtedness issued or incurred pursuant to Section 9.2(e) prior to such date;
provided that the maximum amount deducted pursuant to this clause (a)(ii) shall
not exceed $150,000,000, plus (b) an additional amount if, after giving effect
to the incurrence of such additional amount (assuming any revolving Indebtedness
is fully borrowed and outstanding throughout the relevant period), (A) the Total
Net Leverage Ratio shall be less than or equal to 5.50:1.00 and (B) in respect
of Indebtedness secured by the Collateral securing the Facilities, the Total Net
Secured Leverage Ratio shall be less than or equal to 4.00:1.00, in each case
determined on a Pro Forma Basis as of the most recently completed Test Period
for which financial statements and certificates required by Section 8.1(a) or
(b), as the case may be, have been delivered; provided that the Net Cash
Proceeds actually received (or contemplated to be received) in respect of any
Indebtedness incurred pursuant to Section 9.2(e) shall not be included as cash
or Cash Equivalents for purposes of determining the Total Net Leverage Ratio and
Total Net Secured Leverage Ratio as used in this definition.

“Maximum Swingline Amount” shall mean $12,500,000.

“Merger Agreement” shall have the meaning set forth in the recitals hereto.

“Merger Agreement Representations” shall mean the representations and warranties
relating to the Borrower, its Restricted Subsidiaries and their respective
businesses made by the Borrower in the Merger Agreement that are material to the
interests of the Lenders (but only to the extent that U.S. Holdings has the
right to terminate its obligations, or decline to consummate the Acquisition,
under the Merger Agreement as a result of a breach of such representations and
warranties in the Merger Agreement).

“Merger Sub” shall have the meaning set forth in the recitals hereto.

“Minimum Borrowing Amount” shall mean (i) for Revolving Loans, (a) $500,000 for
Base Rate Loans and (b) $1,000,000 for Fixed Rate Loans, and (ii) for Swingline
Loans, $100,000, and in each case, for Revolving Loans and Swingline Loans
denominated in an Alternate Currency, the Dollar Equivalent thereof.

“Minimum Extension Condition” shall have the meaning set forth in
Section 2.16(c).

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean a mortgage, leasehold mortgage, deed of trust, leasehold
deed of trust, deed to secure debt, leasehold deed to secure debt, debenture or
similar security instrument, creating and evidencing a Lien on a Mortgaged
Property, in form and substance reasonably satisfactory to the Collateral Agent,
as the same may be amended, amended and restated, supplemented or otherwise
modified from time to time.

“Mortgaged Property” shall mean each Real Property identified on Schedule
6.19(b) as having a fair market value in excess of $5,000,000, and each Real
Property otherwise required to be encumbered by a Mortgage pursuant to the terms
hereof.

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA, which is contributed to by (or to which there is
or may be an obligation to contribute of) Holdings, the Borrower, a Subsidiary
of the Borrower or any Commonly Controlled Entity,

 

- 37 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and each such plan for the five year period immediately following the latest
date on which Holdings, the Borrower, a Subsidiary of the Borrower or a Commonly
Controlled Entity contributed to or had an obligation to contribute to such
plan.

“NAIC” shall mean the National Association of Insurance Commissioners.

“Net Cash Proceeds” shall mean (a) in connection with any Asset Sale, any
Recovery Event or any other sale of assets, the proceeds thereof actually
received in the form of cash and cash equivalents (including Cash Equivalents)
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received), net of (i) attorneys’
fees, accountants’ fees, investment banking fees, and other bona fide fees,
costs and expenses actually incurred in connection therewith, (ii) amounts
required to be applied to the repayment of Indebtedness secured by a Lien
expressly permitted hereunder on any asset that is the subject of such Asset
Sale or Recovery Event or any other sale of assets (other than any Lien pursuant
to a Security Document), (iii) taxes paid and the Borrower’s reasonable and good
faith estimate of income, franchise, sales, and other applicable taxes required
to be paid by Holdings or the Group Members in connection with such Asset Sale
or Recovery Event or any other sale of assets, (iv) a reasonable reserve for any
indemnification payments (fixed or contingent) attributable to the seller’s
indemnities and representations and warranties to the purchaser in respect of
such Asset Sale or any other sale of assets owing by Holdings or any Restricted
Subsidiary in connection therewith and which are reasonably expected to be
required to be paid; provided that to the extent such indemnification payments
are not made and are no longer reserved for, such reserve amount shall
constitute Net Cash Proceeds, (v) cash escrows to Holdings or any Restricted
Subsidiary from the sale price for such Asset Sale or other sale of assets;
provided that any cash released from such escrow shall constitute Net Cash
Proceeds upon such release, (vi) in the case of a Recovery Event, costs of
preparing assets for transfer upon a taking or condemnation and (vii) other
customary fees and expenses actually incurred in connection therewith, and
(b) in connection with any incurrence or issuance of Indebtedness, the cash
proceeds received from any such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other bona fide fees and expenses actually incurred in
connection therewith.

“New Revolving Loan Commitments” shall have the meaning set forth in
Section 2.15(a).

“New Replacement Term B-21 Lender” shall mean each Person that has a New
Replacement Term B-21 Loan Commitment to make a NewReplacement Term B-21 Loan on
the Amendment No. 12 Effective Date and identified on Schedule 1 of the
NewReplacement Term B-1 Loan Joinder Agreement.

“New Replacement Term B-21 Loan Commitment” shall mean, with respect to each New
Replacement Term B-21 Lender, the commitment of such New Replacement Term B-21
Lender to make NewReplacement Term B-21 Loans on the Amendment No. 12 Effective
Date, in an amount in Schedule 1 of the NewReplacement Term B-1 Loan Joinder
Agreement directly below the column entitled “New Replacement Term B-21 Loan
Commitment.”

“New Replacement Term Loan Joinder Agreement” shall mean the Joinder Agreement,
dated the Amendment No. 1B-2 Lender” shall mean each Person that has a New
Replacement Term B-2 Loan Commitment to make a Replacement Term B-2 Loan on the
Amendment No. 2 Effective Date, among the Borrower, the Administrative Agent and
the New and identified on Schedule 1 of the Replacement Term B-2 LendersLoan
Joinder Agreement.

“New Replacement Term B-2 Loan Commitment” shall mean, with respect to each New
Replacement Term B-2 Lender, the commitment of such New Replacement Term B-2
Lender to make

 

- 38 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Replacement Term B-2 Loans on the Amendment No. 2 Effective Date, in an amount
in Schedule 1 of the Replacement Term B-2 Loan Joinder Agreement directly below
the column entitled “New Replacement Term B-2 Loan Commitment.”

“New York UCC” shall mean the Uniform Commercial Code as in effect from time to
time in the State of New York.

“Non-Bank Certificate” shall have the meaning set forth in Section 5.5(b).

“Non-Defaulting Lender”, “Non-Defaulting Revolving Lender”, “Non-Defaulting Term
Lender” shall mean and include each Lender, Term Lender, Revolving Lender, as
the case may be, other than a Defaulting Lender.

“Non-Guarantor Subsidiary” shall mean (i) any Subsidiary of Holdings that is not
a Wholly Owned Subsidiary; provided that any such Non-Guarantor Subsidiary shall
cease to be a Non-Guarantor Subsidiary at the time such Subsidiary becomes a
Wholly Owned Subsidiary, (ii) any Subsidiary of the Holdings that is an
Immaterial Subsidiary; provided that any such Non-Guarantor Subsidiary shall
cease to be a Non-Guarantor Subsidiary at the time such Subsidiary is no longer
an Immaterial Subsidiary, (iii) any Subsidiary of Holdings that is a captive
insurance company, not-for-profit Subsidiary or special purpose entity; provided
that any such Non-Guarantor Subsidiary shall cease to be a Non-Guarantor
Subsidiary at the time such Subsidiary is no longer a captive insurance company,
not-for-profit Subsidiary or special purpose entity, (iv) any Restricted
Subsidiary of Holdings designated as an Unrestricted Subsidiary after the
Closing Date in accordance with, and pursuant to, Section 8.11; provided that
any such Non-Guarantor Subsidiary shall cease to be a Non-Guarantor Subsidiary
at the time such Subsidiary becomes a Restricted Subsidiary of Holdings, (v) any
Subsidiary of Holdings that is prohibited by applicable law (including financial
assistance, corporate benefit, fraudulent conveyance, preference, capitalization
or other similar laws and regulations), regulation or contractual provision from
Guaranteeing the Obligations; provided that any such Non-Guarantor Subsidiary
shall cease to be a Non-Guarantor Subsidiary at the time any such prohibition
ceases to exist or apply, (vi) any Subsidiary of Holdings the Guaranteeing of
the Obligations by which would result in material adverse tax consequences or
adverse accounting consequences to Holdings and its Restricted Subsidiaries as
reasonably determined in good faith by the Borrower; provided that such
Non-Guarantor Subsidiary shall cease to be a Non-Guarantor Subsidiary at the
time any such material adverse tax consequences or adverse accounting
consequences cease to exist or apply and (vii) any Subsidiary of Holdings the
Guaranteeing of the Obligations by which would result in costs that are
excessive in relation to the value afforded by such Guarantee (as reasonably
determined by Holdings and the Administrative Agent); provided that
notwithstanding the foregoing clauses (i) through (vii), Holdings may in its
sole discretion designate any Non-Guarantor Subsidiary as a Subsidiary
Guarantor.

“Non-Mortgaged Real Property” shall mean any interest in Real Property owned by
the Loan Parties that is not subject to a Mortgage in favor of the Collateral
Agent, for the benefit of the Secured Parties.

“Non-U.S. Plan” shall mean any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by Holdings, U.S. Holdings,
the Borrower or one or more Subsidiaries primarily for the benefit of employees
of Holdings, U.S. Holdings, the Borrower or such Subsidiaries residing outside
the United States, which plan, fund or other similar program provides, or
results in, retirement income, a deferral of income in contemplation of
retirement or payments to be made upon termination of employment, and which plan
is not subject to ERISA or the Code.

 

- 39 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Note” shall mean each Replacement Term B-1 Note, Replacement Term B-2 Note,
Revolving Note and the Swingline Note.

“Notice of Borrowing” shall have the meaning set forth in Section 2.3(a).

“Notice of Conversion/Continuation” shall have the meaning set forth in
Section 2.7.

“Notice of Intent to Cure” shall mean a certificate of an Authorized Officer of
Holdings delivered to the Administrative Agent, with respect to any fiscal
quarter for which a cure right will be exercised, which certificate shall
contain a computation of the applicable Event of Default and notice of intent to
cure such Event of Default in accordance with Section 11.3(a).

“Notice Office” shall mean the office of the Administrative Agent located at
Barclays Bank PLC, Bank Debt Management Group, 745 Seventh Avenue, New York, NY
10019, Attention: Ancestry.com Portfolio Manager: Noam Azachi / Greg Fishbein,
Telephone No.: 212-526-1957 / 212-526-3441, or such other office or person as
the Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

“Obligation Currency” shall have the meaning set forth in Section 13.19(a).

“Obligations” shall mean the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans or the maturity of Cash
Management Obligations or Specified Swap Agreements and interest accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization, examinership or like proceeding, relating to the Borrower or any
Guarantor, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) the Loans, and all other obligations and liabilities
of the Borrower or any other Loan Party (including with respect to guarantees)
to the Administrative Agent, any Lender, any other Secured Party or any party to
a Specified Swap Agreement or a party providing Cash Management Obligations,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement or any other Loan Document or any other document made,
delivered or given in connection herewith or therewith or any Specified Swap
Agreement or any document relating to Cash Management Obligations, whether on
account of principal, interest, reimbursement obligations, fees (including fees
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization, examinership or like proceeding, relating to the
Borrower or any Guarantor, whether or not allowed in such proceeding),
indemnities, costs, expenses (including all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by the Borrower or any Guarantor pursuant to any Loan Document), guarantee
obligations or otherwise.

“OECD Country” shall have the meaning set forth in the definition of “Cash
Equivalents.”

“OFAC” shall have the meaning set forth in Section 6.21(b).

“Offer Price” shall have the meaning set forth in the definition of “Dutch
Auction.”

“Original Credit Agreement” shall have the meaning set forth in the recitals
hereto.

“Organizational Document” shall mean (i) relative to each Person that is a
corporation, its charter and its by-laws (or similar documents), (ii) relative
to each Person that is a limited liability company, its certificate of formation
and its operating agreement, or its articles of association (or similar
documents), (iii) relative to each Person that is a limited partnership, its
certificate of formation and its limited

 

- 40 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

partnership agreement (or similar documents), (iv) relative to each Person that
is a general partnership, its partnership agreement (or similar document) and
(v) relative to any Person that is any other type of entity, such documents as
shall be comparable to the foregoing.

“Other Applicable Indebtedness” shall have the meaning set forth in
Section 5.2(c).

“Other Revolving Commitments” shall mean one or more Classes of revolving credit
commitments hereunder or extended Revolving Loan Commitments hereunder that
result from a Refinancing Amendment.

“Other Revolving Loans” shall mean the Revolving Loans made pursuant to any
Other Revolving Commitment.

“Other Taxes” shall mean all present or future stamp, court, documentary,
excise, property intangible, recording, filing or similar Taxes that arise from
any payment made under, the execution, delivery, performance, enforcement or
registration of, the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except for any such Taxes that
arise as a result of an assignment pursuant to Section 13.4 (other than an
assignment at the request of the Borrower) (“Assignment Taxes”) to the extent
that such Assignment Taxes are imposed as a result of a connection between the
assignor and/or assignee on the one hand and the relevant taxing jurisdiction on
the other hand (other than a connection arising solely from any Loan Documents
or any transactions contemplated thereunder).

“Other Term Commitments” shall mean one or more Classes of term loan commitments
hereunder that result from a Refinancing Amendment.

“Other Term Loans” shall mean one or more Classes of Term Loans that result from
a Refinancing Amendment.

“Parallel Debt” shall have the meaning set forth in Section 12.11(a).

“Participant” shall have the meaning set forth in Section 3.4(a) or 13.4(b), as
the context may require.

“Participant Register” shall have the meaning set forth in Section 13.4(b).

“Participating Member State” shall mean each state as described in any EMU
Legislation.

“Patriot Act” shall mean the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), as amended
from time to time.

“Payment Office” shall mean the office of the Administrative Agent located
Barclays Bank PLC, Loan Operations, 1301 Avenue of the Americas, New York, NY
10019, Attention: Agency Services – Ancestry.com Joseph Squeri, Telephone No.:
212-320-6297, or such other office as the Administrative Agent may hereafter
designate in writing as such to the other parties hereto.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).

 

- 41 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Perfection Certificate” shall mean a certificate in the form of Exhibit P or
any other form approved by the Administrative Agent, as the same shall be
supplemented from time to time.

“Permira” shall mean, collectively, funds advised by Permira Advisers LLC.

“Permitted Acquisition” shall have the meaning set forth in Section 9.7(g).

“Permitted Amendment” shall mean an amendment to this Agreement and the other
Loan Documents, effected in connection with a Loan Modification Offer pursuant
to Section 2.16, providing for an extension of the Maturity Date applicable to
the Loans and/or Commitments of the Accepting Lenders and, in connection
therewith, (a) a decrease or increase in the Applicable Margin with respect to
the Loans and/or Commitments of the Accepting Lenders and/or (b) a decrease or
increase in the fees payable to, or the inclusion of new fees to be payable to,
the Accepting Lenders.

“Permitted Auction Purchaser” shall mean Holdings, the Borrower or any of their
respective Subsidiaries.

“Permitted Genealogical Data Acquisitions” shall mean Investments consisting of
the acquisition by any Group Member or any of their Restricted Subsidiaries of
genealogical, historical and/or DNA data or any acquisition by any Group Member
or any of their Subsidiaries of the Equity Interests of another Person for which
the primary purpose of consummating such acquisition is to obtain genealogical,
historical and/or DNA data; provided that (i) no Default or Event of Default
shall have occurred or be continuing or would result from such acquisition,
(ii) the property acquired (or the property of the Person acquired) in such
acquisition is used or useful in the same or a related line of business as the
Group Members and their Subsidiaries were engaged in on the Closing Date (or any
reasonable extensions or expansions thereof), (iii) the Administrative Agent
shall have received all items in respect of the Equity Interests or property
acquired in such acquisition required to be delivered pursuant to Section 8.8 in
the time periods set forth therein, (iv) in the case of an acquisition of the
Equity Interests of another Person where the approval of the board of directors
(or other comparable governing body) of such other Person is necessary, such
board of directors (or such other comparable governing body) of such other
Person shall have duly approved such acquisition and (v) if such acquisition
involves the purchase of Equity Interests in a partnership between a Group
Member (or any Subsidiary of a Group Member) as a general partner and entities
unaffiliated with such Group Member (or such Subsidiary of such Group Member) as
the other partners, such transaction shall be effected by having the Equity
Interests acquired by a corporate holding company directly or indirectly wholly
owned by the Group Member (or such Subsidiary of the Group Member) newly formed
for the sole purpose of effecting such transaction.

“Permitted Refinancing” shall mean, with respect to any Person, any
modification, refinancing, refunding, renewal or extension of any Indebtedness
of such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed or
extended except (i) by an amount equal to unpaid accrued interest and premium
thereon plus other reasonable amounts paid, and fees and expenses reasonably
incurred, in connection with such modification, refinancing, refunding, renewal
or extension and (ii) by an amount equal to any existing commitments unutilized
thereunder, (b) such modification, refinancing, refunding, renewal or extension
has a final maturity date equal to or later than the final maturity date of, and
has a Weighted Average Life to Maturity equal to or longer than the Weighted
Average Life to Maturity of, the Indebtedness being modified, refinanced,
refunded, renewed or extended, (excluding the effects of nominal amortization in
the amount of no greater than one percent per annum), (c) at the time thereof,
no Event of Default shall have occurred and be continuing, and (d) (i) to the
extent such Indebtedness being modified, refinanced, refunded, renewed or
extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal or

 

- 42 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed or
extended, (ii) to the extent Liens securing such Indebtedness being modified,
refinanced, refunded, renewed or extended are subordinated to Liens securing the
Obligations, the Liens, if any, securing such modification, refinancing,
refunding, renewal or extension are subordinated to the Liens securing the
Obligations pursuant to an Intercreditor Agreement (and an Intercreditor
Agreement may be amended in a manner reasonably acceptable to the Administrative
Agent to provide for such Liens to be subordinated to the Liens securing the
Obligations on a basis consistent with the Intercreditor Agreement prior to such
modification, refinancing, refunding, renewal or extension), (iii) Indebtedness
of a Subsidiary that is not a Guarantor shall not refinance Indebtedness of the
Borrower or a Guarantor, (iv) Indebtedness of the Borrower or a Guarantor shall
not refinance Indebtedness of a Subsidiary that is not a Guarantor and (v) the
other terms and conditions of such Indebtedness (excluding pricing, fees, rate
floors, premiums, optional prepayment or optional redemption provisions and
financial covenants) are either (a) substantially identical to the Indebtedness
being refinanced, (b) (taken as a whole) not materially more favorable to the
providers of such Permitted Refinancing than those applicable to the
Indebtedness being refinanced or (c) on market terms for Indebtedness of the
type being incurred pursuant to such Permitted Refinancing at the time of
incurrence, except in each case for covenants or other provisions contained in
such Indebtedness that are applicable only after the then Latest Maturity Date;
provided that in respect of this clause (v), if such Indebtedness contains
financial covenants (which shall only be to the extent the result of prevailing
market conditions), such financial covenants (and related definitions) will
either be identical to or less restrictive than those with respect to the
Facilities; provided further that in respect of this clause (v), a certificate
of an Authorized Officer of Holdings or the Borrower delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that Holdings or the Borrower has
determined in good faith that such terms and conditions satisfy the requirement
of this clause (v) shall be conclusive evidence that such terms and conditions
satisfy such requirement unless the Administrative Agent notifies Holdings or
the Borrower within such five (5) Business Day period that it disagrees with
such determination (including a reasonable description of the basis upon which
it disagrees)).

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any Governmental Authority.

“Plan” shall mean, at a particular time, an “employee benefit plan” as defined
in Section 3 of ERISA and in respect of which the Borrower or a Commonly
Controlled Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

“Platform” shall have the meaning set forth in Section 8.2(a).

“Pounds Sterling” and “£” shall mean freely transferable lawful money of the
United Kingdom (expressed in Pounds Sterling).

“Pounds Sterling Sublimit” shall mean an amount designated in Pounds Sterling,
the Dollar Equivalent of which is $25,000,000.

“Prepayment Fees” shall have the meaning set forth in Section 5.1(b).

“Prime Lending Rate” shall mean the rate that the Administrative Agent announces
from time to time as its prime lending rate, the Prime Lending Rate to change
when and as such prime lending rate changes. The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best

 

- 43 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

rate actually charged to any customer by the Administrative Agent, which may
make commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.

“Private Lender Information” shall mean any information and documentation that
is not Public Lender Information.

“Pro Forma Basis” shall mean, for the purposes of calculating Consolidated
EBITDA for any period of four consecutive fiscal quarters (each, a “Reference
Period”), (i) if at any time during such Reference Period Holdings or any
Restricted Subsidiary shall have made any Disposition, the Consolidated EBITDA
for such Reference Period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the property that is the
subject of such Disposition for such Reference Period or increased by an amount
equal to the Consolidated EBITDA (if negative) attributable thereto for such
Reference Period and (ii) if during such Reference Period Holdings or any
Restricted Subsidiary shall have made an acquisition of assets constituting at
least a division of a business unit of, or all or substantially all of the
assets of, any Person, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such acquisition of
assets constituting at least a division of a business unit of, or all or
substantially all of the assets of, any Person, occurred on the first day of
such Reference Period (including, in each such case, pro forma adjustments
(x) arising out of events which are directly attributable to a specific
transaction, are factually supportable and are expected to have a continuing
impact, in each case determined on a basis consistent with Article 11 of
Regulation S-X promulgated under the Securities Act and as interpreted by the
staff of the SEC, which would include cost savings resulting from head count
reduction, closure of facilities and similar restructuring charges and (y) such
other pro forma adjustments relating to a specific transaction or event and
reflective of actual or reasonably anticipated synergies and cost savings
expected to be realized or achieved in the twelve (12) months following such
transaction or event, which pro forma adjustments shall be certified by the
chief financial officer, treasurer, controller or comptroller of the Borrower);
provided that any pro forma adjustments pursuant to clause (ii)(x) and (ii)(y)
of this definition shall, together with the add-backs made in the aggregate
pursuant to clauses (aa), (bb) and (cc) of the definition of “Consolidated
EBITDA,” not exceed 15% of Consolidated EBITDA (before giving effect to all such
adjustments) for such period. The term “Disposition” in this definition shall
not include dispositions of inventory and other ordinary course dispositions of
property.

“Pro Forma Financial Information” shall have the meaning set forth in
Section 6.1(a).

“Projections” shall have the meaning set forth in Section 8.2(d).

“Properties” shall have the meaning set forth in Section 6.17(a).

“Proposed Modification” shall have the meaning set forth in Section 2.14.

“Public Lender Information” shall mean information and documentation that is
either exclusively (i) of a type that would be publicly available if Holdings,
any Group Member and their respective Subsidiaries were public reporting
companies or (ii) not material with respect to Borrower, Holdings and their
respective Subsidiaries or any of their respective securities for purposes of
foreign, United States Federal and state securities laws.

“Public Market” shall mean that (a) a Public Offering has been consummated and
(b) at least 15% of the total issued and outstanding common equity of Holdings
or Holdings’ immediate parent has been distributed by means of an effective
registration statement under the Securities Act or sale pursuant to Rule 144
under the Securities Act.

 

- 44 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Public Offering” shall mean an initial underwritten public offering of common
Capital Stock of Holdings or Holdings’ direct or indirect parent pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act (other than a registration statement on Form S-8 or any successor
form).

“Purchase” shall have the meaning set forth in the definition of “Dutch
Auction.”

“Purchase Notice” shall have the meaning set forth in the definition of “Dutch
Auction.”

“Purchaser” shall have the meaning set forth in the definition of “Dutch
Auction.”

“Qualified Counterparty” shall mean, with respect to any Specified Swap
Agreement or agreement governing Cash Management Obligations, any counterparty
thereto that, at the time such Specified Swap Agreement was entered into or such
Cash Management Obligations were incurred or as of the Closing Date, was the
Administrative Agent, a Joint Lead Arranger or a Lender or an Affiliate of the
Administrative Agent, an Initial Joint Lead Arranger or a Lender.

“Qualified Equity Interests” shall mean any Capital Stock that is not a
Disqualified Equity Interest.

“Qualified Public Offering” shall mean a Public Offering that results in a
Public Market.

“Qualifying Lenders” shall have the meaning set forth in the definition of
“Dutch Auction.”

“Qualifying Loans” shall have the meaning set forth in the definition of “Dutch
Auction.”

“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December occurring after the Closing Date.

“Quarterly Pricing Certificate” shall have the meaning set forth in the
definition of “Applicable Margin.”

“Real Property” shall mean, with respect to any Person, all the right, title and
interest of such Person in and to land, improvements and fixtures, including
Leaseholds.

“Recovery Event” shall mean any settlement of or payment in excess of an amount
equal to $5,000,000 in respect of any property or casualty insurance (excluding
business interruption insurance) claim or any condemnation, eminent domain or
similar proceeding relating to any asset of Holdings or any of its Restricted
Subsidiaries.

“Reference Period” shall have the meaning set forth in the definition of Pro
Forma Basis.

“Refinance” shall mean, in respect of any Indebtedness, to refinance, redeem,
defease, refund, extend, renew or repay any Indebtedness with the proceeds of
other Indebtedness, or to issue other Indebtedness, in exchange or replacement
for, such Indebtedness in whole or in part; “Refinanced” and “Refinancing” shall
have correlative meanings.

“Refinanced Credit Agreement Debt” shall have the meaning set forth in the
definition of “Credit Agreement Refinancing Debt.”

“Refinanced Debt” shall have the meaning set forth in the definition of “Credit
Agreement Refinancing Requirements.”

 

- 45 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Refinanced Term Loans” shall have the meaning set forth in Section 13.12(d).

“Refinancing Amendment” shall mean an amendment to this Agreement executed by
each of (a) the Borrower, (b) the Administrative Agent and (c) each Additional
Lender and Lender that agrees to provide any portion of the Credit Agreement
Refinancing Debt being incurred pursuant thereto, in accordance with
Section 2.18.

“Refinancing Revolving Debt” shall mean any First Priority Refinancing Revolving
Debt, Second Priority Refinancing Revolving Debt or Unsecured Refinancing
Revolving Debt.

“Refinancing Term Debt” shall mean Indebtedness under any First Priority
Refinancing Term Facility, Second Priority Refinancing Term Facility or
Unsecured Refinancing Term Facility.

“Rejection Notice” shall have the meaning set forth in Section 5.2(e).

“Register” shall have the meaning set forth in Section 13.15.

“Registration Rights Agreement” shall mean the Registration Rights Agreement,
dated as of the Closing Date, among the Borrower, the Guarantors and the initial
purchasers for the Borrower’s offering of Senior Notes, pursuant to which the
Borrower agrees to conduct a registered exchange offer of the Exchange Senior
Notes for Senior Notes.

“Regulation D” shall mean Regulation D of the Board.

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

“Repatriation Limitation” shall have the meaning set forth in Section 5.2(f).

“Replaced Lender” shall have the meaning set forth in Section 2.14.

“Replacement Lender” shall have the meaning set forth in Section 2.14.

“Replacement Term B-1 Lender” shall mean each Lender (including each New
Replacement Term B-1 Lender) that has a New Replacement Term B-1 Loan Commitment
or that holds a Replacement Term B-1 Loan.

“Replacement Term B-1 Loan” shall have the meaning set forth in Section
2.1(a)(i).

“ Replacement Term B-1 Loan Joinder Agreement” shall mean the Joinder Agreement,
dated the Amendment No. 2 Effective Date, among the Borrower, the Administrative
Agent and the New Replacement Term B-1 Lenders.

“Replacement Term B-1 Loan Maturity Date” shall mean December 28, 2018.

“ Replacement Term B-1 Note” shall have the meaning set forth in Section 2.6(a).

“ Replacement Term B-2 Lender” shall mean each Lender (including each New
Replacement Term B-2 Lender) that has a New Replacement Term B-2 Loan Commitment
or that holds a Replacement Term B-2 Loan.

“Replacement Term B-2 Loan” shall have the meaning set forth in Section
2.1(a)(ii).

 

- 46 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Replacement Term B-2 Loan Joinder Agreement” shall mean the Joinder Agreement,
dated the Amendment No. 2 Effective Date, among the Borrower, the Administrative
Agent and the New Replacement Term B-2 Lenders.

“Replacement Term B-2 Loan Maturity Date” shall mean May 15, 2018.

“ Replacement Term B-2 Note” shall have the meaning set forth in Section 2.6(a).

“ Replacement Term Loans” shall have the meaning set forth in Section 13.12(d).

“Reply Amount” shall have the meaning set forth in the definition of “Dutch
Auction.”

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA with respect to a Plan, other than those events as to which the thirty day
notice period is waived under subsection .22, .23, .25, .27 or .28 of PBGC
Regulation Section 4043.

“Repricing Transaction” shall mean, other than in the context of a transaction
involving a Change of Control, a Significant Acquisition or a Qualified Public
Offering, the prepayment, refinancing, substitution or replacement of all or a
portion of the Term Loans with the incurrence by Holdings, the Borrower or any
Subsidiary of any debt financing having an effective interest cost or weighted
average yield (the calculation of which shall give effect to, among other
factors, consistent with generally accepted financial practices, margin,
interest rate floors, upfront or similar fees or original issue discount shared
with all providers of such financing, and shall exclude the effect of any
arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all providers of such financing, and any
fluctuations in the LIBOR Rate) that is less than the effective interest cost or
weighted average yield (calculated on the same basis) of such Term Loans,
including, without limitation, as may be effected through any amendment to this
Agreement relating to the interest rate for, or weighted average yield of, such
Term Loans.

“Required Facility Lenders” shall mean, at any time, (i) with respect to any
Revolving Facility, the Required Revolving Lenders with respect to such
Revolving Facility and (b) with respect to any Term Facility, the Required Term
Lenders with respect to such Term Facility.

“Required Lenders” shall mean, at any time, Non-Defaulting Lenders holding at
least a majority of the sum of (i) all outstanding Term Loans of Non-Defaulting
Lenders, (ii) the Total Revolving Loan Commitments in effect at such time less
the Revolving Loan Commitments of all Defaulting Lenders at such time (or, after
the termination thereof, the sum of the total outstanding Revolving Loans of
Non-Defaulting Lenders and the aggregate RL Percentages of all Non-Defaulting
Lenders of the total outstanding Swingline Loans and Letter of Credit
Outstandings at such time); provided that, for purposes of this definition the
outstanding principal amount of Alternate Currency Loans and the Alternate
Currency Letter of Credit Outstandings at any time shall be determined using the
Dollar Equivalent thereof at such time, and (iii) all outstanding Incremental
Term Loans of Non-Defaulting Incremental Term Lenders.

“Required Revolving Lenders” shall mean, at any time with respect to any Class
of Revolving Commitments and the Revolving Extensions of Credit thereunder,
(i) prior to the termination of all such Revolving Loan Commitments, the holders
of more than 50% of the Total Revolving Loan Commitments of Class and (ii) after
the termination of such Revolving Loan Commitments, the holders of more than 50%
of the Total Revolving Extensions of Credit in respect of such Revolving
Facility, but excluding the amount of Revolving Loan Commitments and Revolving
Extensions of Credit held by Defaulting Lenders; provided that for purposes of
this definition the outstanding principal amount of Alternate

 

- 47 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Currency Loans and the Alternate Currency Letter of Credit Outstandings at any
time shall be determined using the Dollar Equivalent thereof at such time.

“Required Term Lenders” shall mean, at any time with respect to any Class of
Term Loans, Non-Defaulting Lenders having Term Loans and unused and outstanding
Term Loan Commitments with respect to such Class representing more than 50% of
the sum of all Term Loans outstanding and unused and outstanding Term Loan
Commitments of such Class at such time, but excluding the amount of Term Loans
and Term Loan Commitments held by Defaulting Lenders; provided that for purposes
of this definition the outstanding principal amount of Alternate Currency Loans
and the Alternate Currency Letter of Credit Outstandings at any time shall be
determined using the Dollar Equivalent thereof at such time.

“Requirement of Law” shall mean, with respect to any Person, any law, treaty,
rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

“Restricted” shall mean, when referring to cash or Cash Equivalents of Holdings
and its Restricted Subsidiaries, that such cash or Cash Equivalents (i) appear
(or would be required to appear) as “restricted” on the consolidated balance
sheet of Holdings (unless such appearance is related to the Liens permitted
hereunder other than consensual Liens which either are on assets that do not
constitute Collateral or rank prior to the Liens in favor of the Secured Parties
on the Collateral), (ii) are subject to any Lien in favor of any Person other
than (x) the Collateral Agent for the benefit of the Secured Parties and
(y) other Liens permitted hereunder other than consensual Liens which either are
on assets which do not constitute Collateral or rank prior to the Liens in favor
of the Secured Parties on the Collateral, or (iii) are not otherwise generally
available for use by such Person.

“Restricted Affiliated Lender” shall mean any Affiliated Lender (other than an
Affiliated Investment Fund).

“Restricted Payments” shall have the meaning set forth in Section 9.6.

“Restricted Subsidiary” shall mean, (i) with respect to Holdings, any Subsidiary
of Holdings (including the Borrower, U.S. Holdings and LuxCo 3), (ii) with
respect to U.S. Holdings, any Subsidiary of U.S. Holdings (including the
Borrower), (iii) with respect to LuxCo 3, any Subsidiary of LuxCo 3 and,
(iv) with respect to the Borrower, any Subsidiary of the Borrower (in each case,
other than any Unrestricted Subsidiary).

“Retained Excess Cash Flow Amount” shall mean, at any date of determination, an
amount equal to (a) the sum of the amounts of Excess Cash Flow for all Excess
Cash Flow Periods ending on or prior to the date of determination, minus (b) the
sum at the time of determination of the aggregate amount of prepayments required
to be made pursuant to Section 5.2(b) through the date of determination (whether
or not such prepayments are accepted by the Lenders) (provided that in the case
of any Excess Cash Flow Period in respect of which the amount of Excess Cash
Flow shall have been calculated as contemplated by Section 8.2(c) but the
prepayment required pursuant to Section 5.2(b) is not yet due and payable in
accordance with the provisions of Section 5.2(b) as of the date of
determination, the amount of prepayments that will be so required to be made in
respect of such Excess Cash Flow shall be deemed to be made for purposes of this
paragraph).

“Return Bid” shall have the meaning set forth in the definition of “Dutch
Auction.”

“Revolving Excess” shall have the meaning set forth in Section 5.3.

 

- 48 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Revolving Extensions of Credit” shall mean, with respect to any Revolving
Lender at any time, an amount equal to the sum of (a) the aggregate principal
amount of all Revolving Loans held by such Lender then outstanding, (b) such
Lender’s RL Percentage of the L/C Obligations then outstanding and (c) such
Lender’s RL Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

“Revolving Facility” shall mean the Revolving Loan Commitments and the
extensions of credit made thereunder, as the context may require.

“Revolving Lender” shall mean each Lender that has a Revolving Loan Commitment
or that holds Revolving Loans.

“Revolving Loan” shall mean an Initial Revolving Loan, an Incremental Revolving
Loan and an Other Revolving Loan, as the context requires.

“Revolving Loan Commitment” shall mean, for each Lender, the obligation of such
Lender, if any, to make Revolving Loans and participate in Swingline Loans and
Letters of Credit in an aggregate principal and/or face amount not to exceed the
amount set forth opposite such Lender’s name in Schedule I directly below the
column entitled “Revolving Loan Commitment” or in the Assignment and Assumption,
Incremental Amendment or Refinancing Amendment pursuant to which such Lender
shall have assumed or established its Revolving Loan Commitment, as the same may
be changed from time to time pursuant to the terms hereof. The original
aggregate amount of the Revolving Loan Commitments as of the Closing Date is
$50,000,000.

“Revolving Loan Commitment Increase” shall have the meaning set forth in
Section 2.15(a).

“Revolving Loan Commitment Increase Lender” shall have the meaning set forth in
Section 2.15(f).

“Revolving Loan Maturity Date” shall mean December 28, 2017.

“Revolving Note” shall have the meaning set forth in Section 2.6(a).

“RL Percentage” shall mean, with respect to any Revolving Lender at any time, a
fraction (expressed as a percentage) the numerator of which is the Revolving
Loan Commitment of such Revolving Lender at such time and the denominator of
which is the Total Revolving Loan Commitment at such time; provided that if the
RL Percentage of any Revolving Lender is to be determined after the Total
Revolving Loan Commitment has been terminated, then the RL Percentages of such
Revolving Lender shall be determined immediately prior (and without giving
effect) to such termination (but giving effect to assignments made thereafter in
accordance with the terms hereof); provided further that the RL Percentages of
the Revolving Lenders are subject to modification as and to the extent provided
in Section 2.17.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw-Hill,
Inc.

“Sale Leaseback Transaction” shall mean any arrangement with any Person or
Persons, whereby in contemporaneous or substantially contemporaneous
transactions a Loan Party sells substantially all of its right, title and
interest in any property and, in connection therewith, a Loan Party acquires,
leases or licenses back the right to use all or a material portion of such
property.

“SEC” shall mean the Securities and Exchange Commission, any successor thereto
and any analogous Governmental Authority.

 

- 49 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Second Priority Credit Agreement Refinancing Debt” shall mean any secured
Indebtedness incurred by the Borrower in the form of one or more series of
second lien secured notes or second lien secured term loans (each, a “Second
Priority Refinancing Term Facility”) or one or more revolving credit facilities
(each, a “Second Priority Refinancing Revolving Facility”); provided that
(i) such Indebtedness is secured by the Collateral on a second lien,
subordinated basis (with respect to liens only) to the Obligations and the
obligations in respect of any First Priority Credit Agreement Refinancing Debt,
(ii) such Indebtedness constitutes Credit Agreement Refinancing Debt and
(iii) such Indebtedness complies with the Credit Agreement Refinancing
Requirements; provided that a certificate of an Authorized Officer of Holdings
or the Borrower delivered to the Administrative Agent at least five (5) Business
Days prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that Holdings or the
Borrower has determined in good faith that such terms and conditions satisfy the
requirement of this definition shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent notifies
Holdings or the Borrower within such five (5) Business Day period that it
disagrees with such determination (including a reasonable description of the
basis upon which it disagrees).

“Second Priority Refinancing Revolving Facility” shall have the meaning set
forth in the definition of “Second Priority Credit Agreement Refinancing Debt.”

“Second Priority Refinancing Term Facility” shall have the meaning set forth in
the definition of “Second Priority Credit Agreement Refinancing Debt.”

“Secured Parties” shall mean the collective reference to the Administrative
Agent, the Collateral Agent, the Lenders (including any Issuing Lender in its
capacity as Issuing Lender), and any Qualified Counterparties.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Security Agreement” shall mean the U.S. Pledge and Security Agreement in the
form of Exhibit E, as modified, supplemented, amended, restated (including any
amendment and restatement thereof), extended or renewed from time to time in
accordance with the terms thereof and hereof.

“Security Documents” means, collectively, the Security Agreement, each of the
Mortgages, Intellectual Property Security Agreements, collateral assignments,
Assumption Agreements in the form of Annex I to the Security Agreement, security
agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent pursuant to Section 7.01, Section 8.01 or Section 8.8,
Intercreditor Agreements (if any) and each of the other agreements, instruments
or documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Security and Guarantee Principles” shall have the meaning set forth in Exhibit
Q.

“Senior Notes” shall mean the Borrower’s 11.00% Senior Notes due 2020, issued
pursuant to the Senior Notes Indenture, dated as of the Closing Date, as the
same may be amended, modified and/or supplemented from time to time in
accordance with the terms hereof and thereof. As used in this Agreement, the
term “Senior Notes” shall include any Exchange Senior Notes issued pursuant to
the Senior Notes Indenture in exchange for theretofore outstanding Senior Notes,
as contemplated by the Registration Rights Agreement.

 

- 50 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Senior Notes Documents” shall mean the Senior Notes, the Senior Notes Indenture
and all other documents executed and delivered with respect to the Senior Notes
or Senior Notes Indenture, each dated as of the Closing Date and as the same may
be amended, modified and/or supplemented from time to time in accordance with
the terms hereof and thereof.

“Senior Notes Indenture” shall mean the Indenture, dated as of the Closing Date,
among the Borrower, the Guarantors and Wells Fargo Bank, National Association,
as trustee, as in effect on the Closing Date and as thereafter amended, modified
and/or supplemented from time to time in accordance with the terms hereof and
thereof.

“Senior Representative” shall mean, with respect to any series of Indebtedness
permitted under Section 9.2(c), (d), or (e), the trustee, administrative agent,
collateral agent, security agent or similar agent under the indenture or
agreement pursuant to which such Indebtedness is issued, incurred or otherwise
obtained, as the case may be, and each of their successors in such capacities.

“Settlement Service” shall have the meaning set forth in Section 13.4.

“Significant Acquisition” shall mean a Permitted Acquisition the result of which
is that Consolidated EBITDA, determined on a Pro Forma Basis after giving effect
thereto, is equal to or greater than 125.0% of Consolidated EBITDA immediately
prior to the consummation of such Permitted Acquisition, in each case with
respect to Holdings and its Restricted Subsidiaries as of the last day of the
most recently completed Test Period for which financial statements have been
delivered (or were required to be delivered) pursuant to Section 8.1(a) or (b).

“Significant Event of Default” shall mean an Event of Default under
Section 11.1(a) or (f) (in the case of Section 11.1(f), with respect to the
Borrower).

“Significant Restricted Subsidiary” shall mean, at any date of determination,
each Restricted Subsidiary or group of Restricted Subsidiaries of Holdings
(a) whose GAAP value of total assets at the last day of the most recent Test
Period for which financial statements have been delivered were equal to or
greater than 5.0% of the Consolidated Total Assets at such date or (b) whose
gross revenues for the most recently completed Test Period for which financial
statements have been delivered were equal to or greater than 5.0% of the
consolidated gross revenues of Holdings and its Restricted Subsidiaries for such
Test Period, in each case, determined in accordance with GAAP (it being
understood that such calculations shall be determined in the aggregate for all
Restricted Subsidiaries of Holdings subject to any of the events specified in
Section 11.1(f)).

“Single Employer Plan” shall mean any Plan that is covered by Title IV of ERISA
or Section 412 of the Code or Section 302 of ERISA, other than a Multiemployer
Plan, that is maintained or contributed to by Holdings, the Borrower or any
Commonly Controlled Entity or to which Holdings, the Borrower or a Commonly
Controlled Entity has or may have an obligation to contribute, and such plan for
the five-year period immediately following the latest date on which Holdings,
the Borrower or a Commonly Controlled Entity maintained, contributed to or had
an obligation to contribute to (or is deemed under Section 4069 of ERISA to have
maintained or contributed to or to have had an obligation to contribute to, or
otherwise to have liability with respect to) such plan.

“Solvent” shall mean, with respect to any Person and its Subsidiaries on a
consolidated basis, that as of any date of determination, (a) the sum of the
“fair value” of the assets of such Person and its Subsidiaries on a consolidated
basis will, as of such date, exceed the sum of all debts of such Person and its
Subsidiaries on a consolidated basis as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors,

 

- 51 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) the “present fair saleable value” of the assets of such Person and its
Subsidiaries on a consolidated basis will, as of such date, be greater than the
amount that will be required to pay the probable liability on existing debts of
such Person and its Subsidiaries on a consolidated basis as such debts become
absolute and matured, as such quoted term is determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors, (c) such Person and its Subsidiaries on a consolidated basis will not
have, as of such date, an unreasonably small amount of capital with which to
conduct any business in which it is or is about to become engaged and (d) such
Person and its Subsidiaries on a consolidated basis does not intend to incur, or
believe or reasonably should believe that it will incur, debts beyond its
ability to pay as they mature. For purposes of this definition, (i) “debt” means
liability on a “claim”, and (ii) “claim” means any (x) right to payment, whether
or not such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or (y) right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured or
unmatured, disputed, undisputed, secured or unsecured. For purposes of this
definition, the amount of any contingent, unliquidated and disputed claim and
any claim that has not been reduced to judgment at any time shall be computed as
the amount that, in light of all the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability (irrespective of whether such liabilities meet the criteria
for accrual under the FASB Statement of Financial Accounting Standards No. 5).

“Specified Class” shall have the meaning set forth in Section 2.16(a).

“Specified EBITDA Adjustments” shall have the meaning set forth in the
definition of “Consolidated EBITDA.”

“Specified Equity Contribution” shall have the meaning set forth in
Section 11.3(a).

“Specified Period” shall mean, as to any Excess Cash Flow Period, the period
commencing on the Excess Cash Flow Application Date that occurs during such
period and ending on the day immediately preceding the Excess Cash Flow
Application Date that occurs in the next succeeding Excess Cash Flow Period.

“Specified Representations” shall mean the representations and warranties set
forth in Sections 6.3(a), 6.4, 6.6 (but only with respect to the Organizational
Documents of the Group Members), 6.12, 6.15, 6.19,6.19(a) (but only with respect
to Collateral in which a security interest may be created under Article 9 of the
Uniform Commercial Code of the State of New York), 6.20, 6.21 (but only in
respect of the Patriot Act and, with respect the Merger Sub, OFAC), 6.22 and
6.23.to Holdings and its Restricted Subsidiaries, OFAC) and 6.23 (but only with
respect to Holdings and its Restricted Subsidiaries).

“Specified Swap Agreement” shall mean any Swap Agreement entered into by any
Restricted Subsidiary of Holdings, on the one hand, and any Qualified
Counterparty (or any Person who was a Qualified Counterparty as of the Closing
Date or as of the date such Swap Agreement was entered into), on the other hand.

“Sponsors” shall mean, collectively, Permira, Jasmine Ventures Pte Ltd,
AlpInvest Partners Co-Investments 2009 C.V., AlpInvest Partners Co-Investments
2010 II C.V., Spectrum Equity Investors V, L.P., Esta Investments Pte Ltd, and
each of their Affiliates, but not including any of their portfolio companies.

“Spot Currency Exchange Rate” shall have the meaning set forth in
Section 1.3(c).

 

- 52 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Start Date” shall have the meaning set forth in the definition of “Applicable
Margin.”

“Stated Amount” shall mean, with respect to each Letter of Credit, at any time,
the maximum amount available to be drawn thereunder, in each case determined
(x) as if any future automatic increases in the maximum amount available that
are provided for in any such Letter of Credit had in fact occurred at such time
and (y) without regard to whether any conditions to drawing could then be met
but after giving effect to all previous drawings made thereunder.

“Sterling Denominated Loans” and the “£” shall mean each Revolving Loan or
Incremental Term Loan denominated in Pounds Sterling at the time of the
incurrence thereof.

“Sterling Rate” shall mean, with respect to each Borrowing of Sterling
Denominated Loans, (i) the rate per annum that appears on page Reuters Page
LIBOR01 (or any successor page) for Pounds Sterling deposits with maturities
comparable to the Interest Period applicable to the Sterling Denominated Loans
subject to the respective Borrowing as of 11:00 A.M. (London time) on the date
of the proposed commencement of such Interest Period or (ii) if such a rate does
not appear on page 3750 of the Dow Jones Telerate Screen (or any successor
page), the offered quotation to first-class banks in the London interbank market
by the Administrative Agent for Pounds Sterling deposits of amounts in
immediately available funds comparable to the principal amount of the Sterling
Denominated Loan to be made by the Administrative Agent as part of such
Borrowing (or, if the Administrative Agent is not lending any part of such
Borrowing, the Lenders with the largest percentage of the respective such
Borrowing) with maturities comparable to the Interest Period applicable to such
Sterling Denominated Loan as of 11:00 A.M. (London time) on the date of the
proposed commencement of such Interest Period; provided that in the event the
Administrative Agent has made any determination pursuant to Section 2.11(a)(A)
in respect of Sterling Denominated Loans, or in the circumstances described in
clause (A) to the proviso to Section 2.11(c) in respect of such Sterling
Denominated Loans, the Sterling Rate determined pursuant to this definition
shall instead be the rate determined by the Administrative Agent as the
all-in-cost of funds for the Administrative Agent to fund a Borrowing of
Revolving Loans denominated in Pounds Sterling with maturities comparable to the
Interest Period applicable thereto.

“Subsidiary” shall mean, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which shares of stock or other
Capital Stock having ordinary voting power (other than stock or such other
Capital Stock having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers (or
similar governing body) of such corporation, partnership or other entity are at
the time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of Holdings, U.S.
Holdings, LuxCo 3 or the Borrower, as applicable.

“Subsidiary Guarantor” shall mean each Restricted Subsidiary of Holdings, U.S.
Holdings and the Borrower other than (x) any Excluded Foreign Subsidiary and
(y) any Non-Guarantor Subsidiary.

“Swap Agreement” shall mean any agreement with respect to any swap, cap, collar,
hedge, forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions (including,
without limitation, any Interest Rate Protection Agreement).

“Swedish Krona” shall mean freely transferable lawful money of Kingdom of Sweden
(expressed in Swedish Krona).

 

- 53 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Swingline Back-Stop Arrangements” shall have the meaning set forth in
Section 2.1(c).

“Swingline Expiry Date” shall mean that date which is five (5) Business Days
prior to the Revolving Loan Maturity Date.

“Swingline Lender” shall mean the Administrative Agent, in its capacity as
Swingline Lender hereunder.

“Swingline Loan” shall have the meaning set forth in Section 2.1(c).

“Swingline Note” shall have the meaning set forth in Section 2.6(a).

“Synthetic Lease Obligation” shall mean the monetary obligation of a Person
under a so-called synthetic, off-balance sheet or tax retention lease.

“Tax Benefit” shall have the meaning set forth in Section 5.5(e).

“Taxes” shall mean all present or future taxes, levies, imposts, duties, fees,
assessments or other charges in the nature of taxation now or hereafter imposed
by any jurisdiction or by any political subdivision or taxing authority thereof
or therein and all interest, penalties or similar liabilities with respect to
such taxes, levies, imposts, duties, fees, assessments or other charges.

“Term B-1 Lender” shall mean each Lender that has agreed, on the terms and
conditions set forth in Amendment No. 1, to have up to all of its outstanding
Initial Term Loans amended such that it shall hold a like principal amount of a
Term B-1 Loans effective as of the Amendment No. 1 Effective Date.

“Term B-1 Loan” means each loan deemed made pursuant to Section 2.1(a)(ii).

“Term B-1 Loan Maturity Date” shall mean December 28, 2018.

“Term B-1 Note” shall have the meaning set forth in Section 2.6(a).

“Term B-2 Lender” shall mean each Lender that has a New Term B-2 Loan Commitment
or that holds a Term B-2 Loan.

“Term B-2 Loan” shall have the meaning set forth in Section 2.1(a)(i).

“Term B-2 Loan Maturity Date” shall mean May 15, 2018.

“Term B-2 Note” shall have the meaning set forth in Section 2.6(a).

“Term Facility” shall mean any Class of Term Loans, as the context may require.

“Term Lenders” shall mean each Lender that has a Term Loan Commitment or that
holds a Term Loan.

“Term Loan” shall mean a Replacement Term B-1 Loan, a Replacement Term B-2 Loan,
an Other Term Loan or an Incremental Term Loan, as the context requires.

“Term Loan Commitment” shall mean, for each Lender, (i) the New Replacement Term
B-1 Loan Commitment, (ii) the New Replacement Term B-2 Loan Commitment,
(iiiii) the Incremental Term Loan Commitments, if any, issued after the Closing
Date pursuant to Section 2.15 or (iiiiv) the Other Term

 

- 54 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Commitments, if any, issued after the Closing Date pursuant to Section 2.18, as
each may be terminated pursuant to Sections 4.3 and/or Section 11.

“Term Loan Purchase Amount” shall have the meaning set forth in the definition
of “Dutch Auction.”

“Test Period” shall mean each period of four consecutive fiscal quarters of
Holdings then last ended, in each case taken as one accounting period.

“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.

“Total Net Leverage Ratio” shall mean, as at the last day of any period, the
ratio of (a) the excess of (i) Consolidated Total Debt on such day over (ii) an
amount equal to the Unrestricted cash and Cash Equivalents of Holdings and its
Restricted Subsidiaries on such date, to (b) Consolidated EBITDA, calculated
(x) on a Pro Forma Basis and (y) subject to the currency translation provisions
as provided in Section 1.3(c), for such Test Period.

“Total Net Secured Leverage Ratio” shall mean, as at the last day of any Test
Period, the ratio of (a) the excess of (i) Consolidated Total Debt on such day
(other than any portion thereof that is unsecured) over (ii) an amount equal to
the Unrestricted cash and Cash Equivalents of Holdings and its Restricted
Subsidiaries on such date, to (b) Consolidated EBITDA, calculated (x) on a Pro
Forma Basis and (y) subject to the currency translation provisions as provided
in Section 1.3(c), for such Test Period.

“Total Revolving Extensions of Credit” shall mean, at any time, the aggregate
amount of the Revolving Extensions of Credit of the Revolving Lenders
outstanding at such time.

“Total Revolving Loan Commitment” shall mean, at any time, the sum of the
Revolving Loan Commitments of each of the Lenders at such time.

“Total Term Loan Commitment” shall mean, at any time, the sum of the Term Loan
Commitments of each of the Lenders at such time.

“Total Unutilized Revolving Loan Commitment” shall mean, at any time, an amount
equal to the remainder of (x) the Total Revolving Loan Commitment in effect at
such time less (y) the sum of (i) the aggregate principal amount of all
Revolving Loans and Swingline Loans outstanding at such time plus (ii) the
aggregate amount of all Letter of Credit Outstandings at such time.

“Tranche” shall mean the respective facility and commitments utilized in making
Loans hereunder, with there being three separate Tranches on the Closing Date
(i.e., Term Loans, Revolving Loans and Swingline Loans) and, four separate
Tranches on the Amendment No. 1 Effective Date (i.e., Existing Term B-1 Loans,
Existing Term B-2 Loans, Revolving Loans and Swingline Loans) and four separate
Tranches on the Amendment No. 2 Effective Date (i.e., Replacement Term B-1
Loans, Replacement Term B-2 Loans, Revolving Loans and Swingline Loans);
provided that for purposes of Sections 2.14, 13.4, 13.12(a) and (b) and the
definition of Required Revolving Lenders, Revolving Loans and Swingline Loans
shall be deemed to constitute part of a single “Tranche.”

“Transactions” shall mean, collectively, (i) the consummation of the Acquisition
and the other transactions contemplated by the Acquisition Documentation,
(ii) the consummation of the Transaction Refinancing, (iii) the consummation of
the Equity Contribution, (iv) the execution, delivery and performance by each
Loan Party of the Senior Notes Documents to which it is a party, the issuance of
the

 

- 55 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Senior Notes and the use of proceeds as set out in the Offering Memorandum,
dated December 17, 2012, with respect to the Senior Notes, (v) the execution,
delivery and performance by each Loan Party of the Loan Documents to which it is
a party, the incurrence of Loans on the Closing Date and the use of proceeds
permitted under Section 8.15 hereof and (vi) the payment of all fees and
expenses in connection with the foregoing.

“Transaction Certificate” shall have the meaning set forth in the definition of
“Applicable Margin.”

“Transaction Refinancing” shall mean the refinancing of the Existing Credit
Facility and the termination of all other Indebtedness pursuant to the Merger
Agreement, in each case to the extent set forth in the Merger Agreement, other
than the Indebtedness set forth on Schedule 9.2(j).

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan, a LIBOR Loan, a Euro
Denominated Loan or a Sterling Denominated Loan.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the present value of all accrued benefits under each Single Employer Plan (based
on those assumptions used to fund such Plans), as of the last annual valuation
date prior to the date on which this representation is made or deemed made,
exceeds the value of the assets of such Plan allocable to such accrued benefits
by a material amount (excluding any accrued but unpaid contributions).

“United States” and “U.S.” shall each mean the United States of America.

“Unpaid Drawing” shall have the meaning set forth in Section 3.5(a).

“Unrestricted” shall mean, when referring to cash or Cash Equivalents, that such
cash or Cash Equivalents are not Restricted.

“Unrestricted Subsidiary” shall mean (i) any Subsidiary of Holdings, U.S.
Holdings, LuxCo 3 or the Borrower designated by the board of directors (or
similar governing body) of Holdings as an Unrestricted Subsidiary pursuant to
Section 8.11 subsequent to the Closing Date (other than U.S. Holdings, LuxCo 3
and the Borrower) and (ii) any Subsidiary of an Unrestricted Subsidiary.

“Unsecured Credit Agreement Refinancing Debt” shall mean any unsecured
Indebtedness incurred by the Borrower in the form of one or more series of
senior unsecured notes or term loans (each, an “Unsecured Refinancing Term
Facility”) or one or more revolving credit facilities (each, an “Unsecured
Refinancing Revolving Facility”); provided that (i) such Indebtedness
constitutes Credit Agreement Refinancing Debt and (ii) such Indebtedness
complies with the Credit Agreement Refinancing Requirements; provided that a
certificate of an Authorized Officer of Holdings or the Borrower delivered to
the Administrative Agent at least five (5) Business Days prior to the incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that Holdings or the Borrower has
determined in good faith that such terms and conditions satisfy the requirement
of this definition shall be conclusive evidence that such terms and conditions
satisfy such requirement unless the Administrative Agent notifies the Borrower
within such five (5) Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees).

 

- 56 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Unsecured Refinancing Revolving Facility” shall have the meaning set forth in
the definition of “Unsecured Credit Agreement Refinancing Debt.”

“Unsecured Refinancing Term Facility” shall have the meaning set forth in the
definition of “Unsecured Credit Agreement Refinancing Debt.”

“Unutilized Revolving Loan Commitment” shall mean, with respect to any Lender at
any time, such Lender’s Revolving Loan Commitment at such time less the sum of
(i) the aggregate outstanding principal amount of all Revolving Loans (taking
the Dollar Equivalent of any such Loans denominated in an Alternate Currency)
made by such Lender at such time and (ii) such Lender’s RL Percentage of the
Letter of Credit Outstandings at such time (taking the Dollar Equivalent of any
Letters of Credit denominated in an Alternate Currency).

“U.S. Holdings” shall have the meaning set forth in the recitals hereto.

“U.S. Loan Parties” shall mean the Loan Parties incorporated or organized in the
United States, any State thereof or the District of Columbia.

“U.S. Owned DRE” shall mean any entity that (i) is directly owned by Holdings,
U.S. Holdings, the Borrower or any Domestic Subsidiary of Holdings, U.S.
Holdings or the Borrower and (ii) has no material assets other than Capital
Stock of one or more CFCs.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

“Wholly Owned Domestic Subsidiary” shall mean, with respect to any Person, any
Wholly Owned Subsidiary of such Person which is a Domestic Subsidiary.

“Wholly Owned Subsidiary” shall mean, with respect to any Person, (i) any
corporation 100% of whose Capital Stock is at the time owned by such Person
and/or one or more Wholly Owned Subsidiaries of such Person and (ii) any
partnership, limited liability company, association, joint venture or other
entity in which such Person and/or one or more Wholly Owned Subsidiaries of such
Person has a 100% equity interest at such time (other than, in the case of a
Foreign Subsidiary of Holdings with respect to the preceding clauses (i) and
(ii), director’s qualifying shares and/or other nominal amount of shares
required to be held by Persons other than the Borrower and its Subsidiaries
under applicable law).

1.2     Other Interpretive Provisions.

(a)        Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.

(b)        As used herein and in the other Loan Documents, and any certificate
or other document made or delivered pursuant hereto or thereto, (i) accounting
terms not defined in Section 1.1 shall have the respective meanings given to
them under GAAP (but subject to the terms of Section 13.7),

 

- 57 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) the words “include”. “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (iii) the word “incur” shall be
construed to mean incur, create, issue, assume or become liable in respect of
(and the words “incurred” and “incurrence” shall have correlative meanings),
(iv) unless the context otherwise requires, the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, Capital
Stock, securities, revenues, accounts, leasehold interests and contract rights,
(v) the word “will” shall be construed to have the same meaning and effect as
the word “shall,” and (vi) unless the context otherwise requires, any reference
herein (A) to any Person shall be construed to include such Person’s successors
and permitted assigns and (B) to Holdings, the Borrower or any other Loan Party
shall be construed to include Holdings, the Borrower or such Loan Party as
debtor and debtor-in-possession and any examiner, liquidator, receiver or
trustee for Holdings, the Borrower or any other Loan Party, as the case may be,
in any insolvency or liquidation proceeding.

(c)        The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

(d)        The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

1.3     Calculations; Computations; Latest Maturity Date. (a) The financial
statements to be furnished to the Lenders pursuant hereto shall be made and
prepared in accordance with GAAP consistently applied throughout the periods
involved (except as set forth in the notes thereto or as otherwise disclosed in
writing by Holdings to the Lenders); provided that (A) except as otherwise
specifically provided herein, all computations of Excess Cash Flow and the
Applicable Margin, and all computations with respect to any basket, standard or
term in this Agreement and all computations and all definitions (including
accounting terms) used in determining compliance with the Financial Covenant and
in determining the Total Net Secured Leverage Ratio and the Total Net Leverage
Ratio (the “Leverage Ratios”), shall (i) utilize GAAP and policies in conformity
with those used to prepare the audited financial statements referred to in
Section 6.1(b) for the fiscal year ended December 31, 2011 and (ii) in respect
of any portion of the Test Period that occurs prior to Closing Date, be based on
the financial statements of the Borrower and its Subsidiaries as in existence
prior to the Closing Date, (B) notwithstanding anything to the contrary
contained herein, all such financial statements shall be prepared, and the
Financial Covenant and the Leverage Ratios shall be calculated, in each case,
without giving effect to any election under FASB ASC 825 (or any similar
accounting principle) permitting a Person to value its financial liabilities at
the fair value thereof and (C) to the extent expressly provided herein, certain
calculations shall be made on a Pro Forma Basis. In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of all computations and all definitions
(including accounting terms) used in determining compliance with the Financial
Covenant, then at the Borrower’s request, the Administrative Agent shall enter
into negotiations with the Borrower in order to amend such provisions of this
Agreement so as to reflect equitably such Accounting Changes with the desired
result that the criteria for evaluating Holdings’ financial condition shall be
the same after such Accounting Changes as if such Accounting Changes had not
been made; provided that (i) no amendment fee shall be payable in connection
therewith, (ii) any such amendments that relate to Section 9.1 shall be subject
to the prior written consent of the Required Revolving Lenders (such consent not
to be unreasonably withheld or delayed) and not the Required Lenders and
(iii) all amendments relating to the Leverage Ratios (other than in connection
with Section 9.1) shall be subject to the prior written consent of the Required
Lenders (such consent not to be unreasonably withheld or delayed) and not the
Required Revolving Lenders. Until such time as such an amendment shall have been
executed and delivered by the parties hereto in accordance with this
Section 1.3(a), all computations of

 

- 58 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Excess Cash Flow and the Applicable Margin, all computations with respect to any
basket, standard or term in this Agreement and all computations and all
definitions (including accounting terms) used in determining compliance with the
Financial Covenant and in determining the Leverage Ratios shall continue to be
calculated or construed as if such Accounting Changes had not occurred (other
than for purposes of delivery of financial statements under Sections 8.1(a) and
(b)). “Accounting Changes” refers to changes in accounting principles
(i) required by the promulgation of any rule, regulation, pronouncement or
opinion by FASB or, if applicable, the SEC or (ii) otherwise proposed by the
Borrower to, and approved by, the Administrative Agent.

(b)        All computations of interest, Commitment Fees and other Fees
hereunder shall be made on the basis of a year of 360 days (except for interest
calculated by reference to the Prime Lending Rate, which shall be based on a
year of 365 or 366 days, as applicable, and interest calculated by reference to
the Sterling Rate, which shall be based on a year of 365 days) for the actual
number of days (including the first day but excluding the last day; except that
in the case of Letter of Credit Fees and Facing Fees, the last day shall be
included) occurring in the period for which such interest, Commitment Fees or
Fees are payable.

(c)        For purposes of this Agreement and the other Loan Documents, where
the permissibility of a transaction or determinations of required actions or
circumstances depend upon compliance with, or are determined by reference to,
amounts stated in Dollars, any requisite currency translation shall be based on
the rate of exchange between the applicable currency and Dollars (as quoted by
the Administrative Agent or if the Administrative Agent does not quote a rate of
exchange on such currency, by a known dealer in such currency reasonably
acceptable to Holdings and the Administrative Agent (the “Spot Currency Exchange
Rate”)) in effect on the Business Day immediately preceding the date of such
transaction (except for such other time periods as provided for in Section 9.2)
or determination and shall not be affected by subsequent fluctuations in
exchange rates; provided that for purposes of determining the Leverage Ratios,
(i) such ratios will be determined at the currency exchange rates used in
preparing the Holdings’ financial statements corresponding to the Test Period
with respect to the applicable date of determination. Any determinations as to
the Dollar Equivalent of Revolving Loans or Letters of Credit denominated in an
Alternate Currency (whether for purposes of calculating the amount of L/C
Obligations or fees payable in respect of Letters of Credit or the amount
required to be paid to the Issuing Lender in respect of a drawing on a Letter of
Credit or otherwise), the amount of fees owing in respect of Letters of Credit
denominated in an Alternate Currency and the amount of Unpaid Drawings owing to
the Issuing Lender shall be made by the Administrative Agent and such
determination shall be conclusive absent manifest error.

(d)        For purposes of determining compliance with any Dollar-denominated
restriction on the incurrence of Indebtedness, the Dollar-equivalent principal
amount of Indebtedness denominated in a foreign currency shall be calculated
based on the Spot Currency Exchange Rate in effect on the date such Indebtedness
was incurred, in the case of term debt, or first committed, in the case of
revolving credit debt; provided that, if such Indebtedness is incurred to
Refinance other Indebtedness denominated in a foreign currency, and such
Refinancing would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the Spot Currency Exchange Rate in effect on the date
of such Refinancing, such Dollar-denominated restriction shall be deemed not to
have been exceeded so long as the principal amount of such Indebtedness so
Refinanced does not exceed the principal amount of such Indebtedness being
Refinanced. Notwithstanding the foregoing, the principal amount of any
Indebtedness incurred to Refinance other Indebtedness, if incurred in a
different currency from the Indebtedness being Refinanced, shall be calculated
based on the Spot Currency Exchange Rate that is in effect on the date of such
Refinancing.

 

- 59 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e)        With respect to the provisions of this Agreement (A) that require
newly incurred or issued Indebtedness or Capital Stock (or Indebtedness or
Capital Stock that is proposed to be incurred or issued) to have a maturity not
earlier than the Latest Maturity Date (or not earlier than ninety-one (91) days
after the Latest Maturity Date) and/or to have Weighted Average Life to Maturity
no shorter than the Weighted Average Life to Maturity of existing Term Loans
having the Latest Maturity Date or (B) that otherwise refer to the Latest
Maturity Date in respect of any such incurrence or issuance (or proposed
incurrence or issuance), such provisions shall be deemed to refer to the Latest
Maturity Date in effect at the time such Indebtedness or Capital Stock is
incurred or issued.

SECTION 2.     AMOUNT AND TERMS OF CREDIT

2.1     The Commitments. (a)(i) Subject to and upon the terms and conditions set
forth herein and set forth in the Amendment No. 1,2, (x) each New Replacement
Term B-21 Lender with a New Replacement Term B-21 Loan Commitment severally
agrees to make a term loan or term loans (a “Term B-2to the Borrower (and
together with each Converted Term B-1 Loan established pursuant to clause
(y) below, a “Replacement Term B-1 Loan” and, collectively, the “Replacement
Term B-21 Loans”) to the Borrowerequal to its New Replacement Term B-1 Loan
Commitment on the Amendment No. 1 Effective Date, which such Term B-22 Effective
Date and (y) each Converted Term B-1 Loan of each Consenting Term B-1 Lender
shall be converted into a Replacement Term B-1 Loan of such Lender effective as
the Amendment No. 2 Effective Date in a principal amount equal to the principal
amount of such Lender’s Converted Term B-1 Loan immediately prior to such
conversion. The Replacement Term B-1 Loans (A) shall be incurred pursuant to a
single drawing on the Amendment No. 12 Effective Date, (B) shall be denominated
in Dollars, (C) except as hereinafter provided, shall, at the option of the
Borrower, be incurred and maintained as, and/or converted into, Base Rate Loans
or LIBOR Loans; provided that except as otherwise specifically provided in
Section 2.11(b), all Replacement Term B-21 Loans comprising the same Borrowing
shall at all times be of the same Type and (D) shall, in the case of each Lender
holding a New Replacement Term B-21 Loan Commitment, be made by each such Lender
in an aggregate principal amount that does not exceed the New Replacement Term
B-21 Loan Commitment of such New Replacement Term B-21 Lender on the Amendment
No. 12 Effective Date. Once repaid, prepaid, repurchased, refinanced or
replaced, Replacement Term B-21 Loans incurred hereunder may not be reborrowed.

(ii)        Subject to and upon the terms and conditions set forth herein, each
Term B-1 Lender severally agrees that its Initial Term Loans shall be amended
effective as of the Amendment No. 1 Effective Date and that each Initial Term
Loan held by such Term B-1 Lenders shall be exchanged for a like principal
amount of Term B-1 Loans in accordance with the terms and conditions set forth
herein. and set forth in the Amendment No. 2, (x) each New Replacement Term B-2
Lender with a New Replacement Term B-2 Loan Commitment severally agrees to make
a term loan or term loans to the Borrower (and together with each Converted Term
B-2 Loan established pursuant to clause (y) below, a “Replacement Term B-2 Loan”
and, collectively, the “Replacement Term B-2 Loans”) equal to the New
Replacement Term B-2 Loan Commitment on the Amendment No. 2 Effective Date and
(y) each Converted B-2 Term Loan of each Consenting Term B-2 Lender shall be
converted into a Replacement Term B-2 Loan of such Lender effective as the
Amendment No. 2 Effective Date in a principal amount equal to the principal
amount of such Lender’s Converted Term B-2 Loan immediately prior to such
conversion. The Replacement Term B-2 Loans (A) shall be incurred pursuant to a
single drawing on the Amendment No. 2 Effective Date, (B) shall be denominated
in Dollars, (C) except as hereinafter provided, shall, at the option of the
Borrower, be incurred and maintained as, and/or converted into, Base Rate Loans
or LIBOR Loans; provided that except as otherwise specifically provided in
Section 2.11(b), all Replacement Term B-2 Loans comprising the same Borrowing
shall at all times be of the same Type and (D) shall, in the case of each Lender
holding a New

 

- 60 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Replacement Term B-2 Loan Commitment, be made by each such Lender in an
aggregate principal amount that does not exceed the New Replacement Term B-2
Loan Commitment of such New Replacement Term B-2 Lender on the Amendment No. 2
Effective Date. Once repaid, prepaid, repurchased, refinanced or replaced,
Replacement Term B-2 Loans incurred hereunder may not be reborrowed.

(b)        Subject to and upon the terms and conditions set forth herein, each
Lender with a Revolving Loan Commitment severally agrees to make, at any time
and from time to time on or after the Closing Date and prior to the Revolving
Loan Maturity Date, a revolving loan or revolving loans (each, an “Initial
Revolving Loan” and, collectively, the “Initial Revolving Loans”) to the
Borrower (provided that the amount of Initial Revolving Loans made on the
Closing Date shall not exceed $5,000,000 (exclusive of any Letter of Credit
Outstandings) plus an additional amount as may be necessary for the Borrower to
fund the payment of certain original issue discount or upfront fees payable
under the Commitment Letter and Fee Letter and/or the Senior Notes (it being
understood that any Borrowing of Initial Revolving Loans to fund such additional
amount shall be without duplication of any increase in the Initial Term Loan
Commitments to fund such amount made prior to the Closing Date)), which Initial
Revolving Loans (i) may be made in Dollars or an Alternate Currency, (ii) except
as provided herein, shall, at the option of the Borrower, be incurred and
maintained as, and/or converted into, Base Rate Loans, LIBOR Loans or, in the
case of Alternate Currency Loans, other Fixed Rate Loans; provided that
(A) except as otherwise specifically provided in Section 2.11(b), all Initial
Revolving Loans comprising the same Borrowing shall at all times be of the same
Type and (B) Base Rate Loans shall only be available in Dollars, (iii) may be
repaid and reborrowed in accordance with the provisions hereof and (iv) shall
not exceed for any such Lender at any time outstanding that aggregate principal
amount which, when added to the product of (x) such Lender’s RL Percentage and
(y) the sum of (I) the aggregate amount of all Letter of Credit Outstandings
(exclusive of Unpaid Drawings which are repaid with the proceeds of, and
simultaneously with the incurrence of, the respective incurrence of Revolving
Loans) at such time and (II) the aggregate principal amount of all Swingline
Loans (exclusive of Swingline Loans which are repaid with the proceeds of, and
simultaneously with the incurrence of, the respective incurrence of Revolving
Loans) then outstanding, equals the Revolving Loan Commitment of such Lender at
such time.

(c)        Subject to and upon the terms and conditions set forth herein, the
Swingline Lender agrees to make, at any time and from time to time on or after
the Closing Date and prior to the Swingline Expiry Date, a revolving loan or
revolving loans (each, a “Swingline Loan” and, collectively, the “Swingline
Loans”) to the Borrower, which Swingline Loans (i) shall be incurred and
maintained as Base Rate Loans, (ii) shall be denominated in Dollars, (iii) may
be repaid and reborrowed in accordance with the provisions hereof, (iv) shall
not exceed an aggregate principal amount at any time outstanding, when combined
with the aggregate principal amount of all Revolving Loans then outstanding and
the aggregate amount of all Letter of Credit Outstandings at such time, an
amount equal to the Total Revolving Loan Commitment at such time, and (v) shall
not exceed in aggregate principal amount at any time outstanding the Maximum
Swingline Amount. Notwithstanding anything to the contrary contained in this
Section 2.1(c), (i) the Swingline Lender shall not be obligated to make any
Swingline Loans at a time when a Lender Default exists with respect to a
Revolving Lender unless the Swingline Lender has entered into arrangements
satisfactory to it and the Borrower to eliminate the Swingline Lender’s risk
with respect to each Defaulting Lender’s participation in such Swingline Loans
(which arrangements are hereby consented to by the Lenders), including by
Collateralizing such Defaulting Lender’s RL Percentage of the outstanding
Swingline Loans (such arrangements, the “Swingline Back-Stop Arrangements”), and
(ii) the Swingline Lender shall not make any Swingline Loan after it has
received written notice from the Borrower, any other Loan Party or the Required
Lenders stating that a Default or an Event of Default exists and is continuing
until such time as the Swingline Lender shall have received

 

- 61 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

written notice (A) of rescission of all such notices from the party or parties
originally delivering such notice or notices or (B) of the waiver of such
Default or Event of Default by the Required Lenders.

(d)        On any Business Day, the Swingline Lender may, in its sole
discretion, give notice to the Revolving Lenders that the Swingline Lender’s
outstanding Swingline Loans shall be funded with one (1) or more Borrowings of
Revolving Loans (provided that such notice shall be deemed to have been
automatically given upon the occurrence of a Default or an Event of Default
under Section 11.1(f) or upon the exercise of any of the remedies provided in
Section 11), in which case one or more Borrowings of Revolving Loans
constituting Base Rate Loans (each such Borrowing, a “Mandatory Borrowing”)
shall be made on the immediately succeeding Business Day by all Revolving
Lenders pro rata based on each such Revolving Lender’s RL Percentage and the
proceeds thereof shall be applied directly by the Swingline Lender to repay the
Swingline Lender for such outstanding Swingline Loans. Each Revolving Lender
hereby irrevocably agrees to make Revolving Loans upon one (1) Business Day’s
notice pursuant to each Mandatory Borrowing in the amount and in the manner
specified in the preceding sentence and on the date specified in writing by the
Swingline Lender notwithstanding (i) the amount of the Mandatory Borrowing may
not comply with the Minimum Borrowing Amount otherwise required hereunder,
(ii) whether any conditions specified in Section 7 are then satisfied,
(iii) whether a Default or an Event of Default then exists, (iv) the date of
such Mandatory Borrowing, and (v) the amount of the Total Revolving Loan
Commitment at such time. In the event that any Mandatory Borrowing cannot for
any reason be made on the date otherwise required above (including, without
limitation, as a result of the commencement of a proceeding under the Bankruptcy
Code with respect to the Borrower), then each Revolving Lender hereby agrees
that it shall forthwith purchase (as of the date the Mandatory Borrowing would
otherwise have occurred, but adjusted for any payments received from the
Borrower on or after such date and prior to such purchase) from the Swingline
Lender such participations in the outstanding Swingline Loans as shall be
necessary to cause the Revolving Lenders to share in such Swingline Loans
ratably based upon their respective RL Percentages (determined before giving
effect to any termination of the Revolving Loan Commitments pursuant to
Section 11); provided that (x) all interest payable on the Swingline Loans shall
be for the account of the Swingline Lender until the date as of which the
respective participation is required to be purchased and, to the extent
attributable to the purchased participation, shall be payable to the participant
from and after such date and (y) at the time any purchase of participations
pursuant to this sentence is actually made, the purchasing Revolving Lender
shall be required to pay the Swingline Lender interest on the principal amount
of the participation purchased for each day from and including the day upon
which the Mandatory Borrowing would otherwise have occurred to but excluding the
date of payment for such participation, at the overnight Federal Funds Rate for
the first three (3) days and at the interest rate otherwise applicable to
Revolving Loans maintained as Base Rate Loans hereunder for each day thereafter.

2.2    Minimum Amount of Each Borrowing. The aggregate principal amount of each
Borrowing of Loans under a respective Tranche shall not be less than the Minimum
Borrowing Amount applicable to such Tranche. More than one Borrowing may occur
on the same date, but at no time shall there be outstanding more than ten
(10) Borrowings of Fixed Rate Loans in the aggregate for all Tranches of Loans.

2.3    Notice of Borrowing. (a) Whenever the Borrower desires to incur (x) LIBOR
Loans hereunder, the Borrower shall give the Administrative Agent at the Notice
Office at least three (3) Business Days’ prior notice of each LIBOR Loan to be
incurred hereunder, (y) Alternate Currency Loans hereunder, the Borrower shall
give the Administrative Agent at the Notice Office at least four (4) Business
Days’ prior notice of each Alternate Currency Loan hereunder, and (z) Base Rate
Loans hereunder (excluding Swingline Loans and Revolving Loans made pursuant to
a Mandatory Borrowing), the Borrower shall give the Administrative Agent at the
Notice Office notice of each Base Rate Loan to be incurred hereunder on the date
of such Borrowing; provided that (in each case) any such notice shall be

 

- 62 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

deemed to have been given on a certain day only if given before 1:00 P.M. (New
York City time) on such day (10:00 A.M. (New York City time) in the case of a
Base Rate Loan). Each such notice (each, a “Notice of Borrowing”), except as
otherwise expressly provided in Section 2.11, shall be irrevocable and shall be
in writing, or by telephone promptly confirmed in writing, in the form of
Exhibit F, appropriately completed to specify: (i) the aggregate principal
amount of the Loans to be incurred pursuant to such Borrowing, (ii) the date of
such Borrowing (which shall be a Business Day), (iii) whether the Loans being
incurred pursuant to such Borrowing shall constitute Replacement Term B-1 Loans,
Replacement Term B-2 Loans or Revolving Loans, (iv) in the case of Revolving
Loans, whether such Revolving Loans will be denominated in Dollars or an
Alternate Currency (and if an Alternate Currency, which Alternate Currency),
(v) whether any Dollar Denominated Loans being incurred pursuant to such
Borrowing are to be initially maintained as Base Rate Loans or, to the extent
permitted hereunder, LIBOR Loans and, if LIBOR Loans, the initial Interest
Period to be applicable thereto and (vi) in the case of Alternate Currency
Loans, the initial Interest Period to be applicable thereto. The Administrative
Agent shall promptly give each Lender that is required to make Loans of the
Tranche specified in the respective Notice of Borrowing, notice of such proposed
Borrowing, of such Lender’s proportionate share thereof and of the other matters
required by the immediately preceding sentence to be specified in the Notice of
Borrowing.

(b)        (i) Whenever the Borrower desires to incur Swingline Loans hereunder,
the Borrower shall give the Swingline Lender no later than 2:00 P.M. (New York
City time) on the date that a Swingline Loan is to be incurred, written notice
or telephonic notice promptly confirmed in writing of each Swingline Loan to be
incurred hereunder. Each such notice shall be irrevocable and specify in each
case (A) the date of Borrowing (which shall be a Business Day) and (B) the
aggregate principal amount of the Swingline Loans to be incurred pursuant to
such Borrowing.

(ii)        Mandatory Borrowings shall be made upon the notice specified in
Section 2.1(d), with the Borrower irrevocably agreeing, by its incurrence of any
Swingline Loan, to the making of the Mandatory Borrowings as set forth in
Section 2.1(d).

(c)        Without in any way limiting the obligation of the Borrower to confirm
in writing any telephonic notice of any Borrowing or prepayment of Loans, the
Administrative Agent or the Swingline Lender, as the case may be, may act
without liability upon the basis of telephonic notice of such Borrowing or
prepayment, as the case may be, believed by the Administrative Agent or the
Swingline Lender, as the case may be, in good faith to be from an Authorized
Officer of the Borrower, prior to receipt of written confirmation. In each such
case, the Borrower hereby waives the right to dispute the Administrative Agent’s
or the Swingline Lender’s record of the terms of such telephonic notice of such
Borrowing or prepayment of Loans, as the case may be, absent manifest error.

2.4    Repayment of Loans. (a) (i) The principal amount of the Replacement Term
B-2 Loans of each Replacement Term B-2 Lender shall be repaid (A) on each
Quarterly Repayment Date, commencing with the last Business Day of June
2013,March 2014, in an amount equal to $7,500,0008,250,000 and (B) (subject to a
Permitted Amendment) on the Replacement Term B-2 Loan Maturity Date, in an
amount equal to the aggregate principal amount outstanding on such date,
together in each case with accrued and unpaid interest on the principal amount
to be paid to but excluding the date of such payment.

(ii)        The principal amount of the Replacement Term B-1 Loans of each
Replacement Term B-1 Lender shall be repaid (A) on each Quarterly Payment Date,
commencing with the last Business Day of June 2013,March 2014, in an amount
equal to 0.25% of the aggregate principal amount of the Replacement Term B-1
Loans as amendedincurred on the Amendment No. 12 Effective Date and (B) (subject
to a Permitted Amendment) on the Replacement Term B-1 Loan

 

- 63 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Maturity Date, in an amount equal to the aggregate principal amount outstanding
on such date, together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment.

(b)        To the extent not previously paid, (i) each Incremental Term Loan
shall be due and payable on the Incremental Term Loan Maturity Date applicable
to such Incremental Term Loan and (ii) each Other Term Loan shall be due and
payable on the Maturity Date of such Other Term Loan set forth in the
Refinancing Amendment applicable thereto.

(c)        The Borrower shall repay all of its outstanding Initial Revolving
Loans on the Revolving Loan Maturity Date, together with accrued and unpaid
interest on the Revolving Loans, to but excluding the date of payment. The
Borrower shall repay all outstanding Swingline Loans on the Swingline Expiry
Date, together with accrued and unpaid interest on the Swingline Loans, to but
excluding the date of payment.

(d)        The Borrower shall repay all of its outstanding (i) Incremental
Revolving Loans on the Incremental Revolving Loan Maturity Date, together with
accrued and unpaid interest on the Incremental Revolving Loans, to but excluding
the date or payment and (ii) Other Revolving Loans on the Maturity Date set
forth in the Refinancing Amendment applicable thereto, together with accrued and
unpaid interest on Other Revolving Loans, to but excluding the date or payment.

(e)        The Borrower shall repay all of its outstanding Alternate Currency
Loans on the applicable Maturity Date with respect to such Alternate Currency
Loan, together with accrued and unpaid interest thereon, to and excluding the
date of payment in the Alternate Currency applicable to such Loan.

2.5    Disbursement of Funds. Not later than 2:00 P.M. (New York City time),
except in the case of Alternate Currency Loans, not later than 10:00 A.M. (New
York City time) on the date specified in each Notice of Borrowing (or (x) in the
case of Swingline Loans, not later than 4:00 P.M. (New York City time) on the
date specified pursuant to Section 2.3(b)(i) or (y) in the case of Mandatory
Borrowings, not later than 2:00 P.M. (New York City time) on the date specified
in Section 2.1(d)), each Lender with a Commitment of the respective Tranche will
make available its pro rata portion (determined in accordance with Section 2.8)
of each such Borrowing requested to be made on such date (or in the case of
Swingline Loans, the Swingline Lender will make available the full amount
thereof). All such amounts will be made available in Dollars or an Alternate
Currency, as applicable, and in immediately available funds at the Payment
Office, and the Administrative Agent will, except in the case of Revolving Loans
made pursuant to a Mandatory Borrowing, make available to the Borrower at the
Payment Office, or to such other account as either Holdings or the Borrower may
specify in writing prior to the Closing Date, the aggregate of the amounts so
made available by the Lenders; provided that if, on the date of a Borrowing of
Revolving Loans (other than a Mandatory Borrowing), there are Unpaid Drawings or
Swingline Loans then outstanding, then the proceeds of such Borrowing shall be
applied, first, to the payment in full of any such Unpaid Drawings with respect
to Letters of Credit, second, to the payment in full of any such Swingline
Loans, and third, to the Borrower as otherwise provided above. Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
Borrowing that such Lender does not intend to make available to the
Administrative Agent such Lender’s portion of any Borrowing to be made on such
date, the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on such date of Borrowing and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Borrower a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower and the
Borrower

 

- 64 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

shall promptly pay such corresponding amount to the Administrative Agent. The
Administrative Agent also shall be entitled to recover on demand from such
Lender or the Borrower, as the case may be, interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the Borrower until the date such
corresponding amount is recovered by the Administrative Agent, at a rate per
annum equal to (i) if recovered from such Lender, the overnight Federal Funds
Rate for the first three (3) days and at the interest rate otherwise applicable
to such Loans for each day thereafter (or, in the case of Sterling Denominated
Loans or Euro Denominated Loans, the cost to the Administrative Agent of
acquiring overnight funds in Pounds Sterling or Euros as the case may be) and
(ii) if recovered from the Borrower, the rate of interest applicable to the
respective Borrowing, as determined pursuant to Section 2.9. Nothing in this
Section 2.5 shall be deemed to relieve any Lender from its obligation to make
Loans hereunder or to prejudice any rights that the Borrower may have against
any Lender as a result of any failure by such Lender to make Loans hereunder.

2.6    Notes. (a) The Borrower’s obligation to pay the principal of, and
interest on, the Loans made by each Lender shall be evidenced in the Register
maintained by the Administrative Agent pursuant to Section 13.15 and shall, if
requested by such Lender, also be evidenced (i) in the case of Replacement Term
B-1 Loans, by a promissory note duly executed and delivered by the Borrower
substantially in the form of Exhibit G-1, with blanks appropriately completed in
conformity herewith (each, a “Replacement Term B-1 Note” and, collectively, the
“Replacement Term B-1 Notes”), (ii) in the case of Replacement Term B-2 Loans,
by a promissory note duly executed and delivered by the Borrower substantially
in the form of Exhibit G-2, with blanks appropriately completed in conformity
herewith (each, a “Replacement Term B-2 Note” and, collectively, the “Term
Notes”), (iii) in the case of Revolving Loans, by a promissory note duly
executed and delivered by the Borrower substantially in the form of Exhibit H,
with blanks appropriately completed in conformity herewith (each, a “Revolving
Note” and, collectively, the “Revolving Notes”), and (iv) in the case of
Swingline Loans, by a promissory note duly executed and delivered by the
Borrower substantially in the form of Exhibit I, with blanks appropriately
completed in conformity herewith (the “Swingline Note”).

(b)        Each Lender will note on its internal records the amount of each Loan
made by it and each payment in respect thereof and prior to any transfer of any
of its Notes will endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure to make any such notation or any
error in such notation shall not affect the Borrower’s obligations in respect of
such Loans.

(c) Notwithstanding anything to the contrary contained above in this Section 2.6
or elsewhere in this Agreement, Notes shall only be delivered to Lenders, which
at any time specifically request the delivery of such Notes. No failure of any
Lender to request or obtain a Note evidencing its Loans to the Borrower shall
affect or in any manner impair the obligations of the Borrower to pay the Loans
(and all related Obligations) incurred by the Borrower which would otherwise be
evidenced thereby in accordance with the requirements of this Agreement, and
shall not in any way affect the security or guaranties therefor provided
pursuant to the various Loan Documents. Any Lender that does not have a Note
evidencing its outstanding Loans shall in no event be required to make the
notations otherwise described in preceding clause (b). At any time when any
Lender requests the delivery of a Note to evidence any of its Loans, the
Borrower shall promptly execute and deliver to the respective Lender the
requested Note in the appropriate amount or amounts to evidence such Loans.

2.7    Conversions/Continuation. (a) The Borrower shall have the option to
convert, on any Business Day, all or a portion equal to at least the Minimum
Borrowing Amount of the outstanding principal amount of Dollar Denominated Loans
(other than Swingline Loans which may not be converted pursuant to this
Section 2.7) made pursuant to one or more Borrowings (so long as of the same
Tranche) of one or more Types of Loans into a Borrowing (of the same Tranche) of
another Type of Loan;

 

- 65 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

provided that (i) except as otherwise provided in Section 2.11(b), LIBOR Loans
may be converted into Base Rate Loans only on the last day of an Interest Period
applicable to the Loans being converted and no such partial conversion of LIBOR
Loans shall reduce the outstanding principal amount of such LIBOR Loans made
pursuant to a single Borrowing to less than the Minimum Borrowing Amount
applicable thereto, (ii) unless the Required Lenders otherwise agree, Base Rate
Loans may only be converted into LIBOR Loans if no Default or Event of Default
is in existence on the date of the conversion and (iii) no conversion pursuant
to this Section 2.7 shall result in a greater number of Borrowings of Fixed Rate
Loans than is permitted under Section 2.2.

(b)        Any LIBOR Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 2.10,
of the length of the next Interest Period to be applicable to such Loans;
provided that to the extent the Required Lenders provide written notice thereof
to the Borrower, no LIBOR Loan may be continued as such when any Event of
Default has occurred and is continuing; provided further that if the Borrower
shall fail to give any required notice as described above in this paragraph or
if such continuation is not permitted pursuant to the preceding proviso such
Loans shall be automatically converted to Base Rate Loans on the last day of
such then expiring Interest Period. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

(c)        Each such conversion or continuation pursuant to this Section 2.7
shall be effected by the Borrower by giving the Administrative Agent at the
Notice Office at least (x) in the case of conversions or continuations of Base
Rate Loans into LIBOR Loans, three (3) Business Days’ prior notice, (y) in the
case of conversions or continuations of LIBOR Loans into Base Rate Loans, notice
on the date of such conversion and (z) in the case of conversions or
continuations of or into Alternate Currency Loans, four (4) Business Days’ prior
notice of such conversion or continuation; provided that, (in each case) any
such notice shall be deemed to have been given on a certain day only if given
before 12:00 Noon (New York City time) on such day (10:00 A.M. (New York City
time) in the case of conversions or continuations of LIBOR Loans into Base Rate
Loans) (each such notice, a “Notice of Conversion/Continuation”), in each case
in the form of Exhibit J, appropriately completed to specify the Loans to be so
converted or continued, the Borrowing or Borrowings pursuant to which such Loans
were incurred and, if to be converted or continued into LIBOR Loans, the
Interest Period to be initially applicable thereto. The Administrative Agent
shall give each Lender prompt notice of any such proposed conversion or
continuation affecting any of its Dollar Denominated Loans.

(d)        If by 1:00 P.M. (New York City time) on the third Business Day prior
to the expiration of any Interest Period applicable to a Borrowing of Fixed Rate
Loans, the Borrower has failed to elect, or is not permitted to elect, a new
Interest Period to be applicable to such Fixed Rate Loans as provided above, the
Borrower shall be deemed to have elected (x) if LIBOR Loans, to convert such
LIBOR Loans into Base Rate Loans and (y) if Alternate Currency Loans, to select
a one-month Interest Period for such Alternate Currency Loans, in each case
effective as of the expiration date of such current Interest Period.

2.8    Pro Rata Borrowings. All Borrowings of Term Loans and Revolving Loans
under this Agreement shall be incurred from the Lenders pro rata on the basis of
their Term Loan Commitments or Revolving Loan Commitments, as the case may be;
provided that all Mandatory Borrowings shall be incurred from the Revolving
Lenders pro rata on the basis of their RL Percentages. It is understood that no
Lender shall be responsible for any default by any other Lender of its
obligation to make Loans hereunder and that each Lender shall be obligated to
make the Loans provided to be made by it hereunder, regardless of the failure of
any other Lender to make its Loans hereunder.

 

- 66 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.9    Interest. (a)   The Borrower agrees to pay interest in respect of the
unpaid principal amount of each Dollar Denominated Loan maintained as a Base
Rate Loan from the date of Borrowing thereof until the earlier of (i) the
maturity thereof (whether by acceleration or otherwise) and (ii) the conversion
of such Base Rate Loan to a LIBOR Loan pursuant to Section 2.7 or 2.10, as
applicable, at a rate per annum which shall be equal to the sum of the relevant
Applicable Margin plus the Base Rate, each as in effect from time to time.

(b)        The Borrower agrees to pay interest in respect of the unpaid
principal amount of each Dollar Denominated Loan maintained as a LIBOR Loan from
the date of Borrowing thereof until the earlier of (i) the maturity thereof
(whether by acceleration or otherwise) and (ii) the conversion of such LIBOR
Loan to a Base Rate Loan pursuant to Section 2.7, 2.10 or 2.11, as applicable,
at a rate per annum which shall, during each Interest Period applicable thereto,
be equal to the sum of the relevant Applicable Margin as in effect from time to
time during such Interest Period plus the LIBOR Rate for such Interest Period.

(c)        The Borrower hereby agrees to pay interest in respect of the unpaid
principal amount of each Alternate Currency Loan made to it from the date of
Borrowing thereof until the maturity thereof (whether by acceleration,
prepayment or otherwise) at a rate per annum which shall, during each Interest
Period applicable thereto, be equal to the sum of the relevant Applicable Margin
as in effect from time to time plus the applicable Fixed Rate for such Interest
Period plus any Mandatory Costs (if applicable).

(d)        Overdue principal shall bear interest at a rate per annum equal to
the rate which is 2% in excess of the rate then borne by such Loans. All other
overdue amounts (including, to the extent permitted by law, overdue interest)
payable hereunder and under any other Loan Document shall bear interest at a
rate per annum equal to the rate which is 2% in excess of the rate applicable to
Dollar Denominated Revolving Loans that are maintained as Base Rate Loans from
time to time. Interest that accrues under this Section 2.9(d) shall be payable
on demand.

(e)        Accrued (and theretofore unpaid) interest shall be payable (i) in
respect of each Base Rate Loan, quarterly in arrears on each Quarterly Payment
Date, and (ii) in respect of each Fixed Rate Loan, (x) on the last day of each
Interest Period applicable thereto and, in the case of an Interest Period in
excess of three (3) months, on each date occurring at three (3) month intervals
after the first day of such Interest Period, and (y) on the date of any
repayment or prepayment (on the amount repaid or prepaid), at maturity (whether
by acceleration or otherwise) and, after such maturity, on demand.

(f)        Upon each Interest Determination Date, the Administrative Agent shall
determine the Fixed Rate for each Interest Period applicable to the respective
Fixed Rate Loans and shall promptly notify the Borrower and the Lenders thereof.
Each such determination shall, absent manifest error, be final and conclusive
and binding on all parties hereto.

2.10    Interest Periods. At the time the Borrower gives any Notice of Borrowing
or Notice of Conversion/Continuation in respect of the making of, or conversion
into, any Fixed Rate Loan (in the case of the initial Interest Period applicable
thereto) or prior to 1:00 P.M. (New York City time) on the third Business Day
prior to the expiration of an Interest Period applicable to such Fixed Rate Loan
(in the case of any subsequent Interest Period), the Borrower shall have the
right to elect the interest period (each, an “Interest Period”) applicable to
such Fixed Rate Loan, which Interest Period shall, at the option of the
Borrower, be a one (1), two (2), three (3), six (6) or, to the extent approved
by each Lender with Loans and/or Commitments under the relevant Tranche, nine
(9) or twelve (12) month period or any shorter period; provided that (in each
case):

 

- 67 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(A)        all Fixed Rate Loans comprising a Borrowing shall at all times have
the same Interest Period;

(B)        the initial Interest Period for any Fixed Rate Loan shall commence on
the date of Borrowing of such Fixed Rate Loan (including, in the case of a LIBOR
Loan, the date of any conversion thereto from a Base Rate Loan) and each
Interest Period occurring thereafter in respect of such Fixed Rate Loan shall
commence on the day on which the next preceding Interest Period applicable
thereto expires;

(C)        if any Interest Period for a Fixed Rate Loan begins on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period, such Interest Period shall end on the last Business Day
of such calendar month;

(D)        if any Interest Period for a Fixed Rate Loan would otherwise expire
on a day which is not a Business Day, such Interest Period shall expire on the
next succeeding Business Day; provided that if any Interest Period for a Fixed
Rate Loan would otherwise expire on a day which is not a Business Day but is a
day of the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the next preceding Business Day;

(E)        no Interest Period in respect of any Borrowing of any Tranche of
Loans shall be selected which extends beyond the Maturity Date for such Tranche
of Loans; and

(F)        no Interest Period in respect of any Borrowing of Term Loans shall be
selected which extends beyond any date upon which a mandatory repayment of such
Term Loans will be required to be made under Section 2.4(a), if the aggregate
principal amount of such Term Loans that have Interest Period that will expire
after such date will be in excess of the aggregate principal amount of such Term
Loans, as the case may be, then outstanding less the aggregate amount of such
required repayment.

2.11    Increased Costs, Illegality, etc. (a) Subject to clause Section 2.11(b),
in the event that any Lender shall have determined (which determination shall,
absent manifest error, be final and conclusive and binding upon all parties
hereto but, with respect to clause (A) below, may be made only by the
Administrative Agent):

(A)        on any Interest Determination Date that, by reason of any changes
arising after the Closing Date affecting the applicable interbank market,
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of the relevant Fixed Rate; or

(B)        at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
Fixed Rate Loan because of (x) any change since the Closing Date in any
applicable law or governmental rule, regulation, order, guideline or request
(whether or not having the force of law) or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, order, guideline or request, such as, but not
limited to, a change in official reserve requirements, but, in all events,
excluding reserves required under Regulation D to the extent included in the
computation of the LIBOR Rate or a change in the basis of taxation with respect
to payments to a Lender of principal of or interest on the Loans or any other
amounts payable hereunder and/or (y) other circumstances arising since the
Closing Date affecting such Lender, the interbank market or the position of such
Lender in such market (including that the Fixed Rate

 

- 68 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

with respect to such Fixed Rate Loan does not adequately and fairly reflect the
cost to such Lender of funding such Fixed Rate Loan); or

(C)        at any time, that the making or continuance of any Fixed Rate Loan
has been made (x) unlawful by any law or governmental rule, regulation or order,
(y) impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (z) impracticable as a result of
a contingency occurring after the Closing Date which materially and adversely
affects the applicable interbank market; or

(D)        at any time that the respective Alternate Currency is not available
in sufficient amounts to fund any Borrowing of such Alternate Currency Loans
requested pursuant to Section 2.1;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (A) or (D) above) shall promptly give notice (by telephone
promptly confirmed in writing) to the Borrower and, except in the case of
clauses (A) and (D) above, to the Administrative Agent of such determination
(which notice the Administrative Agent shall promptly transmit to each of the
other Lenders). Thereafter (w) in the case of clause (A) above, (i) in the event
LIBOR Loans are so affected, LIBOR Loans shall no longer be available until such
time as the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice by the Administrative Agent no longer
exist, and any Notice of Borrowing or Notice of Conversion/Continuation given by
the Borrower with respect to LIBOR Loans which have not yet been incurred
(including by way of conversion) shall be deemed rescinded by the Borrower and
(ii) in the event that any Alternate Currency Loans are so affected, the
relevant Fixed Rate shall be determined on the basis provided in the proviso to
the definition of the relevant Fixed Rate, (x) in the case of clause (B) above,
the Borrower agrees to pay to such Lender, upon such Lender’s written request
therefor, such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender shall
determine after consultation with the Borrower) as shall be required to
compensate such Lender for such increased costs or reductions in amounts
received or receivable hereunder (a written notice as to the additional amounts
owed to such Lender, showing in reasonable detail the basis for the calculation
thereof, submitted to the Borrower by such Lender shall, absent manifest error,
be final and conclusive and binding on all the parties hereto), (y) in the case
of clause (C) above, the Borrower shall take one of the actions specified in
Section 2.11(b) as promptly as possible and, in any event, within the time
period required by law and (z) in the case of clause (D) above, Alternate
Currency Loans (exclusive of any such Alternate Currency Loans which have
theretofore been funded) shall no longer be available until such time as the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice by the Administrative Agent no longer
exist, and any Notice of Borrowing given by the Borrower with respect to such
Alternate Currency Loans which have not been incurred shall be deemed rescinded
by the Borrower.

(b)        Notwithstanding anything to the contrary in this Agreement
(including, without limitation, the circumstances described in Sections
2.11(a)(A), (B)(y), C(z) and (D)), reimbursement pursuant to this Section 2.11
for increased costs arising from any market disruption (i) shall be limited to
circumstances generally affecting the banking market and (ii) may only be
requested by Lenders representing the Required Facility Lenders with respect to
the applicable Facility.

(c)        At any time that any Fixed Rate Loan is affected by the circumstances
described in Section 2.11(a)(B), the Borrower may, and in the case of a Fixed
Rate Loan affected by the circumstances described in Section 2.11(a)(C), the
Borrower shall, either (x) if the affected Fixed Rate Loan is then being made
initially or pursuant to a conversion, cancel such Borrowing by giving the
Administrative Agent telephonic notice (confirmed in writing) on the same date
that the Borrower was notified by the affected Lender or the Administrative
Agent pursuant to Section 2.11(a)(B) or (C) or (y) if

 

- 69 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the affected Fixed Rate Loan is then outstanding, upon at least three
(3) Business Days’ written notice to the Administrative Agent, (i) in the case
of a LIBOR Loan, require the affected Lender to convert such LIBOR Loan into a
Base Rate Loan and (ii) in the case of any Fixed Rate Loan (other than a LIBOR
Loan), repay all outstanding Borrowings which include such affected Fixed Rate
Loans in full in accordance with the applicable requirements of Section 5.1;
provided that (A) if the circumstances described in Section 2.11(a)(C) apply to
any Alternate Currency Loan, the Borrower may, in lieu of taking the actions
described above, maintain such Alternate Currency Loan outstanding, in which
case the applicable Fixed Rate shall be determined on the basis provided in the
definition of the relevant Fixed Rate, unless the maintenance of such Alternate
Currency Loan outstanding on such basis would not stop the conditions described
in Section 2.11(a)(C) from existing (in which case the actions described above,
without giving effect to the proviso, shall be required to be taken) and (B) if
more than one Lender is affected at any time, then all affected Lenders must be
treated the same pursuant to this Section 2.11(c).

(d)        If any Lender determines that after the Closing Date the introduction
of or any change in any applicable law or governmental rule, regulation, order,
guideline, directive or request (whether or not having the force of law)
concerning capital adequacy, or any change in interpretation or administration
thereof by the NAIC or any Governmental Authority, central bank or comparable
agency, will have the effect of increasing the amount of capital required or
expected to be maintained by such Lender or any corporation controlling such
Lender based on the existence of such Lender’s Commitments hereunder or its
obligations hereunder, then the Borrower agrees to pay to such Lender, upon its
written demand therefor, such additional amounts as shall be required to
compensate such Lender or such other corporation for the increased cost to such
Lender or such other corporation or the reduction in the rate of return to such
Lender or such other corporation as a result of such increase of capital. In
determining such additional amounts, each Lender will act reasonably and in good
faith and will use averaging and attribution methods which are reasonable;
provided that such Lender’s determination of compensation owing under this
Section 2.11(d) shall, absent manifest error, be final and conclusive and
binding on all the parties hereto. Each Lender, upon determining that any
additional amounts will be payable pursuant to this Section 2.11(d), will give
prompt written notice thereof to the Borrower, which notice shall show in
reasonable detail the basis for calculation of such additional amounts, although
the failure to give any such notice shall not release or diminish a Borrower’s
obligations to pay additional amounts pursuant to this Section 2.11(d) upon the
subsequent receipt of such notice. For the avoidance of doubt, nothing in this
Section 2.11(d) shall require a Borrower to pay to any Lender any amount for
which such Lender is compensated by way of payment of Mandatory Costs.

(e)        In the event that any Lender shall in good faith determine (which
determination shall, absent manifest error, be final and conclusive and binding
on all parties hereto) at any time that such Lender is required to maintain
reserves (including, without limitation, any marginal, emergency, supplemental,
special or other reserves required by applicable law) which have been
established by any Federal, state, local or foreign court or governmental
agency, authority, instrumentality or regulatory body with jurisdiction over
such Lender (including any branch, Affiliate or funding office thereof) in
respect of any Alternate Currency Loans or any category of liabilities which
includes deposits by reference to which the interest rate on any Alternate
Currency Loan is determined or any category of extensions of credit or other
assets which includes loans by a non-United States office of any Lender to
non-United States residents, then, unless such reserves are included in the
calculation of the interest rate applicable to such Alternate Currency Loans or
in Section 2.11(a)(B), such Lender shall promptly notify the Borrower in writing
specifying the additional amounts required to indemnify such Lender against the
actual cost of maintaining such reserves (such written notice to provide in
reasonable detail a computation of such additional amounts) and the Borrower (in
the case of Loans owing by it and, in each case, denominated in an Alternate
Currency) shall pay to such Lender such specified amounts as additional interest
at the time that the Borrower is otherwise required to pay interest in respect
of such Alternate Currency Loan or, if later, on written demand therefor by such
Lender.

 

- 70 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f)        Notwithstanding anything in this Agreement to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking supervision (or any
successor or similar authority) of the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to be a change
after the Closing Date in a Requirement of Law or government rule, regulation or
order, regardless of the date enacted, adopted, issued or implemented (including
for purposes of this Section 2.11 and Section 3.6).

(g)        For the avoidance of doubt, this Section 2.11 shall not apply to any
Taxes.

2.12    Compensation. Upon written demand of any Lender (with a copy to the
Administrative Agent) from time to time, setting forth in reasonable detail the
basis for calculating such compensation, the Borrower shall promptly (but in any
event within ten (10) days) after such demand compensate such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of (a) any continuation, conversion, payment or prepayment of any Fixed
Rate Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or (b) any failure by the Borrower (for a reason other than the
failure of such Lender to make a Loan) to prepay, borrow, continue or convert
any Fixed Rate Loan on the date or in the amount notified by the Borrower; or
(c) on a day other than the last day of the Interest Period therefor, including,
in each case, any loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain such Loan or from fees payable to terminate
the deposits from which such funds were obtained; provided that, for the
avoidance of doubt, the Borrower shall not be obligated to compensate any Lender
under this Section for any loss of anticipated profits in respect of any of the
foregoing. For purposes of calculating amounts payable by the Borrower to the
Lenders under this Section, each Lender shall be deemed to have funded each
Fixed Rate Loan made by it at the Eurodollar Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Fixed Rate
Loan was in fact so funded. Without limiting the foregoing, in connection with
each request for compensation by any Lender the Borrower shall also pay such
Lender with respect to each affected Fixed Rate Loan customary administrative
fees requested by such Lender in an amount not to exceed $250 per such Fixed
Rate Loan.

2.13    Change of Lending Office. Each Lender agrees that on the occurrence of
any event giving rise to the operation of Section 2.11(a)(B) or (C),
Section 2.11(d), Section 3.6 or Section 5.5 with respect to such Lender, it
will, if requested by the Borrower, use reasonable efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Loans or Letters of Credit affected by such event; provided that such
designation is made on such terms that such Lender and its lending office suffer
no legal, regulatory or unreimbursed economic disadvantage, with the object of
avoiding the consequence of the event giving rise to the operation of such
Section. Nothing in this Section 2.13 shall affect or postpone any of the
obligations of the Borrower or the right of any Lender provided in Sections
2.11, 3.6 and 5.5.

2.14    Replacement of Lenders. (x) If any Lender becomes a Defaulting Lender,
(y) upon the occurrence of any event giving rise to the operation of
Section 2.11(a)(B) or (C), Section 2.11(d), Section 3.6 or Section 5.5 with
respect to any Lender which results in the Borrower being required to pay
additional amounts to such Lender or such Lender charging to the Borrower
increased costs in excess of those being generally charged by the other Lenders
or (z) in the case of a refusal by a Lender to consent to a proposed change,
waiver, discharge or termination with respect to this Agreement that has been
approved by the Required Lenders as (and to the extent) provided in
Section 13.12(a) but has not been consented to by one (1) or more other Lenders
whose consent is required (a “Proposed Modification”), the Borrower shall have
the right, in accordance with Section 13.4, to replace such Lender (the
“Replaced

 

- 71 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Lender”) with one (1) or more other Eligible Assignees, none of whom shall
constitute a Defaulting Lender at the time of such replacement (collectively,
the “Replacement Lender”) and each of which shall be reasonably acceptable to
the Administrative Agent or, in the case of a replacement as provided in
Section 13.12 where the consent of the respective Lender is required with
respect to less than all Tranches of its Loans or Commitments, to replace the
Commitments and/or outstanding Loans of such Lender in respect of each Tranche
where the consent of such Lender would otherwise be individually required, with
identical Commitments and/or Loans of the respective Tranche provided by the
Replacement Lender; provided that:

(i)        at the time of any replacement pursuant to this Section 2.14, the
Replacement Lender shall enter into one or more Assignment and Assumptions
pursuant to Section 13.4 (and with all fees payable pursuant to said
Section 13.4 to be paid by the Replacement Lender and/or the Borrower (as may be
agreed to at such time by and among the Borrower, the Replacement Lender and the
Replaced Lender)) pursuant to which the Replacement Lender shall consent to the
Proposed Modification and acquire all of the Commitments and outstanding Loans
(or, in the case of the replacement of only (a) the Revolving Loan Commitment,
the Revolving Loan Commitment and outstanding Revolving Loans and participations
in Letter of Credit Outstandings and/or (b) the outstanding Term Loans of any
Tranche, the outstanding Term Loans of the respective Tranche or Tranches with
respect to which such Lender is being replaced) of, and in each case (except for
the replacement of only the outstanding Term Loans of any or all Tranches of
Term Loans of the respective Lender) all participations in Letters of Credit by,
the Replaced Lender and, in connection therewith, shall pay to (x) the Replaced
Lender in respect thereof an amount equal to the sum of (A) an amount equal to
the principal of, and all accrued interest on, all outstanding Loans of the
respective Replaced Lender under each Tranche with respect to which such
Replaced Lender is being replaced, (B) an amount equal to all Unpaid Drawings
(unless there are no Unpaid Drawings with respect to the Tranche being replaced)
that have been funded by (and not reimbursed to) such Replaced Lender, together
with all then unpaid interest with respect thereto at such time and (C) an
amount equal to all accrued, but theretofore unpaid, Fees owing to the Replaced
Lender (but only with respect to the relevant Tranche, in the case of the
replacement of less than all Tranches of Loans then held by the respective
Replaced Lender) pursuant to Section 4.1, (y) except in the case of the
replacement of only the outstanding Term Loans of one or more Tranches of a
Replaced Lender, each Issuing Lender an amount equal to such Replaced Lender’s
RL Percentage of any Unpaid Drawing relating to Letters of Credit issued by such
Issuing Lender (which at such time remains an Unpaid Drawing) to the extent such
amount was not theretofore funded by such Replaced Lender and (z) in the case of
any replacement of Revolving Loan Commitments, the Swingline Lender an amount
equal to such Replaced Lender’s RL Percentage of any Mandatory Borrowing to the
extent such amount was not theretofore funded by such Replaced Lender to the
Swingline Lender; and

(ii)        all obligations of any Loan Party then owing to the Replaced Lender
(other than those (a) specifically described in clause (i) above in respect of
which the assignment purchase price has been, or is concurrently being, paid,
but including all amounts, if any, owing under Section 2.12 or (b) relating to
any Tranche of Loans and/or Commitments of the respective Replaced Lender which
will remain outstanding after giving effect to the respective replacement) shall
be paid in full to such Replaced Lender concurrently with such replacement.

Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.14, the Administrative Agent shall be entitled (but
not obligated) and is authorized (which authorization is coupled with an
interest) to execute an Assignment and Assumption on behalf of such Replaced
Lender, and any such Assignment and Assumption so executed by the Administrative
Agent and the Replacement Lender shall be effective for purposes of this
Section 2.14 and Section 13.4. Upon

 

- 72 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the execution of the respective Assignment and Assumption, the payment of
amounts referred to in clauses (i) and (ii) above, recordation of the assignment
on the Register by the Administrative Agent pursuant to Section 13.15 and, if so
requested by the Replacement Lender, delivery to the Replacement Lender of the
appropriate Note or Notes executed by the Borrower, (x) the Replacement Lender
shall become a Lender hereunder and, unless the respective Replaced Lender
continues to have outstanding Term Loans and/or a Revolving Loan Commitment
hereunder, the Replaced Lender shall cease to constitute a Lender hereunder,
except with respect to indemnification provisions under this Agreement
(including, without limitation, Sections 2.11, 2.12, 3.6, 5.5, 12.6, 13.1 and
13.6), which shall survive as to such Replaced Lender and (y) except in the case
of the replacement of only outstanding Term Loans pursuant to this Section 2.14,
the RL Percentages of the Lenders shall be automatically adjusted at such time
to give effect to such replacement.

2.15    Incremental Credit Extensions. (a) The Borrower may at any time or from
time to time after the Closing Date, by notice to the Administrative Agent
(whereupon the Administrative Agent shall promptly deliver a copy to each of the
Lenders), (i) request one or more additional tranches of term loans (the
commitments thereof, the “Incremental Term Loan Commitment”, the loans
thereunder, the “Incremental Term Loans” and a Lender making such loans, an
“Incremental Term Lender”) or (ii)(A) request one or more increases in the
amount of the Revolving Loan Commitments (any such increase or new commitment, a
“Revolving Loan Commitment Increase”) and/or (B) the establishment of one or
more new Revolving Loan Commitments (any such new commitment, a “New Revolving
Loan Commitment” and, together with Revolving Loan Commitment Increases, the
“Incremental Revolving Loan Commitments” and, such loans thereunder, the
“Incremental Revolving Loans” and, a Lender making such a commitment, an
“Incremental Revolving Lender”); provided that:

(i)        The aggregate amount of Incremental Term Loans and Incremental
Revolving Loan Commitments incurred during the term of this Agreement shall not
exceed the Maximum Incremental Facilities Amount;

(ii)        No Person shall be an obligor under any Incremental Facility that is
not a Loan Party with respect to all Loans and Commitments,

(iii)         BothSubject to the Certain Funds Provision, both at the time of
any such request and upon the effectiveness of any Incremental Amendment
referred to below, no Event of Default shall exist and be continuing at the time
that any such Incremental Term Loan is made and (and after giving effect
thereto) no Event of Default shall exist;

(iv)        Incremental Term Loans or Incremental Revolving Loan Commitments may
be denominated in Dollars or an Alternate Currency (it being understood that any
such Incremental Term Loan or Incremental Revolving Loan Commitment may be
utilized in Available Currencies as and to the extent provided in the applicable
Incremental Amendment which are acceptable to the Administrative Agent and the
Lenders providing such Incremental Term Loans or Incremental Revolving Loan
Commitments);

(v)         TheSubject to the Certain Funds Provision, the Borrower shall be in
compliance with the Financial Covenant determined on a Pro Forma Basis as of the
end of the most recently completed Test Period for which the financial
statements and certificates required by Section 8.1(a) or (b), as the case may
be, have been delivered (or were required to be delivered), in each case, as if
such Incremental Term Loans or Incremental Revolving Loan Commitments, as
applicable, had been outstanding and fully borrowed throughout such period;
provided that for purposes of determining compliance with the Financial Covenant
under this clause (v), the Net Cash Proceeds actually received by any Loan Party
in respect of such Incremental Facility shall

 

- 73 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

not be included as cash or Cash Equivalents for purposes of clause (ii) of the
definition of “Total Net Secured Leverage Ratio”;

(vi)        The Incremental Term Loans and Incremental Revolving Loans shall
rank pari passu in right of payment and of security with the other Loans and
Commitments hereunder;

(vii)        The Incremental Term Loans and the Incremental Revolving Loans
shall not mature earlier than the Latest Maturity Date;

(viii)        The Incremental Term Loans shall have a Weighted Average Life to
Maturity no shorter than the Weighted Average Life to Maturity of existing Term
Loans (including Incremental Term Loans) having the Latest Maturity Date (except
by virtue of amortization of or prepayment of the Term Loans prior to such date
of determination);

(ix)        (A) the amortization schedule applicable to any such Incremental
Term Loans shall be determined by the Borrower and the applicable Incremental
Term Lenders and (y) any such Incremental Revolving Loan Commitment shall not
have amortization or scheduled mandatory commitment reductions (other than at
the maturity thereof);

(x)        Any Revolving Loan Commitment Increases shall be subject to the terms
and conditions applicable to Revolving Loans in this Agreement and each other
Loan Document; provided that Sections 9.1, 11.1(c)(ii) and 11.2(b) and the
definition of “Compliance Date” shall only apply to Incremental Revolving
Lenders to the extent set forth in the applicable Incremental Amendment;
provided further that Incremental Revolving Lenders shall not have rights in
respect of Sections 9.1, 11.1(c) and 11.2(b) or the definition of “Compliance
Date” that exceed their pro rata portion of Revolving Loan Commitments
(including all Revolving Loan Commitment Increases) or Revolving Extensions of
Credit (including all Revolving Extensions of Credit made pursuant to any
Revolving Loan Commitment Increases).

(xi)        the All-In Yield applicable to the Incremental Term Loans or
Incremental Revolving Loan Commitments made hereunder shall be determined by the
Borrower and the Incremental Term Lenders and/or the Incremental Revolving
Lenders; provided that, with respect to any Incremental Amendment entered into
after the Closing Date, if the All-In Yield with respect to the Incremental Term
Loans and/or Incremental Revolving Loan Commitments made thereunder (as
determined by the Borrower and the applicable Incremental Term Lenders and/or
Incremental Revolving Lenders) exceeds the All-In Yield with respect to any
existing Term Loans or Revolving Commitments, as the case may be, by more than
25 basis points (the amount of such excess above 25 basis points being referred
to herein as the “Incremental Yield Differential”), then, upon the effectiveness
of such Incremental Amendment, the Applicable Margin then in effect for such
Term Loans and/or Revolving Commitments, as applicable, shall automatically be
increased by the Incremental Yield Differential.

(b)        Each notice from the Borrower pursuant to this Section shall set
forth the requested amount and proposed terms of the relevant Incremental Term
Loans or Incremental Revolving Loan Commitment. Except as provided above, all
terms and documentation with respect to Incremental Term Loans and New Revolving
Loan Commitments that (i) are not consistent with or materially more restrictive
on Holdings and its Restricted Subsidiaries (when taken as a whole) than those
with respect to any other Loans under the Facility or (ii) relate to provisions
of a mechanical (including with respect to Collateral and currency mechanics) or
administrative nature, shall be reasonably satisfactory to the Administrative
Agent.

 

- 74 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c)        Incremental Term Loans may be made and Incremental Revolving Loan
Commitments may be provided, by any existing Lender or any Additional Lender
(provided that no Lender shall be obligated to make a portion of any Incremental
Term Loan or to provide a portion of any Incremental Revolving Loan Commitment),
in each case on terms permitted in this Section 2.15; provided that the
Administrative Agent and, in respect any Incremental Revolving Loan Commitments,
the Issuing Lender and Swingline Lender shall have consented to such Lender’s
making such Incremental Term Loans or providing such Incremental Revolving Loan
Commitments if such consent would be required under Section 13.4 for an
assignment of Loans or Revolving Loan Commitments, as applicable, to such Lender
or Additional Lender. Commitments in respect of Incremental Term Loans and
Incremental Revolving Loan Commitments shall become Commitments (or in the case
of a Revolving Loan Commitment Increase to be provided by an existing Revolving
Lender, an increase in such Lender’s applicable Revolving Loan Commitment) under
this Agreement pursuant to an amendment (an “Incremental Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by Holdings,
U.S. Holdings, the Borrower, each Lender agreeing to provide such Commitment, if
any, each Additional Lender, if any, and the Administrative Agent. The
Incremental Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.15. The effectiveness of
any Incremental Amendment shall be subject to the satisfaction on the date
thereof of each of the conditions set forth in Sections 7.2(a) throughand (cb)
(it being understood that all references to the date of such extension of credit
or similar language in such Section 7.2(b) and (unless waived by the Additional
Lender) Section 7.2(a) shall be deemed to refer to the effective date of such
Incremental Amendment) and such other conditions as the parties thereto shall
agree; provided that if the Borrower intends to use the proceeds of any
Incremental Term Loans or Incremental Revolving Loan Commitments for the
consummation of a Permitted Acquisition, the conditions set forth in Sections
7.2(a) and (b) may, to the extent mutually agreed between the Borrower and the
applicable Incremental Lenders, be limited to the following: (i) in respect of
Section 7.2(a), the Specified Representations and (ii) in respect of
Section 7.2(b), any Significant Event of Default (the “Certain Funds
Provision”). The Borrower will use the proceeds of the Incremental Term Loans
and Incremental Revolving Loan Commitments for any purpose not prohibited by
this Agreement.

(d)        Upon each increase in the Revolving Loan Commitments pursuant to this
Section 2.15, each Revolving Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each Lender
providing a portion of the Revolving Loan Commitment Increase (each a “Revolving
Loan Commitment Increase Lender”) in respect of such increase, and each such
Revolving Loan Commitment Increase Lender will automatically and without further
act be deemed to have assumed, a portion of such Revolving Lender’s
participations hereunder in outstanding Letters of Credit and Swingline Loans
such that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (i) participations
hereunder in Letters of Credit and (ii) participations hereunder in Swingline
Loans held by each Revolving Lender (including each such Revolving Loan
Commitment Increase Lender) will equal the percentage of the aggregate Revolving
Loan Commitments of all Revolving Lenders represented by such Revolving Lender’s
Revolving Loan Commitment and if, on the date of such increase, there are any
Revolving Loans outstanding, such Revolving Loans shall on or prior to the
effectiveness of such Revolving Loan Commitment Increase either be prepaid from
the proceeds of additional Revolving Loans made hereunder or assigned to a
Revolving Loan Commitment Increase Lender (in each case, reflecting such
increase in Revolving Loan Commitments, such that Revolving Loans are held
ratably in accordance with each Revolving Lender’s pro rata share, after giving
effect to such increase), which prepayment or assignment shall be accompanied by
accrued interest on the Revolving Loans being prepaid. The Administrative Agent
and the Lenders hereby agree that the minimum borrowing, pro rata borrowing and
pro rata

 

- 75 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

payment requirements contained elsewhere in this Agreement shall not apply to
the transactions effected pursuant to the immediately preceding sentence.

(e)        Notwithstanding anything to the contrary in this Agreement, this
Section 2.15 shall supersede any provisions in Sections 2.8 and 13.12 to the
contrary and the Borrower and the Administrative Agent may amend Section 2.8 to
implement any Incremental Amendment.

2.16    Loan Modification Offers. (a) The Borrower may on one or more occasions,
by written notice to the Administrative Agent, make one or more offers (each, a
“Loan Modification Offer”) to all the Lenders of one or more Classes on the same
terms to each such Lender (each Class subject to such a Loan Modification Offer,
a “Specified Class”) to make one or more Permitted Amendments pursuant to
procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the Borrower; provided that (i) any such offer shall be made by
the Borrower to all Lenders with Loans with a like maturity date (whether under
one or more tranches) on a pro rata basis (based on the aggregate outstanding
principal amount of the applicable Loans), (ii) no Event of Default shall have
occurred and be continuing at the time of any such offer, (iii) any applicable
Minimum Extension Condition shall be satisfied unless waived by the Borrower and
(iv) in the case of any Permitted Amendment relating to the Revolving Loan
Commitments, each Issuing Lender and the Swingline Lender shall have approved
such Permitted Amendment. Such notice shall set forth (i) the terms and
conditions of the requested Permitted Amendment and (ii) the date on which such
Permitted Amendment is requested to become effective (which shall not be less
than ten (10) Business Days nor more than thirty (30) Business Days after the
date of such notice, unless otherwise agreed to by the Administrative Agent);
provided that notwithstanding anything to the contrary, (1) assignments and
participations of Specified Classes shall be governed by the same or, at the
Borrower’s discretion, more restrictive assignment and participation provisions
applicable to Loans set forth in Section 13.4, and (2) no repayment of Specified
Classes shall be permitted unless such repayment is accompanied by an at least
pro rata repayment of all earlier maturing Loans (including previously extended
Loans) (or all earlier maturing Loans (including previously extended Loans)
shall otherwise be or have been terminated and repaid in full). Permitted
Amendments shall become effective only with respect to the Loans and Commitments
of the Lenders of the Specified Class that accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Lenders”) and, in the case of
any Accepting Lender, only with respect to such Lender’s Loans and Commitments
of such Specified Class as to which such Lender’s acceptance has been made. No
Lender shall have any obligation to accept any Loan Modification Offer.

(b)        A Permitted Amendment shall be effected pursuant to an amendment to
this Agreement (a “Loan Modification Agreement”) executed and delivered by the
Borrower, each applicable Accepting Lender and the Administrative Agent. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Loan Modification Agreement. No Loan Modification Agreement shall
provide for any extension of a Specified Class in an aggregate principal amount
that is less than (i) in the case of Revolving Loan Commitments, $10,000,000 and
(ii) in the case of Term Loans, $75,000,000. Each Loan Modification Agreement
may, without the consent of any Lender other than the applicable Accepting
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent
and the Borrower, to give effect to the provisions of this Section 2.16,
including any amendments necessary to treat the applicable Loans and/or
Commitments of the Accepting Lenders as a new “Class” of loans and/or
commitments hereunder; provided that no Loan Modification Agreement may provide
for (i) any Specified Class to be secured by any Collateral or other assets of
any Loan Party that does not also secure the Loans and (ii) so long as any Loans
are outstanding, any mandatory or voluntary prepayment provisions that do not
also apply to the Loans on a pro rata basis; provided further that in the case
of any Loan Modification Offer relating to Revolving Loan Commitments or
Revolving Loans, except as otherwise agreed to by each Issuing Lender, (i) the
allocation of the participation exposure with respect to any then-existing or

 

- 76 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

subsequently issued Letter of Credit as between the commitments of such new
“Class” and the remaining Revolving Loan Commitments shall be made on a ratable
basis as between the commitments of such new “Class” and the remaining Revolving
Loan Commitments and (ii) the Revolving Loan Maturity Date may not be extended
without the prior written consent of each Issuing Lender.

(c)        Subject to Section 2.16(b), the Borrower may at its election specify
as a condition (a “Minimum Extension Condition”) to consummating any such Loan
Modification Agreement that a minimum amount (to be determined and specified in
the relevant Loan Modification Offer in the Borrower’s sole discretion and may
be waived by the Borrower) of Loans of any or all applicable Classes be
extended.

(d)        Notwithstanding anything to the contrary in this Agreement, this
Section 2.16 shall supersede any provisions in Sections 2.8 and 13.12 to the
contrary and the Borrower and the Administrative Agent may amend Section 2.8 to
implement any amendment set forth in any Loan Modification Agreement.

2.17    Defaulting Lender. Notwithstanding any provision of this Agreement to
the contrary, if any Revolving Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Revolving Lender is a
Defaulting Lender:

(a)        if any Swingline Loans are outstanding or any Letter of Credit
Outstandings exist at the time when a Revolving Lender becomes a Defaulting
Lender then:

  (i)        all or any part of the participating risk in such Swingline Loans
and Letter of Credit Outstandings shall be reallocated among the Revolving
Lenders that are Non-Defaulting Revolving Lenders pro rata in accordance with
their respective RL Percentage but only to the extent (x) the sum of all
Revolving Extensions of Credit of all Revolving Lenders that are Non-Defaulting
Revolving Lenders does not exceed the aggregate amount of all Revolving Loan
Commitments of all Non-Defaulting Revolving Lenders, (y) immediately following
the reallocation to a Revolving Lender that is a Non-Defaulting Lender, the
Revolving Extensions of Credit of such Revolving Lender do not exceed its
Revolving Loan Commitment at such time and (z) the conditions set forth in
Section 7.2 are satisfied at such time;

  (ii)        if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such outstanding
Swingline Loans and (y) second, Collateralize in a manner reasonably
satisfactory to the applicable Issuing Lender such Defaulting Lender’s RL
Percentage of all Letter of Credit Outstandings (after giving effect to any
partial reallocation pursuant to clause (i) above) for so long as such Letter of
Credit Outstandings exist;

  (iii)        the Borrower shall not be required to pay any Letter of Credit
Fees to such Defaulting Lender pursuant to Section 4.1(b) with respect to such
Defaulting Lender’s RL Percentage of Letter of Credit Outstandings;

  (iv)        if the participating risk in Letter of Credit Outstandings of the
Non-Defaulting Lenders is reallocated pursuant to this Section 2.17(a), then the
Letter of Credit Fees payable to the Revolving Lenders pursuant to
Section 4.1(b) shall be adjusted in accordance with such Non-Defaulting Lenders’
RL Percentages; and

  (v)        if any Defaulting Lenders’ RL Percentage of Letter of Credit
Outstandings is neither Collateralized nor reallocated pursuant to this
Section 2.17(a), then, without prejudice to

 

- 77 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any rights or remedies of any Issuing Lender or any Revolving Lender hereunder,
all Letter of Credit Fees payable under Section 4.1(b) with respect to such
Defaulting Lender’s RL Percentage of Letter of Credit Outstandings shall be
payable to each Issuing Lender until such portion of such Letter of Credit
Outstandings is Collateralized and/or reallocated.

(b)        Notwithstanding anything to the contrary contained in Section 2.1(c)
or Section 3, so long as any Revolving Lender is a Defaulting Lender, (i) the
Swingline Lender shall not be required to fund any Swingline Loan and no Issuing
Lender shall be required to issue, amend or increase any Letter of Credit,
unless it is satisfied that the related exposure will be 100% covered by the
Revolving Loan Commitments of the Non-Defaulting Lenders and/or collateral has
been provided by the Borrower in accordance with Section 2.17(a), and (ii) for
purposes of computing the amount of the obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Swing Line Loans and Letters of
Credit pursuant to Section 2.1(c) and Section 3, the pro rata share of each
non-Defaulting Lender shall be computed without giving effect to the Revolving
Loan Commitment of such Defaulting Lender; provided that the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Revolving Loan Commitment of such
non-Defaulting Lender minus (2) the aggregate principal amount of the Revolving
Loans of such Lender; provided further that in the event non-Defaulting Lenders’
obligations to acquire, refinance or fund participations in Letters of Credit
are increased as a result of a Defaulting Lender, then all Letter of Credit fees
that would have been paid to such Defaulting Lender shall be paid to such
non-Defaulting Lenders ratably in accordance with such increase of such
non-Defaulting Lender’s obligations to acquire, refinance or fund participations
in Letters of Credit.

(c)        In the event that the Administrative Agent, the Borrower, each
Issuing Lender and the Swingline Lender each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Revolving Lender to be a
Defaulting Lender, then (i) the risk participations in Swingline Loans and
Letter of Credit Outstandings of the Revolving Lenders shall be readjusted to
reflect the inclusion of such Revolving Lender’s Revolving Loan Commitments and
on such date such Revolving Lender shall purchase at par such of the Revolving
Loans of the other Revolving Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such
Revolving Lender to hold such Revolving Loans in accordance with its RL
Percentage and (ii) so long as no Event of Default then exists, all funds held
as cash collateral pursuant to the Letter of Credit Back-Stop Arrangements shall
thereafter be promptly returned to the respective Borrower. If the Revolving
Loan Commitments have been terminated, all other Obligations have been paid in
full and no Letters of Credit are outstanding, then, so long as no Event of
Default then exists, all funds held as cash collateral pursuant to the Letter of
Credit Back-Stop Arrangements and the Swingline Back-Stop Arrangements shall
thereafter be promptly returned to the respective Borrower.

(d)        Notwithstanding anything to the contrary contained in this Agreement,
if any Lender becomes a Defaulting Lender, then, until such time as such Lender
is no longer a Defaulting Lender, to the extent permitted by applicable law:

(i)        Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 11 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 13.2 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
each Issuing Lender or the Swingline Lender hereunder; third, to Cash
Collateralize each Issuing Lender’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.17(a)(ii); fourth,

 

- 78 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

as the Borrower may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize each Issuing Lender’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.17(a)(ii); sixth, to
the payment of any amounts owing to the Lenders, each Issuing Lender or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, Issuing Lender or Swingline Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or
reimbursement obligations with respect to Letters of Credit in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 7.2 were satisfied and waived, such payment
shall be applied solely to pay the Loans of, and reimbursement obligations with
respect to Letters of Credit owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or reimbursement
obligations with respect to Letters of Credit owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in Letters
of Credit and Swingline Loans are held by the Lenders pro rata in accordance
with the applicable Commitments without giving effect to Section 2.17(a)(i). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(d)(i) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(ii)        No Defaulting Lender shall be entitled to receive any fee pursuant
to Section 4.1(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender); provided that
such Defaulting Lender shall be entitled to receive fees pursuant to
Section 4.1(c) for any period during which that Lender is a Defaulting Lender
only to extent allocable to its pro rata share of the stated amount of Letters
of Credit for which it has provided Cash Collateral pursuant to Section 2.17(a).

(iii)        With respect to any fees not required to be paid to any Defaulting
Lender pursuant to clause (ii) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letters of Credit or Swingline Loans that has been reallocated to such
Non-Defaulting Lender pursuant to Section 2.17(a)(i), (y) pay to each Issuing
Lender the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to each Issuing Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

(e)        If the Borrower, the Administrative Agent and the Swingline Lender
and each Issuing Lender agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to

 

- 79 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any conditions set forth therein (which may include arrangements with respect to
any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the applicable
Commitments (without giving effect to Section 2.17(a)(i)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided further that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.

2.18    Refinancing Amendments. (a) At any time after the Closing Date, the
Borrower may obtain, from any Lender or any Additional Lender, Credit Agreement
Refinancing Debt in respect of (a) all or any portion of the Term Loans then
outstanding under this Agreement (which for purposes of this clause (a) will be
deemed to include any then outstanding Other Term Loans) or (b) all or any
portion of the Revolving Loans (or unused Revolving Loan Commitments) under this
Agreement (which for purposes of this clause (b) will be deemed to include any
then outstanding Other Revolving Loans and Other Revolving Commitments), in the
form of (x) Other Term Loans or Other Term Commitments or (y) Other Revolving
Loans or Other Revolving Commitments, as the case may be, in each case pursuant
to a Refinancing Amendment; provided that, in addition to the other conditions
set forth in the definition thereof, such Credit Agreement Refinancing Debt:

(i)        will rank pari passu in right of payment and of security with the
other Loans and Commitments hereunder;

(ii)        will have such pricing, premiums, optional prepayment terms and
financial covenants as may be agreed by the Borrower and the Lenders thereof;

(iii)        (x) with respect to any Other Revolving Loans or Other Revolving
Commitments, will have a maturity date that is not prior to the maturity date of
Revolving Loans (or unused Revolving Loans Commitments) being refinanced and
(y) with respect to any Other Term Loans or Other Term Commitments, will have a
maturity date that is not prior to the maturity date of, and will have a
Weighted Average Life to Maturity that is not shorter than, the Term Loans being
refinanced;

(iv)        subject to clause (ii) above, will have terms and conditions that
are either (x) substantially identical to, or, taken as a whole, less favorable
to the Lenders or Additional Lenders providing such Credit Agreement Refinancing
Debt than, the Refinanced Debt; and

(v)        the proceeds of such Credit Agreement Refinancing Debt shall be
applied, substantially concurrently with the incurrence thereof, to the
prepayment of outstanding Term Loans or reduction of Revolving Loans Commitments
being so refinanced (and repayment of Revolving Loans outstanding thereunder);

provided further that the terms and conditions applicable to such Credit
Agreement Refinancing Debt may provide for any additional or different financial
or other covenants or other provisions that are agreed between the Borrower and
the Lenders thereof and applicable only during periods after the Latest Maturity
Date that is in effect on the date such Credit Agreement Refinancing Debt is
issued, incurred or obtained. The effectiveness of any Refinancing Amendment
shall be subject to the satisfaction on the date thereof of each of the
conditions set forth in Section 7.2 and, to the extent reasonably requested by

 

- 80 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Administrative Agent, receipt by the Administrative Agent of legal opinions,
board resolutions, officers’ certificates and/or reaffirmation agreements
consistent with those delivered on the Closing Date under Section 7.1. Any
Refinancing Amendment may provide for the issuance of Letters of Credit for the
account of the Borrower or any Restricted Subsidiary of Holdings, pursuant to
any Other Revolving Commitments established thereby, in each case on terms
substantially equivalent to the terms applicable to Letters of Credit under the
Revolving Commitments subject to the approval of the Issuing Lender.

(b)        The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Credit Agreement Refinancing Debt
incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as Other Term Loans, Other Revolving Loans,
Other Revolving Commitments and/or Other Term Commitments).

(c)        Any Refinancing Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement, any Intercreditor Agreement
(or to effect a replacement of any Intercreditor Agreement) and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section.
In addition, if so provided in the relevant Refinancing Amendment and with the
consent of the Issuing Lender, participations in Letters of Credit expiring on
or after the Revolving Loan Maturity Date shall be reallocated from Lenders
holding Revolving Loans Commitments to Lenders holding extended revolving
commitments in accordance with the terms of such Refinancing Amendment; provided
that such participation interests shall, upon receipt thereof by the relevant
Lenders holding revolving commitments, be deemed to be participation interests
in respect of such revolving commitments and the terms of such participation
interests (including, without limitation, the commission applicable thereto)
shall be adjusted accordingly.

(d)        Notwithstanding anything to the contrary in this Agreement, this
Section 2.18 shall supersede any provisions in Sections 2.8 and 13.12 to the
contrary and the Borrower and the Administrative Agent may amend Section 2.8 to
implement any Refinancing Amendment.

SECTION 3.     LETTERS OF CREDIT

3.1    Letters of Credit. (a) Subject to and upon the terms and conditions set
forth herein, the Borrower may request that an Issuing Lender issue, at any time
and from time to time on and after the Closing Date and before thirty (30) days
prior to the Revolving Loan Maturity Date, for the account of the Borrower and
for the benefit of (x) any Person, an irrevocable standby letter of credit, in a
form customarily used by such Issuing Lender or in such other form as is
reasonably acceptable to such Issuing Lender, and (y) sellers of goods to the
Borrower or any of its respective Restricted Subsidiaries, an irrevocable trade
letter of credit, in a form customarily used by such Issuing Lender or in such
other form as has been approved by such Issuing Lender (each such letter of
credit, together with any Existing Letter of Credit, a “Letter of Credit” and,
collectively, the “Letters of Credit”); provided that in respect of this clause
(y), neither Barclays Bank PLC nor any of its Affiliates shall be required to
issue any such trade letters of credit hereunder. All Letters of Credit shall be
denominated in Dollars or an Alternate Currency.

(b)        Subject to and upon the terms and conditions set forth herein, each
Issuing Lender agrees that it will, at any time and from time to time on and
after the Closing Date and before thirty (30) days prior to the Revolving Loan
Maturity Date, following its receipt of the respective Letter of Credit Request,
issue for account of the Borrower, one (1) or more Letters of Credit as are
permitted to

 

- 81 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

remain outstanding hereunder without giving rise to a Default or an Event of
Default; provided that no Issuing Lender shall be under any obligation to issue
any Letter of Credit of the types described above if at the time of such
issuance:

(A)        any order, judgment or decree of any Governmental Authority shall
purport by its terms to enjoin or restrain such Issuing Lender from issuing such
Letter of Credit or any Requirement of Law applicable to such Issuing Lender or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Lender shall
prohibit, or request that such Issuing Lender refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect with respect to such Issuing
Lender on the date hereof, or any unreimbursed loss, cost or expense which was
not applicable or in effect with respect to such Issuing Lender as of the date
hereof and which such Issuing Lender reasonably and in good faith deems material
to it; or

(B)        such Issuing Lender shall have received from the Borrower, any other
Loan Party or the Required Lenders prior to the issuance of such Letter of
Credit notice of the type described in the third sentence of Section 3.3(b).

3.2    Maximum Letter of Credit Outstandings; Final Maturities. Notwithstanding
anything to the contrary contained in this Agreement, (i) no Letter of Credit
shall be issued the Stated Amount of which, when added to the Letter of Credit
Outstandings (exclusive of Unpaid Drawings which are repaid on the date of, and
prior to the issuance of, the respective Letter of Credit) at such time would
exceed the lesser of (x) $25,000,000 or (y) when added to the sum of (I) the
aggregate principal amount of all Revolving Loans then outstanding and (II) the
aggregate principal amount of all Swingline Loans then outstanding, an amount
equal to the Total Revolving Loan Commitment at such time, (ii) no Letter of
Credit shall be issued in an Alternate Currency the Stated Amount of which, when
added to (x) the Letter of Credit Outstandings in respect of Letters of Credit
denominated in Alternate Currencies (exclusive of Unpaid Drawings which are
repaid on the date of, and prior to the issuance of, the respective Letter of
Credit) at such time and (y) the aggregate principal amount of Revolving Loans
denominated in Alternate Currencies and then outstanding, shall exceed the
Foreign Revolving Sublimit and (iii) each Letter of Credit shall by its terms
terminate on or before the earlier of (x) the date which occurs twelve
(12) months after the date of the issuance thereof or such later date as may be
acceptable to the Issuing Lender (although any such standby Letter of Credit may
be extendible for successive periods of up to twelve (12) months or such later
date as may be acceptable to the Issuing Lender, but, in each case, not beyond
the third (3) Business Day prior to the Revolving Loan Maturity Date, on terms
acceptable to the Issuing Lender) and (y) three (3) Business Days prior to the
Revolving Loan Maturity Date. No Letter of Credit shall be issued in (A) Pounds
Sterling, if the Stated Amount of such Letter of Credit, when added to (I) the
aggregate amount of all Revolving Loans denominated in Pounds Sterling and (II)
the Letter of Credit Outstanding in respect of Letters of Credit issued in
Pounds Sterling (exclusive of Unpaid Drawings which are repaid on the date of,
and prior to, the issuance of the respective Letter of Credit), exceeds the
Pounds Sterling Sublimit and (B) Euros, if the Stated Amount of such Letter of
Credit, when added to (I) the aggregate amount of all Revolving Loans
denominated in Euros and (B) the Letter of Credit Outstanding in respect of
Letters of Credit issued in Euros (exclusive of Unpaid Drawings which are repaid
on the date of, and prior to, the issuance of the respective Letter of Credit),
exceeds the Euro Sublimit.

3.3    Letter of Credit Requests; Minimum Stated Amount. (a) Whenever the
Borrower desires that a Letter of Credit be issued for its account, the Borrower
shall give the Administrative Agent and the respective Issuing Lender at least
three (3) Business Days’ (or such shorter period as is acceptable to such

 

- 82 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Issuing Lender) written notice thereof (including by way of facsimile or other
electronic means, including pdf). Each notice shall be in the form of Exhibit K,
appropriately completed (each, a “Letter of Credit Request”).

(b)        The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower to the Lenders that such Letter of
Credit may be issued in accordance with, and will not violate the requirements
of, Section 3.2. Unless the respective Issuing Lender has received notice from
the Borrower, any other Loan Party or the Required Lenders before it issues a
Letter of Credit that one (1) or more of the conditions specified in Section 7
are not then satisfied, or that the issuance of such Letter of Credit would
violate Section 3.2, then such Issuing Lender shall, subject to the terms and
conditions of this Agreement, issue the requested Letter of Credit for the
account of the Borrower in accordance with such Issuing Lender’s usual and
customary practices. Upon the issuance of or modification or amendment to any
Letter of Credit, each Issuing Lender shall promptly notify the Borrower and the
Administrative Agent, in writing of such issuance, modification or amendment and
such notice shall be accompanied by a copy of such Letter of Credit or the
respective modification or amendment thereto, as the case may be. Promptly after
receipt of such notice the Administrative Agent shall notify the Participants,
in writing, of such issuance, modification or amendment. On the first Business
Day of each week, each Issuing Lender shall furnish the Administrative Agent
with a written (including via facsimile) report of the daily aggregate
outstandings of Letters of Credit issued by such Issuing Lender for the
immediately preceding week. Notwithstanding anything to the contrary contained
in this Agreement, in the event that a Lender Default exists with respect to any
Revolving Lender, no Issuing Lender shall be required to issue, renew, extend or
amend any Letter of Credit, unless such Issuing Lender has entered into
arrangements satisfactory to it and the Borrower to eliminate such Issuing
Lender’s risk with respect to each Defaulting Lender’s participation in Letters
of Credit issued by such Issuing Lender (which arrangements are hereby consented
to by the Lenders), including by Collateralizing each Defaulting Lender’s RL
Percentage of the Letter of Credit Outstandings with respect to such Letters of
Credit (such arrangements, the “Letter of Credit Back-Stop Arrangements”).

(c)        The initial Stated Amount of each Letter of Credit shall not be less
than $100,000 or such lesser amount as is acceptable to the respective Issuing
Lender.

3.4    Letter of Credit Participations. (a) Immediately upon the issuance by an
Issuing Lender of any Letter of Credit, such Issuing Lender shall be deemed to
have sold and transferred to each Revolving Lender, and each such Revolving
Lender (in its capacity under this Section 3.4, a “Participant”) shall be deemed
irrevocably and unconditionally to have purchased and received from such Issuing
Lender, without recourse or warranty, an undivided interest and participation,
to the extent of such Participant’s RL Percentage, in such Letter of Credit,
each drawing or payment made thereunder and the obligations of the Borrower
under this Agreement with respect thereto, and any security therefor or guaranty
pertaining thereto. Upon any change in the Revolving Loan Commitments or RL
Percentages of the Lenders pursuant to Section 2.14 or 13.4, it is hereby agreed
that, with respect to all outstanding Letters of Credit and Unpaid Drawings
relating thereto, there shall be an automatic adjustment to the participations
pursuant to this Section 3.4 to reflect the new RL Percentages of the assignor
and assignee Lender, as the case may be.

(b)        In determining whether to pay under any Letter of Credit, no Issuing
Lender shall have any obligation relative to the other Lenders other than to
confirm that any documents required to be delivered under such Letter of Credit
appear to have been delivered and that they appear to substantially comply on
their face with the requirements of such Letter of Credit. Any action taken or
omitted to be taken by an Issuing Lender under or in connection with any Letter
of Credit issued by it shall not create for such Issuing Lender any resulting
liability to the Borrower, any other Loan Party, any Lender or any

 

- 83 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

other Person unless such action is taken or omitted to be taken with gross
negligence or willful misconduct on the part of such Issuing Lender (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).

(c)        In the event that an Issuing Lender makes any payment under any
Letter of Credit issued by it and the Borrower shall not have reimbursed such
amount in full to such Issuing Lender pursuant to Section 3.5(a), such Issuing
Lender shall promptly notify the Administrative Agent, which shall promptly
notify each Participant of such failure, and each Participant shall promptly and
unconditionally pay to such Issuing Lender the amount of such Participant’s RL
Percentage of such unreimbursed payment in Dollars (or, in respect of Letters of
Credit denominated in an Alternate Currency, such Alternate Currency) and in
same day funds. If the Administrative Agent so notifies, prior to 12:00 Noon
(New York City time) on any Business Day, any Participant required to fund a
payment under a Letter of Credit, such Participant shall make available to the
respective Issuing Lender in Dollars (or, in respect of Letters of Credit
denominated in an Alternate Currency, such Alternate Currency) such
Participant’s RL Percentage of the amount of such payment on such Business Day
in same day funds. If and to the extent such Participant shall not have so made
its RL Percentage of the amount of such payment available to respective Issuing
Lender, such Participant agrees to pay to such Issuing Lender, forthwith on
demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to such Issuing Lender at the overnight
Federal Funds Rate for the first three (3) days and at the interest rate
applicable to Revolving Loans that are maintained as Base Rate Loans for each
day thereafter. The failure of any Participant to make available to an Issuing
Lender its RL Percentage of any payment under any Letter of Credit issued by
such Issuing Lender shall not relieve any other Participant of its obligation
hereunder to make available to such Issuing Lender its RL Percentage of any
payment under any Letter of Credit on the date required, as specified above, but
no Participant shall be responsible for the failure of any other Participant to
make available to such Issuing Lender such other Participant’s RL Percentage of
any such payment.

(d)        Whenever an Issuing Lender receives a payment of a reimbursement
obligation as to which it has received any payments from the Participants
pursuant to clause (c) above, such Issuing Lender shall pay to each such
Participant which has paid its RL Percentage thereof, in Dollars (or, in respect
of Letters of Credit denominated in an Alternate Currency, such Alternate
Currency) and in same day funds, an amount equal to such Participant’s share
(based upon the proportionate aggregate amount originally funded by such
Participant to the aggregate amount funded by all Participants) of the principal
amount of such reimbursement obligation and interest thereon accruing after the
purchase of the respective participations.

(e)        Upon the request of any Participant, each Issuing Lender shall
furnish to such Participant copies of any standby Letter of Credit issued by it
and such other documentation as may reasonably be requested by such Participant.

(f)        The obligations of the Participants to make payments to each Issuing
Lender with respect to Letters of Credit shall be irrevocable and not subject to
any qualification or exception whatsoever and shall be made in accordance with
the terms and conditions of this Agreement under all circumstances, including,
without limitation, any of the following circumstances:

  (A)        any lack of validity or enforceability of this Agreement or any of
the other Loan Documents;

  (B)        the existence of any claim, setoff, defense or other right which
Holdings or any of its Subsidiaries may have at any time against a beneficiary
named in a Letter of Credit, any transferee of any Letter of Credit (or any
Person for whom any such transferee may be acting),

 

- 84 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Administrative Agent, any Participant, or any other Person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between Holdings or any Subsidiary of Holdings and the beneficiary
named in any such Letter of Credit);

  (C)        any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

  (D)        the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or

  (E)        the occurrence of any Default or Event of Default.

3.5    Agreement to Repay Letter of Credit Drawings. (a) The Borrower agrees to
reimburse each Issuing Lender, by making payment to the Administrative Agent in
immediately available funds at the Payment Office, for any payment or
disbursement made by such Issuing Lender under any Letter of Credit issued by it
(each such amount, so paid until reimbursed by the Borrower, an “Unpaid
Drawing”), not later than one (1) Business Day following receipt by the Borrower
of notice of such payment or disbursement (provided that no such notice shall be
required to be given if a Default or an Event of Default under Section 11.1(f)
shall have occurred and be continuing, in which case the Unpaid Drawing shall be
due and payable immediately without presentment, demand, protest or notice of
any kind (all of which are hereby waived by the Borrower)), with interest on the
amount so paid or disbursed by such Issuing Lender, to the extent not reimbursed
prior to 12:00 Noon (New York City time) on the date of such payment or
disbursement, from and including the date paid or disbursed to but excluding the
date such Issuing Lender was reimbursed by the Borrower therefor at a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin as in effect from time to time for Revolving Loans that are maintained as
Base Rate Loans; provided that to the extent such amounts are not reimbursed
prior to 12:00 Noon (New York City time) on the first Business Day following the
receipt by the Borrower of notice of such payment or disbursement or following
the occurrence of a Default or an Event of Default under Section 11.1(f),
interest shall thereafter accrue on the amounts so paid or disbursed by such
Issuing Lender (and until reimbursed by the Borrower) at a rate per annum equal
to the Base Rate as in effect from time to time plus the Applicable Margin for
Revolving Loans that are maintained as Base Rate Loans as in effect from time to
time plus 2%, with such interest to be payable on demand. Each Issuing Lender
shall give the Borrower prompt written notice of each Drawing under any Letter
of Credit issued by it; provided that the failure to give any such notice shall
in no way affect, impair or diminish the Borrower’s obligations hereunder.

(b)        The obligations of the Borrower under this Section 3.5 to reimburse
each Issuing Lender with respect to drafts, demands and other presentations for
payment under Letters of Credit issued by it (each, a “Drawing”) (including, in
each case, interest thereon) shall be absolute and unconditional under any and
all circumstances and irrespective of any setoff, counterclaim or defense to
payment which Holdings or any Subsidiary of Holdings may have or have had
against any Lender (including in its capacity as an Issuing Lender or as a
Participant), including, without limitation, any defense based upon the failure
of any drawing under a Letter of Credit to conform to the terms of the Letter of
Credit or any nonapplication or misapplication by the beneficiary of the
proceeds of such Drawing; provided that the Borrower shall not be obligated to
reimburse any Issuing Lender for any wrongful payment made by such Issuing
Lender under a Letter of Credit issued by it as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of such Issuing
Lender (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

 

- 85 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3.6        Increased Costs. If at any time after the Closing Date, the
introduction of or any change in any applicable law, rule, regulation, order,
guideline or request or in the interpretation or administration thereof by the
NAIC or any Governmental Authority charged with the interpretation or
administration thereof, or compliance by any Issuing Lender or any Participant
with any request or directive by the NAIC or by any such Governmental Authority
(whether or not having the force of law), shall either (i) impose, modify or
make applicable any reserve, deposit, capital adequacy or similar requirement
against letters of credit issued by any Issuing Lender or participated in by any
Participant, or (ii) impose on any Issuing Lender or any Participant any other
conditions relating, directly or indirectly, to this Agreement or any Letter of
Credit; and the result of any of the foregoing is to increase the cost to any
Issuing Lender or any Participant of issuing, maintaining or participating in
any Letter of Credit, or reduce the amount of any sum received or receivable by
any Issuing Lender or any Participant hereunder or reduce the rate of return on
its capital with respect to Letters of Credit, then, upon the delivery of the
certificate referred to below to the Borrower by any Issuing Lender or any
Participant (a copy of which certificate shall be sent by such Issuing Lender or
such Participant to the Administrative Agent), the Borrower agrees to pay to
such Issuing Lender or such Participant such additional amount or amounts as
will compensate such Issuing Lender or such Participant for such increased cost
or reduction in the amount receivable or reduction on the rate of return on its
capital. Any Issuing Lender or any Participant, upon determining that any
additional amounts will be payable to it pursuant to this Section 3.6, will give
prompt written notice thereof to the Borrower, which notice shall include a
certificate submitted to the Borrower by such Issuing Lender or such Participant
(a copy of which certificate shall be sent by such Issuing Lender or such
Participant to the Administrative Agent), setting forth in reasonable detail the
basis for the calculation of such additional amount or amounts necessary to
compensate such Issuing Lender or such Participant. The certificate required to
be delivered pursuant to this Section 3.6 shall, absent manifest error, be final
and conclusive and binding on the Borrower. For the avoidance of doubt, this
Section 3.6 shall not apply to any Taxes.

SECTION 4.    COMMITMENT FEES; FEES; REDUCTIONS OF COMMITMENTS

4.1    Fees. (a) The Borrower agrees to pay to the Administrative Agent for
distribution to each Non-Defaulting Revolving Lender a commitment fee (the
“Commitment Fees”) for the period from and including the Closing Date to and
including the Revolving Loan Maturity Date (or such earlier date on which the
Total Revolving Loan Commitment has been terminated), computed at a rate per
annum equal to the rate set forth in the definition of Applicable Margin of the
Unutilized Revolving Loan Commitment of such Non-Defaulting Revolving Lender as
in effect from time to time. For purposes of computing commitment fees, the
Revolving Loan Commitment of any Revolving Lender shall be deemed to be used to
the extent of the Unutilized Revolving Loan Commitment of the Revolving Loans
and L/C Obligations of such Lender (but not to the extent of such Lender’s
participations in outstanding Swingline Loans). Accrued Commitment Fees shall be
due and payable quarterly in arrears on each Quarterly Payment Date and on the
date upon which the Total Revolving Loan Commitment is terminated.

(b)        The Borrower agrees to pay to the Administrative Agent for
distribution to each Non-Defaulting Revolving Lender (based on each such
Revolving Lender’s respective RL Percentage) a fee in respect of each Letter of
Credit (the “Letter of Credit Fee”) for the period from and including the date
of issuance of such Letter of Credit to and including the date of termination or
expiration of such Letter of Credit, computed at a rate per annum equal to the
Applicable Margin as in effect from time to time during such period with respect
to Revolving Loans that are maintained as LIBOR Loans on the daily Stated Amount
of each such Letter of Credit. Accrued Letter of Credit Fees shall be due and
payable quarterly in arrears on each Quarterly Payment Date and on the first day
on or after the termination of the Total Revolving Loan Commitment upon which no
Letters of Credit remain outstanding.

 

- 86 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c)        The Borrower agrees to pay to each Issuing Lender, for its own
account, a facing fee in respect of each Letter of Credit issued by it (the
“Facing Fee”) for the period from and including the date of issuance of such
Letter of Credit to and including the date of termination or expiration of such
Letter of Credit, computed at a rate per annum equal to 0.125% or such other
amount as may be agreed by the applicable Issuing Lender on the daily Stated
Amount of such Letter of Credit. Accrued Facing Fees shall be due and payable
quarterly in arrears on each Quarterly Payment Date and upon the first day on or
after the termination of the Total Revolving Loan Commitment upon which no
Letters of Credit remain outstanding.

(d)        The Borrower agrees to pay to each Issuing Lender, for its own
account, upon each payment under, issuance of, or amendment to, any Letter of
Credit issued by it, such amount as shall at the time of such event be the
administrative charge and the reasonable expenses which such Issuing Lender is
generally imposing in connection with such occurrence with respect to letters of
credit.

(e)        [Reserved.]

(f)        The Borrower agrees to pay to the Administrative Agent in Dollars
such fees as may be agreed to in writing from time to time by Holdings or any of
its Subsidiaries and the Administrative Agent (including, without limitation,
all amounts owing under the Agency Fee Letter).

4.2    Voluntary Termination of Unutilized Revolving Loan Commitments. (a) Upon
at least three (3) Business Days’ prior written notice to the Administrative
Agent at the Notice Office (which notice the Administrative Agent shall promptly
transmit to each of the Lenders), the Borrower shall have the right, at any time
or from time to time, without premium or penalty to terminate the Total
Unutilized Revolving Loan Commitment in whole, or reduce it in part, pursuant to
this Section 4.2(a), in an integral multiple of $1,000,000 in the case of
partial reductions to the Total Unutilized Revolving Loan Commitment; provided
that each such reduction shall apply proportionately to permanently reduce the
Revolving Loan Commitment of each Revolving Lender. If such notice of prepayment
indicates that such prepayment is to be funded with the proceeds of a
Refinancing of the Facilities (including in the context of a transaction
involving a Change of Control), such notice of prepayment may be revoked if such
Refinancing is not consummated, subject to payment of any costs referred to in
Section 2.12 resulting therefrom.

(b)         In the event of certain refusals by a Lender to consent to a
Proposed Modification, the Borrower shall have the right, subject to obtaining
the consents required by Section 13.12(b), upon three (3) Business Days’ prior
written notice to the Administrative Agent at the Notice Office (which notice
the Administrative Agent shall promptly transmit to each of the Lenders), to
terminate the entire Revolving Loan Commitment of such Lender, so long as all
Loans, together with accrued and unpaid interest, Fees and all other amounts,
owing to such Lender (including all amounts, if any, owing pursuant to
Section 2.12 but excluding the payment of amounts owing in respect of Loans of
any Tranche maintained by such Lender, if such Loans are not being repaid
pursuant to Section 13.12(b)) are repaid concurrently with the effectiveness of
such termination (at which time Schedule I shall be deemed modified to reflect
such changed amounts) and such Lender’s RL Percentage of all outstanding Letters
of Credit is cash collateralized in a manner satisfactory to the Administrative
Agent and the respective Issuing Lenders, and at such time, unless the
respective Lender continues to have outstanding Term Loans hereunder, such
Lender shall no longer constitute a “Lender” for purposes of this Agreement,
except with respect to indemnifications under this Agreement (including, without
limitation, Sections 2.11, 2.12, 3.6, 5.5, 12.6, 13.1 and 13.6), which shall
survive as to such repaid Lender.

4.3    Mandatory Reduction of Commitments. (a) In addition to any other
mandatory commitment reductions pursuant to this Section 4.3, the New
Replacement Term B-2 Loan

 

- 87 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CommitmentCommitments and New Replacement Term B-1 Loan Commitments of each
Lender shall terminate in its entirety on the Amendment No. 12 Effective Date
(after giving effect to the incurrence of the Replacement Term B-2 Loans and
Replacement Term B-1 Loans on such date).

(b)        In addition to any other mandatory commitment reductions pursuant to
this Section 4.3, the Total Revolving Loan Commitment shall terminate in its
entirety on, as applicable, (i) the Revolving Loan Maturity Date, (ii) the
Incremental Revolving Loan Maturity Date or (iii) the Maturity Date for any
Other Revolving Loan set forth in the Refinancing Amendment applicable thereto.

(c)        Each reduction to, or termination of, the Total Revolving Loan
Commitment pursuant to this Section 4.3 shall be applied to proportionately
reduce or terminate, as the case may be, the Revolving Loan Commitment of each
Lender with a Revolving Loan Commitment.

SECTION 5.    PREPAYMENTS; PAYMENTS; TAXES

5.1    Voluntary Prepayments. (a) The Borrower may at any time and from time to
time prepay the Loans, in whole or in part, in each case, without premium or
penalty, subject to the requirements of Section 5.1, upon irrevocable notice
delivered to the Administrative Agent not later than 12:00 Noon (New York City
time) three (3) Business Days prior thereto, in the case of Fixed Rate Loans
(other than Alternate Currency Loans), not later than 10:00 A.M. (New York City
time) on the date of such payment, in the case of Base Rate Loans, and not later
than 12:00 Noon (New York City time) four (4) Business Days prior thereto and in
the case of Alternate Currency Loans, which notice shall be in the form of
Exhibit O; provided that if a Fixed Rate Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.12; provided further that if such
notice of prepayment indicates that such prepayment is to be funded with the
proceeds of a Refinancing of the Facilities (including in the context of a
transaction involving a Change of Control), such notice of prepayment may be
revoked if such Refinancing is not consummated, subject to payment of any costs
referred to in Section 2.12. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of Revolving Loans that are
Base Rate Loans and Swingline Loans, other than in connection with a repayment
of all Loans, which shall be paid quarterly in arrears on each Quarterly Payment
Date) accrued interest to such date on the amount prepaid. Prepayments shall be
accompanied by Prepayment Fees required by Section 5.1(b), if any, and accrued
interest. Partial prepayments of Term Loans shall be in an aggregate principal
amount of $1,000,000 and integral multiples of $1,000,000 in excess of that
amount. Partial prepayments of Revolving Loans shall be in an aggregate
principal amount of $250,000 and integral multiples of $100,000 in excess of
that amount. Partial prepayments of Swingline Loans shall be in an aggregate
principal amount of $250,000 and in integral multiples of $100,000 in excess of
that amount.

(b)        If the Borrower (x) prepays, refinances, substitutes or replaces any
Term Loans in connection with a Repricing Transaction, or (y) effects any
amendment of this Agreement resulting in a Repricing Transaction, then the
Borrower shall pay to the Administrative Agent, for the ratable account of each
of the Term Lenders, (I) in the case of clause (x), a prepayment premium of
1.00% of the aggregate principal amount of the Term Loans so prepaid,
refinanced, substituted or replaced and (II) in the case of clause (y), a fee
equal to 1.00% of the aggregate principal amount of the applicable Term Loans
outstanding immediately prior to such amendment. Such amounts shall be due and
payable on the date of effectiveness of such Repricing Transaction (as
applicable, the “Prepayment Fees”); provided that the Borrowers shall be subject
to the requirements of this Section 5.1(b) only until the date that is the first
anniversary of the Closing Date.

 

- 88 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c)        In the event of the refusal by a Lender to consent to a Proposed
Modification, the Borrower may, upon five (5) Business Days’ prior written
notice to the Administrative Agent at the Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), repay such
Revolving Loans or Term Loans, as applicable (but, for the avoidance of doubt,
not any other Loans (or Tranches) of such Lender that are not proposed to be
modified by such Proposed Modification), including all amounts, if any, owing
pursuant to Section 2.11, together with accrued and unpaid interest, Fees and
all other amounts then owing to such Lender (or owing to such Lender with
respect to each Tranche which gave rise to the need to obtain such Lender’s
individual consent) so long as (A) in the case of the repayment of Revolving
Loans of any Lender pursuant to this clause (c), (x) the Revolving Loan
Commitment of such Lender is terminated concurrently with such repayment
pursuant to Section 4.2(b) (at which time Schedule I shall be deemed modified to
reflect the changed Revolving Loan Commitments) and (y) such Lender’s RL
Percentage of all outstanding Letters of Credit is cash collateralized in a
manner satisfactory to the Administrative Agent and the respective Issuing
Lenders and (B) the consents, if any, required by Section 13.12(b) in connection
with the repayment pursuant to this clause (c) shall have been obtained. Each
prepayment of Term Loans pursuant to this Section 5.1(c) shall reduce the then
remaining scheduled repayments of the respective Tranche of Term Loans on a pro
rata basis (based upon the then remaining principal amount of each such
scheduled repayment of the respective Tranche after giving effect to all prior
reductions thereto).

(d)        All voluntary prepayments of Term Loans in accordance with this
Section 5.1 shall be applied to the remaining amortization payments under any
Tranche of the Term Facility as directed by the Borrower (or, if the Borrower
has not made such designation, in direct order of maturity).

5.2    Mandatory Repayments. (a) If any Indebtedness shall be incurred by
Holdings or any of its Restricted Subsidiaries (other than any Indebtedness
permitted to be incurred in accordance with Section 9.2), concurrently with, and
as a condition to closing of such transaction, an amount equal to 100% of the
Net Cash Proceeds thereof shall be applied on the date of such issuance or
incurrence toward the prepayment of the Term Loans as set forth in this
Section 5.2.

(b)        If, for any Excess Cash Flow Period, there shall be Excess Cash Flow,
an amount equal to (I) the excess of (i) the applicable ECF Percentage of such
Excess Cash Flow over (ii) to the extent not funded with the proceeds of
long-term Indebtedness, the aggregate amount of all Purchases by any Permitted
Auction Purchaser (determined by the actual cash purchase price paid by such
Permitted Auction Purchaser for such Purchase and not the par value of the Loans
purchased by such Permitted Auction Purchaser) and the aggregate amount of all
optional prepayments of Term Loans or optional prepayments of Revolving Loans
(other than in respect of any Revolving Loans to the extent there is not an
equivalent permanent reduction in commitments thereunder) made, in each case,
during the Specified Period for such Excess Cash Flow Period minus (II)
$5,000,000, shall, on the relevant Excess Cash Flow Application Date, be applied
toward the prepayment of the Term Loans as set forth in this Section 5.2;
provided that the amount pursuant to this Section 5.2(b) shall not be less than
$0. Each such prepayment shall be made on a date (an “Excess Cash Flow
Application Date”) not later than ten (10) Business Days after the earlier of
(i) the date on which the financial statements of the referred to in
Section 8.1(a), for the fiscal year with respect to which such prepayment is
made, are required to be delivered and (ii) the date such financial statements
are actually delivered.

(c)        If on any date Holdings or any of its Restricted Subsidiaries shall
receive Net Cash Proceeds from any Asset Sale or any Recovery Event, then such
Net Cash Proceeds shall be applied within three (3) Business Days of such date
to (A) prepay outstanding Term Loans in accordance with this Section 5.2 and
(B) at the Company’s option, permanently prepay (including the cancellation of
any revolving commitments thereunder) outstanding Indebtedness incurred pursuant
to Section 9.2(c) that is First Priority Credit Agreement Refinancing Debt (the
“Other Applicable Indebtedness”); provided that

 

- 89 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Borrower shall have the option, directly or through one or more of its
Restricted Subsidiaries, to reinvest such Net Cash Proceeds within one (1) year
of receipt thereof (or, if later, 180 days after the date the Borrower or a
Restricted Subsidiary thereof has entered into a binding commitment to reinvest
the Net Cash Proceeds thereof prior to the expiration of such one (1) year
period) in assets useful in the business of the Borrower and its Subsidiaries or
in connection with a Permitted Acquisition; provided further that any such Net
Cash Proceeds may be applied to Other Applicable Indebtedness only (and not in
excess of) the extent to that a mandatory prepayment in respect of such Asset
Sale or Recovery Event is required under the terms of such Other Applicable
Indebtedness (with any remaining Net Cash Proceeds applied to prepay outstanding
Term Loans in accordance with the terms hereof) unless such application would
result in the holders of Other Applicable Indebtedness receiving in excess of
their pro rata share (determined on the basis of the aggregate outstanding
principal amount of Term Loans and Other Applicable Indebtedness at such time)
of such Net Cash Proceeds relative to Term Lenders, in which case such Net Cash
Proceeds may only be applied to Other Applicable Indebtedness on a pro rata
basis with outstanding Term Loans; provided further that to the extent the
holders of Other Applicable Indebtedness decline to have such indebtedness
repurchased, repaid or prepaid with any such Net Cash Proceeds, the declined
amount of such Net Cash Proceeds shall promptly (and, in any event, within ten
(10) Business Days after the date of such rejection) be applied to prepay Term
Loans in accordance with the terms hereof (to the extent such Net Cash Proceeds
would otherwise have been required to be applied if such Other Applicable
Indebtedness was not then outstanding).

(d)        Amounts to be applied in connection with prepayments made pursuant to
this Section 5.2 shall be applied, first (if elected by the Borrower), to the
next eight (8) scheduled installments of principal of any Term Loans on a pro
rata basis, second, to the remaining scheduled installments (other than the
final installment at maturity) of principal of the any Term Loans on a pro rata
basis, third, to the final installment of principal of any Term Loans at
maturity on a pro rata basis, fourth, at any time after the Term Loans have been
repaid or prepaid in full, to prepay any outstanding Revolving Loans (without
reducing the Revolving Loan Commitments, on a pro rata basis) and fifth, as
otherwise directed by the Borrower.

(e)        The Borrower shall deliver to the Administrative Agent (who will
notify each Lender) notice of each prepayment required under this Section 5.2
not less than three (3) Business Days prior to the date such prepayment shall be
made (each such date, a “Mandatory Prepayment Date”). Such notice shall set
forth (i) the Mandatory Prepayment Date, (ii) the principal amount of each Loan
(or portion thereof) to be prepaid and (iii) the Type of each Loan being
prepaid. The Borrower shall deliver to the Administrative Agent, at the time of
each prepayment required under this Section 5.2, a certificate signed by an
Authorized Officer of Holdings setting forth in reasonable detail the
calculation of the amount of such prepayment. The Administrative Agent will
promptly notify each Lender holding Term Loans of the contents of the Borrower’s
repayment notice and of such Lender’s pro rata share of any repayment. Each such
Lender may reject all or a portion of its pro rata share of any mandatory
repayment (such declined amounts, the “Declined Proceeds”) of Term Loans
required to be made pursuant to this Section 5.2 by providing written notice
(each, a “Rejection Notice”) to the Administrative Agent and the Borrower not
later than 5:00 P.M. (New York City time) on the Business Day after the date of
such Lender’s receipt of notice from the Administrative Agent regarding such
repayment. Each Rejection Notice from a given Lender shall specify the principal
amount of the mandatory repayment of Term Loans to be rejected by such Lender.
If a Lender fails to deliver such Rejection Notice to the Administrative Agent
within the time frame specified above or such Rejection Notice fails to specify
the principal amount of the Term Loans to be rejected, any such failure will be
deemed an acceptance of the total amount of such mandatory repayment of Term
Loans to which such Lender is otherwise entitled. Any Declined Proceeds shall be
retained by the Borrower and its Restricted Subsidiaries.

 

- 90 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f)        Notwithstanding the foregoing, all amounts to be applied in
connection with prepayments pursuant to this Section 5.2 attributable to a
Foreign Subsidiary shall be limited to the extent resulting in material adverse
tax consequences (as reasonably determined by Holdings) and shall be subject to
permissibility under local law of upstreaming proceeds (including financial
assistance and corporate benefit restrictions and fiduciary and statutory duties
of the relevant directors) (any such limitation, a “Repatriation Limitation”),
in each case as set forth in a certificate delivered by an Authorized Officer of
Holdings to the Administrative Agent”); provided that (i) Holdings and its
Restricted Subsidiaries shall take commercially reasonable actions to permit
repatriation of the proceeds subject to such prepayments in order to effect such
prepayments without violating local law or incurring material adverse tax
consequences or (ii) the proceeds subject to such prepayments are applied to the
Indebtedness of the Foreign Subsidiary subject to the Repatriation Limitation to
the extent such application does not violate local law or results in material
adverse tax or accounting consequences.

(g)        With respect to each repayment of Loans required by this Section 5.2,
the Borrower may designate the Types of Loans of the respective Tranche which
are to be repaid and, in the case of Fixed Rate Loans, the specific Borrowing or
Borrowings of the respective Tranche pursuant to which such Fixed Rate Loans
were made; provided that: (i) repayments of Fixed Rate Loans pursuant to this
Section 5.2 may only be made on the last day of an Interest Period applicable
thereto unless all Fixed Rate Loans of the respective Tranche with Interest
Periods ending on such date of required repayment and all Base Rate Loans of the
respective Tranche have been paid in full; (ii) if any repayment of Fixed Rate
Loans made pursuant to a single Borrowing shall reduce the outstanding Fixed
Rate Loans made pursuant to such Borrowing to an amount less than the Minimum
Borrowing Amount applicable thereto, (x) in the case of LIBOR Loans, such
Borrowing shall be automatically converted into a Borrowing of Base Rate Loans
and (y) in the case of Alternate Currency Loans, such Borrowing shall be repaid
at the end of the then current Interest Period; and (iii) each repayment of any
Loans made pursuant to a Borrowing shall be applied pro rata among such Loans.
In the absence of a designation by the Borrower as described in the preceding
sentence, the Administrative Agent shall, subject to the above, make such
designation in its sole discretion.

5.3    Repayment of Revolving Excess, etc. In the event the aggregate amount of
outstanding Revolving Loans, L/C Obligations then outstanding (calculated, in
the case of Revolving Loans and L/C Obligations denominated in an Alternate
Currency, at the Dollar Equivalent thereof) and outstanding Swingline Loans
exceeds (the “Revolving Excess”) the Total Revolving Loan Commitments then in
effect, the Borrower shall immediately repay Swingline Loans and Revolving Loans
and Collateralize Letters of Credit to the extent necessary to remove such
Revolving Excess; provided that if such Revolving Excess results from
fluctuations in the Dollar Equivalent of Revolving Loans and/or Letters of
Credit denominated in an Alternate Currency and such Revolving Excess exceeds 5%
of the Total Revolving Loan Commitments at such time, such obligation to repay
Loans and Collateralize Letters of Credit shall not be effective until five
(5) Business Days after the date such Revolving Excess first commenced in an
amount greater than 5% of the Total Revolving Loan Commitments (and shall not be
required to the extent such Revolving Excess has ceased to exist as a result of
fluctuations in currency values).

5.4    Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement and under any Note shall be made to
the Administrative Agent for the account of the Lender or Lenders entitled
thereto not later than 1:00 P.M. (New York City time) on the date when due and
shall be made in Dollars (or, in respect of Obligations denominated in an
Alternate Currency, in such Alternate Currency) in immediately available funds
at the Payment Office. Whenever any payment to be made hereunder or under any
Note shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable at the applicable
rate during such extension.

 

- 91 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.5    Net Payments. (a) All payments made by or on behalf of a Loan Party
hereunder and under any Note will be made without setoff, counterclaim or other
defense. All such payments will be made free and clear of, and without deduction
or withholding for, any Taxes with respect to such payments, unless required by
applicable law. If any Indemnified Taxes are so levied or imposed, the Borrower
or any Guarantor, if applicable, agrees to pay the full amount of such
Indemnified Taxes, and such additional amounts as may be necessary so that every
payment of all amounts due under this Agreement or under any Note will not be
less than the amount provided for herein or in such Note after withholding or
deduction for or on account of such Indemnified Taxes. The Loan Parties, if
applicable, will furnish to the Administrative Agent within forty-five (45) days
after the date the payment of any Taxes is due pursuant to applicable law
certified copies of tax receipts evidencing such payment by the Borrower or such
Guarantor. The Loan Parties shall pay to the relevant Governmental Authority in
accordance with applicable law any Other Taxes. The Loan Parties agree to
indemnify and hold harmless the Administrative Agent, each Lender and each
Issuing Lender, and to reimburse such Person upon its written request, for the
amount of any Indemnified Taxes and Other Taxes levied or imposed and paid by
such Person.

(b)        Without limiting the generality of Section 5.5(c), each Lender, each
Issuing Lender and the Administrative Agent (1) that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) for U.S.
federal income tax purposes (each, a “Foreign Lender”) agrees to deliver to the
Borrower and the Administrative Agent (or in the case of the Administrative
Agent, to deliver to the Borrower) on or prior to the date it becomes a party to
this Agreement, one of the following: (i) two accurate and complete original
signed copies of IRS Form W-8ECI or Form W-8BEN (with respect to a complete
exemption under an income tax treaty) (or successor forms) certifying to such
Person’s entitlement as of such date to a complete exemption from United States
withholding tax with respect to payments to be made under this Agreement and
under any Note or (ii) if such Person is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code and cannot deliver either IRS Form W-8ECI or
Form W-8BEN (with respect to a complete exemption under an income tax treaty)
(or any successor forms) pursuant to clause (i) above, (x) a certificate
substantially in the form of Exhibit L (any such certificate, a “Non-Bank
Certificate”) and (y) two accurate and complete original signed copies of IRS
Form W-8BEN (with respect to the portfolio interest exemption) (or successor
form) certifying to such Lender’s entitlement as of such date to a complete
exemption from United States withholding tax with respect to payments of
interest to be made under this Agreement and under any Note or (2) that is a
United States person (as such term is defined in Section 7701(a)(30) of the
Code) for U.S. federal income tax purposes, agrees to deliver to the Borrower
and the Administrative Agent (or in the case of the Administrative Agent, to the
Borrower) on or prior to the date it becomes a party to this Agreement, two
accurate and complete original signed copies of IRS Form W-9 certifying to such
Person’s entitlement to exemption from United States federal backup withholding,
unless such Lender demonstrates that it is treated as an exempt recipient under
Treasury Regulation Section 1.6049-4(c)(1)(ii). In addition, the Administrative
Agent, each Lender and each Issuing Lender agrees that from time to time after
the Closing Date, when a lapse in time or change in circumstances renders the
previous certification obsolete or inaccurate in any material respect, it will
deliver to the Borrower and the Administrative Agent two new accurate and
complete original signed copies of IRS Form W-8ECI, Form W-8BEN (with respect to
the benefits of any income tax treaty), Form W-8BEN (with respect to the
portfolio interest exemption) and a Non-Bank Certificate, or Form W-9, as the
case may be (or any successor forms thereof), in order to confirm or establish
its continued entitlement to a complete exemption from United States withholding
tax or backup withholding with respect to payments under this Agreement and any
Note, or it shall immediately notify the Borrower and the Administrative Agent
(if applicable) of its inability to deliver any such form or certificate
pursuant to this Section 5.5(b) (provided that delivery of such notification
shall in no manner affect whether a Tax is an “Excluded Tax”).

 

- 92 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c)        If any Lender, any Issuing Lender or the Administrative Agent is
entitled to an exemption from or reduction in withholding Tax with respect to
payments under this Agreement and any Note, then such Lender or such Issuing
Lender and the Administrative Agent agree to deliver to the Borrower and the
Administrative Agent such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding.

(d)        If a payment made to any Lender, any Issuing Lender or the
Administrative Agent under any Loan Document would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender, such Issuing Lender or the
Administrative Agent, as applicable, were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender, such Issuing Lender and the
Administrative Agent, as applicable, shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender, such Issuing Lender
and the Administrative Agent have complied with their obligations under FATCA or
to determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (d), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

(e)        Each Lender shall severally indemnify the Administrative Agent,
within ten (10) days after demand therefor, for (i) any Indemnified Taxes or
Other Taxes attributable to such Lender (but only to the extent that any Loan
Party has not already indemnified the Administrative Agent for such Indemnified
Taxes or Other Taxes and without limiting or expanding the obligation of the
Loan Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 13.4(b) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)        If the Borrower or any Guarantor pays any additional amount or makes
any indemnity payment under this Section 5.5 to a Lender, an Issuing Lender or
the Administrative Agent and such Lender, Issuing Lender or the Administrative
Agent determines in its sole discretion that it has actually received or
realized in connection therewith any refund or any reduction of, or credit
against, its Tax liabilities in or with respect to the taxable year in which the
additional amount is paid (a “Tax Benefit”), such Lender, Issuing Lender or the
Administrative Agent shall pay to the Borrower or applicable Guarantor, as the
case may be, an amount that the Lender, Issuing Lender or the Administrative
Agent shall, in its sole discretion, determine is equal to the net benefit,
after tax, which was obtained by it in such year as a consequence of such Tax
Benefit; provided that (i) any Lender, Issuing Lender or the Administrative
Agent may determine, in its sole discretion consistent with its policies,
whether to seek a Tax Benefit, (ii) any Taxes that are imposed on a Lender,
Issuing Lender or the Administrative Agent as a result of a disallowance or
reduction of any Tax Benefit with respect to which such Lender, Issuing Lender
or the Administrative Agent has made a payment to the Borrower or the Guarantor
pursuant to this Section 5.5(e) (and any interest or penalties imposed thereon)
shall be treated

 

- 93 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

as a Tax for which the Borrower or applicable Guarantor, as the case may be, is
obligated to indemnify such Lender, Issuing Lender or the Administrative Agent
pursuant to this Section 5.5 without any exclusions or defenses, (iii) nothing
in this Section 5.5(e) shall require any Lender, Issuing Lender or the
Administrative Agent to disclose any confidential information to the Borrower or
the Guarantor (including, without limitation, its tax returns), and (iv) no
Lender, Issuing Lender or the Administrative Agent shall be required to pay any
amounts pursuant to this Section 5.5(e) at any time which a Default or Event of
Default exists (provided that such amounts shall be credited against amounts
otherwise owed under this Agreement by the Borrower or applicable Guarantor).

SECTION 6.    REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, each
Loan Party hereby jointly and severally represent and warrant to the
Administrative Agent and each Lender that (provided that the representation and
warranty in Section 6.2 shall not be made as of the Closing Date):

6.1    Financial Condition.

(a)        The unaudited pro forma consolidated balance sheet of Holdings and
its consolidated Subsidiaries as at September 30, 2012 (the “Pro Forma Balance
Sheet”), copies of which have heretofore been furnished to each Lender, has been
prepared giving effect (as if such events had occurred on such date) to (i) the
consummation of the Transactions, (ii) the Loans to be made on the Closing Date
and the use of proceeds permitted under Section 8.15 thereof and (iii) the
payment of fees and expenses on the Closing Date in connection with the
foregoing. The Pro Forma Balance Sheet has been prepared based on the best
information available to the Borrower as of the date of delivery thereof, and
presents fairly in all material respects on a pro forma basis the estimated
financial position of Holdings and its consolidated Subsidiaries as at
September 30, 2012 assuming that the events specified in the preceding sentence
had actually occurred at such date.

(b)        The audited consolidated balance sheets of the Borrower and its
Subsidiaries as at December 31, 2011, and the related consolidated statements of
income, stockholders’ equity and cash flows for the fiscal years ended on
December 31, 2011, reported on by and accompanied by an unqualified report as to
going concern or scope of audit from Ernst & Young, LLP, present fairly in all
material respects the consolidated financial condition of the Borrower and its
Restricted Subsidiaries as at such date, and the consolidated results of its
operations and its consolidated cash flows for the respective fiscal years then
ended. All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein). No Group Member has, as of the Closing
Date after giving effect to the Transactions and excluding obligations under the
Loan Documents, any material Guarantee Obligations, contingent liabilities, or
any long term leases or unusual forward or long term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, which are required in conformity with GAAP
to be disclosed therein and which are not reflected in the most recent financial
statements referred to in this paragraph.

6.2    No Change. After the Closing Date, since December 31, 2011, there has
been no development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

6.3     Existence; Compliance with Law. Each Loan Party (a) is duly organized,
validly existing and in good standing (where applicable in the relevant
jurisdiction) under the laws of the jurisdiction of its organization or
incorporation, (b) has the power and authority to own and operate its property,
to lease

 

- 94 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation, company or
other organization and in good standing (where applicable in the relevant
jurisdiction) under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
and (d) is in compliance with all Requirements of Law, except in the case of
clauses (c) and (d) above, to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

6.4    Power; Authorization; Enforceable Obligations. Each Loan Party has the
power and authority, and the legal right, to execute, deliver and perform the
Loan Documents to which it is a party and, in the case of the Borrower, to
obtain extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this Agreement
and to authorize the other Transactions. This Agreement has been and each other
Loan Document upon execution will have been duly executed and delivered on
behalf of each Loan Party party thereto. This Agreement constitutes, and each
other Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable domestic or foreign bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).

6.5    Consents. No Governmental Approval or consent or authorization of, filing
with, notice to or other act by or in respect of, any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) Governmental Approvals, consents, authorizations,
filings and notices that have been obtained or made and are in full force and
effect and (ii) the filings referred to in Section 6.19. No Governmental
Approval or consent or authorization of, filing with, notice to or other act by
or in respect of, any other Person is required in connection with the
consummation of the Transactions (excluding the Loan Documents), except
(i) Governmental Approvals, consents, authorizations, filings and notices that
have been obtained or made and are in full force and effect, (ii) the filings
referred to in Section 6.19 and (iii) those, the failure of which to obtain or
make would not reasonably be expected to have a Material Adverse Effect.

6.6    No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any material
Requirement of Law, any Contractual Obligation of any Group Member that is
material to the Group Members, taken as a whole, or the Organizational Documents
of any Loan Party and will not result in, or require, the creation or imposition
of any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law, any such Organizational Documents or any such Contractual
Obligation (other than the Liens created by the Security Documents). The
consummation of the Transactions (excluding the Loan Documents) will not
(a) violate (x) any Requirement of Law or any Contractual Obligation of any
Group Member, except as would not reasonably be expected to have a Material
Adverse Effect or (y) the Organizational Documents of any Loan Party and
(b) will not result in, or require, the creation or imposition of any Lien on
any of their respective properties or revenues pursuant to any Requirement of
Law, any such Organizational Documents or any such Contractual Obligation (other
than the Liens created by the Security Documents).

6.7    Litigation. Except as set forth on Schedule 6.7, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of any Group Member, threatened by or
against any Group Member or against any of their respective properties, assets

 

- 95 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect.

6.8    [Reserved].

6.9    Ownership of Property; Liens. Each Group Member has good record and
marketable title in fee simple to, or valid leasehold interests in, or easements
or other limited property interests in, all real property necessary in the
ordinary conduct of its business, free and clear of all Liens except for minor
defects in title that do not materially interfere with its ability to conduct
its business or to utilize such assets for their intended purposes and Liens
permitted by Section 9.3 and except where the failure to have such title could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

6.10    Intellectual Property. Except as could not reasonably be expected to
have a Material Adverse Effect, the Group Members own, or are licensed to use,
all Intellectual Property used in the conduct of the business of the Group
Members as currently conducted. No claim has been asserted and is pending by any
Person challenging or questioning any Group Member’s use of any Intellectual
Property or the validity or effectiveness of any Group Member’s Intellectual
Property or alleging that the conduct of any Group Member’s business infringes
or violates the rights of any Person, nor does any Group Member know of any
valid basis for any such claim except for such claims that could not reasonably
be expected to impair or interfere in any material respect with the operations
of the business conducted by the Group Members, taken as a whole, or result in a
Material Adverse Effect.

6.11    Taxes. Except as, individually or in the aggregate, could not reasonably
be expected have a Material Adverse Effect, (a) each Loan Party has filed or
caused to be filed all Tax returns that are required to be filed and has paid
all Taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other Taxes imposed on it or any of
its property by any Governmental Authority (other than any Taxes the amount or
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the relevant Loan Party) and (b) no Tax Lien has been
filed, and, to the knowledge of any of the Group Members, no claim is being
threatened in writing, with respect to any Taxes.

6.12    Federal Regulations. No Group Member is engaged principally, or as one
of its important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate, of buying or carrying Margin
Stock, and no part of the proceeds of any Loans, and no other extensions of
credit hereunder, will be used for any purpose that violates the provisions of
the regulations of the Board.

6.13    Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of any
Group Member, threatened; (b) hours worked by and payment made to employees of
each Group Member have not been in violation of the Fair Labor Standards Act or
any other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

6.14    ERISA. (a) Except as, individually or in the aggregate, could not
reasonably be expected to result in material liability, neither a Reportable
Event nor a failure to meet the minimum funding standards of Section 412 or 430
of the Code or Section 302 or 303 of ERISA has occurred with respect to any
Single Employer Plan or Multiemployer Plan. No Plan has applied for or received
a waiver of the

 

- 96 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

minimum funding standard or an extension of any amortization period within the
meaning of Section 412 of the Code or Section 302 or 304 of ERISA. Each Plan has
complied and is in compliance in form and operation with its terms and with the
applicable provisions of ERISA and the Code (including without limitation the
Code provisions compliance with which is necessary for any intended favorable
tax treatment) and all other applicable laws and regulations, except where any
failure to comply could not result in any material liability. No determination
has been made that any Plan is, or is expected to be, considered an at-risk plan
within the meaning of Section 430 of the Code or Section 303 of ERISA. Except as
would not result in any material liability, all contributions required to be
made with respect to a Plan have been timely made or have been reflected on the
most recent consolidated balance sheet filed prior to the date hereof or accrued
in the accounting records of the Borrower. No termination of a Single Employer
Plan has occurred, no proceedings have been instituted to terminate or appoint a
trustee to administer any Single Employer Plan, and no Lien in favor of the PBGC
or a Plan has arisen. There exists no material Unfunded Pension Liability with
respect to any Plan. None of any Group Member or any Commonly Controlled Entity
has had a complete or partial withdrawal from any Multiemployer Plan that has
resulted or could reasonably be expected to result in a material liability under
ERISA, and neither any Group Member nor any Commonly Controlled Entity would
become subject to any material liability under ERISA if any such Group Member or
any such Commonly Controlled Entity were to withdraw completely from all
Multiemployer Plans as of the valuation date most closely preceding the date on
which this representation is made or deemed made. No such Multiemployer Plan is
in Reorganization or Insolvent and neither any Group Member nor any Commonly
Controlled Entity has received any notice, and no Multiemployer Plan has
received from any Group Member or any Commonly Controlled Entity any notice that
a Multiemployer Plan is in endangered or critical status under Section 305 of
ERISA. Each Plan (and each related trust, if any) which is intended to be
qualified under Section 401(a) of the Code has received a favorable
determination letter from the IRS to the effect that it meets the requirements
of Sections 401(a) and 501(a) of the Code or is comprised of a master or
prototype plan that has received a favorable opinion letter from the IRS, and,
nothing has occurred since the date of such determination that would adversely
affect such determination (or, in the case of a Plan with no determination,
nothing has occurred that would materially adversely affect the issuance of a
favorable determination letter or otherwise materially adversely affect such
qualification). Neither any Group Member nor any Commonly Controlled Entity has
engaged in a non-exempt prohibited transaction within the meaning of
Section 4975 of the Code or Section 406 of ERISA with respect to a Plan that has
resulted or could reasonably be expected to result in material liability, and
none of Holdings, the Borrower, any Subsidiary nor any Commonly Controlled
Entity has incurred any liability under Title IV of ERISA with respect to any
Plan (other than premiums due and not delinquent under Section 4007 of ERISA).

(b)        There are no actions, suits or claims pending against or involving a
Plan (other than routine claims for benefits) or, to the knowledge of any Group
Member or any Commonly Controlled Entity, threatened, which would reasonably be
expected to be asserted successfully against any Plan and, if so asserted
successfully, would reasonably be expected either singly or in the aggregate to
result in material liability.

(c)        Each Non-U.S. Plan has been maintained in compliance with its terms
and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities, except as would not reasonably be
expected to result in a material liability. All contributions required to be
made with respect to a Non-U.S. Plan have been timely made. None of Holdings or
any of its Subsidiaries has incurred any obligation in connection with the
termination of, or withdrawal from, any Non-U.S. Plan.

6.15    Investment Company Act; Other Regulations. No Group Member is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

- 97 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.16    Capitalization and Subsidiaries. As of the Closing Date and after giving
effect to the Transactions, Schedule 6.16 sets forth the name and jurisdiction
of organization of each Subsidiary and, as to each such Subsidiary, the
percentage of each class of Capital Stock owned by any Loan Party. All of the
issued and outstanding Capital Stock of the Subsidiaries owned by any Loan Party
have been (to the extent such concepts are relevant with respect to such
ownership) duly authorized and issued and are fully paid and non-assessable (in
each case, if relevant) free and clear of all Liens (other than Liens created
under the Loan Documents and Permitted Liens).

6.17    Environmental Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:

(a)        the facilities and properties owned, leased or operated by any Group
Member (the “Properties”) do not contain any Materials of Environmental Concern
in amounts or concentrations or under circumstances that constitute, or could
reasonably be expected to give rise to liability under, any Environmental Law;

(b)        no Group Member has received or is aware of any notice of violation,
alleged violation, non-compliance, liability or potential liability under or
compliance with Environmental Laws with regard to any of the Properties or the
business operated by any Group Member, nor does any Group Member have knowledge
that any such notice will be received or is being threatened;

(c)        Materials of Environmental Concern have not been released,
transported or disposed of from the Properties in violation of, or in a manner
or to a location that could reasonably be expected to give rise to liability
under, any Environmental Law, nor have any Materials of Environmental Concern
been released, generated, treated, stored or disposed of at, on or under any of
the Properties in violation of, or in a manner that could give rise to liability
under, any applicable Environmental Law;

(d)        no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of any Group Member, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the business operated by any Group Member, nor are
there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to the Properties or the
business operated by any Group Member, nor, to the knowledge of any Group
Member, are there any past or present actions, activities, circumstances,
conditions, events or incidents with respect to the Properties or the business
operated by any Group Member, including, without limitation, the release,
emission, discharge, presence or disposal of any Material of Environmental
Concern, that could form the basis of any such action or order against any Group
Member or against any person or entity whose liability for any such action or
order any Group Member has retained or assumed either contractually or by
operation of law, or otherwise result in any costs or liabilities under
Environmental Law; and

(e)        the Properties and all operations at the Properties are in compliance
with all applicable Environmental Laws.

6.18    Accuracy of Information, etc. No written statement or information (other
than the Projections and information of a general economic or general industry
nature) concerning any Group Member contained in this Agreement, any other Loan
Document or any other document, certificate or statement furnished by or on
behalf of any Group Member to the Administrative Agent or the Lenders, or any of
them, for use in connection with the transactions contemplated by this Agreement
or the other Loan Documents, contained as of the date such statement,
information, document or certificate was so furnished, any untrue statement of a
material fact or omitted to state a material fact necessary to make the

 

- 98 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

statements contained herein or therein not materially misleading. The
projections and pro forma financial information, taken as a whole, contained in
the materials referenced above are based upon good faith estimates and
assumptions believed by management of the Borrower to be reasonable at the time
made and as of the Closing Date (with respect to such projections and pro forma
financial information delivered prior to the Closing Date), it being recognized
by the Lenders that such financial information as it relates to future events is
not to be viewed as fact, forecasts and projections are subject to uncertainties
and contingencies, actual results during the period or periods covered by such
financial information may differ from the projected results set forth therein by
a material amount and no assurance can be given that any forecast or projections
will be realized.

6.19    Security Documents. (a) Each of the Security Documents is effective to
create in favor of the Collateral Agent, for the benefit of the Secured Parties,
a legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of (i) the Capital Stock described in
the Security Agreement that are securities represented by stock certificates or
otherwise constituting certificated securities within the meaning of
Section 8-102(a)(15) of the New York UCC or the corresponding code or statute of
any other applicable jurisdiction (including any foreign jurisdiction)
(“Certificated Securities”), when certificates representing such Capital Stock
are delivered to the Administrative Agent, and (ii) the other Collateral not
described in clause (i) constituting personal property described in the Security
Agreement, when financing statements and other filings, agreements and actions
specified on Schedule 6.19(a) in appropriate form are executed and delivered,
performed or filed in the offices specified on Schedule 6.19(a), as the case may
be, the Collateral Agent, for the benefit of the Secured Parties, shall have a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations, in each case prior and superior in right to any other Person
(except, in the case of Liens permitted hereunder, which Liens would by
operation of law or contract, have priority over the Liens securing the
Obligations). Other than as set forth on Schedule 6.16, as of the Closing Date,
none of the Capital Stock of the Borrower or any Subsidiary Guarantor that is a
limited liability company or partnership is a Certificated Security.

(b)        Each of the Mortgages delivered on or after the Closing Date is, or
upon execution and recording will be, effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable Lien on the Mortgaged Properties described therein and proceeds
thereof, and when the Mortgages are recorded in the recording offices for the
applicable jurisdictions in which the Mortgaged Properties are located, each
such Mortgage shall constitute a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in the Mortgaged
Properties and the proceeds thereof, as security for the Obligations (as defined
in the relevant Mortgage), in each case prior and superior in right to any other
Person other than holders of Liens permitted hereunder. The UCC fixture filings
on form UCC-1 for filing under the UCC in the appropriate jurisdictions in which
the Mortgaged Properties covered by the applicable Mortgages are located, will
be effective upon filing to create in favor of the Collateral Agent, for the
benefit of the Secured Parties, a legal, valid and enforceable security interest
in the fixtures created by the Mortgages and described therein, and when the UCC
fixture filings are filed in the recording offices for the applicable
jurisdictions in which the Mortgaged Properties are located, each such UCC
fixture filing shall constitute a fully perfected security interest in the
fixtures, as security for the Obligations (as defined in the relevant Mortgage),
in each case prior and superior in right to any other Person other than holders
of Liens permitted hereunder, which Liens would by operation of law or contract,
have priority over the Liens securing the Obligations. Schedule 6.19(b) lists,
as of the Closing Date, each parcel of owned real property located in the United
States and held by Holdings or any of its Restricted Subsidiaries, noting
thereon each such property that has a fair market value, in the reasonable
opinion of Holdings and as agreed to by the Administrative Agent, in excess of
$5,000,000.

 

- 99 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.20    Solvency. Holdings and its Restricted Subsidiaries, on a consolidated
basis, are, and after giving effect to the Transactions and the incurrence of
all Indebtedness and obligations being incurred in connection herewith and
therewith and the other transactions contemplated hereby and thereby, will be,
Solvent.

6.21    Patriot Act; OFAC.

(a)        Patriot Act. Each Loan Party is in compliance, in all material
respects, with the requirements of the Patriot Act, to the extent applicable.

(b)        OFAC. Except as otherwise disclosed to a Governmental Authority,
Holdings and its Restricted Subsidiaries, during the last five (5) years, have
conducted their export transactions in accordance in all material respects with
applicable provisions of U.S. export laws (including the Export Administration
Regulations and the regulations administered by the Department of Treasury,
Office of Foreign Assets Control (“OFAC”)), and other applicable export laws of
the countries where such entity conducts business, and neither Holdings nor any
of its Restricted Subsidiaries has received any notices of noncompliance,
complaints or warnings with respect to its compliance with such U.S. export
laws.

(c)        Sanctioned Persons. Neither Holdings nor, to the knowledge of
Holdings, any Loan Party or any director, officer, agent, or employee of any
Loan Party, is currently subject to any United States sanctions administered by
OFAC, and the Loan Parties will not, knowingly, directly or indirectly use the
proceeds from the Loans or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person, for the
purpose of financing the activities of any Person currently subject to any
United States sanctions administered by OFAC.

6.22    Status as Senior Indebtedness. The Obligations under the Facilities
constitute a “Senior Secured Credit Facility” under the Senior Notes and “senior
debt”, “senior indebtedness”, “guarantor senior debt”, “senior secured
financing” and “designated senior indebtedness” (or any comparable term) for all
Indebtedness (if any) that is subordinated in right of payment to the
Obligations.

6.23    Anti Corruption Laws. Neither Holdings nor, to the knowledge of
Holdings, any director, officer, agent, employee or Affiliate of Holdings or any
of its Subsidiaries is aware of or has taken any action, directly or indirectly,
that would result in a violation by such persons of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder (the
“FCPA”) or any other applicable anti-corruption laws, including, without
limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization or approval of the payment of any money, or other property,
gift, promise to give or authorization of the giving of anything of value,
directly or indirectly, to any “foreign official” (as such term is defined in
the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office in contravention of the FCPA or any other
applicable anti-corruption laws. Holdings and its Subsidiaries and their
respective Affiliates have, to the best of their information and belief, during
the last five years conducted their businesses in compliance, in all material
respects, with applicable anti-corruption laws and the FCPA and will conduct
their business in a manner designed to promote and achieve compliance, in all
material respects, with such laws and with the representation and warranty
contained herein.

SECTION 7.    CONDITIONS PRECEDENT

7.1    Conditions to Initial Extension of Credit. The agreement of each Lender
to make the initial extension of credit requested to be made by it under this
Agreement on the Closing Date is subject

 

- 100 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

to the satisfaction, prior to or concurrently with the making of such extension
of credit on the Closing Date, of the following conditions precedent:

(a)        Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by the Borrower, Holdings, U.S. Holdings and
each Subsidiary Guarantor and each Person listed on Schedule I, (ii) the
Security Agreement, executed and delivered by each Loan Party party thereto,
(iii) each other Security Document (other than any such documents provided
pursuant to Section 8.12) executed and delivered by each Loan Party party
thereto and (iv) the perfection Certificate executed and delivered by each Loan
Party party thereto.

(b)        Transactions. The Acquisition and the Equity Contribution shall have
been or, substantially concurrently with the initial borrowing hereunder shall
be, consummated in accordance with the terms of the Merger Agreement.

(c)        No Indebtedness. After giving effect to the Transactions, Holdings
and its Subsidiaries shall have outstanding no Indebtedness (other than the
Indebtedness permitted to be outstanding under this Agreement) and the
Administrative Agent shall have received reasonably satisfactory evidence of the
termination of the Existing Senior Credit Facility and the release of all liens
in connection therewith.

(d)        Pro Forma Financial Information; Financial Statements. To the extent
that Holdings receives such information under the Merger Agreement, the Initial
Joint Lead Arrangers shall have received (a) audited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows related to
the Borrower for the three most recently completed fiscal years ended at least
ninety (90) days before the Closing Date, (b) unaudited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows
related to the Borrower, for each subsequent fiscal quarter ended at least forty
five (45) days before the Closing Date; and (c) a pro forma consolidated balance
sheet and related pro forma consolidated statements of income of Holdings as of
and for the twelve-month period ending on the last day of the most recently
completed four-fiscal quarter period ended at least forty five (45) days before
the Closing Date (or, if the most recently completed fiscal period is the end of
a fiscal year, ended at least ninety (90) days before the Closing Date),
prepared after giving effect to the Transactions as if the Transactions had
occurred as of such date (in the case of such balance sheet) or at the beginning
of such period (in the case of such other statements of income).

(e)        Fees. On the Closing Date, the Initial Joint Lead Arrangers, the
Administrative Agent and the Lenders shall have received all costs, fees,
expenses (including the reasonable fees and expenses of legal counsel to the
Administrative Agent, title premiums, survey charges and recording taxes and
fees) and other compensation contemplated by the Commitment Letter and Fee
Letter required to be paid to the extent due and to the extent reasonably
detailed invoices have been delivered to the Borrower at least three
(3) business days prior to the Closing Date.

(f)        Closing Certificates; Organizational Documents; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date, substantially in the form of Exhibit M,
with appropriate insertions and attachments, including certified organizational
authorizations, incumbency certifications, the certificate of incorporation or
other similar organizational document of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and
bylaws or other similar organizational document of each Loan Party certified by
an Authorized Officer of such Loan Party as being in full force and effect on
the Closing Date, and (ii) a good standing certificate (long form, to the extent
available) for each Loan Party from its jurisdiction of organization.

 

- 101 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(g)        Legal Opinions. The Administrative Agent shall have received a legal
opinion of each counsel listed on Schedule 7.1(g), which opinions, in each case,
shall be in form and substance reasonably satisfactory to the Administrative
Agent.

(h)        Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent
shall have received (i) the Certificated Securities pledged pursuant to the
Security Documents, together with an undated stock power for each such
Certificated Security executed in blank by a duly Authorized Officer of the
pledgor thereof, and (ii) each promissory note (if any) required to be pledged
to the Administrative Agent pursuant to the Security Documents endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

(i)        UCC Financing Statements. All UCC financing statements and filings
with the United States Patent and Trademark Office and United States Copyright
Office required to be filed in order to create in favor of the Collateral Agent,
for the benefit of the Secured Parties, a perfected Lien on the Collateral
described in the Security Documents shall have been delivered to the Collateral
Agent in proper form for filing.

(j)        Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from the chief financial officer of the Holdings in the
form of Exhibit N.

(k)        Patriot Act. The Administrative Agent and the Lenders (to the extent
reasonably requested in writing at least ten (10) days prior to the Closing
Date) shall have received, at least three (3) Business Days prior to the Closing
Date, all documentation and other information required by Governmental
Authorities under applicable “know your customer” and anti-money-laundering
rules and regulations, including the Patriot Act.

(l)        Representations and Warranties. (x) The Specified Representations
shall be true and correct in all material respects on and as of the Closing Date
(except in the case of any Specified Representation that expressly relates to a
given date or period, such representation and warranty shall be true and correct
in all material respects as of the respective date or for the respective period,
as the case may be) and (y) the Merger Agreement Representations shall be true
and correct on and as of the Closing Date; provided that in respect of this
clause (y), that to the extent that any of the Company Representations are
qualified by or subject to a “material adverse effect,” “material adverse
change” or similar term or qualification, the definition thereof shall be a
Company Material Adverse Effect (as defined in the Merger Agreement and not
defined herein) for purposes of any such representations and warranties made or
deemed made on, or as of, the Closing Date (or any date prior thereto).

(m)        No MAE. Since (i) December 31, 2011 through the date hereof except as
disclosed in the Company SEC Documents (as defined in the Merger Agreement) or
the Company Disclosure Letter (as defined in the Merger Agreement) and (ii) the
date hereof, in each case, there has not been any Company Material Adverse
Effect.

Notwithstanding the foregoing, to the extent any Collateral or any security
interest therein (other than the pledge and perfection of security interests in
the Certificated Securities of any Loan Party (other than Holdings) and other
assets pursuant to which a lien may be perfected by the filing of a financing
statement under the UCC or customary intellectual property security filings with
the United States Patent and Trademark Office and the United States Copyright
Office) is not provided on the Closing Date after Holdings’ use of commercially
reasonable efforts to do so or cannot be provided or perfected without undue
burden or expense, the provision and/or perfection of such security interests in
such Collateral shall not constitute a condition precedent to the availability
of any Facility on the Closing Date, but shall be required to be provided and/or
perfected within ninety (90) days after the Closing Date (and in any event,

 

- 102 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

in the case of the pledge of and perfection of security interests in Collateral
not otherwise required on the Closing Date, subject to extensions granted by the
Administrative Agent in its reasonable discretion).

Each borrowing by, and each issuance, renewal, extension, increase or amendment
of a Letter of Credit on behalf of, the Borrower hereunder on the Closing Date
shall constitute a representation and warranty by the Borrower as of the date of
such extension of credit that the conditions contained in this Section 7.1 have
been satisfied.

7.2    Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it on any date (other than
its initial extension of credit on the Closing Date) is subject to the
satisfaction of the following conditions precedent (unless as otherwise provided
in the Amendment No. 1 or the Amendment No. 2) and, in the case of any
incurrence of Revolving Loans or Swingline Loans or request for the issuance of
a Letter of Credit on any Compliance Date, the additional condition precedent
set forth in Section 7.3 and, in the case of any extension of credit under any
Incremental Facility, the provisions of Section 2.15(c):

(a)        Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects (except where such representations and
warranties are already qualified by materiality, in which case such
representation and warranty shall be accurate in all respects) on and as of such
date as if made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects (except where such representations and warranties are already
qualified by materiality, in which case such representation and warranty shall
be accurate in all respects) as of such earlier date.

(b)        No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing by, and each issuance, renewal, extension, increase or amendment
of a Letter of Credit on behalf of, the Borrower hereunder after the Closing
Date shall constitute a representation and warranty by the Borrower as of the
date of such extension of credit that the conditions contained in this
Section 7.2 have been satisfied.

7.3    Condition to each Revolving Loan, Swingline Loan and Letter of Credit.
Without the written consent of the Required Revolving Lenders, the Borrower
shall not be permitted to incur Revolving Loans or Swingline Loans or request
the issuance of Letters of Credit on a Compliance Date (including a date that
would become a Compliance Date after giving effect to any such incurrence or
issuance), unless the Borrower shall be in compliance with the Financial
Covenant as of the last day of the most recently completed Test Period.

Each borrowing by, and each issuance, renewal, extension, increase or amendment
of a Letter of Credit on behalf of, the Borrower hereunder shall constitute a
representation and warranty by the Borrower as of the date of such extension of
credit that the conditions contained in this Section 7.3 have been satisfied.

SECTION 8.    AFFIRMATIVE COVENANTS

Holdings and the Borrower hereby jointly and severally agree that, until all
Commitments have been terminated and the principal of and interest on each Loan,
all fees and all other expenses or amounts payable under any Loan Document shall
have been paid in full (other than contingent indemnification

 

- 103 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and reimbursement obligations for which no claim has been made) and all Letters
of Credit have been canceled, have expired or have been Collateralized, each of
Holdings and the Borrower shall, and shall cause each of its Restricted
Subsidiaries to:

8.1    Financial Statements. Furnish to the Administrative Agent (who shall
promptly furnish to each Lender):

(a)        as soon as available, but in any event within (x) 120 days after the
end of the fiscal year of Holdings ending December 31, 2012 and (y) 105 days
after the end of each other fiscal year of Holdings, a copy of the audited
consolidated balance sheet of Holdings and its Subsidiaries as at the end of
such year and the related audited consolidated statements of income and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit (other than with respect to or resulting from the maturity of any Loans
under this Agreement occurring within one (1) year from the time such opinion is
delivered), by Ernst & Young, LLP or other independent certified public
accountants of nationally recognized standing; and

(b)        as soon as available, but in any event (x) not later than sixty
(60) days after the end of the fiscal quarter of Holdings ending March 31, 2013
and (y) after the end of each of the first three (3) quarterly periods of each
fiscal year of Holdings, commencing with the fiscal quarter ending June 30,
2013, within the time periods specified in the SEC’s rules and regulations (as
in effect on the Closing Date) for non-accelerated filers, the unaudited
consolidated balance sheet of Holdings and its Subsidiaries as at the end of
such quarter and the related unaudited consolidated statements of income and of
cash flows for such quarter and the portion of the fiscal year through the end
of such quarter, setting forth in each case in comparative form the figures for
the previous year, certified by an Authorized Officer of Holdings as fairly
stating in all material respects the financial position of Holdings and its
Subsidiaries in accordance with GAAP for the period covered thereby (subject to
normal year end audit adjustments and the absence of footnotes).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and (except as otherwise
provided below) in accordance with GAAP applied consistently (except to the
extent any such inconsistent application of GAAP has been approved by such
accountants (in the case of clause (a) above) or officer (in the case of clause
(b) above), as the case may be, and disclosed in reasonable detail therein)
consistently throughout the periods reflected therein and with prior periods.

8.2    Certificates; Other Information. Furnish to the Administrative Agent
(other than in the case of clause (f) below, who shall promptly furnish to each
Lender):

(a)        Promptly upon the request of the Administrative Agent, in connection
with the delivery of any financial statements or other information pursuant to
Section 8.1 or this Section 8.2, confirmation of whether such statements or
information contain any Private Lender Information. Holdings, the Borrower and
each Lender acknowledge that certain of the Lenders may be “public-side” Lenders
(i.e., Lenders that do not wish to receive material non-public information with
respect to the Borrower, Holdings, their respective Subsidiaries or their
securities) and, if documents or notices required to be delivered pursuant to
Section 8.1 or this Section 8.2 or otherwise are being distributed through
IntraLinks/IntraAgency, SyndTrak or another relevant website or other
information platform (the “Platform”), any document or notice that the Borrower
has indicated contains Private Lender Information shall not be posted on that
portion of the Platform designated for such public-side Lenders. If the Borrower
has not indicated whether a document or notice delivered pursuant to Section 8.1
or this Section 8.2 contains Private Lender Information, the Administrative
Agent reserves the right to post such

 

- 104 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

document or notice solely on that portion of the Platform designated for Lenders
who wish to receive material nonpublic information with respect to the Borrower,
Holdings, their respective Subsidiaries and their securities;

(b)        concurrently with the delivery of any financial statements pursuant
to Section 8.1, (i) a Financial Statements Certificate, which shall, among other
things, state that such Authorized Officer has obtained no knowledge of any
Default or Event of Default except as specified in such Financial Statements
Certificate, (ii) (x) to the extent that compliance with the Financial Covenant
under Section 9.1 was required on the last day of the period covered by such
financial statements, a compliance certificate in the form of Exhibit B to the
Financial Statements Certificate containing all information and calculations
necessary for determining compliance by the Borrower with the Financial Covenant
as of the last day of the respective fiscal quarter or fiscal year of Holdings,
as the case may be and (y) to the extent not previously disclosed to the
Administrative Agent, a description in each Financial Statements Certificate of
any change in the jurisdiction of organization of any Loan Party and (iii) in
the case of the financial statements delivered pursuant to Section 8.1(a), a
negative assurance letter by Ernst & Young, LLP or other independent certified
public accountants of nationally recognized standing who opined on such
financial statements stating that, in connection with the normal course
procedures conducted in an audit of such consolidated financial statements, no
condition or event that constitutes a Default or an Event of Default has come to
their attention;

(c)        concurrently with the delivery of any financial statements pursuant
to Section 8.1(a), a Financial Statements Certificate (i) certifying a list of
names of all Immaterial Subsidiaries, that each Subsidiary set forth on such
list individually qualifies as an Immaterial Subsidiary and that all such
Subsidiaries in the aggregate do not exceed the limitations set forth in the
definitions of the terms “Immaterial Foreign Subsidiary” and “Immaterial
Domestic Subsidiary,” as applicable, (ii) certifying a list of names of all
Unrestricted Subsidiaries and that each Subsidiary set forth on such list
individually qualifies as an Unrestricted Subsidiary and (iii) setting forth the
amount, if any, of Excess Cash Flow for such fiscal year (commencing with the
financial statements delivered in respect of the fiscal year ending December 31,
20132014) together with the calculation thereof in reasonable detail;

(d)        Commencing with the Fiscal Year ending December 31, 2013, as soon as
available, and in any event no later than forty five (45) days after the end of
each fiscal year of Holdings, a detailed consolidated budget for the following
fiscal year (including (i) projected consolidated quarterly income statements
and (ii) projected consolidated annual balance sheets of Holdings and its
Subsidiaries, the related consolidated statements of projected cash flow,
projected changes in financial position and projected income and a description
of the material underlying assumptions applicable thereto) (collectively, the
“Projections”), which Projections shall be based on reasonable estimates,
information and assumptions that are reasonable at the time in light of the
circumstances then existing, it being understood that projections are subject to
uncertainties and there is no assurance that any projections will be realized;

(e)        promptly following any Lender’s request therefor, all documentation
and other information that such Lender reasonably requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering or terrorist financing rules and regulations, including
the Patriot Act; and

(f)        as promptly as reasonably practicable from time to time following the
Administrative Agent’s request therefor, such other non-privileged information
regarding the operations, business affairs and financial condition of Holdings,
the Borrower or any Restricted Subsidiary, or compliance with the terms of any
Loan Document, as the Administrative Agent may reasonably request.

 

- 105 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8.3    Payment of Taxes. Pay and discharge all Taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, in each case on a timely basis, and all
lawful claims which, if unpaid, might become a lien or charge upon any
properties, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

8.4    Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain or obtain all Governmental Approvals and all other all
rights, privileges and franchises, in each case necessary or desirable in the
normal conduct of its business, except, in each case, as otherwise permitted
hereunder and except, in the case of clause (i) (in respect of Restricted
Subsidiaries of Holdings that are not Loan Parties) and (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; (b) comply with all Requirements of Law (including Environmental
Laws) except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect; and
(c) comply with all Governmental Approvals except to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect.

8.5     Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear and casualty and condemnation excepted, except to the extent the failure to
do so could not reasonably be expected to have a Material Adverse Effect,
(b) maintain all the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names used in the conduct of its business,
except to the extent the failure to do so could not reasonably be expected to
have a Material Adverse Effect, and (c) maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
businesses in a manner consistent with industry practice for companies similarly
situated owning similar properties and engaged in similar businesses, and all
such insurance shall name the Collateral Agent as mortgagee (in the case of
property insurance) or additional insured on behalf of the Secured Parties (in
the case of liability insurance) or loss payee (in the case of property
insurance), as applicable. If any portion of the Mortgaged Property at any time
is located in an area identified by the Federal Emergency Management Agency (or
any successor agent) as a special flood hazard area with respect to which flood
insurance has been made available under the Flood Insurance Laws, then the
Borrower shall, or shall cause the applicable Loan Party to (a) maintain, or
cause to be maintained, with a financially sound and reputable insurer, flood
insurance in an amount and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Insurance Laws and
(b) deliver to the Collateral Agent evidence of such compliance.

8.6    Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which entries full, true and correct in all
material respects in conformity with all Requirements of Law shall be made of
all dealings and transactions in relation to its business and activities and
from which financial statements conforming with GAAP can be derived and
(b) permit, at the Borrower’s expense, representatives of the Administrative
Agent to visit and inspect any of its properties and examine and make abstracts
from any of its books and records at any reasonable time during normal business
hours, upon reasonable prior notice, and as often as may reasonably be desired
and to discuss the business, operations, properties and financial and other
condition of Holdings and its Restricted Subsidiaries with employees of Holdings
and its Restricted Subsidiaries and with the independent certified public
accountants of Holdings and its Restricted Subsidiaries; provided that (i) in no
event shall there be more than one such visit for the Administrative Agent and
its representatives as a group per calendar year, except during the continuance
of an Event of Default and (ii) the Borrower shall have the right to be present
during any discussions with accountants.

 

- 106 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8.7     Notices.

(a)        Promptly (and in any event, within two (2) Business Days after actual
knowledge thereof by an Authorized Officer of Holdings or the Borrower) give
notice to the Administrative Agent (who shall promptly furnish to each Lender)
of the occurrence of any Default or Event of Default;

(b)        Promptly (and in any event, within two (2) Business Days after actual
knowledge thereof by an Authorized Officer of Holdings or the Borrower) give
notice to the Administrative Agent (who shall promptly furnish to each Lender)
of any litigation, investigation or proceeding that may exist at any time
involving Holdings or any Restricted Subsidiary, that (i) could reasonably be
expected to have a Material Adverse Effect or (ii) which relates to any Loan
Document;

(c)        Promptly (and in any event within thirty (30) days after Holdings,
the Borrower, any Subsidiary or any Commonly Controlled Entity knows or has
reason to know thereof) give notice to the Administrative Agent (who shall
promptly furnish to each Lender) of the following events: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan or Non-U.S. Plan in a material amount, the creation of
any Lien in favor of the PBGC or a Plan or any withdrawal from, or the
termination, Reorganization or Insolvency of, any Multiemployer Plan that would
result in the imposition of a material withdrawal liability, (ii) the
institution of proceedings or the taking of any other action by the PBGC or the
Borrower or any Commonly Controlled Entity or any Multiemployer Plan with
respect to the withdrawal from, or the termination (in other than a “standard
termination” as defined in ERISA), Reorganization or Insolvency of, any Plan,
(iii) that a Plan has failed to satisfy the minimum funding standard within the
meaning of Section 412 of the Code or Section 302 of ERISA, or an application
may be or has been made for a waiver or modification of the minimum funding
standard (including any required installment payments) or an extension of any
amortization period under Section 412 of the Code or Section 302 or 304 of ERISA
with respect to a Plan, (iv) that a determination has been made that any Single
Employer Plan is, or is expected to be, considered an at-risk plan within the
meaning of Section 430 of the Code or Section 303 of ERISA, (v) that a
Multiemployer Plan is in endangered or critical status under Section 305 of
ERISA, (vi) that any contribution required to be made with respect to a Single
Employer Plan, Multiemployer Plan or Non-U.S. Plan has not been timely made,
(vii) that a non-exempt prohibited transaction within the meaning of
Section 4975 of the Code or Section 406 of ERISA has occurred with respect to a
Plan, (viii) that there has been a material increase in Unfunded Pension
Liabilities (taking into account only Plans with positive Unfunded Pension
Liabilities) since the date the representations hereunder are given or deemed
given, or from any prior notice, as applicable, (ix) the existence of potential
withdrawal liability under Section 4201 of ERISA, if Holdings, the Borrower, any
Subsidiary and any Commonly Controlled Entities were to withdraw completely from
any and all Multiemployer Plans, (x) the adoption of, or the commencement of
contributions to, any Single Employer Plan by Holdings, the Borrower, any
Subsidiary or any Commonly Controlled Entity, (xi) the adoption of any amendment
to a Single Employer Plan which results in a material increase in contribution
obligations of Holdings, the Borrower, any Subsidiary or any Commonly Controlled
Entity, or (xii) the imposition of liability under Title IV of ERISA with
respect to any Plan (other than premiums due but not delinquent under
Section 4007 of ERISA); and

(d)        Promptly (and in any event, within two (2) Business Days after actual
knowledge thereof by an Authorized Officer of Holdings or the Borrower) give
notice to the Administrative Agent (who shall promptly furnish to each Lender)
of any development or event that has had or could reasonably be expected to have
a Material Adverse Effect.

Each notice pursuant to this Section 8.7 shall be accompanied by a statement of
an Authorized Officer of Holdings setting forth details of the occurrence
referred to therein and stating what action the relevant Person proposes to take
with respect thereto.

 

- 107 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8.8    Additional Collateral, etc.

(a)        Subject to and consistent with the Security and Guarantee Principles,
with respect to any property (to the extent included in the definition of
Collateral) acquired at any time after the Closing Date by any Loan Party (other
than any property described in paragraph (b), (c) or (d) below) as to which the
Collateral Agent, for the benefit of the Secured Parties, does not have a
perfected Lien, within thirty (30) days of such acquisition (or ninety (90) days
in the case of an acquisition by a Foreign Subsidiary that is a Loan Party), or
such longer period as agreed to by the Collateral Agent in its sole discretion,
(i) execute and deliver to the Collateral Agent such amendments or supplements
to the applicable Security Documents or such other documents as the Collateral
Agent reasonably deems necessary to grant to the Collateral Agent, for the
benefit of the Secured Parties, a valid and enforceable first priority security
interest in such property and (ii) take all actions reasonably necessary or
advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest (subject to Liens
permitted hereunder) in such property, including the filing of UCC financing
statements in such jurisdictions as may be required by the Security Agreement or
by other applicable law or as may reasonably be requested by the Collateral
Agent.

(b)        Subject to and consistent with the Security and Guarantee Principles,
with respect to any interest in any Real Property (excluding any Leaseholds)
having aacquired by a Loan Party after the Closing Date, if the aggregate fair
market value (together with improvements thereof) of at least $5,000,000
acquired after the Closing Date by any Loan Party,all interests in Non-Mortgaged
Real Property exceeds $30,000,000, within ninety (90) days (or such longer
period as agreed to by the Collateral Agent in its sole discretion) of the
acquisition of such interest, (i) execute and deliver a MortgageMortgages, in
favor of the Collateral Agent, for the benefit of the Secured Parties, covering
such interest in Real Property,the Loan Parties’ interests in Real Property such
that the fair market value (together with improvements thereof) of all
Non-Mortgaged Real Property does not exceed $30,000,000, along with a
corresponding UCC fixture filing for filing in the applicable jurisdiction, each
in form and substance reasonably satisfactory to the Collateral Agent, as may be
necessary to create a valid, perfected first and subsisting Lien, subject to
liens permitted under Section 9.3, against such Real Property, (ii) provide the
Lenders with title and extended coverage insurance covering such interest in
Real Property subject to an applicable Mortgage pursuant to clause (i) above in
an amount at least equal to the fair market value of such Real Property (or such
lesser amount as shall be specified by the Collateral Agent) together with title
endorsements reasonably requested by the Collateral Agent, (iii) provide the
Lenders with an ALTA survey thereofin respect of such interest in Real Property
subject to an applicable Mortgage pursuant to clause (i) above (or an existing
survey accompanied, if necessary, by a “no-change” affidavit and/or other
documents if same is/are sufficient for the title insurer to issue survey
coverage in the applicable title policy, remove therefrom the standard survey
exceptions, and issue the endorsements required pursuant to subsection
(ii) above), together with a surveyor’s certification, (iv) such affidavits,
certificates, instruments of indemnification and other items (including a
so-called “gap” indemnification) as shall be reasonably required to induce the
title insurer to issue the applicable title policy and endorsements referenced
in clause (ii) above in respect of such interest in Real Property subject to an
applicable Mortgage pursuant to clause (i) above, (v) deliver to the Collateral
Agent legal opinions in form and substance reasonably satisfactory to the
Collateral Agent and covering such matters as the Collateral Agent may
reasonably request, including, without limitation, the enforceability, due
authorization, execution and delivery of the applicable Mortgage, (vi) deliver
to the Collateral Agent a “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each parcel of Real Property
(together with notice about special flood hazard area status and flood disaster
assistance, duly executed by the applicable Loan Party entering into the
applicable Mortgage) subject to an applicable Mortgage pursuant to clause
(i) above, and in the event any such Real Property or a portion thereof is
located within an area designated by the Director of the Federal Emergency
Management Agency to be a “special flood hazard area” and as required by
applicable law, evidence of a flood insurance policy for such Real Property or
the applicable portion thereof; and (vii) such other information, documentation
(including, but not limited to, appraisals, environmental reports,

 

- 108 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and to the extent applicable, using commercially reasonable efforts,
subordination agreements), certifications, in each case, as may be reasonably
required by the Collateral Agent or necessary in order to create a valid,
perfected first and subsisting Lien subject to liens permitted under Section 9.3
against the Real Property covered by the applicable Mortgage pursuant to clause
(i) above.

(c)        Subject to and consistent with the Security and Guarantee Principles,
with respect to any new Subsidiary Guarantor created or acquired after the
Closing Date by any Loan Party, within thirty (30) days of such creation or
acquisition (or ninety (90) days in the case of a Subsidiary Guarantor that is a
Foreign Subsidiary), or such longer period as agreed to by the Collateral Agent
in its sole discretion, (i) execute and deliver to the Collateral Agent such
amendments to this Agreement and the Security Documents and such comparable
documentation or other Security Documents as the Collateral Agent deems
reasonably necessary or advisable to grant to the Collateral Agent, for the
benefit of the Secured Parties, a perfected first priority security interest in
the Capital Stock of such new Subsidiary Guarantor that is owned by any Loan
Party, (ii) deliver to the Collateral Agent the certificates representing such
Capital Stock (if any), together with undated stock powers, in blank, executed
and delivered by a duly Authorized Officer of the relevant Loan Party
(iii) cause such new Subsidiary Guarantor (a) to execute and deliver to the
Collateral Agent (x) a Guarantor Joinder Agreement or such comparable
documentation requested by the Collateral Agent to become a Subsidiary Guarantor
and guarantee the Obligations, (y) a joinder agreement to the Security
Agreement, substantially in the form annexed thereto, or such comparable
documentation or other Security Documents requested by the Collateral Agent, as
applicable, (b) to take such actions reasonably necessary or advisable to grant
to the Collateral Agent, for the benefit of the Secured Parties, a perfected
first priority security interest in the assets (other than Excluded Assets) of
such new Subsidiary Guarantor, including the filing of UCC financing statements
in such jurisdictions as may be required by the Security Agreement or comparable
documentation or by other applicable law or as may be requested by the
Collateral Agent and (c) to deliver to the Collateral Agent (i) a certificate of
such Subsidiary Guarantor, substantially in the form of Exhibit M, with
appropriate insertions and attachments and (ii) if reasonably requested by the
Collateral Agent, a legal opinion from counsel to such new Subsidiary Guarantor
in form and substance satisfactory to the Collateral Agent and (iv) if such new
Subsidiary Guarantor owns real property with a fair market value of at least
$5,000,000, within ninety (90) days of such party becoming a Subsidiary
Guarantor (or such longer period as agreed to by the Collateral Agent in its
sole discretion), deliver the documents required pursuant to Section 8.8(b)
hereof.

(d)        Subject to and consistent with the Security and Guarantee Principles,
with respect to any new Restricted Subsidiary which is an Excluded Foreign
Subsidiary described in clause (i) of the definition of Excluded Foreign
Subsidiary (other than an Immaterial Subsidiary) created or acquired after the
Closing Date by any Loan Party, within ninety (90) days of such creation or
acquisition, (i) execute and deliver to the Collateral Agent such Security
Documents or amendments thereto as the Collateral Agent reasonably deems
necessary or advisable to grant to the Collateral Agent, for the benefit of the
Secured Parties, a perfected first priority security interest (subject to Liens
permitted hereunder) in the Capital Stock of such entity; provided that not more
than 65% of the total outstanding Capital Stock of any such Excluded Foreign
Subsidiary shall be pledged, (ii) deliver to the Collateral Agent the
certificates (if any) representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly Authorized Officer of
the relevant Loan Party and (iii) if reasonably requested by the Collateral
Agent, deliver to the Collateral Agent legal opinions in form and substance
reasonably satisfactory to the Collateral Agent and covering such matters as the
Collateral Agent may request.

(e)        With respect to any new Non-Guarantor Subsidiary created or acquired
after the Closing Date by any Loan Party (but excluding any Excluded Foreign
Subsidiary and any Non-Guarantor Subsidiary to the extent a pledge of the
Capital Stock of such entity is prohibited by its Organizational Documents or
requires the consent of any Person party thereto), within thirty (30) days of
such creation or

 

- 109 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

acquisition (or such longer period as agreed to by the Collateral Agent in its
sole discretion), (i) execute and deliver to the Collateral Agent such Security
Documents or amendments thereto as the Collateral Agent deems necessary or
advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest (subject to Liens
permitted hereunder) in the Capital Stock of such Non-Guarantor Subsidiary that
is owned by any Loan Party, (ii) deliver to the Collateral Agent the
certificates representing such Capital Stock (if any), together with undated
stock powers, in blank, executed and delivered by a duly Authorized Officer of
the relevant Loan Party, (iii) cause such new Subsidiary Guarantor to deliver to
the Collateral Agent a certificate of such Subsidiary Guarantor, substantially
in the form of Exhibit M, with appropriate insertions and attachments (including
modifications based on the Security and Guarantee Principles), and (iv) if
reasonably requested by the Collateral Agent, deliver to the Collateral Agent
legal opinions in form and substance reasonably satisfactory to the Collateral
Agent and covering such matters as the Collateral Agent may request.

8.9    Credit Ratings. Use commercially reasonable efforts to maintain at all
times a credit rating by each of S&P and Moody’s in respect of the Facilities
provided for under this Agreement and a corporate rating by S&P and a corporate
family rating by Moody’s for the Borrower (it being understood that there shall
be no requirement to maintain any specific credit rating).

8.10    Further Assurances. At any time or from time to time upon the request of
the Administrative Agent, at the expense of the Borrower, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as the Administrative Agent may reasonably request in order to effect fully the
purposes of the Loan Documents. In furtherance and not in limitation of the
foregoing, the Loan Parties shall take such actions as the Administrative Agent
may reasonably request from time to time (including, without limitation, the
execution and delivery of guaranties, security agreements, pledge agreements,
mortgages, deeds of trust, stock powers, financing statements and other
documents, the filing or recording of any of the foregoing, and the delivery of
stock certificates and other collateral with respect to which perfection is
obtained by possession, in each case to the extent required by the applicable
Loan Documents) to ensure that the Obligations are guaranteed by the Guarantors
and are secured by substantially all of the assets (other than those assets
specifically excluded by the terms of this Agreement and the other Loan
Documents) of such Loan Parties on a first priority basis (subject to Liens
permitted hereunder).

8.11     Designation of Unrestricted Subsidiaries. The board of directors (or
similar governing body) of Holdings may at any time after the Closing Date
designate any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that
(i) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing, (ii) such designation complies
with Section 9.7, (iii) immediately after giving effect to such designation, the
Borrower shall be in compliance with the Financial Covenant (whether or not then
in effect), determined on a Pro Forma Basis as of the last day of the most
recently ended fiscal quarter for which financial statements have been delivered
pursuant to Section 8.1(a) or (b), as if such designation had occurred on the
last day of such fiscal quarter of Holdings, (iv) any Restricted Subsidiary so
designated does not own Capital Stock in another Restricted Subsidiary) and
(v) the status of any such Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary shall at all times be the same under this Agreement and
the Senior Notes Documents. The designation of any Restricted Subsidiary as an
Unrestricted Subsidiary after the Closing Date shall constitute an Investment by
the applicable Loan Party therein at the date of designation in an amount equal
to the fair market value of the applicable Loan Party’s investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (x) the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time, and (y) a return
on any Investment by the applicable Loan Party in Unrestricted Subsidiaries
pursuant to the preceding sentence in an amount equal to the fair market value
at the date of such designation of such Loan Party’s Investment in such
Subsidiary. Notwithstanding the

 

- 110 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

foregoing, Holdings, U.S. Holdings and the Borrower shall not be permitted to be
an Unrestricted Subsidiary. Any such designation by the board of directors (or
similar governing body) of Holdings shall be evidenced to the Administrative
Agent by promptly filing with the Administrative Agent a copy of the resolution
of the board of directors (or similar governing body) of Holdings giving effect
to such designation and a certificate of an Authorized Officer of Holdings
certifying that such designation complied with the foregoing provisions.

8.12    Post-Closing Matters. Cause to be delivered or performed the documents
and other agreements set forth on Schedule 8.12 within the time frames specified
on such Schedule 8.12.

8.13    Interest Rate Protection. Within ninety (90) days after the Closing
Date, obtain from a counterparty satisfactory to the Administrative Agent
interest rate protection through Interest Rate Protection Agreements
satisfactory to the Administrative Agent against increases in the interest rates
with respect to a notional amount of Indebtedness such that not less than 50% of
the Funded Debt of the Borrower and its Restricted Subsidiaries outstanding as
of the Closing Date will be either (i) subject to such Interest Rate Protection
Agreements or (ii) fixed-rate Indebtedness, in each case for a period of not
less than three years following the Closing Date.

8.14    ERISA. Cause each Commonly Controlled Entity to (i) maintain all Plans
that are presently in existence or may, from time to time, come into existence,
in compliance with the terms of any such Plan, ERISA, the Code and all other
applicable laws and (ii) make or cause to be made contributions to all Plans in
a timely manner and, with respect to Single Employer Plans, in a sufficient
amount to comply with the requirements of Sections 302 and 303 of ERISA and
Sections 412 and 430 of the Code, in each case except to the extent the failure
to do so could not reasonably be expected to have a Material Adverse Effect.

8.15    Use of Proceeds.

(a)        The proceeds of the Replacement Term B-1 Loans and Replacement Term
B-2 Loans made or incurred on the Amendment No. 12 Effective Date shall be used
to repay or replace that portion of the Initial Term Loans outstanding that are
not amended as Term B-1 Loans prior to the Amendment No. 1 Effective
Daterefinance the Existing Term B-1 Loans that are not Converted Term B-1 Loans
and the Existing Term B-2 Loans that are not Converted Term B-2 Loans and to pay
fees and expenses related to the transactions described in Amendment No. 1.2.

(b)        The Group Members shall use the proceeds of the Incremental Term
Loans, Other Term Loans, Revolving Loans and the Letters of Credit for working
capital, Consolidated Capital Expenditures and for other general corporate
purposes (including Permitted Acquisitions).

SECTION 9.    NEGATIVE COVENANTS

Holdings and the Borrower hereby jointly and severally agree that, until all
Commitments have been terminated and the principal of and interest on each Loan,
all fees and all other expenses or amounts payable under any Loan Document shall
have been paid in full (other than contingent indemnification and reimbursement
obligations for which no claim has been made) and all Letters of Credit have
been canceled, have expired or have been Collateralized, each of Holdings and
the Borrower shall not, and shall not permit any of their respective Restricted
Subsidiaries to, directly or indirectly:

 

- 111 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

9.1    Maximum Total Net Secured Leverage Ratio. Without the written consent of
the Required Revolving Lenders, permit the Total Net Secured Leverage Ratio, on
a Pro Forma Basis, as of the last day of any fiscal quarter set forth below on
which a Compliance Date has occurred to be greater than the ratio set forth
opposite such fiscal quarter:

 

Fiscal Quarter

 

 

Ratio

 

March 2013

 

 

5.00:1.00

 

June 2013

 

 

4.75:1.00

 

September 2013

 

 

4.50:1.00

 

December 2013

 

 

4.00:1.00

 

Thereafter

 

 

4.00:1.00

 

9.2    Indebtedness. Incur any Indebtedness, except:

(a)        Indebtedness pursuant to any Loan Document;

(b)        Indebtedness pursuant to the Senior Notes Documents;

(c)        First Priority Credit Agreement Refinancing Debt and Second Priority
Credit Agreement Refinancing Debt;

(d)        Unsecured Credit Agreement Refinancing Debt;

(e)        Indebtedness of the Group Members that satisfies the Applicable
Requirements in an aggregate principal amount not to exceed the Maximum Ratio
Indebtedness Amount; provided that the aggregate principal amount of
Indebtedness permitted to be incurred by Group Members that are not Loan Parties
pursuant to this Section 9.2(e) shall not exceed $25,000,000.50,000,000.

(f)        Indebtedness (including, without limitation, Capital Lease
Obligations) of the Group Members secured by Liens permitted by Section 9.3(j)
in an aggregate principal amount not to exceed the greater of (x) $50,000,000
and (y) 2.5% of Consolidated Total Assets (as of the last day of the most recent
Test Period prior to incurrence of such Indebtedness for which financial
statements have been delivered (or were required to be delivered) pursuant to
Section 8.1(a) or (b)) at any one time outstanding;

(g)        Indebtedness of (x) the Borrower to any other Group Member, (y) any
Group Member (other than the Borrower) to any other Group Member (other than the
Borrower); provided that the aggregate principal amount of Indebtedness owed by
any Non-Guarantor Subsidiary or Excluded Foreign Subsidiary to the Borrower or
any other Loan Party shall not exceed at any time outstanding the amount
permitted to be invested in Non-Guarantor Subsidiaries and Excluded Foreign
Subsidiaries pursuant to clauses (e), (f), (u), (bb) and (dd) of Section 9.7,
and (z) any Non-Guarantor Subsidiary or Excluded Foreign Subsidiary to any other
Non-Guarantor Subsidiary or Excluded Foreign Subsidiary;

(h)        Indebtedness of Foreign Subsidiaries that are not Subsidiary
Guarantors in an aggregate principal amount not to exceed $75,000,000 at any one
time outstanding;

 

- 112 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i)        Indebtedness consisting of Guarantee Obligations by the Borrower or
any Guarantor of (x) Indebtedness otherwise permitted under this Section 9.2 or
(y) Indebtedness of any Group Member that is not a Loan Party to the extent
permitted under Section 9.7;

(j)        Indebtedness outstanding on the Closing Date and listed on Schedule
9.2(j);

(k)       Indebtedness in respect of Swap Agreements entered into to hedge or
mitigate risks to which the Borrower or any Restricted Subsidiary has exposure
and not for speculative purposes;

(l)        Indebtedness owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

(m)      Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, performance and completion guarantees, import and export custom
and duty guaranties and similar obligations, or obligations in respect of
letters of credit or bank acceptances or similar instruments related thereto, in
each case provided in the ordinary course of business;

(n)       Indebtedness consisting of obligations under deferred compensation,
purchase price, earn outs, escrows or other similar arrangements incurred by, or
guarantees or letters of credit, surety bonds or performance bonds securing the
performance of, such Person in connection with the Transactions and Permitted
Acquisitions or any other acquisitions permitted hereunder;

(o)       Cash Management Obligations and Guarantee Obligations in respect
thereof, and other Indebtedness in respect of netting services, overdraft
protections and similar arrangements in each case in connection with deposit
accounts and credit card programs, in the ordinary course of business;

(p)       Indebtedness consisting of (x) the financing of insurance premiums or
(y) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(q)       Indebtedness that represents a Permitted Refinancing of any of the
Indebtedness permitted under this Section 9.2 (other than Section 9.2(a));

(r)        Indebtedness assumed in connection with Permitted Acquisitions so
long as such Indebtedness is not incurred to finance or in contemplation of any
such acquisition and such assumed Indebtedness (i) if the aggregate principal
amount of Indebtedness assumed under this clause (r) exceeds $5,000,000, after
giving effect to the assumption of such Indebtedness and such Permitted
Acquisition on a Pro Forma Basis as of the last day of the most recent fiscal
quarter of Holdings for which financial statements have been delivered (or were
required to be delivered) pursuant to Section 8.1(a) or (b), (A) the Total Net
Secured Leverage Ratio does not exceed 3.50:1.00 and (B) the Total Net Leverage
Ratio does not exceed 5.50:1.00 and (ii) before and after giving effect thereto,
no Default or Event of Default shall have occurred and be continuing;

(s)        Indebtedness constituting indemnification and reimbursement
obligations in connection with sales and dispositions permitted under this
Agreement;

(t)        guarantees by the Group Members in the ordinary course of business of
the obligations of suppliers, customers, franchisees and licensees of the Group
Members;

 

- 113 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(u)        Capital Lease Obligations to the extent constituting Attributable
Debt arising in Sale Leaseback Transactions permitted by Section 9.10;

(v)        Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in ordinary course of business; provided that such Indebtedness is
extinguished within five (5) Business Days of its incurrence;

(w)        additional Indebtedness of the Group Members in an aggregate
principal amount not to exceed $75,000,000 at any one time outstanding;

(x)        Guarantees by the Loan Parties of unsecured Indebtedness or other
obligations of Foreign Subsidiaries that are not Subsidiary Guarantors; provided
that (i) in no event shall the aggregate amount of all such Guarantees made
during any fiscal year exceed $30,000,000 in the aggregate (it being understood
and agreed that as any Guarantee by the Loan Parties made pursuant to this
clause (i) in a fiscal year lapses or otherwise terminates during such fiscal
year, the Loan Parties may make additional Guarantees pursuant to this clause
(y) during such fiscal year) and (ii) in no event shall the aggregate
outstanding amount of all such Guarantees exceed $60,000,000 in the aggregate at
any one time outstanding; and

(y)        Indebtedness of Holdings or a Group Member to a direct or indirect
parent of Holdings in connection with, and in an amount not exceeding that set
out in, Section 9.6(q).

The accrual of interest, the accretion of accreted value, the accretion or
amortization of original issue discount and the payment of interest in the form
of additional Indebtedness shall not be deemed to be an incurrence of
Indebtedness for purposes of this Section 9.2.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
Spot Currency Exchange Rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to Refinance other
Indebtedness denominated in a foreign currency, and such Refinancing would cause
the applicable Dollar-denominated restriction to be exceeded if calculated at
the Spot Currency Exchange Rate in effect on the date of such Refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such Indebtedness so Refinanced does not exceed the
principal amount of such Indebtedness being Refinanced.

Notwithstanding the foregoing, the principal amount of any Indebtedness incurred
to Refinance other Indebtedness, if incurred in a different currency from the
Indebtedness being Refinanced, shall be calculated based on the Spot Currency
Exchange Rate that is in effect on the date of such Refinancing.

9.3    Liens.    Incur any Lien upon any of its property, whether now owned or
hereafter acquired, except:

(a)        Liens securing Indebtedness of the Group Members incurred pursuant to
Section 9.2(c), (e), (q) (but only to the extent that the Indebtedness
refinanced by any Permitted Refinancing was secured) and (r) (but only to the
extent of the assets acquired in the respective Permitted Acquisition) and any
Permitted Refinancing thereof, so long as such Liens are subject to the terms of
an Intercreditor Agreement;

 

- 114 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b)        Liens securing Indebtedness or other obligations in an amount not to
exceed $20,000,00050,000,000 at any time outstanding, including pari passu Liens
and Liens securing Junior Financing on the Collateral securing the Obligations
so long as no Default or Event of Default shall have occurred and be continuing;

(c)        Liens on cash or Cash Equivalents securing obligations under Swap
Agreements permitted hereunder;

(d)        Liens for taxes, assessments or governmental charges or levies not
yet delinquent or that are being contested in good faith by appropriate
proceedings; provided that adequate reserves with respect thereto are maintained
on the books of Holdings, the Borrower or the applicable Restricted Subsidiary,
as the case may be, in conformity with GAAP;

(e)        carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s, suppliers’ or other like Liens arising in the ordinary course of
business that are not overdue for a period of more than thirty (30) days or that
are being contested in good faith by appropriate proceedings; provided that
adequate reserves with respect thereto are maintained on the books of Holdings,
the Borrower or the applicable Restricted Subsidiary, as the case may be, in
conformity with GAAP;

(f)        pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;

(g)        deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, utilities, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

(h)        easements, rights-of-way, restrictions and other similar encumbrances
that, in the aggregate, do not in any case materially detract from the value of
the property subject thereto or materially interfere with the ordinary conduct
of the business of the Group Members at the property;

(i)        Liens (i) in existence on the Closing Date listed on Schedule 9.3(i);
provided that no such Lien is spread to cover any additional property after the
Closing Date and that the amount of Indebtedness secured thereby is not
increased (except to the extent of accrued interest, premiums and fees and
expenses payable in connection with a Refinancing) and (ii) securing any
Refinancings of Obligations secured by Liens referenced on Schedule 9.3(i) and
permitted under Section 9.2(q);

(j)        Liens securing Indebtedness of the Group Members incurred pursuant to
Section 9.2(f) to finance the acquisition of fixed or capital assets or to
Refinance Indebtedness incurred for such purpose; provided that (i) such Liens
shall be created within 180 days following the acquisition of such fixed or
capital assets or such Refinancing, (ii) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness and
accessions thereto and (iii) in the case of any such Refinancing, the amount of
Indebtedness secured thereby is not increased (except by an amount equal to
accrued interest, a reasonable premium or other reasonable amount paid in
connection with such Refinancing, as applicable, and fees and expenses
reasonably incurred in connection therewith);

(k)        Liens created pursuant to any Loan Document;

(l)        Liens consisting of (i) any interest or title of a lessor under any
lease (including ground leases in respect of real property) entered into by the
Group Members in the ordinary course of its business and covering only the
assets so leased, (ii) ground leases in respect of real property on which

 

- 115 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

facilities owned by the Group Members are located, and (iii) any matters of
record shown on any title policies delivered pursuant to this Agreement;

(m)        Liens (i) in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business or (ii) on specific
items of inventory or other goods and proceeds of any Person securing such
Person’s obligations in respect of bankers’ acceptances or letters of credit
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods in the ordinary course of
business;

(n)        Liens on property of any Restricted Subsidiary that is a
Non-Guarantor Subsidiary or an Excluded Foreign Subsidiary, which Liens secure
obligations of the applicable Restricted Subsidiary not prohibited under this
Agreement;

(o)        Liens in respect of the licensing of patents, copyrights, trademarks,
trade names, other indications of origin, domain names and other forms of
Intellectual Property in the ordinary course of business;

(p)        Liens arising out of Sale Leaseback Transactions permitted by
Section 9.10;

(q)        Liens arising from precautionary UCC financing statements or similar
filings made in respect of operating leases entered into by the Group Members in
the ordinary course of business;

(r)        licenses, sublicenses, leases or subleases with respect to any assets
granted to third Persons in the ordinary course of business; provided that the
same do not in any material respect interfere with the business of the Group
Members taken as a whole;

(s)        Liens relating to insurance policies securing Indebtedness incurred
under Section 9.2(p) and other obligations arising in connection with the
financing of insurance premiums;

(t)        Liens in respect of judgments that do not constitute an Event of
Default under Section 11.1(h);

(u)        bankers’ Liens, rights of setoff and similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more deposit,
securities, investment or similar accounts, in each case granted in the ordinary
course of business in favor of the bank or banks or financial institution or
financial institutions where such accounts are maintained, securing amounts
owing to such bank or other financial institution with respect to cash
management or other account arrangements, including those involving pooled
accounts and netting arrangements or sweep accounts of the Group Members to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Group Members; provided that in no case shall any such
Liens secure (either directly or indirectly) the repayment of any Indebtedness;

(v)        Liens solely on any cash earnest money deposits made in connection
with any letter of intent or purchase agreement in connection with an Investment
permitted hereunder;

(w)        Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods entered into in the ordinary course of
business or Liens arising by operation of law under Article 2 of the New York
UCC in favor of a reclaiming seller of goods or buyer of goods;

 

- 116 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(x)        Liens deemed to exist in connection with Investments in repurchase
agreements under Section 9.7; provided that such Liens do not extend to any
assets other than those assets that are subject of such repurchase agreement;

(y)        Liens on Capital Stock of Unrestricted Subsidiaries;

(z)        Liens arising in connection with (i) zoning, building, entitlement
and other land use regulations by Governmental Authorities with which the normal
operation of the business complies, and (ii) any zoning or similar law or right
reserved to or vested in any Governmental Authority to control or regulate the
use of any real property that does not materially interfere with the ordinary
conduct of the business of Holdings and its Restricted Subsidiaries, at the
property;

(aa)      Liens in favor of any Loan Party;

(bb)      Liens on equipment of the Group Members granted in the ordinary course
of the business of the Group Members to clients of the Group Members; and

(cc)      Liens on Capital Stock deemed to exist in connection with any options,
put and call arrangements, rights of first refusal and similar rights relating
to Investments in Persons that are not Subsidiaries.

9.4     Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:

(a)        any Restricted Subsidiary of Holdings that is not a Foreign
Subsidiary of the Borrower may be merged or consolidated with or into the
Borrower, as the case may be (provided that the Borrower shall be the continuing
or surviving corporation) or with or into U.S. Holdings or any Subsidiary
Guarantor (provided that a Subsidiary Guarantor shall be the continuing or
surviving corporation), (ii) any Foreign Subsidiary that is a Subsidiary
Guarantor may be merged or consolidated with or into any other Foreign
Subsidiary that is a Subsidiary Guarantor, and (iii) any Group Member that is
not a Loan Party may be merged or consolidated with or into another Group Member
that is not a Loan Party.

(b)        (x) any Loan Party may Dispose of any or all of its assets (i) to
another Loan Party (upon voluntary liquidation or otherwise) or (ii) pursuant to
a Disposition permitted by Section 9.5 and (y) any Group Member that is not a
Loan Party may Dispose of any or all of its assets to (i) the Borrower or any
other Group Member or (ii) pursuant to a Disposition permitted by Section 9.5.

(c)        any Investment of the Group Members expressly permitted by
Section 9.7 may be structured as a merger, consolidation or amalgamation
(provided that (x) if the Borrower is a party to such merger, consolidation or
amalgamation, the Borrower shall be the continuing or surviving corporation
thereof, (y) if a Subsidiary Guarantor is a party to such merger, consolidation
or amalgamation, a Subsidiary Guarantor shall be the continuing or surviving
Person thereof and (z) if a Group Member that is not a Loan Party is a party to
such merger, consolidation or amalgamation (and the Borrower is not a party
thereto), a Group Member shall be the continuing or surviving Person thereof);

(d)        any Group Member (other than the Borrower) may liquidate or dissolve
if Holdings determines in good faith that such liquidation or dissolution is in
the best interests of Holdings and its Subsidiaries and is not materially
disadvantageous to the Lenders; provided that if U.S. Holdings or a Subsidiary
Guarantor liquidates or dissolves in accordance with this Section 9.4(d),
(i) all or

 

- 117 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

substantially all of its assets shall be transferred to, or otherwise assumed
by, the Borrower or, other than in the case of U.S. Holdings, another Subsidiary
Guarantor and (ii) no Event of Default shall have occurred and be continuing at
such time;

(e)        any merger, dissolution or liquidation not involving the Borrower or
Holdings may be effected for the purposes of effecting a transaction permitted
by Section 9.5;

(f)        any merger, consolidation, amalgamation, dissolution or liquidation
to achieve the structure set forth in the Final Structure Schedule.

Notwithstanding the foregoing, Holdings shall not and no Subsidiary Guarantor
that is a Foreign Subsidiary shall enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business if the result of such merger, consolidation or amalgamation
would result in such Subsidiary Guarantor becoming an Excluded Foreign
Subsidiary.

9.5    Disposition of Property. Dispose of any of its property, whether now
owned or hereafter acquired, or, in the case of any Restricted Subsidiary of
Holdings, issue or sell any shares of such Restricted Subsidiary’s Capital Stock
to any Person, except:

(a)        the Disposition of obsolete, worn out, damaged or surplus property in
the ordinary course of business;

(b)        the sale of inventory (including content) in the ordinary course of
business;

(c)        Dispositions permitted under Section 9.4;

(d)        the sale or issuance of Capital Stock of any Restricted Subsidiary to
Holdings or any other Restricted Subsidiary of Holdings (provided that in the
case of such issuance of Capital Stock of a Restricted Subsidiary that is not a
Wholly Owned Subsidiary, Capital Stock of such Restricted Subsidiary may be also
issued to other owners thereof to the extent such issuance is not dilutive to
the ownership of the Loan Parties), and the sale or issuance of the Borrower’s
Capital Stock to U.S. Holdings;

(e)        the use, sale, exchange or other disposition of money or Cash
Equivalents in a manner that is not prohibited by the terms of this Agreement or
the other Loan Documents;

(f)        the licensing or sublicensing of patents, trademarks, copyrights, and
other Intellectual Property rights in the ordinary course of business;

(g)        Dispositions which are required by court order or regulatory decree
or otherwise required or compelled by regulatory authorities;

(h)        licenses, sublicenses, leases or subleases with respect to any
property or assets (including inventory) (other than patents, trademarks,
copyrights and other Intellectual Property rights) granted to third Persons in
the ordinary course of business; provided, that the same do not in any material
respect interfere with the business of the Group Members, taken as a whole, or
materially detract from the value of the relative assets of the Group Members,
taken as a whole;

(i)        Dispositions to, between or among Group Members that are Loan
Parties;

 

- 118 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(j)        Dispositions between or among any Group Member that is not a Loan
Party and any other Group Member that is not a Loan Party;

(k)        Dispositions of any Foreign Subsidiary that is not a Subsidiary
Guarantor by the Borrower or a Subsidiary Guarantor to another Wholly Owned
Subsidiary of the Borrower;

(l)        the settlement or write-off of accounts receivable or sale of overdue
accounts receivable for collection in the ordinary course of business;

(m)      Dispositions constituting (i) Investments permitted under Section 9.7,
(ii) Restricted Payments permitted under Section 9.6 or (iii) Sale Leaseback
Transactions permitted under Section 9.10;

(n)        Dispositions resulting from any casualty or other insured damage to,
or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset;

(o)        Dispositions of property to the extent that such property is
exchanged for credit against the purchase price of similar replacement property;

(p)        the abandonment or cancellation of Intellectual Property that the
Borrower in its reasonable business judgment, deems no longer useful to
maintain;

(q)        the unwinding of any Swap Agreements;

(r)        Dispositions of Investments in joint ventures to the extent required
by, or made pursuant to customary buy/sell arrangements between, the joint
venture parties set forth in joint venture arrangements and similar binding
arrangements;

(s)        Dispositions of property; provided that (A) not less than 75% of the
consideration payable to the Group Members in connection with such Disposition
is in the form of cash or Cash Equivalents; provided that for purposes of this
clause (A), assumed liabilities and Designated Non-Cash Consideration may be
deemed cash at the Borrower’s election so long as the total designation of such
assumed liabilities and Designated Non-Cash Consideration at any time does not
exceed 5.0% of the Consolidated Total Assets of Holdings and its Restricted
Subsidiaries at such time, (B) the consideration payable to the Group Members in
connection with any such Disposition is equal to the fair market value of such
property (as determined by the Borrower in good faith) and (C) the Net Cash
Proceeds from such Disposition are applied in accordance with Section 5.2(c);

(t)        Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business and sales of assets received by any Group Member from Persons other
than Loan Parties upon foreclosure on a lien in favor of such Group Member;

(u)        any exchange of property of any Group Member (other than Capital
Stock or other Investments) which qualifies as a like kind exchange pursuant to
and in compliance with Section 1031 of the Code or any other substantially
concurrent exchange of property by any Group Member (other than Capital Stock or
other Investments) for property (other than Capital Stock or other Investments)
of another person; provided that (a) such property is useful to the business of
the Group Member, (b) such Group Member shall receive reasonably equivalent or
greater market value for such

 

- 119 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

property (as reasonably determined by Holdings in good faith) and (c) such
property will be received by such Group Member substantially concurrently with
its delivery of property to be exchanged;

(v)        Dispositions having a fair market value not to exceed (i) $3,000,000
with respect to any such Disposition or series of related Dispositions and
(ii) $10,000,000 in the aggregate for any fiscal year of Holdings;

(w)       Dispositions of any Capital Stock or interests in any joint venture
entity not constituting a Restricted Subsidiary to the extent required by the
applicable joint venture agreement or similar binding arrangements relating
thereto;

(x)        Dispositions to achieve the structure set forth in the Final
Structure Schedule.

9.6    Restricted Payments. Declare or pay any dividend or distribution (other
than Restricted Payments payable solely in Qualified Equity Interests of the
Person making such Restricted Payment) on any Capital Stock of Holdings or Group
Member, whether now or hereafter outstanding, or make any payment on account of,
or set apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any Capital Stock of
Holdings or any Group Member, whether now or hereafter outstanding, or pay any
management or similar fees to the Sponsors or any holders of the Capital Stock
of Holdings or any of their respective Affiliates, or make any other
distribution in respect of any Capital Stock of Holdings or any Group Member,
either directly or indirectly, whether in cash or property or in obligations of
Holdings or any Group Member (collectively, “Restricted Payments”), except that:

(a)        any Wholly Owned Subsidiary (which is a Restricted Subsidiary) of
Holdings may make Restricted Payments to Holdings, or any other Restricted
Subsidiary of Holdings and any non-Wholly Owned Subsidiary (other than an
Unrestricted Subsidiary) may make Restricted Payments ratably to the holders of
such non-Wholly Owned Subsidiary’s Capital Stock, taking into account the
relative preferences, if any, on the various classes of Capital Stock of such
Restricted Subsidiary;

(b)        so long as no Default or Event of Default shall have occurred and be
continuing or would otherwise result therefrom and the Total Net Leverage Ratio,
on a Pro Forma Basis, as of the last day of the most recent Test Period of
Holdings for which financial statements have been delivered (or were required to
be delivered) pursuant to Section 8.1(a) or (b), shall not exceed 5.50:1.00, the
Borrower may make Restricted Payments to U.S. Holdings to permit U.S. Holdings
to make Restricted Payments to Holdings to make, and Holdings may make,
Restricted Payments to holders of Capital Stock of Holdings with the proceeds of
such Restricted Payment; provided, that the aggregate amount of Restricted
Payments by the Borrower under this Section 9.6(b) shall not at any time exceed
the Available Amount at such time;

(c)        (i) cashless exercises of options and warrants and (ii) cash payments
in settlement of restricted stock units not to exceed, in any fiscal year, a
maximum aggregate amount of $5,000,000, shall be permitted;

(d)        Holdings may make Restricted Payments or make distributions to any
direct or indirect parent thereof to permit such direct or indirect parent, and
the subsequent use of such payments by such direct or indirect parent, to
repurchase, redeem or otherwise acquire for value Qualified Equity Interests of
such direct or indirect parent held by officers, directors or employees or
former officers, directors or employees (or their transferees, estates or
beneficiaries under their estates) of Holdings or its Subsidiaries; provided
that the aggregate cash consideration paid for all such redemptions and payments
shall not exceed, in any fiscal year, $5,000,0007,500,000 (with unused amounts
in any fiscal year being

 

- 120 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

carried over to succeeding fiscal years subject to a maximum (without giving
effect to the following proviso) of $10,000,00015,000,000 in any fiscal year);
provided further that such amount in any fiscal year may be increased by an
amount not to exceed, without duplication, (x) the aggregate amount of loans
made by Holdings and any of its Subsidiaries pursuant to Section 9.7(k) that are
repaid in connection with such purchase, redemption or other acquisition of such
Capital Stock of such direct or indirect parent, plus (y) the amount of any Net
Cash Proceeds received by or contributed to the Borrower from the issuance and
sale after the Closing Date of Qualified Equity Interests of Holdings (or such
direct or indirect parent) to officers, directors or employees of Holdings or
its Subsidiaries that have not been used to make any repurchases, redemptions or
payments under this clause (d), plus (z) the net cash proceeds of any “key-man”
life insurance policies of Holdings or its Subsidiaries that have not been used
to make any repurchases, redemptions or payments under this clause (d);

(e)        in respect of clauses (i) and (iv) of this Section 9.6(e), so long as
no Default or Event of Default shall have occurred and be continuing or would
otherwise result therefrom, (i) Holdings and Group Members may pay reasonable
management, consulting, administrative and similar fees to the Sponsors in an
amount not to exceed $2,000,000 in any fiscal year plus an amount equal to 1.5%
of the Consolidated EBITDA of any Persons acquired pursuant to a Permitted
Acquisitions (measured as of the date of such Permitted Acquisition); (ii) the
Borrower may reimburse the Sponsors for the out-of-pocket costs and expenses
incurred by the Sponsors on or prior to the Closing Date in connection with the
Transactions; (iii) Holdings and its Restricted Subsidiaries may pay the
out-of-pocket costs and expenses incurred by the Sponsors in connection with its
provision of management, consulting, advisory and similar services to Holdings
and its Subsidiaries; and (iv) Holdings and Group Members may pay fees and
expenses related to the Transactions to the Sponsors pursuant to the Management
Agreement;

(f)        so long as no Default or Event of Default shall have occurred and be
continuing or would otherwise result therefrom, the declaration and payment of
Restricted Payments on the Borrower’s or Holdings’ (or any of their direct or
indirect parent companies’) common stock following the first Public Offering
after the Closing Date, of up to 6% per annum of the net proceeds received by or
contributed to the Borrower or Holdings, as applicable, in or from any such
Public Offering;

(g)        Payments in respect of withholding or similar Taxes payable by any
future, present or former employee, director, manager or consultant (or any
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributes of any of the foregoing) relating to their acquisition of, or
exercise of options, vesting of restricted Capital Stock or settlement of
restricted stock units relating to the Capital Stock of Holdings, shall be
permitted;

(h)        Holdings and the Borrower may make Restricted Payments to any of its
direct or indirect parents in order to pay its Tax obligations; provided that
the amount paid or distributed pursuant to this clause (h) to enable such direct
or indirect parent to pay federal, state and local income Taxes at any time
shall not exceed the federal, state and local income Tax liability that would
have been payable by Holdings and its Subsidiaries on a stand-alone basis;

(i)        Restricted Payments may be made pursuant to this Section 9.6 within
sixty (60) days after date of declaration of any such Restricted Payment if such
Restricted Payment was permitted on the date of declaration thereof;

(j)        Holdings may redeem, repurchase, retire or otherwise acquire any
Capital Stock of Holdings in exchange for, or out of the proceeds of a
substantially concurrent sale (other than to a Restricted Subsidiary) of,
Capital Stock of Holdings (other than Disqualified Equity Interests);

 

- 121 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(k)        Holdings and Group Members may repurchase, redeem or otherwise
acquire for value any Capital Stock of Holdings or the Borrower representing
fractional shares of such Capital Stock in connection with a stock dividend,
split or combination or any merger, consolidation, amalgamation or other
combination involving Holdings or the Borrower;

(l)        Holdings and Group Members may redeem, repurchase, retire or
otherwise acquire, in each case for nominal value per right, of any rights
granted to all holders of Capital Stock of Holdings or the Borrower pursuant to
any stockholders’ rights plan adopted for the purpose of protecting stockholders
from unfair takeover tactics;

(m)      Holdings and Group Members may make Restricted Payments to dissenting
stockholders pursuant to applicable law in connection with any merger,
consolidation or transfer of all or substantially all of Holdings’ and its
Restricted Subsidiaries’ assets that complies with the terms of this Agreement;

(n)        Holdings and Group Members may make Restricted Payments as set forth
on the funds flow memorandum delivered to the Administrative Agent in connection
with the Transactions;

(o)        so long as no Default or Event of Default shall have occurred and be
continuing or would otherwise result therefrom, Holdings and Group Members may
make other Restricted Payments in an amount not to exceed the greater of
(x) $25,000,00040,000,000 and (y) 1.252.1% of Consolidated Total Assets (as of
the last day of the most recent Test Period prior to the making of such
Restricted Payment for which financial statements have been delivered (or were
required to be delivered) pursuant to Section 8.1(a) or (b)) at any one time
outstanding (minus any and all amounts paid pursuant to Section 9.8(d));

(p)        Holdings and Group Members may make Restricted Payments not otherwise
permitted to the extent of Excluded Contributions, so long as no Default or
Event of Default shall have occurred and be continuing or would otherwise result
therefrom;

(q)        Holdings and Group Members may make Restricted Payments in the form
of unsecured promissory notes in an amount not to exceed $82,000,000 in the
aggregate to a direct or indirect parent of Holdings in connection with the
exercise or vesting of stock options, warrants, restricted stock units or
similar rights so long as such parent entity contributes such unsecured
promissory notes to a Loan Party on the same day as such unsecured promissory
notes are made; provided that the amounts available under this clause (q) shall
be used for any such Restricted Payments described in this clause (q) prior to
using any amounts available under any other provision of Section 9.6; provided
further that no Restricted Payment may be made under this clause (q) by Holdings
or any Group Member if it would be commercially reasonable, as determined in the
sole discretion of Borrower and taking into account tax consequences, for
Holdings or such Group Member to make such Restricted Payment directly to a Loan
Party pursuant to clause (a) of this Section 9.6; and

(r)        Restricted Payments to achieve the structure set forth in the Final
Structure Schedule.

9.7    Investments. Make any advance, loan, extension of credit (by way of
guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of any Person (all of
the foregoing, “Investments”), except:

(a)        accounts receivable or notes receivable arising from extensions of
trade credit granted in the ordinary course of business;

 

- 122 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b)        Investments in cash and Cash Equivalents;

(c)        loans and advances to employees, officers and directors of Holdings
and Group Members (i) in the ordinary course of business and consistent with
past practice for business related travel expenses, moving expenses and other
similar expenses and (ii) in an aggregate amount for Holdings and its
Subsidiaries not to exceed $2,000,000 at any one time outstanding;

(d)        Investments made by a Group Member with the Net Cash Proceeds of any
Asset Sale or Recovery Event to the extent such Net Cash Proceeds are applied in
accordance with Section 5.2;

(e)        Investments in any business similar to any business in which the
Group Members are permitted to engage in under Section 9.14 made by a Group
Member in an amount not to exceed the greater of (x) $125,000,000 and (y) 6.0%
of Consolidated Total Assets (as of the last day of the most recent Test Period
prior to such Investment for which financial statements have been delivered (or
were required to be delivered) pursuant to Section 8.1(a) or (b)); and any
modification, replacement, renewal, reinvestment or extension thereof (provided
that the amount of the original Investment is not increased except as otherwise
permitted by this Section 9.7);

(f)        Investments by a Group Member in any Foreign Subsidiary that is not a
Subsidiary Guarantor or Excluded Foreign Subsidiary in an amount not to exceed
the greater of (x) $50,000,000100,000,000 and (y) 2.55.18% of Consolidated Total
Assets (as of the last day of the most recent Test Period prior to such
Investment for which financial statements have been delivered (or were required
to be delivered) pursuant to Section 8.1(a) or (b)); and any modification,
replacement, renewal, reinvestment or extension thereof (provided that the
amount of the original Investment is not increased except as otherwise permitted
by this Section 9.7);

(g)        acquisitions by a Group Member of the outstanding Capital Stock of
Persons (including Permitted Genealogical Data Acquisitions) (each a “Permitted
Acquisition”); provided that (i) no Default or Event of Default has occurred or
is continuing both before and after giving effect to such Permitted Acquisition,
(ii) after giving effect to each such Permitted Acquisition and all Indebtedness
incurred in connection therewith, the Borrower shall be in compliance, on a Pro
Forma Basis, with the Financial Covenant (regardless of whether or not such
Financial Covenant is then in effect) as of the last day of the most recent Test
Period prior to such Permitted Acquisition for which financial statements have
been delivered (or were required to be delivered) pursuant to Section 8.1(a) or
(b)); and (iii) unless such acquired Persons and their Subsidiaries become
Guarantors and pledge their assets as, and to the extent, required by
Section 8.8, the aggregate consideration paid by the Group Member (x) in respect
of all such Permitted Acquisitions (including Permitted Genealogical Data
Acquisitions) shall not exceed $150,000,000200,000,000 plus (y) an additional
amount not to exceed $50,000,000100,000,000 solely in respect of Permitted
Genealogical Data Acquisitions;

(h)        Investments in the Borrower, U.S. Holdings or any Person that is a
Subsidiary Guarantor or any newly created Subsidiary that becomes a Subsidiary
Guarantor;

(i)        Investments by any Non-Guarantor Subsidiaries in any other
Non-Guarantor Subsidiaries;

(j)        Investments by the Borrower and Subsidiary Guarantors constituting a
capital contribution or other transfer of Capital Stock in any Foreign
Subsidiary that is not a Subsidiary Guarantor in connection with a Disposition
permitted under Section 9.5(k);

 

- 123 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(k)        loans and advances to employees, officers and directors of Holdings
and any of its Subsidiaries to the extent used to acquire Capital Stock of
Holdings and to the extent such transactions are cashless;

(l)        Investments in the ordinary course of business consisting of prepaid
expenses and endorsements of negotiable instruments for collection or deposit;

(m)      Investments received in settlement of amounts due to the Group Members
effected in the ordinary course of business or owing to the Group Members as a
result of insolvency proceedings involving an account debtor or upon the
foreclosure or enforcement of any Lien in favor of the Group Members;

(n)       Investments in existence or contemplated on the Closing Date and
described in Schedule 9.7(n); and any modification, replacement, renewal,
reinvestment or extension thereof (provided that the amount of the original
Investment is not increased except as otherwise permitted by this Section 9.7),
and any Investments, loans and advances existing on the Closing Date by Holdings
and any Group Member in or to any other Group Member;

(o)      Investments of any Person existing at the time such Person becomes a
Restricted Subsidiary of Holdings or consolidates or merges with any Group
Member (including in connection with a Permitted Acquisition) so long as such
Investments were not made in contemplation of such Person becoming a Restricted
Subsidiary or of such consolidation or merger;

(p)      Investments paid for with consideration which consists of (i) Capital
Stock of Holdings or any of its direct or indirect parent companies (other than
Disqualified Equity Interests) or (ii) the proceeds of a substantially
contemporaneous issuance or sale of Capital Stock of Holdings (other than
Disqualified Equity Interests), or a substantially contemporaneous contribution
of cash to Holdings, in each case, to the extent the Net Cash Proceeds thereof
(if any), or such cash shall be, as applicable, contributed to the Borrower and
used by the Borrower or any other Group Member for such Investment or such
Investment shall be contributed to the Borrower;

(q)      guarantees by Holdings of the obligations of the Group Members of
leases (other than Capital Lease Obligations) or of other obligations that do
not constitute Indebtedness, in each case entered into in the ordinary course of
business;

(r)      guarantees granted under or permitted by this Agreement;

(s)      Investments resulting from the receipt of non-cash consideration
received in connection with Dispositions permitted by Section 9.5;

(t)       loans and advances to Holdings and any other direct or indirect parent
of Holdings in lieu of and not in excess of the amount of (after giving effect
to any other loans or advances under this clause (t)) Restricted Payments
permitted to be made to Holdings or such other direct or indirect parent in
accordance with Section 9.6;

(u)      so long as no Event of Default shall have occurred and be continuing or
would otherwise result therefrom and the Total Net Leverage Ratio, on a Pro
Forma Basis, as of the last day of the most recent Test Period of Holdings for
which financial statements have been delivered (or were required to be
delivered) pursuant to Section 8.1(a) or (b), shall not exceed 5.50:1.00, the
Group Members may make Investments in an amount not to exceed the Available
Amount at the time of any such Investment;

 

- 124 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(v)        advances of payroll payments to employees in the ordinary course of
business and Investments made pursuant to employment and severance arrangements
of officers and employees in the ordinary course of business and transactions
pursuant to stock option plans and employee benefit plans and arrangements in
the ordinary course of business;

(w)       Investments in respect of lease, utility and other similar deposits in
the ordinary course of business;

(x)        Investments consisting of licensing or contribution of Intellectual
Property pursuant to joint marketing arrangements with other Persons in the
ordinary course of business;

(y)        Investments consisting of purchases and acquisitions of inventory
(including content), supplies, materials and equipment or purchases of contract
rights or licenses or leases of Intellectual Property in the ordinary course of
business;

(z)        de minimis Investments made in connection with the incorporation or
formation of any newly created Restricted Subsidiary; provided that any amounts
in excess of such de minimis amount Invested in any such Restricted Subsidiary
must be permitted under Section 9.7 other than under this clause (z); and

(aa)      Investments consisting of Swap Agreements permitted under
Section 9.2(k);

(bb)     in addition to Investments otherwise expressly permitted by this
Section, Investments by a Group Member in an outstanding amount (valued at cost)
not to exceed the greater of (x) $100,000,000 and (y) 5.0% of Consolidated Total
Assets (as of the last day of the most recent Test Period prior to such
Investment for which financial statements have been delivered (or were required
to be delivered) pursuant to Section 8.1(a) or (b)); and any modification,
replacement, renewal, reinvestment or extension thereof (provided that the
amount of the original Investment is not increased except as otherwise permitted
by this Section 9.7); and

(cc)      Investments by a Group Member in joint ventures not to exceed
$50,000,000;

(dd)      Investments not otherwise permitted to the extent of Excluded
Contributions, so long as no Default or Event of Default shall have occurred and
be continuing or would otherwise result therefrom;

(ee)      loans owing to current or former officers, directors and employees,
their respective estates, heirs, spouses or former spouses to finance the
purchase or redemption of Capital Stock of Holdings (or any direct or indirect
parent thereof) permitted by Section 9.6(k) or as a result of the inability of
Holdings to purchase or redeem its Capital Stock as a result of the restrictions
set forth in Section 9.6(d); and

(ff)      Investments to achieve the structure set forth in the Final Structure
Schedule.

9.8    Payments and Modifications of Certain Debt Instruments. (i) Make any
optional or mandatory prepayment, repayment, redemption or repurchase with
respect to the principal amount of any Indebtedness permitted by Section 9.2
that is subordinated in right of payment to the Obligations (a “Junior
Financing”) or (ii) amend, modify, waive or otherwise change, or consent or
agree to any amendment, modification, waiver or other change to, any of the
terms of any Junior Financing that would shorten the maturity or obligate any
Loan Party to make a repayment, prepayment or redemption of such Junior
Financing prior to the date that is 180 days after the Latest Maturity Date,
except in each case:

 

- 125 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a)        any Junior Financing may be Refinanced with the proceeds of any
Permitted Refinancing or other Indebtedness permitted by Section 9.2 and any
amendment, modification or supplement of any Junior Financing shall be permitted
to the extent that the terms of such modified Indebtedness would satisfy the
criteria set forth in the definition of Permitted Refinancing;

(b)        payments with respect to Junior Financing owed to any Group Member,
other than (i) following the occurrence and during the continuation of an Event
of Default under Section 11.1(f) and (ii) following the occurrence and during
the continuation of any other Event of Default after notice by the
Administrative Agent to the Borrower that such payments are not permitted;

(c)        the conversion of any Junior Financing to Capital Stock (other than
Disqualified Equity Interests) of Holdings or any of its direct or indirect
parents;

(d)        optional or mandatory prepayments, repayments, redemptions or
repurchases of a Junior Financing shall be permitted in an aggregate amount not
to exceed the sum of (I) $15,000,000 (less the amount of Restricted Payments
made under Section 9.6(o)) plus (II) the Available Amount at the time thereof so
long as, in the case of clauses (I) and (II), (i) no Event of Default shall have
occurred and be continuing or would otherwise result therefrom and (ii) the
Total Net Leverage Ratio, on a Pro Forma Basis, as of the last day of the most
recent Test Period of Holdings for which financial statements have been
delivered (or were required to be delivered) pursuant to Section 8.1(a) or (b),
shall not exceed 5.50:1.00; and

(e)        optional or mandatory prepayments, repayments, redemptions or
repurchases of a Junior Financing not otherwise permitted to the extent of
Excluded Contributions, so long as no Default or Event of Default shall have
occurred and be continuing or would otherwise result therefrom.

For the avoidance of doubt, the making of any AHYDO Payments shall be permitted
so long as such AHYDO Payments are made after the fifth anniversary of the
incurrence of the Junior Financing to which such AHYDO Payments apply.

9.9    Transactions with Affiliates. Directly or indirectly, enter into or
permit to exist any transaction or contract (including any purchase, sale, lease
or exchange of property, the rendering of any service or the payment of any
management, advisory or similar fees) with or for the benefit of any Affiliate
(each an “Affiliate Transaction”), except (a) transactions between or among
Holdings and its Restricted Subsidiaries, (b) transactions that are on terms and
conditions not less favorable to Holdings or such Restricted Subsidiary as would
be obtainable by Holdings or such Restricted Subsidiary at the time in a
comparable arm’s-length transaction from unrelated third parties that are not
Affiliates, (c) any Restricted Payment permitted by Section 9.6, (d) fees and
compensation, benefits and incentive arrangements paid or provided to, and any
indemnity provided on behalf of, officers, directors or employees of Holdings or
any Group Member as determined in good faith by the board of directors (or
similar governing body) of Holdings or such Group Member and in the ordinary
course of business, (e) the issuance or sale of any Capital Stock of Holdings
(and the exercise of any options, warrants or other rights to acquire Capital
Stock of Holdings) or any contribution to the capital of Holdings, (f) the
Transactions, (g) transactions pursuant to agreements in existence on the
Closing Date and set forth on Schedule 9.9 or any amendment thereto to the
extent such an amendment is not adverse to the Lenders in any material respect,
(h) transactions between Holdings or any Restricted Subsidiary and any Person
that is an Affiliate solely due to the fact that a director of such Person is
also a director of Holdings or any direct or indirect parent of Holdings;
provided that such director abstains from voting as a director of Holdings or
such direct or indirect parent of Holdings, as the case may be, on any matter
involving such other Person and (i) transactions approved by a majority of the
disinterested members of the board of directors (or similar governing body) of
Holdings or any Restricted Subsidiary of Holdings, as applicable.

 

- 126 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

9.10    Sale Leaseback Transactions. Enter into any Sale Leaseback Transaction
unless, after giving effect thereto, the aggregate outstanding amount of
Attributable Debt in respect of all Sale Leaseback Transactions does not at any
time exceed $25,000,000.

9.11    Changes in Fiscal Periods. Permit the fiscal year of Holdings to end on
a day other than December 31 or change the Borrower’s method of determining
fiscal quarters.

9.12    Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of Holdings or any
Restricted Subsidiary of Holdings to incur any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its obligations
under the Loan Documents to which it is a party other than (a) this Agreement
and the other Loan Documents, (b) any agreements evidencing or governing any
purchase money Liens or Capital Lease Obligations otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby), (c) customary restrictions on the assignment of
leases, licenses and contracts entered into in the ordinary course of business,
(d) any agreement of a Person in effect at the time such Person becomes a
Restricted Subsidiary of Holdings provided that such agreement was not entered
into in contemplation of such Person becoming a Restricted Subsidiary of
Holdings, (e) customary restrictions and conditions contained in agreements
relating to the sale of a Restricted Subsidiary of Holdings (or the assets of a
Restricted Subsidiary of Holdings) pending such sale; provided that such
restrictions and conditions apply only to the Restricted Subsidiary of Holdings
that is to be sold (or whose assets are to be sold) and such sale is permitted
hereunder), (f) restrictions and conditions existing on the Closing Date
identified on Schedule 9.12 and any amendments or modifications thereto so long
as such amendment or modification does not expand the scope of any such
restriction or condition in any material respect, (g) restrictions under
agreements evidencing or governing or otherwise relating to Indebtedness of
Foreign Subsidiaries that are not Subsidiary Guarantors or Non-Guarantor
Subsidiaries permitted under Section 9.2; provided that such Indebtedness is
only with respect to the assets of Foreign Subsidiaries that are not Subsidiary
Guarantors or Non-Guarantor Subsidiaries, (h) customary provisions in joint
venture agreements, limited liability company operating agreements, partnership
agreements, stockholders agreements and other similar agreements, (i) agreements
evidencing or governing Indebtedness permitted under Sections 9.2(b), (c), (d),
(e), (g), (i), (j), (h), (r) or (w) or any Permitted Refinancing thereof, and
(j) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of the business of the Group
Members.

9.13    Clauses Restricting Restricted Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Restricted Subsidiary of the Holdings to (a) make Restricted
Payments in respect of any Capital Stock of such Restricted Subsidiary held by,
or repay or prepay any Indebtedness owed to, the Borrower or any other Group
Member, (b) make loans or advances to, or other Investments in, the Borrower or
any other Group Member or (c) transfer any of its assets to the Borrower or any
other Group Member, except for such encumbrances or restrictions existing under
or by reason of (i) any restrictions existing under the Loan Documents and the
Senior Notes Documents, (ii) any restrictions with respect to a Restricted
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the Disposition of all or substantially all of the Capital Stock
or assets of such Restricted Subsidiary so long as such sale is permitted
hereunder, (iii) customary restrictions on the assignment of leases, contracts
and licenses entered into in the ordinary course of business, (iv) any agreement
of a Person in effect at the time such Person becomes a Restricted Subsidiary;
provided that such agreement was not entered into in contemplation of such
Person becoming a Restricted Subsidiary, (v) restrictions of the nature referred
to in clause (c) above under agreements governing purchase money liens or
Capital Lease Obligations otherwise permitted hereby which restrictions are only
effective against the assets financed thereby, (vi) agreements governing
Indebtedness outstanding on the Closing Date and listed on Schedule 9.2(j) and
any amendments, modifications, restatements, renewals, increases, supplements,
refundings, or

 

- 127 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Refinancings of those agreements; provided that the amendments, modifications,
restatements, renewals, increases, supplements, refundings, or Refinancings are
no more restrictive, taken as a whole, with respect to such dividend and other
payment restrictions than those contained in such agreements on the Closing
Date, (vii) Liens permitted by Section 9.3 that limit the right of a Group
Member to dispose of the assets subject to such Liens, (viii) provisions with
respect to the disposition or distribution of assets or property in joint
venture agreements, asset sale agreements, agreements in respect of sales of
Capital Stock and other similar agreements entered into in connection with
transactions permitted under this Agreement; provided that such encumbrance or
restriction shall only be effective against the assets or property that are the
subject of such agreements, (ix) any instrument governing Indebtedness or
Capital Stock of a Person acquired by a Group Member as in effect at the date of
such acquisition, which encumbrance or restriction is not applicable to any
Person, or the property or assets of any Person, other than the Person, or the
properties or assets of such Person, so acquired, (x) restrictions under
agreements evidencing or governing Indebtedness of Foreign Subsidiaries that are
not Subsidiary Guarantors permitted under Section 9.2; provided that such
restrictions are only with respect to assets of Foreign Subsidiaries that are
not Subsidiary Guarantors and Non-Guarantor Subsidiaries, and (xi) restrictions
under agreements evidencing or governing Indebtedness permitted under Sections
9.2(b), (c), (d), (e), (g), (i), (j), (h), (r) or (w) or any Permitted
Refinancing thereof and (xii) restrictions on cash or other deposits or net
worth imposed by customers under contracts entered into in the ordinary course
of the business of the Group Members.

9.14    Lines of Business. (a) With respect to each Group Member, enter into any
material business, either directly or through any Restricted Subsidiary, except
for those businesses in which the Group Members are engaged on the Closing Date
(which, for the avoidance of doubt, shall include any business related to
genealogical, historical or DNA data) or that are reasonably related,
complementary or ancillary thereto and reasonable extensions thereof and
(b) with respect to Holdings, engage in any business or activity other than
(i) the ownership of all outstanding Capital Stock in U.S. Holdings and LuxCo 3,
(ii) maintaining its corporate existence, (iii) participating in tax, accounting
and other administrative activities as the parent of the consolidated group of
companies consisting of U.S. Holdings, LuxCo 3 and their Subsidiaries, (iv) the
performance of obligations under the Loan Documents to which it is a party,
(v) making and receiving Restricted Payments and Investments, incurring
Indebtedness and Liens, and other activities, in each case permitted by this
Agreement, (vi) establishing and maintaining bank accounts, (vii) entering into
employment agreements and other arrangements with officers and directors and
(viii) activities incidental to the businesses or activities described in
clauses (i)-(viii).

SECTION 10.    GUARANTEE

10.1    The Guarantee. Each Guarantor hereby jointly and severally guarantees,
as a primary obligor and not as a surety, to each Secured Party and their
respective successors and permitted assigns, the prompt payment in full when due
(whether at stated maturity, by required prepayment, declaration, demand, by
acceleration or otherwise) of (1) the principal of and interest (including any
interest, fees, costs or charges that would accrue but for the provisions of any
Debtor Relief Laws after any bankruptcy or insolvency petition under any Debtor
Relief Laws or any similar law of any other jurisdiction) on (i) the Loans made
by the Lenders to the Borrower and (ii) the Notes held by each Lender of the
Borrower and (2) all other Obligations from time to time owing to the Secured
Parties by the Borrower (such obligations being herein called the “Guaranteed
Obligations”). Each Guarantor hereby jointly and severally agrees that, if the
Guaranteed Obligations shall not be paid in full when due (whether at stated
maturity, by acceleration or otherwise), such Guarantor will promptly pay the
same in cash, without any demand or notice whatsoever, and that in the case of
any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.

 

- 128 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

10.2    Obligations Unconditional. The obligations of the Guarantors under
Section 10.1, respectively, shall constitute a guaranty of payment (and not of
collection) and to the fullest extent permitted by applicable Requirements of
Law, are absolute, irrevocable and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the Guaranteed Obligations of the Borrower under this Agreement, the Notes,
if any, or any other agreement or instrument referred to herein or therein, or
any substitution, release or exchange of any other guarantee of or security for
any of the Guaranteed Obligations, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety by any Guarantor, as applicable (except for payment in
full). Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall, in each case, remain
absolute, irrevocable and unconditional under any and all circumstances as
described above;

(a)        at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Guaranteed
Obligations shall be extended, or such performance or compliance shall be
waived;

(b)        any of the acts mentioned in any of the provisions of this Agreement
or the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(c)        the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;

(d)        any Lien or security interest granted to, or in favor of, the Issuing
Lender or any Lender or the Administrative Agent as security for any of the
Guaranteed Obligations shall fail to be perfected; or

(e)        the release of any other Guarantor pursuant to Section 10.8, or
otherwise.

Each of the Guarantors hereby expressly waives diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that any
Secured Party exhaust any right, power or remedy or proceed against the Borrower
under this Agreement or the Notes, if any, or any other agreement or instrument
referred to herein or therein, or against any other person under any other
guarantee of, or security for, any of the Guaranteed Obligations. Each of the
Guarantors waive any and all notice of the creation, renewal, extension, waiver,
termination or accrual of any of the Guaranteed Obligations and notice of or
proof of reliance by any Secured Party upon this guarantee made under this
Section 10 (this “Guarantee”) or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between Borrower and the Secured Parties shall likewise be conclusively
presumed to have been had or consummated in reliance upon this Guarantee. This
Guarantee shall be construed as a continuing, absolute, irrevocable and
unconditional guarantee of payment without regard to any right of offset with
respect to the Guaranteed Obligations at any time or from time to time held by
the Secured Parties and the obligations and liabilities of the Guarantors
hereunder shall not be conditioned or contingent upon the pursuit by the Secured
Parties or any other person at any time of any right or remedy against the
Borrower or against any other person which may be or become liable in respect of
all or any part of the Guaranteed Obligations or against any collateral security
or guarantee therefor or right of offset with respect thereto. This Guarantee
shall remain in full force and effect and be binding in accordance with and to
the extent of its terms upon the Guarantors and the successors and assigns
thereof,

 

- 129 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and shall inure to the benefit of the applicable Secured Parties, and their
respective successors and permitted assigns, notwithstanding that from time to
time during the term of this Agreement there may be no Guaranteed Obligations
outstanding.

10.3    Reinstatement. The obligations of the Guarantors under this Section 10
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of the Borrower or any Loan Party in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise.

10.4    No Subrogation. Each Guarantor hereby agrees that until the payment and
satisfaction in full in cash of all Guaranteed Obligations (other than
contingent indemnification and reimbursement obligations for which no claim has
been made) and the expiration and termination of the Commitments under this
Agreement it shall waive any claim and shall not exercise any right or remedy,
direct or indirect, arising by reason of any performance by it of its guarantee
in Section 10.1, whether by subrogation, right of contribution or otherwise,
against the Borrower or any other Guarantor of any of the Guaranteed Obligations
or any security for any of the Guaranteed Obligations.

10.5    Remedies. Each Guarantor jointly and severally agrees that, as between
the Guarantors and the Lenders, the obligations of the Borrower under this
Agreement and the Notes, if any, may be declared to be forthwith due and payable
as provided in Section 11 (and shall be deemed to have become automatically due
and payable in the circumstances provided in Section 11) for purposes of
Section 10.1, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or such obligations from becoming automatically due
and payable) as against the Borrower or any Guarantor and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable, or the circumstances occurring where Section 11 provides that
such obligations shall become due and payable), such obligations (whether or not
due and payable by the Borrower) shall forthwith become due and payable by the
Guarantors for purposes of Section 10.1.

10.6    Continuing Guarantee. The Guarantee made by the Guarantors in this
Section 10 is a continuing guarantee of payment, and shall apply to all
Guaranteed Obligations whenever arising.

10.7    General Limitation on Guaranteed Obligations. In any action or
proceeding involving any federal, state, provincial or territorial, corporate,
limited partnership or limited liability company law, or any applicable state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Guarantor under
Section 10.1 would otherwise be held or determined to be void, voidable, invalid
or unenforceable, or subordinated to the claims of any other creditors, on
account of the amount of its liability under Section 10.1, then, notwithstanding
any other provision to the contrary, the amount of such liability of such
Guarantor shall, without any further action by such Guarantor, any Loan Party or
any other Person, be automatically limited and reduced to the highest amount
(after giving effect to the right of contribution established in Section 10.9)
that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.

10.8    Release of Guarantors and Pledges.

(a)        A Subsidiary Guarantor shall be automatically released from its
obligations hereunder in the event that all the Capital Stock of such Subsidiary
Guarantor shall be sold, transferred or otherwise disposed of to a Person other
than a Loan Party in a transaction permitted by Section 9. In connection with
any such release of a Guarantor, the Administrative Agent shall execute and
deliver to

 

- 130 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

such Guarantor, at such Guarantor’s expense, all UCC termination statements and
other documents that such Guarantor shall reasonably request to evidence such
release.

(b)        If (x) any voting Capital Stock issued by any Excluded Foreign
Subsidiary described in clause (i) of the definition of Excluded Foreign
Subsidiary is redeemed by such Excluded Foreign Subsidiary, (y) the Borrower
provides written notice to the Administrative Agent that the Borrower has
determined in accordance with clause (i) of the definition of Excluded Foreign
Subsidiary that a Subsidiary has become an Excluded Foreign Subsidiary described
in such clause (i), or (z) the Borrower provides written notice to the
Administrative Agent that a Foreign Subsidiary or a U.S. Owned DRE has ceased to
be an Excluded Foreign Subsidiary described in clause (i) of the definition of
Excluded Foreign Subsidiary and has become an Excluded Foreign Subsidiary
described in clause (ii) or (iii) of the definition of Excluded Foreign
Subsidiary, then such shares of the relevant issuer shall be automatically and
without further action released from the security interests created by this
Agreement so that the shares of Capital Stock of such Subsidiary subject to the
security interests created by this Agreement shall not include more than 65% of
the total outstanding Capital Stock of any Excluded Foreign Subsidiary described
in clause (i) of the definition of Excluded Foreign Subsidiary or at any time
include any shares of Capital Stock of any Excluded Foreign Subsidiary described
in clause (ii) or clause (iii) of the definition of Excluded Foreign Subsidiary
and any certificates representing such released Capital Stock shall be returned
to the applicable grantor.

10.9    Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 10.4. The provisions of
this Section 10.9 shall in no respect limit the obligations and liabilities of
any Guarantor to the Collateral Agent and the other Secured Parties, and each
Guarantor shall remain liable to the Collateral Agent and the other Secured
Parties for the full amount guaranteed by such Guarantor hereunder.

SECTION 11.    EVENTS OF DEFAULT

11.1    Events of Default. An “Event of Default” shall occur if any of the
following events shall occur and be continuing; provided that any requirement
for the giving of notice, the lapse of time, or both, has been satisfied (any
such event, an “Event of Default”):

(a)        the Borrower shall fail to pay any principal of any Loan or Unpaid
Drawing when due in accordance with the terms hereof; or the Borrower shall fail
to pay any interest on any Loan or Unpaid Drawing, or any other amount payable
hereunder or under any other Loan Document within five (5) Business Days after
any such interest or other amount becomes due in accordance with the terms
hereof; or

(b)        any representation or warranty made or deemed made by Holdings or its
Restricted Subsidiaries herein or in any other Loan Document or that is
contained in any certificate, document or financial or other statement furnished
by it at any time under or in connection with this Agreement or any such other
Loan Document shall prove to have been inaccurate in any material respect on or
as of the date made or deemed made (or if any representation or warranty is
expressly stated to have been made as of a specific date, inaccurate in any
material respect as of such specific date); or

(c)        any Loan Party shall default in the observance or performance of
(i) any agreement contained in Section 8.4(a) (with respect to the Borrower
only), Section 8.7(a) or Section 9 (other than Section 9.1); or
(ii) Section 9.1; provided that an Event of Default under this clause (ii) is

 

- 131 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

subject to cure pursuant to Section 11.3; provided further that an Event of
Default under this clause (ii) shall not constitute an Event of Default for
purposes of any Facility other than the Revolving Facility unless and until the
Revolving Lenders have declared all such obligations to be immediately due and
payable in accordance with Section 11.2(b) and such declaration has not been
rescinded on or before such date; or

(d)        any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section 11.1), and such
default shall continue unremedied for a period of thirty (30) days after notice
to the Borrower from the Administrative Agent or the Required Lenders; or

(e)        Holdings or any Group Member shall (i) default in making any payment
of any principal of any Indebtedness (including any Guarantee Obligation in
respect of Indebtedness, but excluding the Loans) on the scheduled or original
due date with respect thereto; or (ii) default in making any payment of any
interest on any such Indebtedness beyond the period of grace, if any, provided
in the instrument or agreement under which such Indebtedness was created; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to (x) cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable or (y) to cause, with the
giving of notice if required, any Group Member to purchase or redeem or make an
offer to purchase or redeem such Indebtedness prior to its stated maturity;
provided that a default, event or condition described in clause (i), (ii) or
(iii) of this Section 11.1(e) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) and (iii) of this Section 11.1(e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $25,000,000; provided further
that clause (iii) of this Section 11.1(e) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary Disposition of the
property or assets securing such Indebtedness, if such Disposition is permitted
hereunder and such Indebtedness that becomes due is paid upon such Disposition;
or

(f)        (i) Holdings, the Borrower or any Significant Restricted Subsidiary
shall commence any case, proceeding or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, examinership, adjustment,
winding up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or Holdings or any Significant Restricted
Subsidiary shall make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against Holdings, the Borrower or any Significant
Restricted Subsidiary any case, proceeding or other action of a nature referred
to in clause (i) above that (A) results in the entry of an order for relief or
any such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of sixty (60) days; or (iii) there shall be commenced
against Holdings, the Borrower or any Significant Restricted Subsidiary any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within
sixty (60) days from the entry thereof; or (iv) Holdings, the Borrower or any
Significant Restricted Subsidiary shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii) or

 

- 132 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii) above; or (v) Holdings, the Borrower or any Significant Restricted
Subsidiary shall generally not, or shall be unable to, or shall admit in writing
its inability to, pay its debts as they become due; or

(g)        (i) any Person shall engage in any non-exempt “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (ii) any Plan shall fail to meet the minimum funding
standards of Section 412 or 430 of the Code or Section 302 or 303 of ERISA or
any Lien in favor of the PBGC or a Plan shall arise on the assets of Holdings,
the Borrower, any Subsidiary, or any Commonly Controlled Entity, (iii) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA, (v) Holdings, the Borrower, any
Subsidiary or any Commonly Controlled Entity shall, or is reasonably likely to,
incur any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan, (vi) a Plan has failed to satisfy the
minimum funding standard within the meaning of Section 412 of the Code or
Section 302 of ERISA, or an application may be or has been made for a waiver or
modification of the minimum funding standard (including any required installment
payments) or an extension of any amortization period under Section 412 of the
Code or Section 302 or 304 of ERISA with respect to a Plan, (vii) a
determination has been made that any Single Employer Plan is, or is expected to
be, considered an at-risk plan within the meaning of Section 430 of the Code or
Section 303 of ERISA, (viii) a Multiemployer Plan is in endangered or critical
status under Section 305 of ERISA, (ix) any contribution required to be made
with respect to a Single Employer Plan, Multiemployer Plan or Non-U.S. Plan has
not been timely made, (x) a Plan has an Unfunded Pension Liability or (xi) the
imposition of liability under Title IV of ERISA with respect to any Plan (other
than premiums due but not delinquent under Section 4007 of ERISA); and in each
case in clauses (i) through (xi) above, such event or condition, together with
all other such events or conditions, if any, has had, or could reasonably be
expected to have, a Material Adverse Effect; or

(h)        one or more judgments or decrees shall be entered against any Group
Member involving in the aggregate a liability (not (x) paid or covered by
insurance as to which the relevant insurance company has been notified of the
claim and has not denied coverage or (y) covered by valid third party
indemnification obligation from a third party which is Solvent and which third
party is covered by insurance as to which the relevant insurance company has
been notified of the claim and has not denied coverage) of $25,000,000 or more,
and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 60 days from the entry thereof; or

(i)        any material Security Document shall cease, for any reason, to be in
full force and effect, other than pursuant to the terms hereof or thereof, or
any Loan Party or any Affiliate of any such Loan Party shall so assert, or any
Lien created by any such Security Document shall cease to be enforceable and of
the same effect and priority purported to be created thereby, or any Loan Party
shall so assert, except (A) to the extent that (x) any such loss of perfection
or priority results from the failure of the Administrative Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Security Agreement or from the failure of the Administrative
Agent to file UCC continuation statements (or similar statements or filings in
other jurisdictions) after notice of the requirement to do so by any Loan Party
pursuant to the terms of any Loan Document and except as to Collateral
consisting of real property to the extent that such losses are covered by a
lender’s title insurance policy and such insurer has been notified and has not
denied coverage and (y) the Loan Parties take such action as the Administrative
Agent or the Collateral Agent may reasonably request to remedy such loss of
perfection or priority or (B) the fair market value of assets affected thereby
does not exceed $1,000,000; or

 

- 133 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(j)        any material Guarantee of any Guarantor contained in Section 10 shall
cease, for any reason, to be in full force and effect, other than as provided
for in Section 10.8, or any Loan Party or any Affiliate of any such Loan Party
shall so assert; or

(k)        a Change of Control shall occur.

11.2    Action in Event of Default.

(a)        Except as otherwise provided in clause (b) below, upon any Event of
Default specified in Section 11.1(f), the Commitments shall immediately
terminate automatically and the Loans (with accrued interest thereon) and all
other Obligations owing under this Agreement and the other Loan Documents
(including all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) shall automatically immediately become due and payable, and
if any other Event of Default under Section 11.1 occurs, any or all of the
following actions may be taken: (i) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Revolving Loan
Commitments to be terminated forthwith, whereupon the Revolving Loan Commitments
shall immediately terminate; (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans (with
accrued interest thereon) and all other Obligations owing under this Agreement
and the other Loan Documents (including all amounts of L/C Obligations, whether
or not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) to be due and payable forthwith,
whereupon the same shall immediately become due and payable; and (iii) the
Administrative Agent, in its capacity as Collateral Agent, may enforce all Liens
and security interests created pursuant to the Security Documents. With respect
to all Letters of Credit with respect to which presentment for honor shall not
have occurred at the time of an acceleration pursuant to this paragraph, the
Borrower shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit. Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrower hereunder and under the other
Loan Documents. After all such Letters of Credit shall have expired or been
fully drawn upon and all amounts drawn thereunder have been reimbursed in full
and all other Obligations of the Borrower hereunder and under the other Loan
Documents shall have been paid in full (other than contingent indemnification
and reimbursement obligations for which no claim has been made), the balance, if
any, in such cash collateral account shall be returned to the Borrower (or such
other Person as may be lawfully entitled thereto). Except as expressly provided
above in this Section 11.2, presentment, demand, protest and all other notices
of any kind are hereby expressly waived by the Borrower.

(b)        Upon the occurrence of an Event of Default under Section 11.1(c)(ii)
(a “Financial Covenant Event of Default”) that is uncured or unwaived, the
Required Revolving Lenders may, so long as a Compliance Date continues to be in
effect, (i) declare that such breach constitutes a Default for purposes of
Sections 7.2 and 7.3 and (ii) on the date that is ten (10) Business Days after
the date on which financial statements are required to be delivered for the
applicable fiscal quarter, so long as the Borrower has provided a Notice of
Intent to Cure with respect to such breach and, otherwise, immediately upon such
breach, either (x) terminate the Revolving Loan Commitment and/or (y) take the
actions specified in Section 11.2(a) in respect of the Revolving Loan
Commitments and the Revolving Loans. In respect of a Financial Covenant Event of
Default that is continuing, the Required Lenders may take the actions specified
in Section 11.2(a) on the date that the Required Revolving Lenders terminate the
Revolving Loan Commitment and accelerate all Obligations in respect of the
Revolving Loan

 

- 134 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Commitment; provided that the Required Lenders may not take such actions if
either (i) the Revolving Loans have been repaid in full (other than contingent
indemnification and reimbursement obligations for which no claim has been made)
and the Revolving Loan Commitments have been terminated or (ii) the Financial
Covenant Event of Default has been waived by either the Required Revolving
Lenders or the Required Lenders.

11.3    Right to Cure.

(a)        Solely for purposes of determining compliance with the Financial
Covenant, on or prior to the day that is ten (10) Business Days after the day on
which financial statements are required to be delivered pursuant to Section 8.1
for any fiscal quarter (the “Equity Cure Period”), the Sponsors, any of their
Affiliates or other Persons shall have the right to make an equity investment
(which equity shall be common equity or Qualified Equity Interests) in Holdings
in cash, which Holdings shall subsequently contribute to U.S. Holdings, and U.S.
Holdings shall contribute to the Borrower on or prior to the expiration of the
Equity Cure Period for such fiscal quarter, and such cash will, if so designated
by the Borrower, be included in the calculation of Consolidated EBITDA for the
purposes of determining compliance with the Financial Covenant at the end of
such fiscal quarter and the subsequent three fiscal quarters (any such equity
contribution so included in the calculation of Consolidated EBITDA, a “Specified
Equity Contribution”); provided that (a) there shall be no more than two
(2) quarters in each four (4) consecutive fiscal quarter period in respect of
which a Specified Equity Contribution is made, (b) the amount of any Specified
Equity Contribution shall be no more than the amount required to cause the
Borrower to be in compliance with the Financial Covenant on a Pro Forma Basis,
(c) no more than five (5) Specified Equity Contributions shall be made during
the term of this Agreement, (d) all Specified Equity Contributions shall be
disregarded for purposes of any financial ratio determination under this
Agreement other than for determining compliance with the Financial Covenant (and
will not be credited as an addition to the Available Amount or Excluded
Contribution) and (e) there shall be no reduction in Indebtedness with the
proceeds of any Specified Equity Contribution for determining compliance with
the Financial Covenant for the fiscal quarter for which such Specified Equity
Contribution was made.

(b)        Upon receipt by the Administrative Agent of a Notice of Intent to
Cure prior to the last day of the Equity Cure Period, neither the Administrative
Agent nor any Lender shall exercise any rights or remedies under this Section 11
(or any rights and remedies under any other Loan Document that are available
during the continuance of an Event of Default) on the basis of any failure to
comply with the Financial Covenant until the expiration of the Equity Cure
Period.

11.4    Application of Proceeds. If an Event of Default shall have occurred and
be continuing, the Administrative Agent may apply, at such time or times as the
Administrative Agent may elect, all or any part of the proceeds constituting
Collateral in payment of the Obligations (and in the event the Loans and other
Obligations are accelerated pursuant to Section 11.2, the Administrative Agent
shall, from time to time, apply the proceeds constituting Collateral, and all
other amounts received on account of the Obligations), in the following order:

(a)        First, to the payment of all costs and expenses of any sale,
collection or other realization on the Collateral, including reimbursement for
all costs, expenses, liabilities and advances made or incurred by the
Administrative Agent in connection therewith (including, without limitation, all
reasonable costs and expenses of every kind incurred in connection with any
action taken pursuant to any Loan Document or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Collateral Agent and the other Secured Parties hereunder,
reasonable attorneys’ fees and disbursements and any other amount required by
any provision of law (including, without limitation, Section 9-615(a)(3) of the
UCC)), and all amounts for which Administrative Agent is entitled to
indemnification hereunder and under the other Loan Documents and all advances
made by the

 

- 135 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Administrative Agent hereunder and thereunder for the account of any Loan Party
(excluding principal and interest in respect of any Loans extended to such Loan
Party), and to the payment of all costs and expenses paid or incurred by the
Administrative Agent in connection with the exercise of any right or remedy
hereunder or under this Agreement or any other Loan Document and to the payment
or reimbursement of all indemnification obligations, fees, costs and expenses
owing to the Administrative Agent hereunder or under this Agreement or any other
Loan Document, all in accordance with the terms hereof or thereof;

(b)        Second, to the payment of that portion of the Obligations
constituting fees, indemnities, expenses and other amounts (other than principal
and interest, but including reasonable fees and disbursement of counsel payable
under Section 13.1 and amounts payable under Section 2.11 and Section 5.5)
payable to the Administrative Agent or the Collateral Agent in its capacity as
such;

(c)        Third, to the payment of that portion of the Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders (including reasonable fees and disbursement of counsel payable
under Section 13.1 and amounts payable under Section 2.11 and Section 5.5),
ratably among them in proportion to the amounts described in this clause
(c) payable to them;

(d)        Fourth, for application by it pro rata to (i) repay the Swingline
Lender for any then outstanding Swingline Loans to the extent Revolving Lenders
have not funded their obligations to acquire participations therein, (ii) cure
any Lender Default that has occurred and is continuing at such time and
(iii) repay the Issuing Lender for any amounts not paid by L/C Participants
pursuant to Section 3.4;

(e)        Fifth, to the payment of that portion of all Obligations constituting
accrued and unpaid interest and fees on the Loans, Commitments, Letters of
Credit and Drawings, and any fees, premiums and scheduled periodic payments due
under Cash Management Obligations or Specified Swap Agreements, ratably among
the Secured Parties in proportion to the respective amounts described in this
clause Fifth payable to them;

(f)        Sixth, to the payment of that portion of the Obligations constituting
unpaid principal of the Loans and Drawings (including to Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit), and any breakage, termination or other payments under Cash
Management Obligations or Specified Swap Agreements, ratably among the Secured
Parties in proportion to the respective amounts described in this clause
(f) held by them;

(g)        Seventh, to the payment of all other Obligations of the Borrower that
are due and payable to the Administrative Agent and the other Secured Parties on
such date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

(h)        Eighth, any balance of such proceeds remaining after all of the
Obligations shall have been satisfied by payment in full in immediately
available funds (or in the case of Letters of Credit, terminated or
Collateralized) and the Commitments shall have been terminated, be paid over to
or upon the order of the applicable Loan Party or to whosoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.

 

- 136 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 12.    ADMINISTRATIVE AGENT

12.1    Appointment. The Lenders hereby irrevocably designate and appoint
Barclays Bank PLC as Administrative Agent (for purposes of this Section 12 and
Section 13.1, the term “Administrative Agent” also shall include Barclays Bank
PLC in its capacity as Collateral Agent pursuant to the Security Documents) to
act as specified herein and in the other Loan Documents. Each Lender hereby
irrevocably authorizes, and each holder of any Note by the acceptance of such
Note shall be deemed irrevocably to authorize, the Administrative Agent to take
such action on its behalf under the provisions of this Agreement, the other Loan
Documents and any other instruments and agreements referred to herein or therein
and to exercise such powers and to perform such duties hereunder and thereunder
as are specifically delegated to or required of the Administrative Agent by the
terms hereof and thereof and such other powers as are reasonably incidental
thereto. The Administrative Agent may perform any of its respective duties
hereunder by or through its officers, directors, agents, employees or
affiliates.

12.2    Nature of Duties.    (a)    The Administrative Agent shall not have any
duties or responsibilities except those expressly set forth in this Agreement
and in the other Loan Documents. Neither the Administrative Agent nor any of its
officers, directors, agents, employees or affiliates shall be liable for any
action taken or omitted by it or them hereunder or under any other Loan Document
or in connection herewith or therewith, unless caused by its or their gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision). The duties of the
Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Loan Document a fiduciary relationship in respect of any Lender or the holder of
any Note; and nothing in this Agreement or in any other Loan Document, expressed
or implied, is intended to or shall be so construed as to impose upon the
Administrative Agent any obligations in respect of this Agreement or any other
Loan Document except as expressly set forth herein or therein.

(b)        Notwithstanding any other provision of this Agreement or any
provision of any other Loan Document, each Joint Lead Arranger is named as such
for recognition purposes only, and in its capacity as such shall have no powers,
duties, responsibilities or liabilities with respect to this Agreement or the
other Loan Documents or the transactions contemplated hereby and thereby; it
being understood and agreed that each Joint Lead Arranger shall be entitled to
all indemnification and reimbursement rights in favor of the Administrative
Agent as, and to the extent, provided for under Sections 12.6 and 13.1. Without
limitation of the foregoing, each Joint Lead Arranger shall not, solely by
reason of this Agreement or any other Loan Documents, have any fiduciary
relationship in respect of any Lender or any other Person.

12.3    Lack of Reliance on the Administrative Agent. Independently and without
reliance upon the Administrative Agent, each Lender and the holder of each Note,
to the extent it deems appropriate, has made and shall continue to make (i) its
own independent investigation of the financial condition and affairs of Holdings
and its Subsidiaries in connection with the making and the continuance of the
Loans and the taking or not taking of any action in connection herewith and
(ii) its own appraisal of the creditworthiness of Holdings and its Subsidiaries
and, except as expressly provided in this Agreement, the Administrative Agent
shall not have any duty or responsibility, either initially or on a continuing
basis, to provide any Lender or the holder of any Note with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter. The Administrative Agent
shall not be responsible to any Lender or the holder of any Note for any
recitals, statements, information, representations or warranties herein or in
any document, certificate or other writing delivered in connection herewith or
for the execution, effectiveness, genuineness, validity, enforceability,
perfection, collectability, priority or sufficiency of this Agreement or any
other Loan Document or the financial condition of Holdings or any of its
Subsidiaries or be required to make any

 

- 137 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement or any other Loan Document, or the
financial condition of Holdings or any of its Subsidiaries or the existence or
possible existence of any Default or Event of Default.

12.4    Certain Rights of the Administrative Agent. If the Administrative Agent
requests instructions from the Required Lenders or the Required Revolving
Lenders, as the case may be, with respect to any act or action (including
failure to act) in connection with this Agreement or any other Loan Document,
the Administrative Agent shall be entitled to refrain from such act or taking
such action unless and until the Administrative Agent shall have received
instructions from the Required Lenders or the Required Revolving Lenders, as the
case may be; and the Administrative Agent shall not incur liability to any
Lender by reason of so refraining. Without limiting the foregoing, neither any
Lender nor the holder of any Note shall have any right of action whatsoever
against the Administrative Agent as a result of the Administrative Agent acting
or refraining from acting hereunder or under any other Loan Document in
accordance with the instructions of the Required Lenders or the Required
Revolving Lenders, as the case may be.

12.5    Reliance. The Administrative Agent shall be entitled to rely, and shall
be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent believed to be the proper Person, and,
with respect to all legal matters pertaining to this Agreement and any other
Loan Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.

12.6    Indemnification. To the extent the Administrative Agent (or any
affiliate thereof) is required to be reimbursed or indemnified by the Borrower
and has not been reimbursed and indemnified by the Borrower (and without
limiting its obligation to do so), the Lenders will reimburse and indemnify the
Administrative Agent (and any affiliate thereof), including without limitation
in its capacity as Collateral Agent under the Loan Documents, in proportion to
their respective “percentage” as used in determining the Required Lenders
(determined as if there were no Defaulting Lenders) for and against any and all
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature which
may be imposed on, asserted against or incurred by the Administrative Agent (or
any affiliate thereof) in performing its duties hereunder or under any other
Loan Document or in any way relating to or arising out of this Agreement or any
other Loan Document; provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s (or such affiliate’s) gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

12.7    The Administrative Agent in its Individual Capacity. With respect to its
obligation to make Loans, or issue or participate in Letters of Credit, under
this Agreement, the Administrative Agent shall have the rights and powers
specified herein for a “Lender” and may exercise the same rights and powers as
though it were not performing the duties specified herein; and the term
“Lender,” “Required Lenders,” “Required Revolving Lenders” or any similar terms
shall, unless the context clearly indicates otherwise, include the
Administrative Agent in its respective individual capacities. The Administrative
Agent and its affiliates may accept deposits from, lend money to, and generally
engage in any kind of banking, investment banking, trust or other business with,
or provide debt financing, equity capital or other services (including financial
advisory services) to any Loan Party or any Affiliate of any Loan Party (or any
Person engaged in a similar business with any Loan Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Loan Party or any Affiliate of any
Loan Party for services in connection with this Agreement and otherwise without
having to account for the same to the Lenders.

 

- 138 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

12.8    Holders. The Administrative Agent may deem and treat the payee of any
Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent and recorded in the
Register. Any request, authority or consent of any Person who, at the time of
making such request or giving such authority or consent, is the holder of any
Note shall be conclusive and binding on any subsequent holder, transferee,
assignee or endorsee, as the case may be, of such Note or of any Note or Notes
issued in exchange therefor.

12.9    Resignation by the Administrative Agent. (a) The Administrative Agent
may resign from the performance of all its respective functions and duties
hereunder and/or under the other Loan Documents at any time by giving fifteen
(15) Business Days’ prior written notice to the Lenders and the Borrower. Any
such resignation by an Administrative Agent hereunder shall also constitute its
resignation as an Issuing Lender and the Swingline Lender, in which case the
resigning Administrative Agent (x) shall not be required to issue any further
Letters of Credit or make any additional Swingline Loans hereunder and (y) shall
maintain all of its rights as Issuing Lender or Swingline Lender, as the case
may be, with respect to any Letters of Credit issued by it, or Swingline Loans
made by it, prior to the date of such resignation. Such resignation shall take
effect upon the appointment of a successor Administrative Agent pursuant to
clauses (b), (c) and (d) below or as otherwise provided below.

(b)        Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower, which acceptance shall not be unreasonably withheld or delayed
(provided that the Borrower’s approval shall not be required if an Event of
Default under Sections 11.1(a) or (f) then exists).

(c)        If a successor Administrative Agent shall not have been so appointed
within such fifteen (15) Business Day period, the Administrative Agent, with the
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed; provided that the Borrower’s consent shall not be required if an Event
of Default under Section 11.1(a) or (f) then exists), shall then appoint a
successor Administrative Agent who shall serve as Administrative Agent hereunder
or thereunder until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.

(d)        If no successor Administrative Agent has been appointed pursuant to
clause (b) or (c) above before the date that is twenty (20) Business Days after
the date such notice of resignation was given by the Administrative Agent, the
Administrative Agent’s resignation shall become effective and the retiring or
removed Administrative Agent shall be discharged from its duties and obligations
hereunder and/or under any other Loan Document (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and the Required Lenders shall thereafter perform all the duties of
the Administrative Agent hereunder and/or under any other Loan Document until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided above.

(e)        Upon a resignation of the Administrative Agent pursuant to this
Section 12.9, the Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Loan Documents and the provisions of
this Section 12 (and the analogous provisions of the other Loan Documents) shall
continue in effect for the benefit of the Administrative Agent for all of its
actions and inactions while serving as the Administrative Agent.

(f)         Resignation by an Issuing Lender.

 

- 139 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i)        An Issuing Lender may resign from the performance of all its
respective functions and duties hereunder and/or under the other Loan Documents
at any time by giving fifteen (15) Business Days’ prior written notice to the
Lenders and the Borrower. Any resigning Issuing Lender (x) shall not be required
to issue any further Letters of Credit hereunder and (y) shall maintain all of
its rights as Issuing Lender with respect to any Letters of Credit issued by it
prior to the date of such resignation. Such resignation shall take effect
pursuant to clauses (ii), (iii) and (iv) below or as otherwise provided below.

(ii)        Upon any such notice of resignation by an Issuing Lender, the
Required Lenders shall appoint a successor Issuing Lender hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower, which acceptance shall not be unreasonably withheld,
conditioned or delayed (provided that the Borrower’s approval shall not be
required if an Event of Default under Section 11.1(f) then exists).

(iii)        If a successor Issuing Lender shall not have been so appointed
within such fifteen (15) Business Day period, the resigning Issuing Lender, with
the consent of the Borrower (which consent shall not be unreasonably withheld,
conditioned or delayed; provided that the Borrower’s consent shall not be
required if an Event of Default under Section 11.1(f) then exists), shall then
appoint a successor Issuing Lender who shall serve as Issuing Lender hereunder
or thereunder until such time, if any, as the Required Lenders appoint a
successor Issuing Lender as provided above.

(iv)        If no successor Issuing Lender has been appointed pursuant to clause
(ii) or (iii) above within twenty (20) Business Days after the date such notice
of resignation was given by such Issuing Lender, such Issuing Lender’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Issuing Lender hereunder and/or under any other
Loan Document until such time, if any, as the Required Lenders appoint a
successor Issuing Lender as provided above.

(v)        Upon a resignation of an Issuing Lender pursuant to this
Section 12.9(g), such Issuing Lender shall remain indemnified to the extent
provided in this Agreement and the other Loan Documents and the provisions of
this Section 12 (and the analogous provisions of the other Loan Documents) shall
continue in effect for the benefit of such Issuing Lender for all of its actions
and inactions while serving as an Issuing Lender.

12.10    Collateral Matters. (a) Each Secured Party authorizes and directs the
Collateral Agent to enter into the Security Documents and any Intercreditor
Agreement, other intercreditor arrangements or collateral trust arrangements
contemplated by this Agreement on behalf of and for the benefit of the Lenders
and the other Secured Parties named therein and agrees to be bound by the terms
of each Security Document and any Intercreditor Agreement and other agreements
or documents. Each Lender hereby agrees, and each holder of any Note and each
other Secured Party by the acceptance thereof will be deemed to agree, that,
except as otherwise set forth herein, any action taken by the Required Lenders
(or such greater number of Lenders as may be required hereunder) in accordance
with the provisions of this Agreement or the Security Documents, and the
exercise by the Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. The Collateral Agent is hereby
authorized on behalf of all of the Lenders, without the necessity of any notice
to or further consent from any Lender, from time to time prior to an Event of
Default, to take any action with respect to any Collateral or Security Documents
which may be necessary to perfect and maintain perfected the security interest
in and liens upon the Collateral granted pursuant to the Security Documents.

 

- 140 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b)        The Secured Parties hereby authorize the Collateral Agent to release,
at the Borrower’s sole cost and expense, any Lien granted to or held by the
Collateral Agent upon any Collateral (i) upon termination of the Commitments and
payment and satisfaction of all of the Obligations (other than inchoate
indemnification obligations) at any time arising under or in respect of this
Agreement or the Loan Documents or the transactions contemplated hereby or
thereby, (ii) constituting property being sold or otherwise disposed of (to
Persons other than Holdings and its Subsidiaries) upon the sale or other
disposition thereof in compliance with Section 9.5, (iii) if approved,
authorized or ratified in writing by the Required Lenders (or all of the Lenders
hereunder, to the extent required by Section 13.12) or (iv) as otherwise may be
expressly provided in the relevant Security Documents. Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Collateral Agent’s authority to release particular types or items of Collateral
pursuant to this Section 12.10.

(c)        The Collateral Agent shall have no obligation whatsoever to the
Secured Parties or to any other Person to assure that the Collateral exists or
is owned by any Secured Party or is cared for, protected or insured or that the
Liens granted to the Collateral Agent herein or pursuant hereto have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise or to continue
exercising at all or in any manner or under any duty of care, disclosure or
fidelity any of the rights, authorities and powers granted or available to the
Collateral Agent in this Section 12.10 or in any of the Security Documents, it
being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, the Collateral Agent may act in any manner it
may deem appropriate, in its sole discretion, given the Collateral Agent’s own
interest in the Collateral as one of the Lenders and that the Collateral Agent
shall have no duty or liability whatsoever to the Lenders, except for its gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

12.11    Parallel Debt.

(a)        Without prejudice to the provisions of this Agreement and the
Security Documents and for the purpose of preserving the initial and continuing
validity of the security interests in the Collateral granted and to be granted
by the Loan Parties to the Collateral Agent (or any sub-agent thereof) for the
benefit of any Secured Parties, an amount equal to and in the same currency as
the Obligations from time to time due by such Loan Party in accordance with the
terms and conditions of the Loan Documents, including for the avoidance of
doubt, any limitations set forth therein, shall be owing as separate and
independent obligations of such Loan Party to the Collateral Agent (or any
sub-agent thereof) for the benefit of any Secured Parties (such payment
undertaking and the obligations and liabilities which are the result thereof the
“Parallel Debt”).

(b)        Each Loan Party and the Collateral Agent (and any sub-agent thereof)
acknowledge that (i) for this purpose the Parallel Debt constitutes
undertakings, obligations and liabilities of each Loan Party to the Collateral
Agent (and any sub-agent thereof) under the Loan Documents which are separate
and independent from, and without prejudice to, the corresponding Obligations
under the Loan Documents which such Loan Party has to the Secured Parties and
(ii) that the Parallel Debt represents the Collateral Agent’s (including any
sub-agent thereof) own claims to receive payment of the Parallel Debt; provided
that the total amount which may become due under the Parallel Debt shall never
exceed the total amount which may become due under the Loan Documents; provided,
further, that the Collateral Agent or any sub-agent thereof shall exercise its
rights with respect to the Parallel Debt solely in accordance with this
Agreement and any other Loan Document.

(c)        Every payment of monies made by a Loan Party to the Collateral Agent
or any sub-agent thereof shall (conditionally upon such payment not subsequently
being avoided or reduced by virtue of any provisions or enactments relating to
bankruptcy, insolvency, liquidation or similar laws of

 

- 141 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

general application) be in satisfaction pro tanto of the covenant by such
Grantor contained in Section 12.11(a); provided that if any such payment as is
mentioned above is subsequently avoided or reduced by virtue of any provisions
or enactments relating to bankruptcy, liquidation or similar laws of general
application the Collateral Agent and any sub-agent thereof shall be entitled to
receive the amount of such payment from such Loan Party and such Loan Party
shall remain liable to perform the relevant obligation and the relevant
liability shall be deemed not to have been discharged.

(d)        Subject to the provision in paragraph (c) of this Section 12.11, but
notwithstanding any of the other provisions of this Section 12.11:

(i)        the total amount due and payable as Parallel Debt under this
Section 12.11 shall be decreased to the extent that a Loan Party shall have paid
any amounts to the Collateral Agent (or any sub-agent thereof) on behalf of the
applicable Secured Parties or any of them to reduce the outstanding principal
amount of the applicable Obligations or the Collateral Agent (or any sub-agent
thereof) on behalf of the applicable Secured Parties otherwise receives any
amount in payment of such Obligations; and

(ii)        to the extent that a Loan Parties shall have paid any amounts to the
Collateral Agent (or any sub-agent thereof) under the Parallel Debt owed to it
or the Collateral Agent (or any sub-agent thereof) shall have otherwise received
monies in payment of the Parallel Debt owed to it, the total amount due and
payable under the Loan Documents shall be decreased as if said amounts were
received directly in payment of the applicable Obligations.

(e)        In the event of a resignation of the Collateral Agent or any of its
sub-agents or the appointment of a new Collateral Agent or sub-agent pursuant to
this Agreement, the retiring or replaced Collateral Agent or sub-agent shall
(i) assign the Parallel Debt owed to it (but not by way of novation) and
(ii) transfer any Collateral granted to it securing such Parallel Debt, in each
case to the successor Collateral Agent or sub-agent, as applicable.

12.12    Delivery of Information. The Administrative Agent shall not be required
to deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by the Administrative
Agent from any Loan Party, any Subsidiary, the Required Lenders, any Lender or
any other Person under or in connection with this Agreement or any other Loan
Document except (i) as specifically provided in this Agreement or any other Loan
Document and (ii) as specifically requested from time to time in writing by any
Lender with respect to a specific document, instrument, notice or other written
communication received by and in the possession of the Administrative Agent at
the time of receipt of such request and then only in accordance with such
specific request.

SECTION 13.    MISCELLANEOUS

13.1    Payment of Expenses, etc. The Borrower hereby agrees upon the occurrence
of the Closing Date to: pay (without duplication) all reasonable out-of-pocket
costs and expenses of the Administrative Agent, the Collateral Agent and the
Joint Lead Arrangers (including, the reasonable fees and disbursements of Cahill
Gordon & Reindel LLP or other single counsel selected by the Administrative
Agent and the reasonable fees and disbursements of a single local counsel to the
Administrative Agent and Joint Lead Arrangers in each relevant jurisdiction and
of a single special counsel to the Administrative Agent and Joint Lead Arrangers
in each relevant specialty (in each case except allocated costs of in-house
counsel)) in connection with the preparation, execution, delivery and
administration of this Agreement and the other Loan Documents and the documents
and instruments referred to herein and therein and any amendment, waiver,
modification, enforcement or consent relating hereto or thereto, of

 

- 142 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Administrative Agent, the Joint Lead Arrangers and their respective
Affiliates in connection with their syndication efforts with respect to this
Agreement and of the Administrative Agent, of each Issuing Lender and the
Swingline Lender in connection with the Back-Stop Arrangements entered into by
such Persons and, after the occurrence and during the continuance of an Event of
Default, of the Collateral Agent, each of the Issuing Lenders and Lenders in
connection with the enforcement of this Agreement and the other Loan Documents
and the documents and instruments referred to herein and therein or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy proceedings (including, in each case, the reasonable
out-of-pocket costs and expenses of one special counsel, one consultant and one
local counsel in each relevant jurisdiction for the Administrative Agent and,
after the occurrence and during the continuance of an Event of Default, for the
group of Issuing Lenders and the group of Lenders (limited to, solely in the
case of any actual or potential conflict of interest as determined by the
affected Issuing Lender or Lender, one additional counsel for the affected
Lenders as a whole). The Borrower hereby agrees to indemnify the Joint Lead
Arrangers, the Administrative Agent, the Collateral Agent, each Issuing Lender
and each Lender, and each of their respective officers, directors, employees,
representatives, agents, affiliates, trustees and investment advisors (each, an
“Indemnified Person”) from and hold each of them harmless against any and all
liabilities, obligations (including removal or remedial actions), losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses and
disbursements (including reasonable and documented out-of-pocket attorneys’ and
consultants’ fees, disbursements and other charges for a single firm of counsel
for all Indemnified Persons, taken as a whole, and if necessary, one single
local counsel in each appropriate jurisdiction and, in the case of an actual or
perceived conflict of interest, one additional counsel in each relevant
jurisdiction for any affected Lenders, taken as a whole) incurred by, imposed on
or assessed against any of them as a result of, or arising out of, or in any way
related to, or by reason of, (a) any investigation, litigation or other
proceeding (whether or not the Joint Lead Arrangers, the Administrative Agent,
the Collateral Agent, any Issuing Lender or any Lender is a party thereto and
whether or not such investigation, litigation or other proceeding is brought by
or on behalf of any Loan Party or its equity holders, Affiliates, creditors or
other person) related to the entering into and/or performance of this Agreement
or any other Loan Document or the use of any Letter of Credit or the proceeds of
any Loans hereunder or the consummation of the Transactions or any other
transactions contemplated herein or in any other Loan Document or the exercise
of any of their rights or remedies provided herein or in the other Loan
Documents, or (b) the actual or alleged presence of Materials of Environmental
Concern at any Property; the generation, storage, transportation, handling or
disposal of Materials of Environmental Concern by Holdings or any of its
Subsidiaries at any location; the non-compliance by Holdings or any of its
Subsidiaries with any Environmental Law (including applicable permits
thereunder) applicable to any Property; or any related claim asserted against
Holdings, any of its Subsidiaries or any Property (collectively, the
“Environmental Liabilities”); provided that no Indemnified Person will be
indemnified for (i) any cost, expense or liability to the extent determined by a
court of competent jurisdiction in a final and non-appealable decision to have
resulted from (A) the gross negligence, bad faith or willful misconduct of such
Indemnified Person or any of its Affiliates or controlling persons or any of the
officers, directors, employees, agents or members of any of the foregoing, or
(B) a material breach under this Agreement or any other Loan Document by any
such persons or disputes between and among Indemnified Persons (other than
disputes against the Joint Lead Arrangers, the Administrative Agent, the
Collateral Agent or any Swingline Lender or Issuing Lender in such capacity or
which involves an act or omission by the Borrower or its Affiliates), (ii) any
settlement entered into by such person without the Borrower’s written consent
(such consent not to be unreasonably withheld or delayed), (iii) any Taxes,
other than any Taxes that represent losses or damages arising from any non-Tax
claim and (iv) any increased costs, compensation or net payments incurred by or
owed to any Indemnified Person to the extent addressed in Section 2.11 or
Section 2.12, except to the extent set forth therein. To the extent that the
undertaking to indemnify, pay or hold harmless the Administrative Agent, any
Issuing Lender or any Lender set forth in the preceding sentence may be
unenforceable because it is violative of any law or public policy, the Borrower
shall make the maximum contribution to

 

- 143 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the payment and satisfaction of each of the indemnified liabilities which is
permissible under applicable law. For clarity, the term “Administrative Agent”
as used in this Section 13.1 shall include the Administrative Agent acting in
its capacity as Collateral Agent under the Loan Documents.

Without limiting the indemnification obligations of the preceding paragraph of
this Section 13.1, to the full extent permitted by applicable law, each Loan
Party, Subsidiary and Indemnified Person shall not assert, and hereby waives,
any claim against any other party, on any theory of liability, for special,
indirect, consequential, punitive or incidental damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions
or any other transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. Each Loan Party, Subsidiary and Indemnified Person shall
not be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent the liability of such party results from such
party’s gross negligence, bad faith or willful misconduct (as determined by a
court of competent jurisdiction in a final and non appealable decision).

This Section 13.1 shall not apply in respect of the matters addressed in
Sections 2.11, 2.12, 3.6 and 5.5, which shall be the sole remedy in respect of
matters addressed in such sections.

13.2    Right of Setoff. In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent, each Issuing Lender and each Lender is hereby
authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to any Loan Party or to any other Person,
any such notice being hereby expressly waived, to set off and to appropriate and
apply any and all deposits (general or special) and any other Indebtedness at
any time held or owing by the Administrative Agent, such Issuing Lender or such
Lender (including, without limitation, by branches and agencies of the
Administrative Agent, such Issuing Lender or such Lender wherever located) to or
for the credit or the account of Holdings or any of its Subsidiaries against and
on account of the Obligations and liabilities of the Loan Parties to the
Administrative Agent, such Issuing Lender or such Lender under this Agreement or
under any of the other Loan Documents, including, without limitation, all
interests in Obligations purchased by such Lender pursuant to Section 13.4, and
all other claims of any nature or description arising out of or connected with
this Agreement or any other Loan Document, irrespective of whether or not the
Administrative Agent, such Issuing Lender or such Lender shall have made any
demand hereunder and although said Obligations, liabilities or claims, or any of
them, shall be contingent or unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Sections 2.17(d) and (e) and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, each Issuing Lender, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.

13.3    Notices. (a) Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
telegraphic, telecopier or cable communication) and mailed, telegraphed,
telecopied, cabled or delivered: if to any Loan Party, at the address specified
opposite its signature below or in the other relevant Loan Documents; if to any
Lender, at its address specified on Schedule II; and if to the Administrative
Agent, at the Notice Office; or, as to any Loan Party or the Administrative
Agent, at such other address as shall be designated by such party in

 

- 144 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

a written notice to the other parties hereto and, as to each Lender, at such
other address as shall be designated by such Lender in a written notice to the
Borrower and the Administrative Agent. All such notices and communications
shall, when mailed, telegraphed, telecopied, or cabled or sent by overnight
courier, be effective when deposited in the mails, delivered to the telegraph
company, cable company or overnight courier, as the case may be, or sent by
telecopier, except that notices and communications to the Administrative Agent
and the Borrower shall not be effective until received by the Administrative
Agent or the Borrower, as the case may be.

(b)        Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent. Each of the Administrative Agent, Holdings
and the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

13.4    Benefit of Agreement; Assignments; Participations. (a) (i) Assignments.
The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns
permitted hereby (including any affiliate of any Issuing Lender that issues any
Letter of Credit), except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void).

Subject to the conditions set forth in paragraph (a)(ii) below, any Lender may
assign to one or more Eligible Assignees (each, an “Assignee”) all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans at the time owing to it and the Note or Notes
(if any) held by it) with the prior written consent (such consent not to be
unreasonably withheld, conditioned or delayed) of:

(A)        in the case of any Lender, the Borrower; provided that such consent
shall be deemed to have been given if the Borrower has not responded within ten
(10) Business Days after notice by the Administrative Agent or the respective
assigning Lender; provided further that no consent of the Borrower shall be
required (x) in the case of any Lender, for an assignment of any Term Loan
(other than with respect to Incremental Term Loans) and any Term Loan Commitment
(other than with respect to Incremental Term Loan Commitments) to a Lender, an
Affiliate of a Lender or an Approved Fund or (y) if a Significant Event of
Default has occurred and is continuing, any other Eligible Assignee;

(B)        except, in the case of any Lender, with respect to an assignment of
any Term Loan (other than with respect to Incremental Term Loans) and any Term
Loan Commitment (other than with respect to Incremental Term Loan Commitments)
to a Lender or an Affiliate of a Lender, the Administrative Agent; and

(C)        with respect to any proposed assignment of all or a portion of any
Revolving Loan or Revolving Loan Commitment, the Swingline Lender and each
Issuing Lender.

(ii)        Assignment Conditions. Assignments shall be subject to the following
additional conditions:

(A)        except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the

 

- 145 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than (i) with respect to Term Loans,
$1,000,000 and (ii) with respect to Revolving Loans and Revolving Loan
Commitments, $5,000,000 (provided that in each case, that simultaneous
assignments to or by two (2) or more Approved Funds shall be aggregated for
purposes of determining such amount) unless the Administrative Agent and the
Borrower otherwise consent;

(B)        the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent); and

(C)        the Assignee, if it is not already a Lender hereunder, shall deliver
to the Administrative Agent an administrative questionnaire and the IRS forms
described in Section 5.5(b) (including the Non-Bank Certificate, as applicable)
and any forms described in Section 5.5(c) (if applicable).

This Section 13.4(a) shall not prohibit any Lender from assigning all or any
portion of its rights and obligations among separate Facilities on a non-pro
rata basis.

(iii)        Assignments to Permitted Auction Purchasers. Each Lender
acknowledges that each Permitted Auction Purchaser is an Eligible Assignee
hereunder and may purchase or acquire Term Loans hereunder from Lenders from
time to time pursuant to (x) Dutch Auctions open to all Lenders on a pro rata
basis or (y) open market purchases, in each case in accordance with the terms of
this Agreement (including this Section 13.4), subject to the restrictions set
forth in the definitions of “Eligible Assignee” and “Dutch Auction,” in each
case, and subject to the following further limitations:

(A)        each Permitted Auction Purchaser agrees that, notwithstanding
anything herein or in any of the other Loan Documents to the contrary, with
respect to any Auction Purchase or other acquisition of Term Loans, (1) under no
circumstances, whether or not any Loan Party is subject to a bankruptcy or other
insolvency proceeding, shall such Permitted Auction Purchaser be permitted to
exercise any voting rights or other privileges with respect to any Term Loans
and any Term Loans that are assigned to such Permitted Auction Purchaser shall
have no voting rights or other privileges under this Agreement and the other
Loan Documents and shall not be taken into account in determining any required
vote or consent and (2) such Permitted Auction Purchaser shall not receive
information provided solely to Lenders by the Administrative Agent or any Lender
and shall not be permitted to attend or participate in meetings attended solely
by Lenders and the Administrative Agent and their advisors; rather, all Loans
held by any Permitted Auction Purchaser shall be automatically Cancelled
immediately upon the purchase or acquisition thereof in accordance with the
terms of this Agreement (including this Section 13.4);

(B)        at the time any Permitted Auction Purchaser is making purchases of
Loans pursuant to a Dutch Auction or open market purchase it shall enter into an
Assignment and Assumption;

(C)        immediately upon the effectiveness of each Auction Purchase or other
acquisition of Term Loans, a Cancellation (it being understood that such
Cancellation shall not constitute a voluntary repayment of Loans for purposes of
this Agreement) shall be automatically irrevocably effected with respect to all
of the Loans and related Obligations subject to such Auction Purchase

 

- 146 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

for no consideration, with the effect that such Loans and related Obligations
shall for all purposes of this Agreement and the other Loan Documents no longer
be outstanding, and the Borrower and the Guarantors shall no longer have any
Obligations relating thereto, it being understood that such forgiveness and
cancellation shall result in the Borrower and the Guarantors being irrevocably
and unconditionally released from all claims and liabilities relating to such
Obligations which have been so cancelled and forgiven, and the Collateral shall
cease to secure any such Obligations which have been so cancelled and forgiven;
and

(D)        at the time of such Purchase Notice and Auction Purchase or open
market purchases, (x) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (y) no proceeds of Revolving Loans are
used to consummate the Auction Purchase.

Notwithstanding anything to the contrary herein, this Section 13.4(a)(iii) shall
supersede any provisions in Sections 2.8 and 13.6 to the contrary.

(iv)        Assignments to Affiliated Lenders. Any Lender may, at any time,
assign all or a portion of its rights and obligations with respect to Term Loans
to an Affiliated Lender (including Affiliated Investment Funds) through
(1) Dutch Auctions open to all Lenders on a pro rata basis or (2) open market
purchases, in each case in accordance with the terms of this Agreement
(including Section 13.4), subject to the restrictions set forth in the
definitions of “Eligible Assignee” and “Dutch Auction,” in each case, and
subject to the following further limitations:

(A)        notwithstanding anything in Section 13.12 or the definition of
“Required Lenders” to the contrary, (x) for purposes of determining whether the
Lenders have (1) consented to any amendment, waiver or modification of any Loan
Document (including such modifications pursuant to Section 13.12), (2) otherwise
acted on any matter related to any Loan Document, (3) directed or required the
Administrative Agent, the Collateral Agent or any Lender to undertake any action
(or refrain from taking any action) with respect to or under any Loan Document,
or (4) subject to Section 2.14, voted on any plan of reorganization pursuant to
Title 11 of the United States Code, that in either case does not require the
consent of each Lender or each affected Lender or does not adversely affect such
Restricted Affiliated Lender disproportionately in any material respect as
compared to other Lenders, Restricted Affiliated Lenders will be deemed to have
voted in the same proportion as Lenders that are not Restricted Affiliated
Lenders voting on such matter and (y) Affiliated Investment Funds may not in the
aggregate account for more than 49.9% of the amounts set forth in the
calculation of Required Lenders and any amount in excess of 49.9% will be
subject to the limitations set forth in clause (x) above;

(B)        Restricted Affiliated Lenders shall not receive (i) information
provided solely to Lenders by the Administrative Agent or any Lender and shall
not be permitted to attend or participate in meetings or conference calls
attended solely by Lenders and the Administrative Agent and their advisors,
other than the right to receive notices of Borrowings, notices of prepayments
and other administrative notices in respect of its Loans or Commitments required
to be delivered to Lenders pursuant to Section 2 and (ii) advice of counsel to
the Lenders or the Administrative Agent or challenge the attorney-client
privilege afforded to such Persons;

(C)        at the time any Affiliated Lender is making purchases of Loans
pursuant to a Dutch Auction or an open market purchase it shall enter into an
Assignment and Assumption;

 

- 147 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(D)        at the time of such Purchase Notice and Auction Purchase or open
market purchase, no Default or Event of Default shall have occurred and be
continuing or would result therefrom; and

(E)        the aggregate principal amount of all Term Loans that may be
purchased by Restricted Affiliated Lenders through Dutch Auctions or assigned to
the Restricted Affiliated Lenders through open market purchases shall in no
event exceed, as calculated at the time of the consummation of any
aforementioned Purchases or assignments, 20% of the aggregate principal amount
of the Term Loans then outstanding.

Notwithstanding anything to the contrary herein, this Section 13.4(a)(iv) shall
supersede any provisions in Sections 2.8 and 13.6 to the contrary.

(v)        Novation. Subject to acceptance and recording thereof pursuant to
Section 13.4(a)(vi) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.11, 2.12, 5.5 and 13.1). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 13.4
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations if such transaction complies with
the requirements of Section 13.4.

(vi)        Acceptance and Register. Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an Assignee, the
Assignee’s completed administrative questionnaire (unless the Assignee shall
already be a Lender hereunder), together with (x) any processing and recordation
fee and (y) any written consents to such assignment required by Section 13.4,
the Administrative Agent shall promptly accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(vii)        Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations in respect of Term Loans and/or
Revolving Loan Commitments to one or more banks or other entities (other than a
Disqualified Lender, a natural person or a Defaulting Lender) (a “Participant”)
in all or a portion of such Lender’s rights and obligations with respect
thereto; provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, each Issuing Lender and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement; provided further that any Permitted
Auction Purchaser or Affiliated Lender shall only be permitted to be a
Participant to the extent such Permitted Auction Purchaser or Affiliated Lender
would otherwise be permitted to receive an assignment pursuant to
Section 13.4(a). Any agreement pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that

 

- 148 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(1) requires the consent of each Lender directly affected thereby pursuant to
the first or second proviso of Section 13.12(a) and (2) directly affects such
Participant. Each Lender that sells a participation shall, acting solely for
U.S. federal income tax purposes as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the commitment of, and the principal amounts (and stated interest) of, each
Participant’s interest in the Loans, L/C Obligations or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any Commitments, Loans, L/C Obligations
or its other obligations under any Loan Document) except to the extent that the
relevant parties, acting reasonably and in good faith, determine that such
disclosure is necessary to establish that such Commitment, Loan, L/C Obligation
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. Unless otherwise required by the IRS, any
disclosure required by the foregoing sentence shall be made by the relevant
Lender directly and solely to the IRS. The entries in the Participant Register
shall be conclusive and binding absent manifest error, and such Lender shall
treat each Person whose name is recorded in the Participant Register as the
owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary.

(viii)        The Borrower agrees that (x) each Participant shall be entitled to
the benefits of Sections 2.11 and 2.12 (subject to the requirements of those
sections) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 13.4(a) and (y) each Participant
shall be entitled to the benefits of Section 5.5 if the Borrower is notified
that a participation has been sold and such Participant agrees, for the benefit
of the Borrower, to comply with the requirements of Section 5.5 to the same
extent as if it were a Lender that had acquired its interest by assignment
pursuant to Section 13.4(a) (and for the purposes of the definitions of Excluded
Taxes, Indemnified Taxes, Other Taxes and Taxes, such Participant shall be
treated as if it were a Lender). Notwithstanding the foregoing, no Participant
shall be entitled to receive any greater payment under Section 2.11 or 5.5 than
the applicable participating Lender would have been entitled to receive in
respect of the amount of the participation transferred by such participating
Lender to such Participant had no such participation occurred, except to the
extent such entitlement to receive a greater payment results from a Change in
Tax Law that occurs after the Participant acquired the applicable participation.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 13.2.

(b)        Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section 13.4 shall not apply to any such pledge
or assignment of a security interest; provided that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or Assignee for such Lender as a party
hereto.

(c)        The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in Section 13.4.

(d)        Each Lender, upon succeeding to an interest in Commitments or Loans,
as the case may be, represents and warrants as of the effective date of the
applicable Assignment and Assumption that it is an Eligible Assignee.

Notwithstanding the foregoing provisions of this Section 13.4 or any other
provision of this Agreement, if the Borrower shall have consented thereto in
writing in its sole discretion, the Administrative Agent shall

 

- 149 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

have the right, but not the obligation, to effectuate assignments of Loans,
Incremental Term Loan Commitments and Term Loan Commitments via an electronic
settlement system acceptable to the Administrative Agent and the Borrower as
designated in writing from time to time to the Lenders by the Administrative
Agent (the “Settlement Service”). At any time when the Administrative Agent
elects, in its sole discretion, to implement such Settlement Service, each such
assignment shall be effected by the assigning Lender and proposed Assignee
pursuant to the procedures then in effect under the Settlement Service, which
procedures shall be subject to the prior written approval of the Borrower and
shall be consistent with the other provisions of this Section 13.4. Each
assigning Lender and proposed Assignee shall comply with the requirements of the
Settlement Service in connection with effecting any assignment of Loans,
Incremental Term Loan Commitments and Term Loan Commitments pursuant to the
Settlement Service. Assignments and assumptions of Loans, Incremental Term Loan
Commitments and Term Loan Commitments shall be effected by the provisions
otherwise set forth herein until the Administrative Agent notifies Lenders of
the Settlement Service as set forth herein. The Borrower may withdraw its
consent to the use of the Settlement Service at any time upon notice to the
Administrative Agent, and thereafter assignments and assumptions of the Loans,
Incremental Term Loan Commitments and Term Loan Commitments shall be effected by
the provisions otherwise set forth herein.

13.5    No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender in
exercising any right, power or privilege hereunder or under any other Loan
Document and no course of dealing between the Borrower or any other Loan Party
and the Administrative Agent, the Collateral Agent, any Issuing Lender or any
Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Loan
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder. The rights, powers and
remedies herein or in any other Loan Document expressly provided are cumulative
and not exclusive of any rights, powers or remedies which the Administrative
Agent, the Collateral Agent, any Issuing Lender or any Lender would otherwise
have. No notice to or demand on any Loan Party in any case shall entitle any
Loan Party to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the Administrative Agent,
the Collateral Agent, any Issuing Lender or any Lender to any other or further
action in any circumstances without notice or demand.

13.6    Payments Pro Rata. (a) Except as otherwise provided in this Agreement,
the Administrative Agent agrees that promptly after its receipt of each payment
from or on behalf of the Borrower in respect of any Obligations hereunder, the
Administrative Agent shall distribute such payment to the Lenders entitled
thereto (other than any Lender that has consented in writing to waive its pro
rata share of any such payment) pro rata (or in accordance with Section 11.4, as
applicable) based upon their respective shares, if any, of the Obligations with
respect to which such payment was received.

(b)        Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Loan Documents, or otherwise),
which is applicable to the payment of the principal of, or interest on, the
Loans, Unpaid Drawings, Commitment Fees or Letter of Credit Fees, of a sum which
with respect to the related sum or sums received by other Lenders is in a
greater proportion than the total of such Obligation then owed and due to such
Lender bears to the total of such Obligation then owed and due to all of the
Lenders immediately prior to such receipt, then such Lender receiving such
excess payment shall purchase for cash without recourse or warranty from the
other Lenders an interest in the Obligations of the respective Loan Party to
such Lenders in such amount as shall result in a proportional participation by
all the Lenders in such amount; provided that if all or any portion of such
excess amount is thereafter recovered from such Lenders, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.

 

- 150 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c)        Notwithstanding anything to the contrary contained herein, the
provisions of the preceding Sections 13.6(a) and (b) shall be subject to the
express provisions of this Agreement that (i) require, or permit, differing
payments to be made to Non-Defaulting Lenders as opposed to Defaulting Lenders
and (ii) permit disproportionate payments with respect to the Loans as, and to
the extent, expressly provided herein. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (i) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to Administrative Agent, each
Issuing Lender, Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (ii) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

13.7    [Reserved].

13.8    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN ANY LOAN DOCUMENT, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED
BY THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES, EXCEPT FOR NEW YORK GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND
5-1402). ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT SHALL, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY LOAN
DOCUMENT, BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN
THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (OTHER THAN ALL LOAN DOCUMENTS GOVERNED BY OR EXPRESSED TO
BE GOVERNED BY FOREIGN LAW), EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH OF THE
PARTIES HERETO HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS
LACK PERSONAL JURISDICTION OVER SUCH PERSON, AND AGREES NOT TO PLEAD OR CLAIM,
IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT (OTHER THAN ALL LOAN DOCUMENTS GOVERNED BY OR EXPRESSED TO BE GOVERNED
BY FOREIGN LAW) BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS
LACK PERSONAL JURISDICTION OVER SUCH PERSON. EACH OF THE PARTIES HERETO FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PERSON AT ITS ADDRESS SET
FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS
AFTER SUCH MAILING. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY
OBJECTION TO SUCH SERVICE OF

 

- 151 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT THAT
SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL
AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE HOLDER OF ANY
NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST HOLDINGS, U.S. HOLDINGS, THE BORROWER
OR ANY SUBSIDIARY GUARANTORS IN ANY OTHER JURISDICTION.

(b)        EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE
AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (OTHER THAN ALL LOAN DOCUMENTS GOVERNED BY
OR EXPRESSED TO BE GOVERNED BY FOREIGN LAW) BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(c)        EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

13.9    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent. Delivery of an executed counterpart by facsimile or
electronic transmission shall be as effective as delivery of an original
executed counterpart.

13.10    [Reserved.]

13.11    Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

13.12    Amendment or Waiver; etc. (a) Neither this Agreement nor any other Loan
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by the respective Loan Parties party hereto or thereto and the Required
Lenders (although additional parties may be added to (and annexes may be
modified to reflect such additions), and Subsidiaries of Holdings may be
released from, the Guarantee and the Security Documents without the consent of
the Required Lenders or all of the Lenders, as set forth below, in accordance
with the express provisions hereof or thereof that otherwise permit such
release); provided that no such change, waiver, discharge or termination shall,
without the consent of each Lender (other than, except with respect to following
clause (i), a Defaulting Lender) (with Obligations being directly and adversely
affected in the case of following clause (i)(y) or whose Obligations are being
extended in the case of following clause (i)(x)), (i)(x) extend the final
scheduled maturity of any Loan or Note or extend the stated expiration date of
any Letter of Credit beyond the Revolving Loan Maturity Date or (y) or reduce
the rate or extend the time of payment of interest or Fees thereon or of any
scheduled repayment of the Term Loans (except in connection with the waiver of
applicability of any post-default increase in

 

- 152 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

interest rates), or reduce (or forgive) the principal amount thereof (it being
understood that any amendment or modification to the financial definitions in
this Agreement or to Section 13.7(a) shall not constitute a reduction in the
rate of interest or Fees for the purposes of this clause (i)) or of any
scheduled repayment of the Term Loans, (ii) release all or substantially all of
the Collateral or all or substantially all of the value of the Guarantees
(except as expressly provided in the Loan Documents) under all the Security
Documents or this Agreement, respectively, (iii) amend, modify or waive any
provision of this Section 13.12(a) (except for technical amendments with respect
to additional extensions of credit pursuant to this Agreement which afford the
protections to such additional extensions of credit of the type provided to the
Term Loans and the Revolving Loan Commitments on the Closing Date) or
(iv) reduce the “majority” voting threshold specified in the definition of
Required Lenders (it being understood that, with the consent of the Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as the extensions of Term Loans and Revolving Loan Commitments are
included on the Closing Date); provided further that no such change, waiver,
discharge or termination shall (1) increase the Commitments of any Lender
(including any Defaulting Lender) over the amount thereof then in effect or
extend the stated expiration date of any Commitment of any Lender (including any
Defaulting Lender) without the consent of such Lender (including any Defaulting
Lender) (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default or of a mandatory reduction
in the Total Commitment or a mandatory repayment of Loans shall not constitute
an increase of the Commitment of any Lender, and that an increase in the
available portion of any Commitment of any Lender shall not constitute an
increase of the Commitment of such Lender), (2) without the consent of each
Issuing Lender, amend, modify or waive any provision of Section 3 or alter its
rights or obligations with respect to Letters of Credit, (3) without the consent
of the Swingline Lender, alter the Swingline Lender’s rights or obligations with
respect to Swingline Loans, (4) without the consent of the Administrative Agent,
amend, modify or waive any provision of Section 12 or any other provision as
same relates to the rights or obligations of the Administrative Agent,
(5) without the consent of Collateral Agent, amend, modify or waive any
provision relating to the rights or obligations of the Collateral Agent or
(6) reduce the percentage contained in the definitions of the terms “Required
Revolving Lenders” and “Required Term Lenders” without the prior written consent
of each Lender under its respective Facility.

    (b)        Notwithstanding the foregoing: (I) only the consent of the
Required Revolving Lenders shall be necessary to (i) amend, waive or modify the
terms and provisions of Section 9.1 and the first sentence of Section 11.2(b)
(and related definitions as used in such Sections, but not as used in other
Sections of this Agreement) and no such amendment, waiver or modification of any
such terms or provisions (and related definitions as used in such Sections, but
not as used in other Sections of this Agreement) shall be permitted without the
consent of the Required Revolving Lenders, (ii) amend, modify or waive any
condition precedent set forth in Section 7.2 or 7.3 with respect to the making
of Revolving Loans, Swingline Loans or the issuance of Letters of Credit or
(iii) amend, modify or waive any provision of this Agreement that solely affects
the Revolving Lenders in respect of such Revolving Facility, including (except
as explicitly provided in the first proviso of Section 13.12(a)), the final
scheduled maturity, interest, Fees, prepayment penalties and voting in respect
of the Revolving Facility; (II) only the consent of the Required Term Lenders
shall be necessary to (i) amend, modify or waive any provision of this Agreement
that solely affects the Term Lenders in respect of any Term Facility, including
(except as explicitly provided in the first proviso of Section 13.12(a)), the
final scheduled maturity, interest, Fees, prepayment penalties and voting in
respect of such Term Facility or (ii) amend, modify or waive any condition
precedent set forth in Section 7.2 or 7.3 with respect to the making of Term
Loans; and (III) only the consent of the Required Lenders constituting
Incremental Lenders shall be necessary to (i) amend, modify or waive any
condition precedent set forth in the applicable Incremental Amendment or
Section 7.2 or 7.3 with respect to the making of the applicable Incremental
Loans or (ii) amend, modify or waive any provision of this Agreement or the
applicable Incremental Amendment that solely affects the applicable Incremental
Lenders in respect of the applicable Incremental Facility,

 

- 153 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

including (except as explicitly provided in the first proviso of
Section 13.12(a)), the final scheduled maturity, interest, Fees, prepayment
penalties and voting in respect of the applicable Incremental Facility.

    (c)        Notwithstanding the provisions of Section 13.12(a), this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Borrower (i) to add one
or more additional credit facilities to this Agreement or to increase the amount
of the existing facilities under this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Term Loans and Revolving Extensions of Credit
and the accrued interest and fees in respect thereof, (ii) to permit any such
additional credit facility which is a term loan facility or any such increase in
the Term Facility to share ratably in prepayments with the Term Loans, (iii) to
permit any such additional credit facility which is a revolving loan facility or
any such increase in the Revolving Facility to share ratably in prepayments with
the Revolving Facility and (iv) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.

    (d)        Notwithstanding the provisions of Section 13.12(a), this
Agreement and the other Loan Documents may be amended in connection with any
Permitted Amendment pursuant to a Loan Modification Offer in accordance with
Section 2.16 (and the Administrative Agent and the Borrower may effect such
amendments to this Agreement, any Intercreditor Agreement (or enter into a
replacement thereof) and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Company, to effect the terms of such Permitted Amendment).

    (e)        Notwithstanding the provisions of Section 13.12(a), but subject
to Section 5.1(b), this Agreement may be amended with the written consent of the
Administrative Agent, the Borrower and the Lenders providing the relevant
Replacement Term Loans (as defined below) to permit the Refinancing or
modification of all outstanding Term Loans (“Refinanced Term Loans”) with a
replacement term loan hereunder (“Replacement Term Loans”); provided that
(i) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans, (ii) the
Applicable Margin for such Replacement Term Loans shall not be higher than the
Applicable Margin for such Refinanced Term Loans, (iii) the Weighted Average
Life to Maturity of such Replacement Term Loans shall not be shorter than the
Weighted Average Life to Maturity of such Refinanced Term Loans at the time of
such Refinancing and (iv) all other terms applicable to such Replacement Term
Loans shall be substantially identical to, or less favorable (unless all
remaining Lenders have the benefit of any more favorable terms) to the Lenders
providing such Replacement Term Loans than, those applicable to such Refinanced
Term Loans, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Term Loans
in effect immediately prior to such Refinancing.

    (f)        Notwithstanding the provisions of Section 13.12(a), this
Agreement and the other Loan Documents may be amended or amended and restated as
contemplated by Section 2.15 in connection with any Incremental Amendment and
any increase in or new Commitments or Loans, with the consent of the Borrower,
the Administrative Agent and the Incremental Term Lenders or Incremental
Revolving Lenders (as applicable) providing such increased or new Commitments or
Loans. In addition, the Administrative Agent may enter into an Intercreditor
Agreement (or amend, supplement or modify and existing Intercreditor Agreement)
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect the terms of any Incremental Term Loans or
Incremental Revolving Commitments.

    (g)        Notwithstanding the provisions of Section 13.12(a), this
Agreement and the other Loan Documents may be amended or amended and restated as
contemplated by Section 2.18 in

 

- 154 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

connection with any Refinancing Amendment and the Lenders providing the Other
Term Loans and Other Revolving Loans. In addition, the Administrative Agent may
enter into an Intercreditor Agreement (or amend, supplement or modify and
existing Intercreditor Agreement) as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent, to effect the terms of any Other
Term Loans and Other Revolving Loan.

    (h)        Notwithstanding the provisions of Section 13.12(a), any provision
of this Agreement may be amended by an agreement in writing entered into by
Holdings, the Borrower, the Required Lenders and the Administrative Agent (and,
if their rights or obligations are affected thereby, each Issuing Lender and the
Swingline Lender) if (i) by the terms of such agreement the Commitment (if any)
of each Lender not consenting to the amendment provided for therein shall
terminate upon the effectiveness of such amendment and (ii) at the time such
amendment becomes effective, each Lender not consenting thereto receives payment
(including pursuant to an assignment to a replacement Lender in accordance with
Section 13.4) in full of this principal of and interest accrued on each Loan
made by it and all other amounts owing to it or accrued for its account under
this Agreement

    (i)        Notwithstanding anything to the contrary contained in this
Section 13.12, (x) Security Documents (including any Security Documents) and
related documents executed by Subsidiaries in connection with this Agreement may
be in a form reasonably determined by the Administrative Agent and may be
amended, supplemented and waived with the consent of the Administrative Agent
and the Borrower without the need to obtain the consent of any other Person if
such amendment, supplement or waiver is delivered in order (i) to comply with
local law or advice of local counsel, (ii) to cure ambiguities, omissions,
mistakes or defects or (iii) to cause such Security Document or other document
to be consistent with this Agreement and the other Loan Documents and (y) if
following the Closing Date, the Administrative Agent and any Loan Party shall
have jointly identified an ambiguity, inconsistency, obvious error or any error
or omission of a technical or immaterial nature, in each case, in any provision
of the Loan Documents (other than the Security Documents), then the
Administrative Agent and the Loan Parties shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Documents if the same is not objected
to in writing by the Required Lenders within five (5) Business Days following
receipt of notice thereof.

    (j)        Notwithstanding the provisions of Section 13.12(a), the
Administrative Agent may amend an Intercreditor Agreement (or enter into a
replacement thereof), any Security Documents and/or replacement Security
Documents (including a collateral trust agreement) in connection with the
incurrence of (a) any Indebtedness permitted under Section 9.2 to provide that a
Senior Representative acting on behalf of the holders of such Indebtedness shall
become a party thereto and shall have rights to share in the Collateral on a
pari passu basis (but without regard to the control of remedies) with the
Obligations and (b) any Indebtedness permitted under Section 9.2 to provide that
a Senior Representative acting on behalf of the holders of such Indebtedness
shall become a party thereto and shall have rights to share in the Collateral on
a second lien, subordinated basis to the Obligations and the obligations in
respect of any Indebtedness described in clause (a) above.

13.13    Survival. All indemnities set forth herein including, without
limitation, in Sections 2.11, 2.12, 3.6, 5.5, 12.6 and 13.1 shall survive the
execution, delivery and termination of this Agreement and the Notes and the
making and repayment of the Obligations.

13.14    Domicile of Loans. Each Lender may transfer and carry its Loans at, to
or for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 2.11, 2.12, 3.6 or 5.5 from
those being charged by the respective Lender prior to such transfer, then no
Borrower shall be obligated to pay such increased

 

- 155 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

costs (although the Borrower shall be obligated to pay any other increased costs
of the type described above resulting from changes in any applicable law,
treaty, government rule, regulation, guideline or order, or in the official
interpretation thereof, after the date of the respective transfer).

13.15    Register. The Borrower hereby designates the Administrative Agent to
serve as its agent, solely for purposes of this Section 13.15, to maintain a
register (the “Register”) on which it will record from time to time the name and
address of each Lender and each Issuing Lender, the Commitments, the principal
amounts of the Loans, L/C Obligations and any other obligations under the Loan
Documents, and the amounts of stated interest due thereon, owing to each Lender
and each Issuing Lender pursuant the terms hereof and any Note. Failure to make
any such recordation, or any error in such recordation, shall not affect the
Borrower’s obligations in respect of such Loans, L/C Obligations or other
obligations under the Loan Documents. With respect to any Lender or Issuing
Lender, the transfer of the Commitments of such Lender or Issuing Lender and the
rights to the principal of, and interest on, any Loans, L/C Obligations and any
other obligations under the Loan Documents owing to such Lender or Issuing
Lender shall not be effective until such transfer is recorded on the Register
maintained by the Administrative Agent and prior to such recordation all amounts
owing to the transferor with respect to such Commitments and Loans, L/C
Obligations and other obligations under the Loan Documents shall remain owing to
the transferor. The registration of assignment or transfer of all or part of any
Commitments, Loans, L/C Obligations or other obligations under the Loan
Documents shall be recorded by the Administrative Agent on the Register upon and
only upon the acceptance by the Administrative Agent of a properly executed and
delivered Assignment and Assumption pursuant to Section 13.4. Upon such
acceptance and recordation, the assignee specified therein shall be treated as a
Lender and/or Issuing Lender for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower or any Lender (but only, in
the case of a Lender, at the Administrative Agent’s Office and with respect to
any entry relating to such Lender’s Commitments, Loans, L/C Obligations and
other Obligations), at any reasonable time and from time to time upon reasonable
prior notice. Coincident with the delivery of such an Assignment and Assumption
to the Administrative Agent for acceptance and registration of assignment or
transfer of all or part of a Loan, or as soon thereafter as practicable, the
assigning or transferor Lender shall surrender the Note (if any) evidencing such
Loan, and thereupon one or more new Notes in the same aggregate principal amount
shall be issued to the assignee or transferee Lender at the request of any such
Lender. The Borrower agrees to indemnify the Administrative Agent from and
against any and all losses, claims, damages and liabilities of whatsoever nature
which may be imposed on, asserted against or incurred by the Administrative
Agent in performing its duties under this Section 13.15 to the same extent that
the Administrative Agent is otherwise indemnified pursuant to Section 13.1.

13.16    Confidentiality. (a) Subject to the provisions of clause (b) of this
Section 13.16, each Lender agrees that it will not disclose without the prior
consent of the Borrower (other than to its employees, auditors, advisors,
agents, representatives or counsel or to another Lender if such Lender or such
Lender’s holding or parent company in its sole discretion determines that any
such party should have access to such information, provided such Persons shall
be subject to the provisions of this Section 13.16 to the same extent as such
Lender) any information with respect to Holdings or any of its Subsidiaries
which is now or in the future furnished pursuant to this Agreement or any other
Loan Document; provided that any Lender may disclose any such information (i) as
has become generally available to the public other than by virtue of a breach of
this Section 13.16(a) by the respective Lender, (ii) as may be required or
appropriate in any report, statement or testimony submitted to any municipal,
state or Federal regulatory body having or claiming to have jurisdiction over
such Lender or to the Federal Reserve Board or the Federal Deposit Insurance
Corporation or similar organizations (whether in the United States or elsewhere)
or their successors, (iii) as may be required or appropriate in respect to any
summons or subpoena or in connection with any litigation, (iv) in order to
comply with any law, order, regulation or ruling applicable to such Lender,
(v) to the Administrative Agent or the Collateral Agent, (vi) to any direct or
indirect contractual counterparty in any swap, hedge or similar agreement (or to
any such

 

- 156 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

contractual counterparty’s professional advisor), so long as such contractual
counterparty (or such professional advisor) agrees to be bound by the provisions
of this Section 13.16 or substantially similar terms and (vii) to any
prospective or actual transferee or Participant in connection with any
contemplated transfer or participation of any of the Notes or Commitments or any
interest therein by such Lender; provided that such prospective transferee
agrees to be bound by the confidentiality provisions contained in this
Section 13.16 or substantially similar terms.

    (b)        Each of Holdings and the Borrower hereby acknowledges and agrees
that each Lender may share with any of its affiliates, and such affiliates may
share with such Lender, any information related to Holdings or any of its
Subsidiaries (including, without limitation, any non-public customer information
regarding the creditworthiness of Holdings and its Subsidiaries); provided that
such Persons shall be subject to the provisions of this Section 13.16 to the
same extent as such Lender.

13.17    Patriot Act. Each Lender subject to the Patriot Act hereby notifies
Holdings and the Borrower that pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies
Holdings, the Borrower and the other Loan Parties and other information that
will allow such Lender to identify Holdings, the Borrower and the other Loan
Parties in accordance with the Patriot Act.

13.18    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

13.19    Judgment Currency. (a) The Loan Parties’ obligations hereunder and
under the other Loan Documents to make payments in the respective Available
Currency (the “Obligation Currency”) shall not be discharged or satisfied by any
tender or recovery pursuant to any judgment expressed in or converted into any
currency other than the Obligation Currency, except to the extent that such
tender or recovery results in the effective receipt by the Administrative Agent,
the Collateral Agent or the respective Lender of the full amount of the
Obligation Currency expressed to be payable to the Administrative Agent, the
Collateral Agent or such Lender under this Agreement or the other Loan
Documents. If for the purpose of obtaining or enforcing judgment against any
Loan Party in any court or in any jurisdiction, it becomes necessary to convert
into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made, at the applicable
Alternate Currency Equivalent or the Dollar Equivalent thereof, as the case may
be, and, in the case of other currencies, the rate of exchange (as quoted by the
Administrative Agent or if the Administrative Agent does not quote a rate of
exchange on such currency, by a known dealer in such currency designated by the
Administrative Agent) determined, in each case, as of the day on which the
judgment is given (such day being hereinafter referred to as the “Judgment
Currency Conversion Date”).

    (b)        If there is a change in the rate of exchange prevailing between
the Judgment Currency Conversion Date and the date of actual payment of the
amount due, the Borrower covenants and agrees to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount),

 

- 157 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

as may be necessary to ensure that the amount paid in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate or exchange prevailing on the Judgment Currency Conversion
Date.

    (c)        For purposes of determining the Dollar Equivalent or the
applicable Alternate Currency Equivalent or any other rate of exchange for this
Section 13.19, such amounts shall include any premium and costs payable in
connection with the purchase of the Obligation Currency.

13.20    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of Holdings and the Borrower acknowledges and agrees, and acknowledges its
Affiliates’’ understanding, that: (a)(i) no fiduciary, advisory or agency
relationship between Holdings and its Subsidiaries and the Administrative Agent,
any Joint Lead Arranger, any L/C Issuer, any Swingline Lender or any Lender is
intended to be or has been created in respect of the transactions contemplated
hereby or by the other Loan Documents, irrespective of whether the
Administrative Agent, any Joint Lend Arranger, any L/C Issuer, any Swingline
Lender or any Lender has advised or is advising Holdings or any Subsidiary on
other matters, (ii) the arranging and other services regarding this Agreement
provided by the Administrative Agent, the Joint Lead Arrangers, the L/C Issuers,
the Swingline Lenders and the Lenders are arm’s-length commercial transactions
between Holdings and its Affiliates, on the one hand, and the Administrative
Agent, the Joint Lead Arrangers, the L/C Issuers, the Swingline Lenders and the
Lenders, on the other hand, (iii) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent that it has deemed
appropriate and (iv) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; and (b)(i) the Administrative Agents, the Joint
Lead Arrangers, the L/C Issuers, the Swingline Lenders and the Lenders each is
and has been acting solely as a principal and, except as expressly agreed, in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person; (ii) none of the Administrative Agent, the Joint Lead Arrangers,
the L/C Issuers, the Swingline Lenders and the Lenders has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Joint Lead Arrangers, the L/C
Issuers, the Swingline Lenders and the Lenders and their respective Affiliates
may be engaged, for their own accounts or the accounts of customers, in a broad
range of transactions that involve interests that differ from those of the
Borrower or any of its Affiliates and none of the Administrative Agent, the
Joint Lead Arrangers, the L/C Issuers, the Swingline Lenders and the Lenders has
any obligation to disclose any of such interests to the Borrower or its
Affiliates. To the fullest extent permitted by Law, each of Holdings and the
Borrower hereby waives and releases any respective claims that either may have
against the Administrative Agent, the Joint Lead Arrangers, the L/C Issuers, the
Swingline Lenders and the Lenders with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

13.21      Amendment and Restatement on Amendment No. 1 Effective Date. (a) On
the Amendment No. 1 Effective Date, the Original Credit Agreement shall be
amended and restated in its entirety by this Agreement. From and after the
Amendment No. 1 Effective Date, the Obligations outstanding under the Original
Credit Agreement shall be governed by the terms of this Agreement. The parties
hereto acknowledge and agree that (A) this Agreement and the other Loan
Documents, whether executed and delivered in connection herewith or otherwise,
do not constitute a novation or termination of the “Obligations” (as defined in
the Original Credit Agreement) under the Original Credit Agreement as in effect
prior to the Amendment No. 1 Effective Date and which remain outstanding,
(B) the “Obligations” are in all respects continuing (as amended and restated
hereby and which are hereinafter

 

- 158 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

subject to the terms herein) and (C) the Liens and security interests as granted
under the applicable Loan Documents securing payment of such “Obligations” are
in all respects continuing and in full force and effect and are reaffirmed
hereby. Each Loan Party ratifies its authorization for the Collateral Agent to
file in any relevant jurisdictions any such financing statement or other
instrument relating to all or any part of the Collateral if filed prior to the
date hereofAmendment No. 1 Effective Date. Notwithstanding anything to the
contrary, as of the Amendment No. 1 Effective Date all specified baskets in this
Agreement shall be deemed to be unutilized.

    (b)        On and after the Amendment No. 1 Effective Date, (i) all
references to the “Credit Agreement”, “therein”, “thereof”, “thereunder” or
words of similar import when referring to the Original Credit Agreement in the
Loan Documents delivered pursuant to the Original Credit Agreement shall mean
and shall be deemed to refer to this Agreement without further amendment of such
Loan Documents, (ii) all references to any section (or subsection) of the
Original Credit Agreement in any Loan Document (but not herein) shall be amended
to become, mutatis mutandis, references to the corresponding provisions of this
Agreement and (iii) except as the context otherwise provides, on or after the
Amendment No. 1 Effective Date, all references to this Agreement herein
(including for purposes of indemnification and reimbursement of fees) shall be
deemed to refer to the Original Credit Agreement as amended and restated hereby.

    (c)        This amendment and restatement is limited as written and is not a
consent to any other amendment, restatement or waiver or other modification,
whether or not similar and, except as expressly provided herein or in any other
Loan Document, all terms and conditions of the Loan Documents remain in full
force and effect unless otherwise specifically amended hereby or by any other
Loan Document.

13.22    Amendment and Restatement on Amendment No. 2 Effective Date. (a) On the
Amendment No. 2 Effective Date, the Existing Credit Agreement shall be amended
and restated in its entirety by this Agreement. From and after the Amendment
No. 2 Effective Date, the Obligations outstanding under the Existing Credit
Agreement shall be governed by the terms of this Agreement. The parties hereto
acknowledge and agree that (A) this Agreement and the other Loan Documents,
whether executed and delivered in connection herewith or otherwise, do not
constitute a novation or termination of the “Obligations” (as defined in the
Existing Credit Agreement) under the Existing Credit Agreement as in effect
prior to the Amendment No. 2 Effective Date and which remain outstanding,
(B) the “Obligations” are in all respects continuing (as amended and restated
hereby and which are hereinafter subject to the terms herein) and (C) the Liens
and security interests as granted under the applicable Loan Documents securing
payment of such “Obligations” are in all respects continuing and in full force
and effect and are reaffirmed hereby. Each Loan Party ratifies its authorization
for the Collateral Agent to file in any relevant jurisdictions any such
financing statement or other instrument relating to all or any part of the
Collateral if filed prior to the Amendment No. 2 Effective Date. Notwithstanding
anything to the contrary, as of the Amendment No. 2 Effective Date all specified
baskets in this Agreement shall be deemed to be unutilized.

    (b)         On and after the Amendment No. 2 Effective Date, (i) all
references to the “Credit Agreement”, “therein”, “thereof”, “thereunder” or
words of similar import when referring to the Existing Credit Agreement in the
Loan Documents delivered pursuant to the Existing Credit Agreement shall mean
and shall be deemed to refer to this Agreement without further amendment of such
Loan Documents, (ii) all references to any section (or subsection) of the
Existing Credit Agreement in any Loan Document (but not herein) shall be amended
to become, mutatis mutandis, references to the corresponding provisions of this
Agreement and (iii) except as the context otherwise provides, on or after the
Amendment No. 2 Effective Date, all references to this Agreement herein
(including for purposes of

 

- 159 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

indemnification and reimbursement of fees) shall be deemed to refer to the
Existing Credit Agreement as amended and restated hereby.

     (c)        This amendment and restatement is limited as written and is not
a consent to any other amendment, restatement or waiver or other modification,
whether or not similar and, except as expressly provided herein or in any other
Loan Document, all terms and conditions of the Loan Documents remain in full
force and effect unless otherwise specifically amended hereby or by any other
Loan Document.

[Signature pages follow]

 

- 160 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly Authorized Officers as of the
day and year first above written.

 

THE BORROWER:   

ANCESTRY.COM INC. (F/K/A GLOBAL

GENERATIONS MERGER SUB INC.)

 

By:                                                                 

      Name

      Title:

GUARANTORS:   

ANCESTRY.COM LLC (F/K/A ANVIL US 1 LLC)

 

By:                                                                 

      Name

      Title:

  

ANCESTRY US HOLDINGS INC. (F/K/A

GLOBAL GENERATIONS INTERNATIONAL INC.)

 

By:                                                                 

      Name

      Title:

  

ANCESTRY INTERNATIONAL HOLDINGS LLC

(F/K/A ANCESTRY.COM LLC)

 

By:                                                                 

      Name

      Title:

  

ANCESTRY.COM DNA, LLC

 

By:                                                                 

      Name

      Title:

    

ANCESTRY.COM OPERATIONS INC.

 

By:                                                                 

      Name

      Title:



--------------------------------------------------------------------------------

TABLE OF CONTENTS

   

iARCHIVES, INC.

 

By:                                                                 

      Name

      Title:

   

TGN SERVICES, LLC

 

By:                                                                 

      Name

      Title:

   

ANCESTRY.COM OPERATIONS INC.,

as Sole Member of

WE’RE RELATED, LLC

 

By:                                                                 

      Name

      Title:

   

ANCESTRY INTERNATIONAL LLC (F/K/A

ANVIL US 2 LLC)

 

By:                                                                 

      Name

      Title:

   

ANCELUX 3 S.À R.L

 

By:                                                                 

      Name

      Title:

   

ANCELUX 4 S.À R.L

 

By:                                                                 

      Name

      Title:



--------------------------------------------------------------------------------

TABLE OF CONTENTS

   

ANVILIRE LIMITED

 

By:                                                                 

      Name

      Title:

   

ANVILIRE ONE LIMITED

 

By:                                                                 

      Name

      Title:



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  

BARCLAYS BANK PLC, as Administrative

Agent, Issuing Lender, Swingline Lender and a

Lender

 

By:                                                                 

      Name:

      Title: